Exhibit 10.4

 

INDENTURE (this “Indenture”) dated as of March 26, 2003, by and among BROADWING
INC., an Ohio corporation (the “Company”), the Guarantors (as hereinafter
defined) listed on the signature pages hereof as Guarantors; and The Bank of New
York, a New York banking corporation, as trustee (the “Trustee”).

 

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of (a) the Company’s Senior
Subordinated Discount Notes due 2009 issued on the date hereof (such notes, the
“Initial Notes”) and (b) if and when issued as provided in the Exchange and
Registration Rights Agreement (as defined in Appendix A hereto (the “Appendix”))
or in this Indenture, the Company’s Senior Subordinated Discount Notes due 2009
issued in the Registered Exchange Offer in exchange for any Initial Notes or
otherwise as provided in this Indenture (the “Exchange Notes” and together with
the Initial Notes issued hereunder, the “Notes,” such term to include any such
notes issued in exchange or replacement therefor).  Except as otherwise provided
herein, the Notes shall be limited to $441,628,051.27 in aggregate principal
amount at Maturity.

 


ARTICLE 1.


 


DEFINITIONS AND ACCOUNTING TERMS


 


SECTION 1.01.              DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED HEREIN UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

“Accredited Investor” means any Person that is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.

 

“Accreted Value” means, with respect to the Initial Notes and the Exchange Notes
of the same series, as of any date (the “Specified Date”), the amount provided
below for each $1,000 principal amount at Maturity of such Notes:

 

(a)           if the Specified Date occurs on one of the following dates (each,
an “Accrual Date”), the Accreted Value shall equal the amount set forth below
under the “Accreted Value” column for such Accrual Date:

 

Accrual Date

 

Accreted Value

 

June 30, 2003

 

$

800.54

 

December 31, 2003

 

$

816.55

 

June 30, 2004

 

$

832.88

 

December 31, 2004

 

$

849.54

 

June 30, 2005

 

$

866.53

 

December 31, 2005

 

$

883.86

 

June 30, 2006

 

$

901.53

 

December 31, 2006

 

$

919.56

 

June 30, 2007

 

$

937.96

 

January 20, 2008

 

$

958.96

 

Stated Maturity (January 20, 2009)

 

$

1,000.00

 

 

1

--------------------------------------------------------------------------------


 

; or

 

(b)           if the Specified Date occurs before the first Accrual Date, the
Accreted Value shall equal the sum of (A) the original issue price of $792.52
per $1,000 of principal amount at Maturity of the Notes and (B) an amount equal
to the product of (1) the Accreted Value for the first Accrual Date less such
original issue price multiplied by (2) a fraction, the numerator of which is the
number of days elapsed from the Closing Date to the Specified Date, using a
360-day year of twelve 30-day months, and the denominator of which is the number
of days from the Closing Date to the first Accrual Date using a 360-day year of
twelve 30-day months.  In the event the Trustee is required to take any action
which requires the calculation described in the preceding sentence, upon request
by the Trustee, the Company shall calculate such Accreted Value and set forth
such amount in an Officers’ Certificate; or

 

(c)           if the Specified Date occurs between two Accrual Dates, the
Accreted Value shall equal the sum of (A) the Accreted Value for the Accrual
Date immediately preceding such Specified Date and (B) an amount equal to the
product of (1) the Accreted Value for the immediately following Accrual Date
less the Accreted Value for the immediately preceding Accrual Date multiplied by
(2) a fraction, the numerator of which is the number of days elapsed from the
immediately preceding Accrual Date to the Specified Date, using a 360-day year
of twelve 30-day months, and the denominator of which is 180.  In the event the
Trustee is required to take any action which requires the calculation described
in the preceding sentence, upon request by the Trustee, the Company shall
calculate such Accreted Value and set forth such amount in an Officers’
Certificate; or

 

(d)           if the Specified Date occurs after the last Accrual Date, the
Accreted Value will equal $1,000.

 

If an Event of Default has occurred and is continuing on or prior to the
Specified Date, the Accreted Value on such date shall be increased (until such
time as no Event of Default is continuing) by an amount equal to the product of
(A) a fraction, the numerator of which is the number of days, using a 360-day
year of twelve 30-day months, since the immediately preceding Accrual Date
during which such Event of Default occurred and was continuing and the
denominator of which is 360, multiplied by (B) 0.0075.

 

“Acquired Indebtedness” means, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including, without limitation, Indebtedness Incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Restricted Subsidiary of such specified Person, and (ii) Indebtedness secured by
a Lien encumbering any asset acquired by such specified Person at the time such
asset is acquired by such specified Person.

 

2

--------------------------------------------------------------------------------


 

“Adjusted EBITDA” means for the applicable period of measurement of the Company
and its Restricted Subsidiaries, (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures of the Company and its Restricted Subsidiaries for
such period, on a consolidated basis.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
specified Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise; provided, however, that, for purposes of Section 5.06 only, in the
case of the Company or any of its Subsidiaries beneficial ownership of 10% or
more of the Voting Stock in the Company or such Subsidiary, as the case may be,
shall be deemed to be control.  Notwithstanding the foregoing, in no event will
the Purchasers or any Holder, any lender under the Credit Agreement, any holder
of Convertible Subordinated Notes or any holder of Senior Notes, or any of their
respective Affiliates be deemed to be an Affiliate of the Company or any of its
Subsidiaries solely by virtue of purchasing or holding any Notes or being such a
lender, or holding any Convertible Subordinated Notes or Senior Notes.

 

“Affiliate Transaction” is defined in Section 5.06.

 

“Alternative Mezzanine Debt” is defined in Section 5(l) of the Purchase
Agreement.

 

“Appendix” is defined in the recitals.

 

“Applicable Capital Lease Amount” means $41,300,000 as of September 30, 2002,
which amount shall increase by $30,000,000 on the Closing Date and on December
31, 2003 and by $15,000,000 on December 31, 2004, up to a maximum aggregate
amount of $116,300,000.

 

“Applicable Law” means all laws, statutes, rules, regulations and orders of, and
legally binding interpretations by, any Governmental Authority and judgments,
decrees, injunctions, writs, permits, orders or like governmental action of any
Governmental Authority applicable to the Company or any of its Subsidiaries or
any of their properties, assets or operations, excluding Environmental Laws.

 

“Applicable Percentage” means for purposes of Section 5.02(C), (a) prior to the
Distribution Date, 25% and (b) after the Distribution Date, 50%.

 

“Asset Disposition” means the disposition by the Company or any Restricted
Subsidiary of the Company whether by sale, issuance, lease (as lessor (other
than under operating leases)), transfer, loss, damage, destruction, condemnation
or other transaction (including any merger or consolidation) or series of
related transactions of any of the following:  (a) any of the Capital Stock of
any of the Company’s Restricted Subsidiaries, (b) all or substantially all of
the assets of the Company or any of its Restricted Subsidiaries (it being

 

3

--------------------------------------------------------------------------------


 

understood and agreed that the disposition of the BCI Group or any assets of the
BCI Group does not constitute a disposition of all or substantially all of the
assets of the Company or any of its Restricted Subsidiaries) or (c) any other
assets of the Company or any of its Restricted Subsidiaries.  Notwithstanding
the foregoing, Asset Dispositions shall be deemed not to include (i) a transfer
of assets by (x) the Company to a Wholly Owned Restricted Subsidiary of the
Company, or by a Restricted Subsidiary of the Company to the Company or to
another Wholly Owned Restricted Subsidiary of the Company or (y) the Company or
a Restricted Subsidiary to CBW, or by CBW to the Company or to another Wholly
Owned Restricted Subsidiary of the Company; provided that the aggregate amount
of all such transfers to CBW, together with the amount of all Permitted
Investments made pursuant to clause (i)(A)(y) of the definition thereof, shall
not exceed 5% of Consolidated Total Assets, (ii) an issuance of Capital Stock by
a Subsidiary of the Company to the Company or to a Restricted Subsidiary of the
Company, (iii) a Restricted Payment that is permitted by the provisions of
Section 5.02, (iv) a Permitted Investment, (v) any conversion of Cash
Equivalents into cash or any other form of Cash Equivalents, (vi) any
foreclosure on assets, (vii) sales or dispositions of past due accounts
receivable or notes receivable in the Ordinary Course of Business, (viii)
transactions permitted under Article 6 hereof, (ix) grants of credits and
allowances in the Ordinary Course of Business, (x) operating leases or the
sublease of real or personal property or licenses of intellectual property, in
each case, on commercially reasonable terms entered into in the Ordinary Course
of Business, (xi) trade-ins or exchanges of equipment or other fixed assets,
(xii) the sale and leaseback of any assets within 180 days of the acquisition
thereof, (xiii) sales of damaged, worn-out or obsolete equipment or assets that,
in the Company’s reasonable judgment, are no longer either used or useful in the
business of the Company or its Subsidiaries, (xiv) dispositions of inventory in
the Ordinary Course of Business; (xv) the disposition of cash or investment
securities in the ordinary course of management of the investment portfolio of
the Company and its applicable Subsidiaries; (xvi) sales of assets with a fair
market value of less than $250,000; or (xvii) sales of other assets with a fair
market value not to exceed $10,000,000 in the aggregate in any fiscal year.

 

“Asset Sale Offer” is defined in Section 4.10(a).

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value (discounted at the implicit rate of
interest borne by the Notes including any pay-in-kind interest and amortization
discount) determined in accordance with GAAP of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such Sale
and Leaseback Transaction (including any period for which such lease has been
extended or may, at the option of the lessor, be extended).

 

“Bankruptcy Law” means Title 11 of the United States Code or any similar federal
or state bankruptcy, insolvency, reorganization or other law for the relief of
debtors.

 

“BCI” means Broadwing Communications Inc., a Delaware corporation.

 

“BCI Group” means BCI and its Subsidiaries.

 

“BCSI” means Broadwing Communications Services Inc., a Subsidiary of BCI.

 

4

--------------------------------------------------------------------------------


 

“Blockage Notice” is defined in Section 8.03.

 

“Blockage Period” is defined in Section 8.03.

 

“Board” and “Board of Directors” means, as to any Person, the board of
directors, the board of advisors (or similar governing body) of such Person.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing of fixed or capital assets or additions to fixed or
capital assets (including replacements, capitalized repairs and improvements
during such period) which should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, an obligation that is required to be classified and accounted for as
a capitalized lease for financial reporting purposes in accordance with GAAP,
and the amount of Indebtedness represented by such obligation shall be the
capitalized amount of such obligation determined in accordance with GAAP; and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease.

 

“Capital Stock” of any Person means any and all shares, interests, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock but excluding
any debt securities including those convertible into such equity.

 

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(ii) commercial paper maturing no more than one (1) year from the date of
acquisition and, issued by a corporation organized under the laws of the United
States that has a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iii) time deposits maturing no more than thirty (30) days from the date of
creation, certificates of deposit, money market deposits or bankers’ acceptances
maturing within one (1) year from the date of acquisition thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia having combined capital, surplus and undivided profits of
not less than $250,000,000; (iv) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (i)
above entered into with a bank meeting the qualifications described in
clause (iii) above; (v) deposits or investments in mutual or similar funds
offered or sponsored by brokerage or other companies having membership in the
Securities Investor Protection Corporation and having combined capital and
surplus of not less than $250,000,000; and (vi) other money market accounts or
mutual funds which invest primarily in the securities described above.

 

“CBT” means Cincinnati Bell Telephone Company, an Ohio corporation.

 

5

--------------------------------------------------------------------------------


 

“CBT Assets” means any assets of CBT (including Capital Stock of the
Subsidiaries of CBT) and any of its Subsidiaries (including Capital Stock of the
Subsidiaries of such Subsidiaries).  To the extent any CBT Asset is transferred
to another Restricted Subsidiary of the Company in a transaction that does not
constitute an Asset Disposition, such asset shall remain a CBT Asset for
purposes of this Indenture.

 

“CBW” means Cincinnati Bell Wireless LLC, an Ohio limited liability company.

 

“CBW Assets” means any assets of CBW Co. (including Capital Stock of the
Subsidiaries of CBW and Spectrum Assets) and any of its Subsidiaries (including
Capital Stock of the Subsidiaries of such Subsidiaries). To the extent any CBW
Asset is transferred to another Restricted Subsidiary of the Company in a
transaction that does not constitute an Asset Disposition, such asset shall
remain a CBW Asset for purposes of this Indenture.

 

“CBW Co.” means Cincinnati Bell Wireless Company, an Ohio corporation.

 

“Centralized Cash Management System” means the cash management system referred
to in Section 5.02(f)(ix) of the Credit Agreement as in effect on the date
hereof and described in Schedule 5.01(r) thereof.

 

“Change of Control” means the occurrence of any of the following:  (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or more related transactions, of all or substantially all
of the properties and assets of the Company and its Subsidiaries, taken as a
whole (it being understood and agreed that the disposition of the BCI Group does
not constitute a disposition of all or substantially all of the properties and
assets of the Company and its Subsidiaries, taken as a whole), to any Person
unless: (x) pursuant to such transaction such assets are changed into or
exchanged for, in addition to any other consideration, securities of such Person
that represent immediately after such transaction at least a majority of the
aggregate voting power of the Voting Stock of such Person and (y) no “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) is the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of either the total economic value of
such Person or the total voting power of the Voting Stock of such Person;
(b) the adoption of a plan relating to the liquidation or dissolution of the
Company; (c) any “person” (as such term is used in Section 13(d)(3) of the
Exchange Act) or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that such person or group shall be deemed
to have “beneficial ownership” of all shares that any such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of either
the total economic value of the Company’s outstanding Capital Stock or the total
voting power of the Voting Stock of the Company; (d) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of the Company (together with any new directors whose
election by such Board of Directors of the Company or whose nomination for
election by the shareholders of the Company, was approved

 

6

--------------------------------------------------------------------------------


 

by a majority vote of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; (e) the merger
or consolidation of the Company with or into another Person or the merger of
another Person with or into the Company, and the securities of the Company that
are outstanding immediately prior to such transaction and that represent 100% of
the aggregate voting power of the Voting Stock of the Company are changed into
or exchanged for cash, securities or property, unless: (x) pursuant to such
transaction such securities are changed into or exchanged for, in addition to
any other consideration, securities of the surviving Person or transferee that
represent immediately after such transaction, at least a majority of the
aggregate voting power of the Voting Stock of the surviving Person or transferee
and (y) no “person” (as such term is used in Section 13(d)(3) of the Exchange
Act) or “group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange
Act) is the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 35% of either the total
economic value of such surviving Person or transferee or the total voting power
of the Voting Stock of such surviving Person or transferee; or (f) any “change
of control” as defined in the Convertible Subordinated Indenture to the extent
not waived by holders of the Convertible Subordinated Notes.

 

“Change of Control Offer” is defined in Section 4.09(a).

 

“Change of Control Payment” is defined in Section 4.09(a).

 

“Change of Control Payment Date” is defined in Section 4.09(b)(ii).

 

“Cincinnati Bell Group” means the Company and its Restricted Subsidiaries.

 

“Closing Date” is defined in the Purchase Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Exchange Act, the body performing such
duties at such time.

 

“Common Stock” of any Person means any and all shares, units, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

 

“Company” is defined in the preamble.

 

“Consolidated” or “consolidated” (including the correlative term
“consolidating”) or on a “consolidated basis,” when used with reference to any
financial term in this Indenture

 

7

--------------------------------------------------------------------------------


 

(but not when used with respect to any Tax Return or tax liability), means the
consolidation for two or more Persons of the amounts signified by such term for
all such Persons, with inter-company items eliminated in accordance with GAAP.

 

“Consolidated Adjusted Debt” means the sum of (a) Indebtedness of the Company
and its Restricted Subsidiaries (exclusive of Indebtedness under the Convertible
Subordinated Notes and Indebtedness referred to in clauses (iv) (unless such
Indebtedness is required to be recorded as liability on the consolidated balance
sheet of the Company and its Restricted Subsidiaries in accordance with GAAP)
and (viii) of the definition thereof) determined on a consolidated basis in
accordance with GAAP, plus (b) the amount of reserves of the Company and its
Restricted Subsidiaries then outstanding in excess of $35,000,000 against any
income tax liabilities.

 

“Consolidated Adjusted Debt to Adjusted EBITDA Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted Debt as of such date to
(b) Adjusted EBITDA for the applicable four-quarter period ending on the last
day of the most recently ended quarter for which consolidated financial
statements of the Company and its Restricted Subsidiaries are, or should have
been, available in accordance with the Transaction Documents.

 

“Consolidated EBITDA” means for the applicable period of measurement, the
Consolidated Net Income of the Company and its Restricted Subsidiaries on a
consolidated basis, plus, without duplication, the following for the Company and
its Restricted Subsidiaries to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Expense for such period,
plus (ii)  provisions for taxes based on income, plus (iii) total depreciation
expense, plus (iv) total amortization expense, plus (v) other non-cash items
reducing Consolidated Net Income (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item) less other non-cash items
increasing Consolidated Net Income (excluding any such non-cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period), plus (vi) charges taken in accordance with SFAS 142,
plus (vii) all net cash extraordinary losses less net cash extraordinary gains,
plus (vii) all restructuring charges set forth on Schedule 1.1(a).

 

“Consolidated EBITDA to Consolidated Interest Ratio” means as of any date of
determination the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Expense, in each case, for the applicable four-quarter period ending on the last
day of the most recently ended quarter for which consolidated financial
statements of the Company and its Restricted Subsidiaries are, or should have
been, available in accordance with the Transaction Documents.

 

“Consolidated Interest Expense” means for the applicable period of measurement
of the Company and its Restricted Subsidiaries on a consolidated basis, the
aggregate interest expense for such period determined in accordance with GAAP
(including all commissions, discounts, fees and other charges in connection with
standby letters of credit and similar instruments) for the Company and its
Restricted Subsidiaries on a consolidated basis, but excluding all amortization
of financing fees and other charges incurred by the Company and its Restricted
Subsidiaries in connection with the issuance of Indebtedness.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means for any period the net income (or loss) before
provision for dividends on Preferred Stock of the Company and its Restricted
Subsidiaries on a consolidated basis for such period determined in conformity
with GAAP, but excluding, without duplication, the following clauses (a) through
(f) to the extent included in the computations thereof:  (a) the income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of the Company or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries; (b) the income (or loss) of any Person
(other than the Company or a Restricted Subsidiary) in which such Person has an
interest except to the extent of the amount of dividends or other distributions
actually paid to the Company or a Restricted Subsidiary (which amount shall be
included in Consolidated Net Income); (c) the income of any Restricted
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary (except to the extent of the
amount of dividends or similar distributions actually lawfully paid to the
Company or a Restricted Subsidiary); (d) any after tax gains or losses
attributable to Asset Dispositions or returned surplus assets of any pension
plan; (e) (to the extent not included in clauses (a) through (d) above) (i) any
net extraordinary gains or net extraordinary losses or (ii) any net
non-recurring gains or non-recurring losses to the extent attributable to Asset
Dispositions, the exercise of options to acquire Capital Stock and the
extinguishment of Indebtedness; and (f) cumulative effect of a change in
accounting principles.

 

“Consolidated Total Assets” means, as at any date of determination, the
aggregate amount of assets reflected on the consolidated balance sheet of the
Company and its Restricted Subsidiaries (excluding, however, for the avoidance
of doubt the assets of the BCI Group) prepared in accordance with GAAP most
recently delivered to the Holders pursuant to Section 4.02 hereof or Section 9
of the Purchase Agreement.

 

“Convertible Preferred Stock” means the 12 ½% Series B Junior Exchangeable
Preferred Stock Due 2009 of BCI and the 6 ¾% Cumulative Convertible Preferred
Stock of the Company.

 

“Convertible Subordinated Notes” means those certain 6 ¾% Convertible
Subordinated Notes due 2009 of the Company issued pursuant to the Convertible
Subordinated Indenture with an original aggregate issue price of $400,000,000,
and any such notes issued in exchange or replacement therefor.

 

“Convertible Subordinated Indenture” means the indenture relating to the
Convertible Subordinated Notes dated as of July 21, 1999, between the Company
and the Bank of New York, as Trustee.

 

“Credit Agreement” means the Amendment and Restatement of the Credit Agreement,
dated as of November 9, 1999, as amended and restated as of January 12, 2000 and
as of the date hereof, as amended, by and among the Company, BCSI, the lenders
party thereto from time to time, Bank of America, N.A., as syndication agent,
Citicorp USA, Inc., as administrative agent and certain other agents, together
with the related documents thereto

 

9

--------------------------------------------------------------------------------


 

(including, without limitation, any guarantee agreements and security
documents), in each case as such agreement or agreements may be amended
(including any amendment and restatement thereof), restated, supplemented,
replaced, restructured, waived, Refinanced or otherwise modified from time to
time, including any amendment, supplement, modification or agreement adding
Subsidiaries of the Company as additional borrowers or guarantors thereunder or
extending the maturity of, Refinancing, replacing or otherwise restructuring all
or any portion of the Indebtedness under such agreement or any successor or
replacement agreement, and whether by the same or any other agent, lender or
group of lenders or one or more agreements, contracts, indentures or otherwise;
provided that, except as provided in the next proviso, in no event may such
agreement be amended (including any amendment and restatement thereof),
supplemented, replaced, restructured, Refinanced or otherwise modified to
increase the amount of borrowings permitted to be Incurred pursuant to Section
5.04(b)(vii); and, provided, further, however, that, in addition to the
Indebtedness Incurred pursuant to Section 5.04(b)(vii), Other Senior
Indebtedness (to the extent permitted to be Incurred pursuant to the definition
thereof) may be Incurred, in whole or in part, under the Credit Agreement.

 

“Credit Documents” means the Credit Agreement, any Secured Hedge Agreement that
is secured under (and as defined in) the Credit Agreement, and all certificates,
instruments, financial and other statements and other documents and agreements
made or delivered from time to time in connection therewith and related thereto.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Subsidiary of the Company against fluctuations in currency
values.

 

“Custodian” is defined in Section 7.01.

 

“Definitive Note” is defined in the Appendix.

 

“Default” means any event, act or condition that is, or with the giving of
notice, lapse of time or both would constitute, an Event of Default.

 

“Depositary” is defined in the Appendix.

 

“Designated Senior Indebtedness” means (i) Indebtedness under or in respect of
the Credit Agreement and (ii) any other Indebtedness constituting Senior
Indebtedness which, at the time of determination, has an aggregate principal
amount of at least $25,000,000 and is specifically designated in the instrument
evidencing such Senior Indebtedness as “Designated Senior Indebtedness” by the
Company.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or Asset Disposition), matures (excluding any maturity as the result of
an optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of the holder thereof (except, in each case, upon the occurrence of a
Change of Control or Asset Disposition) on or prior to the Stated Maturity.

 

10

--------------------------------------------------------------------------------


 

“Distribution Date” means the date on which (a) the Notes become Widely Held or
(b) a Positive Credit Event occurs.

 

“Environmental Laws” means all applicable foreign, federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters; including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, and the Emergency Planning and Community
Right-to-Know Act.

 

“Event of Default” is defined in Section 7.01.

 

“Excess Proceeds” is defined in Section 5.05(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange and Registration Rights Agreement” is defined in the Appendix.

 

“Exchange Guarantees” means the Guarantees of the Exchange Notes issued in the
Registered Exchange Offer.

 

“Exchange Notes” is defined in the recitals.

 

“Existing BCSI Loan” means Indebtedness of BCSI Incurred under the Credit
Agreement prior to the date of this Indenture and any Indebtedness of BCSI
Incurred under the Credit Agreement for the purpose of making interest payments
on (w) the Existing BCSI Loan, (x) any Indebtedness of the BCI Group Incurred
under the Credit Agreement after the date of this Indenture subject to the
limitations set forth in Section 5.11(a), (y) BCI’s 9% Senior Subordinated Notes
Due 2008 or (z) BCI’s 12 ½% Senior Series B Notes due 2005.

 

“Existing Indebtedness” all Indebtedness of the Company and its Restricted
Subsidiaries existing as of the Closing Date (after giving effect to the
redemption, repurchase, repayment or prepayment of Indebtedness out of the
proceeds of the Notes); provided that for purposes of Section 5.04(b), Existing
Indebtedness shall not include Indebtedness of the type permitted to be Incurred
by Section 5.04(b)(iii) and (v).

 

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction between a willing
seller and a willing and able buyer.  Unless otherwise expressly required
elsewhere in this Indenture, fair market value will be determined in good faith
(i) for transactions involving an aggregate consideration equal to or less than
$30,000,000, by a Responsible Officer of the Company, as evidenced, in the case
of any such transaction involving consideration greater than $3,000,000, by an
Officers’ Certificate and (ii) for transactions involving an aggregate
consideration in excess of $30,000,000, by the Board of Directors of the
Company, as evidenced by a resolution of the Board of Directors, and in the case
of both clause (i) and (ii), such determination shall be conclusive absent a
manifest error.

 

11

--------------------------------------------------------------------------------


 

“fiscal year” means a fiscal year of the Company and its Restricted Subsidiaries
ending on December 31 of any calendar year.

 

“GAAP” means United States generally accepted accounting principles as of the
Closing Date set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession.

 

“Global Notes Legend” is defined in the Appendix.

 

“Governmental Authority” means (a) the government of the United States of
America or any State or other political subdivision thereof, (b) any government
or political subdivision of any other jurisdiction in which the Company or any
of its Subsidiaries conducts all or any part of its business, or which properly
asserts jurisdiction over any properties of the Company or any of its
Subsidiaries or (c) any entity properly exercising executive, legislative,
judicial, regulatory or administrative functions of any such government.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
direct or indirect, in any manner (including, without limitation, letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness.

 

“Guaranteed Obligations” is defined in Section 11.01(a).

 

“Guarantor” means any Restricted Subsidiary of the Company that has provided a
guarantee of the Obligations with respect to the Notes.

 

“Holder” means a Person in whose name a Note is registered at the Registrar.

 

“Incur” is defined in Section 5.04(a).

 

“Indebtedness” means, with respect to any Person, without duplication:  (i) the
principal of and premium (if any) in respect of indebtedness of such Person for
borrowed money (including, without limitation, Senior Indebtedness); (ii) the
principal of and premium (if any) in respect of indebtedness of such Person
evidenced by bonds, debentures, notes or other similar instruments; (iii) all
Attributable Debt and all Capitalized Lease Obligations of such Person; (iv) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations and all obligations under any title
retention agreement, in each case to the extent the purchase price is due more
than six (6) months from the date the obligation is Incurred (but excluding
trade accounts payable and other accrued liabilities arising in the Ordinary
Course of Business); (v) all obligations for the reimbursement of any obligor on
any letter of credit, banker’s acceptance or similar credit transaction; (vi)
Guarantees and other contingent obligations in respect of Indebtedness referred
to in clauses (i) through (v) above and clause (viii) below; (vii) all
obligations of any other Person of the type referred to in clauses (i) through
(v) which are secured by any Lien on any property or asset of such Person, the
amount of such obligation being deemed to be the lesser of the fair market value
of such property or asset or the amount of the obligation so secured; (viii) all
obligations under Currency Agreements and

 

12

--------------------------------------------------------------------------------


 

all Interest Swap Obligations of such Person; and (ix) all obligations
represented by a Disqualified Capital Stock of such Person.  The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or joint venturer, but only to the extent
to which there is recourse to such Person for the payment of such Indebtedness.

 

“Indenture” is defined in the preamble.

 

“Independent Qualified Party” means an investment banking firm, accounting firm
or appraisal firm, in each case, of national standing; provided, however, that
such firm is not an Affiliate of the Company; and, provided, further, that for
transactions involving consideration of $100,000,000 or more, the term
“Independent Qualified Party” shall be limited to an investment banking firm of
national standing only, unless, with respect to any such transaction, (x) the
Company delivers to the Trustee and the Required Holders an Officers’
Certificate to the effect that no investment bank will opine on commercially
reasonable terms on such transaction and that it proposes instead to engage an
accounting firm of national standing (and stating the identity of such
accounting firm) and (y) within fifteen (15) days after the delivery of such
Officers’ Certificate the Company does not receive a written notice from the
Required Holders reasonably objecting to the Company’s proposal set forth in the
Officers’ Certificate, in which case the term “Independent Qualified Party” for
such transaction may also include such accounting firm.

 

“Initial Notes” is defined in the recitals.

 

“Institutional Accredited Investor” is defined in the Appendix.

 

“Interest Coverage Test” is defined in Section 5.04.

 

“Interest Payment Date” is defined in Exhibit A.

 

“Interest Swap Obligations” means the Obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, any interest rate protection agreement,
interest rate future agreement, interest rate option agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
interest rate hedge agreement or other similar agreement or arrangement to which
such Person is party or of which it is a beneficiary.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Restricted Subsidiaries of any beneficial interest in,
including stock, partnership interest or other Capital Stock of, or ownership
interest in, any other Person; and (ii) any direct or indirect loan, advance or
capital contribution by the Company or any of its Restricted Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that did not arise from sales to or services provided to that other
Person in the Ordinary Course of Business.  For purposes of Section 5.02: (i)
“Investment” shall include and be valued at the fair market value of the net
assets of any Restricted Subsidiary of the

 

13

--------------------------------------------------------------------------------


 

Company (to the extent of the Company’s percentage ownership therein) at the
time that such Restricted Subsidiary is designated an Unrestricted Subsidiary of
the Company and shall exclude the fair market value of the net assets of any
Unrestricted Subsidiary of the Company (to the extent of the Company’s
percentage ownership therein) at the time that such Unrestricted Subsidiary is
designated a Restricted Subsidiary of the Company; and (ii) the amount of any
Investment shall be the original cost of such Investment plus the cost of all
additional Investments by the Company or any of its Restricted Subsidiaries,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment, reduced (other than
for purposes of calculations under Section 5.11) by the payment of dividends or
distributions in connection with such Investment or any other amounts received
in respect of such Investment; provided that no such payment of dividends or
distributions or receipt of any such other amounts shall reduce the amount of
any Investment if such payment of dividends or distributions or receipt of any
such amounts would be included in Consolidated Net Income.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in New York or Ohio or at a place of payment are authorized by law,
regulation or executive order to remain closed.  If any payment date in respect
of the Notes is a Legal Holiday at a place of payment, payment may be made at
that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period.

 

“Leverage Test” is defined in Section 5.04.

 

“Lien” means any lien, mortgage, pledge, security interest, charge, encumbrance
or governmental levy or assessment of any kind, whether voluntary or involuntary
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Company and its Restricted Subsidiaries taken
as a whole or (b) the material impairment of the ability of the Company or any
Guarantor that constitutes a Material Restricted Subsidiary to perform in any
material respect its material obligations under any Transaction Document to
which it is a party or of any Holder to enforce any Transaction Document in any
material respect or collect any of the Obligations thereunder.

 

“Material Restricted Subsidiary” means a Restricted Subsidiary that constitutes
a Material Subsidiary.

 

“Material Subsidiary” means any Subsidiary that is or would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 of Regulation S-X
promulgated by the Commission.

 

“Maturity”, when used with respect to any Note, means the date on which the
principal of such Note becomes due and payable as therein or herein provided,
whether at the Stated Maturity or by declaration of acceleration, call for
redemption or otherwise (including in connection with any offer to purchase that
this Indenture requires the Company to make).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

14

--------------------------------------------------------------------------------


 

“Net Proceeds” means cash proceeds actually received by the Company or any of
its Restricted Subsidiaries from any Asset Disposition (including insurance
proceeds, awards of condemnation, and payments under notes or other debt
securities received in connection with any Asset Disposition), net of (a) the
costs of such sale, issuance, lease, transfer or other disposition (including
all legal, title and recording tax expenses, commissions and other fees and
expenses incurred and all Taxes required to be paid or accrued as a liability
under GAAP as a consequence of such sale, lease or transfer), (b) amounts
applied to repayment of Indebtedness (other than revolving credit Indebtedness
under the Credit Agreement, without a corresponding reduction in the revolving
credit commitment) secured by a Lien on the asset or property disposed of, (c)
if such Asset Disposition involves the sale of a discrete business or product
line, any accrued liabilities of such business or product line required to be
paid or retained by the Company or any of its Restricted Subsidiaries as part of
such disposition, (d) appropriate amounts to be provided by the Company or a
Restricted Subsidiary, as the case may be, as a reserve, in accordance with
GAAP, against any liabilities associated with an Asset Disposition and retained
by the Company or such Restricted Subsidiary, as the case may be, after such
Asset Disposition, including, without limitation, pension and benefit
liabilities, liabilities related to environmental matters or liabilities under
any indemnification obligations associated with such Asset Disposition and (e)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition,
but only to the extent required by constituent documents of such Subsidiary or
such joint venture.

 

“Note Amounts” means principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company whether or not a claim for post-filing
interest is allowed in such proceedings), fees and all other amounts owing under
the Notes or in respect of the Notes (whether under the Notes or under the
Indenture or the Purchase Agreement, as the case may be).

 

“Note Registration” shall mean the first to occur of (i) the consummation of a
Registered Exchange Offer and (ii) the effectiveness of a Shelf Registration
Statement filed with the Commission.

 

“Notes” is defined in the recitals.

 

“Notes Custodian” is defined in the Appendix.

 

“Notice of Default” is defined in Section 9.05.

 

“Obligations” means all obligations for principal, premium (if any), interest,
penalties, fees, indemnification, reimbursements, damages and other liabilities
payable under the documentation governing any Indebtedness.

 

“Offer Amount” is defined in Section 4.10(c).

 

“Offer Period” is defined in Section 4.10(a).

 

“Officers’ Certificate” of the Company means a certificate signed on behalf of
the Company by two Persons, one of which shall be any of the following: the
Chairman of the Board, the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief

 

15

--------------------------------------------------------------------------------


 

Financial Officer, the Chief Accounting Officer or the Treasurer (or any such
other officer that performs similar duties) of the Company, and the other one
shall be any of the following: the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Chief Financial Officer, the Chief Accounting Officer, the Treasurer, the
Assistant Treasurer, Controller, the Secretary or an Assistant Secretary (or any
such other officer that performs similar duties) of the Company.  One of the
officers signing an Officers’ Certificate given pursuant to Section 4.06 shall
be the principal executive, financial or accounting officer or treasurer of the
Company.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Company or Guarantor or the Trustee.

 

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Restricted Subsidiary of the Company, the ordinary course of such
Person’s business, as conducted by any such Person in accordance with past
practice and undertaken by such Person in good faith.

 

“Other Senior Indebtedness” means, (a) prior to the Distribution Date, any
Indebtedness of the Company which: (i) is Incurred after the date hereof; (ii)
is stated as being senior to the Notes; (iii) may be Incurred only if
immediately after the Incurrence of such Indebtedness, the Consolidated Adjusted
Debt to Adjusted EBITDA Ratio is less than 3.5 to 1.00; and (iv) when aggregated
with all Indebtedness Incurred and outstanding prior to the date such
Indebtedness is Incurred under the Credit Agreement (without regard to
Indebtedness Incurred pursuant to the second proviso to the definition thereof),
the Senior Notes and Other Senior Indebtedness, does not exceed $1,500,000,000;
and (b) after the Distribution Date, any Indebtedness of the Company Incurred
after the Distribution Date that does not constitute Indebtedness of the type
described in clauses (i) through (vii), inclusive, of the second sentence of the
definition of “Senior Indebtedness”.

 

“Paying Agent” is defined in Section 2.03.

 

“Payment in Full” for purposes of Articles 8 and 12, (a) when used with respect
to Senior Indebtedness under the Credit Agreement, means that such Senior
Indebtedness is paid in full in cash and (b) when used with respect to any other
Senior Indebtedness, means that such Senior Indebtedness is paid in full in cash
or Cash Equivalents; and the terms “Paid in Full” or Pay in Full” shall have
correlative meanings.

 

“Permits” means all licenses, permits, certificates of need, approvals and
authorizations from all Governmental Authorities required to lawfully conduct a
business.

 

“Permitted Acquisition” means the purchase by the Company or a Restricted
Subsidiary of the Company of all or substantially all of the assets of a Person
whose primary business is the same, related, ancillary or complementary to the
business in which the Company and its Restricted Subsidiaries were engaged on
the date of this Indenture, or any Investment by the Company or any Restricted
Subsidiary of the Company in a Person, if as a result of such Investment (i)
such Person and each Subsidiary of such Person becomes (x) a Restricted

 

16

--------------------------------------------------------------------------------


 

Subsidiary of the Company whose primary business is the same, related, ancillary
or complementary to the business in which the Company and its Restricted
Subsidiaries were engaged on the date of this Indenture and (y) a Guarantor
hereunder or (ii) such Person is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, a Restricted Subsidiary of the Company and whose primary
business is the same, related, ancillary or complementary to the business in
which the Company and its Subsidiaries were engaged in on the date of this
Indenture; provided that at the time of such purchase or Investment, (x) no
Default or Event of Default exists or would be caused upon the consummation
thereof and (y) in the case of Permitted Acquisitions involving any
consideration other than the Common Stock of the Company, after giving effect to
such Permitted Acquisition, the Company can Incur $1.00 of Indebtedness under
Section 5.04(a).

 

“Permitted Adjustments” means, for the purpose of calculating the Leverage Test
and the Interest Coverage Test, pro forma adjustments arising out of events
(including cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges) which are directly attributable to
a specific transaction, are factually supportable and are expected to have a
continuing impact, which (a) would be permitted by Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Commission or (b) after the Distribution Date, have been realized or are
reasonably expected to be realized within six (6) months following any such
transaction; provided that, in either case, such adjustments are set forth in an
Officers’ Certificate signed by the Company’s chief financial officer and
another officer which states (i) the amount of such adjustment or adjustments,
(ii) that such adjustment or adjustments are based on the reasonable good faith
beliefs of the officers executing such Officers’ Certificate at the time of such
execution and (iii) that any related Incurrence of Indebtedness is permitted
pursuant to the Indenture.

 

“Permitted Asset Swap” means any transfer of properties or assets by the Company
or any of its Restricted Subsidiaries in which the consideration received by the
transferor consists of like properties or assets to be used in the business of
the Company or its Restricted Subsidiaries in the same or similar manner as such
transferred properties or assets; provided that (i) the fair market value
(determined in good faith by the Board of Directors of the Company) of
properties or assets received by the Company or any of its Restricted
Subsidiaries in connection with such Permitted Asset Swap is at least equal to
the fair market value (determined in good faith by the Board of Directors of the
Company) of properties or assets transferred by the Company or such Restricted
Subsidiary in connection with such Permitted Asset Swap and (ii) the aggregate
fair market value of assets transferred by the Company in connection with all
Permitted Asset Swaps after the Closing Date does not exceed 10% of Consolidated
Total Assets.

 

“Permitted Investments” means:

 

(i)            (A) any Investment in (including, without limitation, loans and
advances to) (x) the Company or a Wholly Owned Restricted Subsidiary of the
Company and whose primary business is the same, related, ancillary or
complementary to the business in which the Company and its Subsidiaries were
engaged in on the date of such Investment and (y) CBW; provided that the
aggregate amount of all such investments in CBW, together with the amount of all
Asset Dispositions made pursuant to clause (i)(y)

 

17

--------------------------------------------------------------------------------


 

of the second sentence of the definition thereof, shall not exceed 5% of
Consolidated Total Assets and (B) any acquisition by the Company or a Wholly
Owned Restricted Subsidiary of the Company of beneficial interest in a
Restricted Subsidiary of the Company from another Restricted Subsidiary of the
Company or the Company;

 

(ii)           any Investment in Cash Equivalents or the Notes;

 

(iii)          any Investment related to or arising out of a Permitted
Acquisition;

 

(iv)          any Investment which results from the receipt of non-cash
consideration from an asset sale made pursuant to and in compliance with the
provisions of Section 5.05 or from any sale or other disposition of assets not
constituting an Asset Disposition hereunder;

 

(v)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the Ordinary Course of Business;

 

(vi)          receivables owing to the Company or any Restricted Subsidiary if
created or acquired in the Ordinary Course of Business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company or
any such Restricted Subsidiary deems reasonable under the circumstances;

 

(vii)         loans and advances to employees made in the Ordinary Course of
Business not to exceed $1,000,000 in the aggregate at any time outstanding;
provided, however, for purposes of this definition, “advances” will not restrict
advances for travel, moving or relocation expenses to employees advanced and
repaid in the Ordinary Course of Business;

 

(viii)        loans and advances not to exceed $1,000,000 at any time
outstanding to employees of the Company or its Subsidiaries for the purpose of
funding the purchase of Capital Stock of the Company by such employees;

 

(ix)           any Investments received as part of the settlement of litigation
or in satisfaction of extensions of credit to any Person otherwise permitted
under this Indenture pursuant to the reorganization, bankruptcy or liquidation
of such Person or a good faith settlement of debts by said Person;

 

(x)            any Investment existing on the date of this Indenture, any
Investment received as a distribution in respect of such existing Investment and
any Investment received in exchange for such existing Investment; provided that,
in the case of an exchange, the fair market value (as determined in good faith
by the Board of Directors of the Company) of the Investment being exchanged is
at least equal to the fair market value (as determined in good faith by the
Board of Directors of the Company) of the Investment for which such Investment
is being exchanged;

 

18

--------------------------------------------------------------------------------


 

(xi)           Investments of a Person or any of its Subsidiaries existing at
the time such Person becomes a Restricted Subsidiary of the Company or at the
time such Person merges or consolidates with the Company or any of its
Restricted Subsidiaries, in either case in compliance with this Indenture;
provided such Investments were not made by such Person in connection with or in
anticipation or contemplation of such Person becoming a Restricted Subsidiary of
the Company or such merger or consolidation;

 

(xii)          Investments made in connection with purchase price adjustments or
contingent purchase price payments paid in connection with Investments otherwise
permitted under this Indenture;

 

(xiii)         Investments in stock, obligations or securities received in
settlement of debts created in the Ordinary Course of Business or in
satisfaction of judgments;

 

(xiv)        Investments by the Company or any Restricted Subsidiary pursuant to
an Interest Rate Swap Obligation or a Currency Agreement permitted by
clauses (i), (iv), (vi) or (viii) of Section 5.04(b);

 

(xv)         Investments consisting of debits and credits between Broadwing
Financial LLC and the Company, its Restricted Subsidiaries and, subject to
Section 5.11, its Unrestricted Subsidiaries pursuant to the Centralized Cash
Management System;

 

(xvi)        Investments consisting of loans, advances and payables due from
suppliers or customers made by the Company or its Restricted Subsidiaries in the
Ordinary Course of Business;

 

(xvii)       Investments that may be deemed to arise out from the cashless
exercise by employees of the Company of rights, options or warrants to purchase
Capital Stock of the Company;

 

(xviii)      Investments permitted to be made by Section 5.11;

 

(xix)         Investments the consideration paid for which consists solely of
Capital Stock (other than Disqualified Capital Stock) of the Company;

 

(xx)          Investments (other than Investments in any member of the BCI
Group) in an aggregate amount of $10,000,000 for any Investments valued as of
the date such Investment is made, including, without limitation, joint ventures;
and

 

(xxi)         Investments the consideration for which was paid by a Person other
than the Company or any of its Restricted Subsidiaries, without recourse to the
Company or its Restricted Subsidiaries.

 

“Permitted Liens” means:

 

19

--------------------------------------------------------------------------------


 

(i)            Liens to secure the performance of statutory obligations, surety
or appeal bonds, letters of credit or other obligations of a like nature
incurred in the Ordinary Course of Business;

 

(ii)           Liens for Taxes, assessments and governmental charges, levies or
claims that are (x) not yet due and payable or (y) which are due and payable and
are being contested in good faith by appropriate proceedings so long as such
proceedings stay enforcement of such Liens;

 

(iii)          any Lien arising out of a judgment or award not constituting an
Event of Default under Section 7.01;

 

(iv)          statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, workmen, repairmen and other similar liens imposed by law, which
are incurred in the Ordinary Course of Business for sums not more than thirty
(30) days delinquent or which are being contested in good faith by appropriate
proceedings so long as such contest stays enforcement of such Liens;

 

(v)           survey exceptions, easements, rights-of-way, zoning restrictions
and other similar charges or encumbrances in respect of real property not
interfering in any material adverse respect with the ordinary conduct of the
business of the Company or any of its Restricted Subsidiaries;

 

(vi)          any interest or title of a lessor under any Capitalized Lease
Obligation; provided that such Liens do not extend to any property or asset
which is not leased property subject to such Capitalized Lease Obligation;

 

(vii)         Liens securing Capitalized Lease Obligations and purchase money
Indebtedness permitted pursuant to Section 5.04(b)(iii); provided, however, that
in the case of purchase money Indebtedness (a) the Indebtedness shall not exceed
the cost of such property or assets and shall not be secured by any property or
assets of the Company or any Restricted Subsidiary of the Company other than the
property and assets so acquired, constructed, repaired, added to or improved and
(b) the Lien securing such Indebtedness shall be created within 180 days after
the date of such acquisition or, completion of construction, repair,
improvement, addition or commencement of full operation of the property subject
to the Lien or, in the case of a Refinancing of any purchase money Indebtedness,
within 180 days of such Refinancing;

 

(viii)        Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(ix)           Liens securing reimbursement obligations with respect to
commercial letters of credit which encumber documents and other property
relating to such letters of credit and products and proceeds thereof;

 

20

--------------------------------------------------------------------------------


 

(x)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(xi)           Liens arising from filing Uniform Commercial Code financing
statements regarding leases;

 

(xii)          Liens in existence on the date hereof;

 

(xiii)         Liens on property or shares of Capital Stock of another Person at
the time such other Person becomes a Subsidiary of such Person; provided,
however, that such Liens are not created, Incurred or assumed in connection
with, or in contemplation of, such other Person becoming a Subsidiary;

 

(xiv)        leases, subleases, licenses and sublicenses of the type referred to
in clause (x) in the second sentence of the definition of “Asset Disposition”
granted to third parties in the Ordinary Course of Business;

 

(xv)         banker’s liens and rights of offset of the holders of Indebtedness
of the Company or any Restricted Subsidiary on monies deposited by the Company
or any Restricted Subsidiary with such holders of Indebtedness in the Ordinary
Course of Business of the Company or any such Restricted Subsidiary;

 

(xvi)        Liens securing obligations under Interest Swap Obligations or
Currency Agreements so long as such obligations relate to Indebtedness that is,
and is permitted under this Indenture, to be secured by a Lien on the same
property securing such obligations;

 

(xvii)       Liens to secure any Refinancing (or successive Refinancings) as a
whole, or in part, of any Indebtedness secured by any Lien referred to in the
foregoing clauses (vii), (xii), (xiii) and (xvi); provided, however, that
(i) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements to or on such property) and
(ii) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (1) the outstanding principal amount or, if
greater, committed amount of the Indebtedness secured by Liens described under
clauses (vii), (xii), (xiii) or (xvi) at the time the original Lien became a
Permitted Lien under this Indenture and (2) an amount necessary to pay any fees
and expenses, including premiums related to such Refinancings;

 

(xviii)      pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations;

 

(xix)         Liens on property at the time such Person or any of its
Subsidiaries acquires the property, including any acquisition by means of a
merger or consolidation with or into such Person or a Subsidiary or such Person;
provided, however, that such Liens are not created, Incurred or assumed in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other property owned by such
Person or any of its Subsidiaries; and

 

21

--------------------------------------------------------------------------------


 

(xx)          other Liens that do not, in the aggregate, attach to a material
portion of the assets of the Company or any of its Restricted Subsidiaries and
do not secure obligations in an aggregate amount in excess of $5,000,000.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to Refinance, other Indebtedness of any such Persons;
provided, however, that (i) the principal  amount of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or, if issued at original
issue discount, the aggregate accreted value) plus accrued interest and premium,
if any (set forth in the original instrument representing such Indebtedness), of
the Indebtedness so exchanged or Refinanced (plus the amount of reasonable fees
and expenses incurred in connection therewith); (ii) such Permitted Refinancing
Indebtedness has a final maturity date on or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, at the time of such Refinancing, the
Indebtedness being exchanged or Refinanced; (iii) if the Indebtedness being
exchanged or Refinanced is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Notes on terms at least as favorable to the Holders of Notes as those contained
in the documentation governing the Indebtedness being exchanged or Refinanced;
(iv) such Permitted Refinancing Indebtedness is Incurred by the Person who is
the obligor on the Indebtedness being exchanged or Refinanced; and (v) in the
case of Permitted Refinancing Indebtedness in respect of Convertible
Subordinated Notes, such Permitted Refinancing Indebtedness will have an
effective yield thereon not exceeding 10% per annum.  “Permitted Refinancing
Indebtedness” shall not include Indebtedness under the Credit Agreement which
may be Refinanced in accordance with the definition thereof.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or agency or political subdivision
thereof (including any subdivision or ongoing business of any such entity or
substantially all of the assets of any such entity, subdivision or business).

 

“Positive Credit Event”  means the Company having a long term (a) senior implied
debt rating of at least BB+ from S&P and Ba1 from Moody’s and (b) senior
subordinated debt rating of at least BB- from S&P and Ba3 from Moody’s; provided
that if, after the occurrence of the Positive Credit Event, the Notes are not
Widely Held and the Company’s senior implied and senior subordinated debt
ratings have been downgraded below the rating levels set forth in this
definition of “Positive Credit Event”, the provisions of this Indenture
applicable prior to the Distribution Date shall govern beginning after such
ratings downgrade as if the Distribution Date has not occurred, until such time
as the Notes become Widely Held or another Positive Credit Event occurs.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation, and shall include the 6¾%
Convertible Preferred Stock of the Company.

 

22

--------------------------------------------------------------------------------


 

“Purchase Agreement” means the Purchase Agreement, dated as of December 9, 2002,
by and among the Company and the Purchasers.

 

“Purchase Date” is defined in Section 4.10(c).

 

“Purchasers” is defined in the Appendix.

 

“QIB” is defined in the Appendix.

 

“Redemption Date,” when used with respect to any Note to be redeemed, means the
date fixed for such redemption by or pursuant to this Indenture and the Notes.

 

“Redemption Price,” when used with respect to any Note to be redeemed, means the
price at which such Note is to be redeemed pursuant to this Indenture and the
Notes.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Registered Exchange Offer” is defined in the Appendix.

 

“Registrar” is defined in Section 2.03.

 

“Registration Default” is defined in Exhibit A.

 

“Regular Record Date” is defined in Exhibit A.

 

“Regulation S” is defined in the Appendix.

 

“Representative” means the trustee, agent, representative (if any), or, in the
absence of any of the foregoing, the holders of the majority in principal amount
of, any issue of Senior Indebtedness.

 

“Required Holders” means Holders holding more than 50% of the then outstanding
aggregate principal amount at Maturity of the Notes (exclusive of Notes then
owned directly or indirectly by the Company, or any of its Subsidiaries or
Affiliates).

 

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the principal accounting officer or the treasurer (or
the equivalent of any of the foregoing) of the Company or any of its
Subsidiaries or any other officer, partner or member (or person performing
similar functions) of the Company or any of its Subsidiaries responsible for
overseeing the administration of, or reviewing compliance with, all or any
portion of this Indenture.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Notes Legend” is defined in the Appendix.

 

23

--------------------------------------------------------------------------------


 

“Restricted Payments” is defined in Section 5.02.

 

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

 

“Rule 501” is defined in the Appendix.

 

“Rule 144A” is defined in the Appendix.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Company or a Restricted Subsidiary of any property, whether owned by the
Company or any Restricted Subsidiary at the Closing Date or later acquired,
which has been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such Person or any other Person from whom funds have been or are
to be advanced by such Person on the security of such property.

 

“Securities Act” is defined in the Appendix.

 

“Senior Indebtedness” means (a) principal, premium (if any), interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company whether or not a claim for post-filing
interest is allowed in such proceedings), fees and all other amounts owing under
or in respect of the Credit Agreement, (b) Indebtedness under the Senior Notes
and (c) the Other Senior Indebtedness.  Notwithstanding the foregoing, “Senior
Indebtedness” shall not include:  (i) any obligations (other than with respect
to any guarantee Obligations under the Credit Agreement) of the Company to a
Subsidiary of the Company; (ii) obligations to trade creditors and other amounts
incurred in connection with obtaining goods, materials or services;
(iii) obligations represented by Disqualified Capital Stock; (iv) any liability
for federal, state, local or other taxes owed or owing by the Company; (v) that
portion of any Indebtedness Incurred in violation of the provisions set forth in
Section 5.04 (but, as to any such obligation, no such violation shall be deemed
to exist for purposes of this clause (v) if the holder(s) of such obligation or
their representative shall have received an officers’ certificate of the Company
to the effect that the Incurrence of such Indebtedness does not (or, in the case
of revolving credit indebtedness, that the Incurrence of the entire committed
amount thereof at the date on which the initial borrowing thereunder is made
would not) violate such provisions of this Agreement; (vi) Indebtedness which,
when Incurred and without respect to any election under Section 1111(b) of Title
11, United States Code, is without recourse to the Company; and (vii) any
Indebtedness which is, by its express terms, subordinated in right of payment to
any other Indebtedness of the Company or its Subsidiaries.

 

“Senior Notes” means those certain 7¼% Senior Notes due 2023 of the Company
issued pursuant to an indenture dated as of July 1, 1993 in the aggregate
principal amount of $50,000,000, and any such notes issued in exchange or
replacement therefor.

 

“Senior Subordinated Indebtedness” means the Notes and any other Indebtedness of
the Company permitted hereunder which expressly ranks pari passu to the payment
and performance of the Notes.

 

“series” means any series of Notes outstanding under this Indenture.

 

24

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” is defined in the Appendix.

 

“Special Interest” is defined in Exhibit A.

 

“Spectrum Assets” means the E-Block spectrum licenses granted by the Federal
Communications Commission or any spectrum license owned by CBW Co. for which the
E-Block may be exchanged.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.

 

“Stated Maturity,” when used with respect to any Note or any installment of
interest thereon, means the date specified in this Indenture or such Note as the
scheduled fixed date on which the Accreted Value of such Note or such
installment of interest is due and payable and shall not include any contingent
obligation to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for payment thereof.

 

“Stated Maturity Date” is defined in Exhibit A.

 

“Subordinated Indebtedness” means (i) the Convertible Subordinated Notes, (ii)
any Indebtedness of the Company permitted hereunder Incurred by the Company
after the date hereof or outstanding as of the date hereof which is not Senior
Indebtedness or Senior Subordinated Indebtedness, and (iii) any Indebtedness of
the Company permitted hereunder which is expressly subordinated to and junior to
the payment and performance of the Notes.

 

“Subsidiary” means, with respect to any Person, (i) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person (or a combination thereof)
and (ii) any partnership (A) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (B) the only
general partners of which are such Person or of one or more Subsidiaries of such
Person (or any combination thereof).  Any Person becoming a Subsidiary of the
Company after the date of this Indenture shall be deemed to have Incurred all of
its outstanding Indebtedness on the date it becomes a Subsidiary.

 

“Successor Company” is defined in Section 6.01.

 

“Taxes” means all federal, state, local or foreign income, gross receipts,
windfall profits, severance, property, production, sales, use, license, excise,
franchise, employment, withholding or other taxes, duties or assessments of any
kind whatsoever imposed on any Person, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties and includes any liability for Taxes of another Person by contract, as
a transferee or successor, under Treasury regulation Section 1.1502-6 or
analogous state, local or foreign law provision or otherwise.

 

25

--------------------------------------------------------------------------------


 

“Tax Returns” means all reports and returns (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be filed
with respect to Taxes.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb), as
amended from time to time.

 

“Transaction Documents” is defined in the Purchase Agreement.

 

“Transfer Restricted Notes” is defined in the Appendix.

 

“Trigger Date” is defined in the Exchange and Registration Rights Agreement.

 

“Trustee” is defined in the preamble.

 

“Trust Officer” means, when used with respect to the Trustee, the president, any
vice president (whether or not designated by a number or a word or words added
before or after the title “vice president”), the secretary, any assistant
secretary, the treasurer, any assistant treasurer, or any other officer of the
Trustee in its Corporate Trust Administration Department customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

“United States” shall have the meaning assigned to such term in Regulation S.

 

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
that are not callable or redeemable at the issuer’s option.

 

“Unrestricted Subsidiary” means (i) any member of the BCI Group; provided that
after the consummation of the sale of all or substantially all of the assets of
BCI’s Subsidiaries or the consummation of a confirmed plan of reorganization
under Chapter 11 of the United States Bankruptcy Code with respect to BCI, the
Company may designate Broadwing Telecommunications Inc. as a Restricted
Subsidiary by written notice to the Trustee and the Holders; (ii) any Subsidiary
of a Person that at the time of determination shall be or continue to be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and (iii) any Subsidiary of an Unrestricted
Subsidiary.

 

The Board of Directors of the Company may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Company or any other Subsidiary of the Company that is not
a Subsidiary of the Subsidiary to be so designated; provided that subject to
Section 5.11:  (i) the Company certifies to the Holders that such designation
complies with Section 5.02; and (ii) each Subsidiary to be so designated and
each of its Subsidiaries (other than any member of the BCI Group, except as
provided in

 

26

--------------------------------------------------------------------------------


 

clause (i) of this definition) has not at the time of designation, and does not
thereafter, Incur any Indebtedness pursuant to which the lender has recourse to
any of the assets of the Company or any of its Restricted Subsidiaries.

 

The Board of Directors of the Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if:  (i) immediately after giving effect to
such designation, the Company can Incur $1.00 of Indebtedness under Section
5.04(a); and (ii) immediately before and immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing; provided that, notwithstanding the foregoing, except as provided in
clause (i) of this definition, the Board of Directors may not designate any
member of the BCI Group to be a Restricted Subsidiary.

 

Any such designation by the Board of Directors of the Company shall be evidenced
to the Holders by promptly filing with the Holders a copy of the Board
Resolution giving effect to such designation and an officers’ certificate
certifying that such designation complied with the foregoing provisions.

 

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of a contingency) to vote in the
election of directors, managers or trustees thereof.

 

“Warrant Agreement” is defined in the Purchase Agreement.

 

“Warrants” is defined in the Purchase Agreement.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wholly Owned Restricted Subsidiary” of any Person means any Wholly Owned
Subsidiary of such Person which at the time of determination is a Restricted
Subsidiary of such Person.

 

“Widely Held” means, with respect to the Notes, that (a) the Purchasers no
longer hold more than 50% of the then outstanding aggregate principal amount at
Maturity of the Notes (exclusive of Notes then owned directly or indirectly by
the Company, or any of its Subsidiaries or Affiliates) and (b) the Company (i)
reasonably believes after due inquiry the number of beneficial owners (as
defined in Rule 13d-3 under the Exchange Act) of the Notes (counting for the
purpose of this definition all Holders that are Affiliates of each other as one
beneficial owner) equals or exceeds twenty-five (25) and (ii) if requested by
the Required Holders, delivers to the Required Holders and the Trustee an
Officers’ Certificate executed by the Responsible Officer describing in
reasonable details the grounds for such belief and the procedures used by the
Company to count the number of beneficial owners.  For avoidance of doubt, the
Trustee’s

 

27

--------------------------------------------------------------------------------


 

obligations under clause (ii) of this definition shall be limited solely to
keeping such Officers’ Certificate on file with the Trustee and in no event
shall the Trustee be liable for the contents of such Officers’ Certificate nor
shall it be required to deliver such Officers’ Certificate to the Holders.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person all of
the outstanding Capital Stock or other ownership interests of which shall at the
time be owned by such Person or by one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

 


SECTION 1.02.      INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT.  THIS
INDENTURE IS SUBJECT TO THE MANDATORY PROVISIONS OF THE TIA, WHICH ARE
INCORPORATED BY REFERENCE IN AND MADE A PART OF THIS INDENTURE.  THE FOLLOWING
TIA TERMS HAVE THE FOLLOWING MEANINGS:


 

“indenture securities” means the Initial Notes, the Exchange Notes and the
Exchange Guarantees.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company and any other obligor on
the indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meanings assigned to them by such definitions.

 


SECTION 1.03.      RULES OF CONSTRUCTION.  UNLESS THE CONTEXT OTHERWISE
REQUIRES:


 

(a)           a term has the meaning assigned to it;

 

(b)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

 

(c)           “or” is not exclusive;

 

(d)           “including” means including without limitation;

 

(e)           “to” and “until” each mean “to but excluding”;

 

(f)            any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein);

 

28

--------------------------------------------------------------------------------


 

(g)           any reference herein to any Person shall be construed to include
such Person’s successors and assigns;

 

(h)           words in the singular include the plural and words in the plural
include the singular;

 

(i)            unsecured Indebtedness shall not be deemed to be subordinate or
junior to secured Indebtedness merely by virtue of its nature as unsecured
Indebtedness;

 

(j)            the principal amount of any non-interest bearing or other
discount security at any date shall be the principal amount thereof that would
be shown on a balance sheet of the issuer dated such date prepared in accordance
with GAAP; and

 

(k)           the principal amount of any Preferred Stock shall be (i) the
maximum liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater.

 


ARTICLE 2.


 


THE NOTES

 


SECTION 2.01.              FORM AND DATING.  PROVISIONS RELATING TO THE INITIAL
NOTES AND THE EXCHANGE NOTES TO BE ISSUED IN EXCHANGE FOR THE INITIAL NOTES OR
OTHERWISE AS PROVIDED IN THIS INDENTURE ARE SET FORTH IN THE APPENDIX, WHICH IS
HEREBY INCORPORATED IN AND EXPRESSLY MADE A PART OF THIS INDENTURE.  THE INITIAL
NOTES AND SUCH EXCHANGE NOTES SHALL BE A SEPARATE SERIES OF NOTES.  THE INITIAL
NOTES AND THE TRUSTEE’S CERTIFICATE OF AUTHENTICATION SHALL EACH BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, WHICH IS HEREBY INCORPORATED IN
AND EXPRESSLY MADE A PART OF THIS INDENTURE.  THE EXCHANGE NOTES TO BE ISSUED IN
EXCHANGE FOR THE INITIAL NOTES OR OTHERWISE PURSUANT TO THIS INDENTURE AND THE
TRUSTEE’S CERTIFICATE OF AUTHENTICATION SHALL BE SUBSTANTIALLY IN THE FORM OF
EXHIBIT B HERETO, WHICH IS HEREBY INCORPORATED IN AND EXPRESSLY MADE A PART OF
THIS INDENTURE.  THE NOTES MAY HAVE NOTATIONS, LEGENDS OR ENDORSEMENTS REQUIRED
BY LAW, STOCK EXCHANGE RULE, AGREEMENTS TO WHICH THE COMPANY IS SUBJECT, IF ANY,
OR USAGE (PROVIDED THAT ANY SUCH NOTATION, LEGEND OR ENDORSEMENT IS IN A FORM
ACCEPTABLE TO THE COMPANY).  EACH NOTE SHALL BE DATED THE DATE OF ITS
AUTHENTICATION.  THE NOTES SHALL BE ISSUABLE ONLY IN REGISTERED FORM WITHOUT
INTEREST COUPONS AND ONLY IN DENOMINATIONS OF $1,000 (IN PRINCIPAL AMOUNT AT
MATURITY) AND MULTIPLES THEREOF.  THE INITIAL NOTES AND THE EXCHANGE NOTES SHALL
BE TREATED AS A SINGLE CLASS FOR ALL PURPOSES UNDER THIS INDENTURE, INCLUDING,
WITHOUT LIMITATION, WAIVERS, AMENDMENTS, REDEMPTIONS AND OFFERS TO PURCHASE.


 


SECTION 2.02.              EXECUTION AND AUTHENTICATION.  ONE OFFICER SHALL SIGN
THE NOTES FOR THE COMPANY BY MANUAL OR FACSIMILE SIGNATURE.


 

If an officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid neverthe­less.

 

A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note.  The signature shall be
con­clusive evidence that the Note has been authenticated under this Indenture.

 

29

--------------------------------------------------------------------------------


 

The Trustee shall, upon written direction of the Company, authenticate and make
available for delivery Notes as set forth in the Appendix.

 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Notes.  Any such appointment shall be evidenced by
an instrument signed by a Trust Officer, a copy of which shall be furnished to
the Company.  Unless limited by the terms of such appoint­ment, an
authenticating agent may authenti­cate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same rights as
any Registrar, Paying Agent or agent for service of notices and demands.

 


SECTION 2.03.              REGISTRAR AND PAYING AGENT.  (A) THE COMPANY SHALL
MAINTAIN AN OFFICE OR AGENCY WHERE NOTES MAY BE PRESENTED FOR REGISTRATION OF
TRANSFER OR FOR EXCHANGE (THE “REGISTRAR”) AND AN OFFICE OR AGENCY WHERE NOTES
MAY BE PRESENTED FOR PAYMENT (THE “PAYING AGENT”).  THE REGISTRAR SHALL KEEP A
REGISTER OF THE NOTES AND OF THEIR TRANSFER AND EXCHANGE.  THE COMPANY MAY HAVE
ONE OR MORE CO-REGISTRARS AND ONE OR MORE ADDITIONAL PAYING AGENTS.  THE TERM
“PAYING AGENT” INCLUDES ANY ADDITIONAL PAYING AGENT, AND THE TERM “REGISTRAR”
INCLUDES ANY CO-REGISTRARS.  THE COMPANY INITIALLY APPOINTS THE TRUSTEE AS (I)
REGISTRAR AND PAYING AGENT IN CONNECTION WITH THE NOTES AND (II) THE NOTES
CUSTODIAN WITH RESPECT TO THE GLOBAL EXCHANGE NOTES (AS DEFINED IN THE
APPENDIX).


 

(b)           the Company shall enter into an appropriate agency agreement with
any Registrar or Paying Agent not a party to this Indenture, which shall
incorporate the terms of the TIA.  The agreement shall implement the provisions
of this Indenture that relate to such agent.  The Company shall notify the
Trustee in writing of the name and address of any such agent.  If the Company
fails to maintain a Registrar or Paying Agent, the Trustee shall act as such and
shall be entitled to appropriate compensation therefor pursuant to Section
9.07.  The Company or any of its domestically organized Wholly Owned Restricted
Subsidiaries (other than any member of the BCI Group) may act as Paying Agent or
Registrar.

 

(c)           the Company may remove any Registrar or Paying Agent upon written
notice to such Registrar or Paying Agent and to the Trustee; provided, however,
that no such removal shall become effective until (i) acceptance of an
appointment by a successor as evidenced by an appropriate agreement entered into
by the Company and such successor Registrar or Paying Agent, as the case may be,
and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with clause (i) above.  The Registrar or Paying Agent
may resign at any time upon written notice to the Company and the Trustee;
provided, however, that the Trustee may resign as Paying Agent or Registrar only
if the Trustee also resigns as Trustee in accordance with Section 9.08.

 


SECTION 2.04.              PAYING AGENT TO HOLD MONEY IN TRUST.  ON OR PRIOR TO
EACH DUE DATE OF THE PRINCIPAL OF AND INTEREST ON ANY NOTE, THE COMPANY SHALL
DEPOSIT WITH, OR TO AN ACCOUNT MAINTAINED BY, THE PAYING AGENT (OR IF THE
COMPANY OR A SUBSIDIARY IS ACTING AS PAYING AGENT, SEGREGATE AND HOLD IN TRUST
FOR THE BENEFIT OF THE PERSONS ENTITLED THERETO) A SUM SUFFICIENT TO PAY SUCH
PRINCIPAL AND INTEREST WHEN SO BECOMING DUE.  THE COMPANY SHALL REQUIRE EACH
PAYING AGENT (OTHER THAN THE TRUSTEE) TO AGREE IN WRITING THAT THE PAYING AGENT
SHALL HOLD IN TRUST FOR THE

 

30

--------------------------------------------------------------------------------


 


BENEFIT OF HOLDERS OR THE TRUSTEE ALL MONEY HELD BY THE PAYING AGENT FOR THE
PAYMENT OF PRINCIPAL OF OR INTEREST ON THE NOTES AND SHALL PROMPTLY NOTIFY THE
TRUSTEE IN WRITING OF ANY DEFAULT BY THE COMPANY IN MAKING ANY SUCH PAYMENT.  IF
THE COMPANY OR A SUBSIDIARY OF THE COMPANY ACTS AS PAYING AGENT, IT SHALL
SEGREGATE THE MONEY HELD BY IT AS PAYING AGENT AND HOLD IT AS A SEPARATE TRUST
FUND.  THE COMPANY AT ANY TIME MAY REQUIRE A PAYING AGENT TO PAY ALL MONEY HELD
BY IT TO THE TRUSTEE AND TO ACCOUNT FOR ANY FUNDS DISBURSED BY THE PAYING
AGENT.  UPON COMPLYING WITH THIS SECTION 2.04, THE PAYING AGENT SHALL HAVE NO
FURTHER LIABILITY FOR THE MONEY DELIVERED TO THE TRUSTEE.


 


SECTION 2.05.              HOLDER LISTS.  THE TRUSTEE  SHALL PRESERVE IN AS
CURRENT A FORM AS IS REASONABLY PRACTICABLE THE MOST RECENT LIST AVAILABLE TO IT
OF THE NAMES AND ADDRESSES OF HOLDERS.  IF THE TRUSTEE IS NOT THE REGISTRAR, THE
COMPANY SHALL FURNISH, OR CAUSE THE REGISTRAR TO FURNISH, TO THE TRUSTEE, IN
WRITING AT LEAST FIVE BUSINESS DAYS BEFORE EACH INTEREST PAYMENT DATE AND AT
SUCH OTHER TIMES AS THE TRUSTEE MAY REQUEST IN WRITING, A LIST IN SUCH FORM AND
AS OF SUCH DATE AS THE TRUSTEE MAY REASONABLY REQUIRE OF THE NAMES AND ADDRESSES
OF HOLDERS.


 


SECTION 2.06.              TRANSFER AND EXCHANGE.  THE NOTES SHALL BE ISSUED IN
REGISTERED FORM AND SHALL BE TRANSFERABLE ONLY UPON THE SURRENDER OF A NOTE FOR
REGISTRATION OF TRANSFER AND IN COMPLIANCE WITH THE APPENDIX.  WHEN A NOTE IS
PRESENTED TO THE REGISTRAR WITH A REQUEST TO REGISTER A TRANSFER, THE REGISTRAR
SHALL REGISTER THE TRANSFER AS REQUESTED IF ITS REQUIREMENTS THEREFOR ARE MET. 
WHEN NOTES ARE PRESENTED TO THE REGISTRAR WITH A REQUEST TO EXCHANGE THEM FOR AN
EQUAL PRINCIPAL AMOUNT OF NOTES OF OTHER DENOMINATIONS, THE REGISTRAR SHALL MAKE
THE EXCHANGE AS REQUESTED IF THE SAME REQUIREMENTS ARE MET.  TO PERMIT
REGISTRATION OF TRANSFERS AND EXCHANGES, THE COMPANY SHALL EXECUTE AND THE
TRUSTEE SHALL AUTHENTICATE NOTES AT THE REGISTRAR’S REQUEST.  THE COMPANY MAY
REQUIRE PAYMENT OF A SUM SUFFICIENT TO PAY ALL TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES IN CONNECTION WITH ANY TRANSFER OR EXCHANGE PURSUANT TO
THIS SECTION 2.06.  THE COMPANY SHALL NOT BE REQUIRED TO MAKE AND THE REGISTRAR
NEED NOT REGISTER TRANSFERS OR EXCHANGES OF NOTES SELECTED FOR REDEMPTION
(EXCEPT, IN THE CASE OF NOTES TO BE REDEEMED IN PART, THE PORTION THEREOF NOT TO
BE REDEEMED) OR ANY NOTES FOR A PERIOD OF 15 DAYS BEFORE A SELECTION OF NOTES TO
BE REDEEMED.


 

Prior to the due presentation for registration of transfer of any Note, the
Company, the Guarantors, the Trustee, the Paying Agent and the Registrar may
deem and treat the Person in whose name a Note is registered as the absolute
owner of such Note for the purpose of receiving payment of principal of and
(subject to paragraph 2 of the Notes) interest, if any, on such Note and for all
other purposes whatsoever, whether or not such Note is overdue, and none of the
Company, the Guarantors, the Paying Agent, the Trustee or the Registrar shall be
affected by notice to the contrary.

 

Any Holder of a Global Exchange Note shall, by acceptance of such Global
Exchange Note, agree that transfers of beneficial interest in such Global
Exchange Note may be effected only through a book-entry system maintained by
(a) the Holder of such Global Exchange Note (or its agent) or (b) any Holder of
a beneficial interest in such Global Exchange Note, and that ownership of a
beneficial interest in such Global Exchange Note shall be required to be
reflected in a book entry.

 

31

--------------------------------------------------------------------------------


 

All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

 


SECTION 2.07.              REPLACEMENT NOTES.  IF A MUTILATED NOTE IS
SURRENDERED TO THE REGISTRAR OR IF THE HOLDER OF A NOTE CLAIMS THAT THE NOTE HAS
BEEN LOST, DESTROYED OR WRONGFULLY TAKEN, THE COMPANY SHALL ISSUE AND THE
TRUSTEE SHALL AUTHENTICATE A REPLACEMENT NOTE IF THE REQUIREMENTS OF
SECTION 8-405 OF THE NEW YORK UNIFORM COMMERCIAL CODE ARE MET, SUCH THAT THE
HOLDER (A) SATISFIES THE COMPANY OR THE TRUSTEE WITHIN A REASONABLE TIME AFTER
SUCH HOLDER HAS NOTICE OF SUCH LOSS, DESTRUCTION OR WRONGFUL TAKING AND THE
REGISTRAR DOES NOT REGISTER A TRANSFER PRIOR TO RECEIVING SUCH NOTIFICATION,
(B) MAKES SUCH REQUEST TO THE COMPANY OR THE TRUSTEE  PRIOR TO THE NOTE BEING
ACQUIRED BY A PROTECTED PURCHASER AS DEFINED IN SECTION 8-303 OF THE NEW YORK
UNIFORM COMMERCIAL CODE (A “PROTECTED PURCHASER”) AND (C) SATISFIES ANY OTHER
REASONABLE REQUIREMENTS OF THE TRUSTEE.  IF REQUIRED BY THE TRUSTEE OR THE
COMPANY, SUCH HOLDER SHALL FURNISH AN INDEMNITY BOND SUFFICIENT IN THE JUDGMENT
OF THE TRUSTEE TO PROTECT THE COMPANY, THE TRUSTEE, THE PAYING AGENT AND THE
REGISTRAR FROM ANY LOSS THAT ANY OF THEM MAY SUFFER IF A NOTE IS REPLACED.  THE
COMPANY AND THE TRUSTEE MAY CHARGE THE HOLDER FOR THEIR EXPENSES IN REPLACING A
NOTE.  IN THE EVENT ANY SUCH MUTILATED, LOST, DESTROYED OR WRONGFULLY TAKEN NOTE
HAS BECOME OR IS ABOUT TO BECOME DUE AND PAYABLE, THE COMPANY IN ITS DISCRETION
MAY PAY SUCH NOTE INSTEAD OF ISSUING A NEW NOTE IN REPLACEMENT THEREOF.


 

Every replacement Note is an additional obligation of the Company.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Notes.

 


SECTION 2.08.              OUTSTANDING NOTES.  NOTES OUTSTANDING AT ANY TIME ARE
ALL NOTES AUTHENTICATED BY THE TRUSTEE EXCEPT FOR THOSE CANCELED BY IT, THOSE
DELIVERED TO IT FOR CANCELLATION AND THOSE DESCRIBED IN THIS SECTION 2.08 AS NOT
OUTSTANDING.  SUBJECT TO SECTION 14.06, A NOTE DOES NOT CEASE TO BE OUTSTANDING
BECAUSE THE COMPANY OR AN AFFILIATE OF THE COMPANY HOLDS THE NOTE.


 

If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Note is held by a protected purchaser.

 

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a Redemption Date, the Stated Maturity Date or maturity date money
sufficient to pay all principal and interest and Special Interest, if any,
payable on that date with respect to the Notes (or portions thereof) to be
redeemed or maturing, as the case may be, and the Paying Agent is not prohibited
from paying such money to the Holders on that date pursuant to the terms of this
Indenture, then on and after that date such Notes (or portions thereof) cease to
be outstanding and inter­est on them ceases to accrue.

 


SECTION 2.09.              TEMPORARY NOTES.  UNTIL DEFINITIVE NOTES ARE READY
FOR DELIVERY, THE COMPANY MAY PREPARE AND THE TRUSTEE SHALL AUTHENTICATE
TEMPORARY NOTES.  TEMPORARY NOTES

 

32

--------------------------------------------------------------------------------


 


SHALL BE SUBSTANTIALLY IN THE FORM OF DEFINITIVE NOTES BUT MAY HAVE VARIATIONS
THAT THE COMPANY CONSIDERS APPROPRIATE FOR TEMPORARY NOTES.  WITHOUT
UNREASONABLE DELAY, THE COMPANY SHALL PREPARE AND THE TRUSTEE SHALL AUTHENTICATE
DEFINITIVE NOTES AND DELIVER THEM IN EXCHANGE FOR TEMPORARY NOTES UPON SURRENDER
OF SUCH TEMPORARY NOTES AT THE OFFICE OR AGENCY OF THE COMPANY, WITHOUT CHARGE
TO THE HOLDER.


 


SECTION 2.10.              CANCELLATION.  THE COMPANY AT ANY TIME MAY DELIVER
NOTES TO THE TRUSTEE FOR CANCELLATION.  THE REGISTRAR AND THE PAYING AGENT SHALL
FORWARD TO THE TRUSTEE ANY NOTES SURRENDERED TO THEM FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT.  THE TRUSTEE AND NO ONE ELSE SHALL CANCEL ALL
NOTES SURRENDERED FOR REGISTRATION OF TRANSFER, EXCHANGE, PAYMENT OR
CANCELLATION AND SHALL DISPOSE OF CANCELED NOTES IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES OR DELIVER CANCELED NOTES TO THE COMPANY PURSUANT TO
WRITTEN DIRECTION BY AN OFFICER.  THE COMPANY MAY NOT ISSUE NEW NOTES TO REPLACE
NOTES IT HAS REDEEMED, PAID OR DELIVERED TO THE TRUSTEE FOR CANCELLATION.  THE
TRUSTEE SHALL NOT AUTHENTICATE NOTES IN PLACE OF CANCELED NOTES OTHER THAN
PURSUANT TO THE TERMS OF THIS INDENTURE.


 


SECTION 2.11.              DEFAULTED INTEREST.  IF THE COMPANY DEFAULTS IN A
PAYMENT OF INTEREST OR SPECIAL INTEREST, IF ANY, ON THE NOTES, THE COMPANY SHALL
PAY THE DEFAULTED INTEREST (PLUS INTEREST ON SUCH DEFAULTED INTEREST TO THE
EXTENT LAWFUL) IN ANY LAWFUL MANNER.  THE COMPANY MAY PAY THE DEFAULTED INTEREST
TO THE PERSONS WHO ARE HOLDERS ON A SUBSEQUENT SPECIAL RECORD DATE.  THE COMPANY
SHALL FIX OR CAUSE TO BE FIXED ANY SUCH SPECIAL RECORD DATE AND PAYMENT DATE TO
THE REASONABLE SATISFACTION OF THE TRUSTEE AND SHALL PROMPTLY MAIL OR CAUSE TO
BE MAILED TO EACH HOLDER A NOTICE THAT STATES THE SPECIAL RECORD DATE, THE
PAYMENT DATE AND THE AMOUNT OF DEFAULTED INTEREST TO BE PAID.


 


SECTION 2.12.              CUSIP NUMBERS.  THE COMPANY IN ISSUING THE NOTES MAY
USE COMMITTEE ON UNIFORM SECURITIES IDENTIFICATION PROCEDURES NUMBERS (THE
“CUSIP NUMBERS”) (IF THEN GENERALLY IN USE) AND, IF SO, THE TRUSTEE SHALL USE
CUSIP NUMBERS IN NOTICES OF REDEMPTION AS A CONVENIENCE TO HOLDERS; PROVIDED,
HOWEVER, THAT ANY SUCH NOTICE MAY STATE THAT NO REPRESENTATION IS MADE AS TO THE
CORRECTNESS OF SUCH NUMBERS EITHER AS PRINTED ON THE NOTES OR AS CONTAINED IN
ANY NOTICE OF A REDEMPTION AND THAT RELIANCE MAY BE PLACED ONLY ON THE OTHER
IDENTIFICATION NUMBERS PRINTED ON THE NOTES, AND ANY SUCH REDEMPTION SHALL NOT
BE AFFECTED BY ANY DEFECT IN OR OMISSION OF SUCH NUMBERS.


 


ARTICLE 3.


 


REDEMPTION


 


SECTION 3.01.              NOTICES TO TRUSTEE.  IF THE COMPANY ELECTS TO REDEEM
NOTES PURSUANT PARAGRAPH 5 OF THE NOTES OR IS OBLIGATED TO PURCHASE NOTES
PURSUANT TO SECTION 4.09 OR SECTION 4.10, IT SHALL NOTIFY THE TRUSTEE IN WRITING
OF THE REDEMPTION DATE AND THE PRINCIPAL AMOUNT AT MATURITY OF NOTES TO BE
REDEEMED.  THE REDEMPTION PROVISIONS OF PARAGRAPH 5 OF THE NOTES ARE FULLY
INCORPORATED HEREIN.  THE TRUSTEE MAY CONCLUSIVELY RELY ON AN OFFICERS’
CERTIFICATE AND THE CALCULATIONS GIVEN THEREIN IN MAKING ANY REDEMPTION IN
ACCORDANCE WITH PARAGRAPH 5 OF THE NOTES.

 

33

--------------------------------------------------------------------------------


 

The Company shall give each notice to the Trustee provided for in this Section
3.01 at least 45 days before the Redemption Date unless the Trustee consents to
a shorter period.  Such notice shall be accompanied by an Officers’ Certificate
and an Opinion of Counsel from the Company to the effect that such redemption
will comply with the conditions herein.  If fewer than all the Notes are to be
redeemed, the record date relating to such redemption shall be selected by the
Company and given to the Trustee, which record date shall be not fewer than
15 days after the date of notice to the Trustee.  Any such notice may be
canceled at any time prior to notice of such redemption being mailed to any
Holder and shall thereby be void and of no effect.

 


SECTION 3.02.              SELECTION OF NOTES TO BE REDEEMED.  IF FEWER THAN ALL
THE NOTES ARE TO BE REDEEMED, THE TRUSTEE SHALL SELECT THE NOTES TO BE REDEEMED
PRO RATA FROM ALL OF THE HOLDERS.  THE TRUSTEE SHALL MAKE THE SELECTION FROM
OUTSTANDING NOTES NOT PREVIOUSLY CALLED FOR REDEMPTION.  THE TRUSTEE MAY SELECT
FOR REDEMPTION PORTIONS OF THE PRINCIPAL AMOUNT AT MATURITY OF NOTES THAT HAVE
DENOMINATIONS LARGER THAN $1,000.  NOTES AND PORTIONS OF THEM THE TRUSTEE
SELECTS SHALL BE IN PRINCIPAL AMOUNTS AT MATURITY OF $1,000 OR A MULTIPLE
THEREOF.  PROVISIONS OF THIS INDENTURE THAT APPLY TO NOTES CALLED FOR REDEMPTION
ALSO APPLY TO PORTIONS OF NOTES CALLED FOR REDEMPTION.  THE TRUSTEE SHALL NOTIFY
THE COMPANY PROMPTLY OF THE NOTES OR POR­TIONS OF NOTES TO BE REDEEMED.


 


SECTION 3.03.              NOTICE OF REDEMPTION.  (A) AT LEAST 30 DAYS BUT NOT
MORE THAN 60 DAYS BEFORE A DATE FOR REDEMP­TION OF NOTES, THE COMPANY SHALL MAIL
A NOTICE OF REDEMPTION BY FIRST-CLASS MAIL, TO EACH HOLDER OF NOTES TO BE
REDEEMED AT SUCH HOLDER’S REGISTERED ADDRESS.


 

The notice shall identify the Notes to be redeemed and shall state:

 

(i)            the Redemption Date;

 

(ii)           the Redemption Price and the amount of accrued interest
(including amounts to be accreted to principal of the Notes) to the Redemption
Date;

 

(iii)          the name and address of the Paying Agent;

 

(iv)          that Notes called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price;

 

(v)           if fewer than all the outstanding Notes are to be redeemed, the
certificate numbers and principal amount at Maturity of the particular Notes to
be redeemed;

 

(vi)          that, unless the Company defaults in making such redemption
payment or the Paying Agent is prohibited from making such payment pursuant to
the terms of this Indenture, interest and any Special Interest on Notes (or
portion thereof) called for redemption ceases to accrue on and after the
Redemption Date;

 

(vii)         the CUSIP number, if any, printed on the Notes being redeemed; and

 

34

--------------------------------------------------------------------------------


 

(viii)        that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.

 

(b)           At the Company’s written request, the Trustee shall give the
notice of redemption in the Company’s name and at the Company’s expense.  In
such event, the Company shall provide the Trustee with the information required
by this Section 3.03.

 


SECTION 3.04.              EFFECT OF NOTICE OF REDEMPTION.  ONCE NOTICE OF
REDEMPTION IS MAILED, NOTES CALLED FOR REDEMPTION BECOME DUE AND PAYABLE ON THE
REDEMPTION DATE AND AT THE REDEMPTION PRICE STATED IN THE NOTICE.  UPON
SURRENDER TO THE PAYING AGENT, SUCH NOTES SHALL BE PAID AT THE REDEMPTION PRICE
STATED IN THE NOTICE, PLUS ACCRUED INTEREST AND SPECIAL INTEREST, IF ANY, TO THE
REDEMPTION DATE; PROVIDED, HOWEVER, THAT IF THE REDEMPTION DATE IS AFTER A
REGULAR RECORD DATE AND ON OR PRIOR TO THE INTEREST PAYMENT DATE, THE ACCRUED
INTEREST AND SPECIAL INTEREST, IF ANY, SHALL BE PAYABLE TO THE HOLDER OF THE
REDEEMED NOTES REGISTERED ON THE RELEVANT REGULAR RECORD DATE.  FAILURE TO GIVE
NOTICE OR ANY DEFECT IN THE NOTICE TO ANY HOLDER SHALL NOT AFFECT THE VALIDITY
OF THE NOTICE TO ANY OTHER HOLDER.


 


SECTION 3.05.              DEPOSIT OF REDEMPTION PRICE.  PRIOR TO 10:00 A.M.
(NEW YORK CITY TIME) ON THE REDEMPTION DATE, THE COMPANY SHALL DEPOSIT WITH THE
PAYING AGENT (OR, IF THE COMPANY OR A SUBSIDIARY IS THE PAYING AGENT, SHALL
SEGREGATE AND HOLD IN TRUST) MONEY SUFFICIENT TO PAY THE REDEMPTION PRICE OF,
AND ACCRUED INTEREST AND SPECIAL INTEREST, IF ANY, ON ALL NOTES TO BE REDEEMED
ON THAT DATE OTHER THAN NOTES OR PORTIONS OF NOTES CALLED FOR REDEMPTION THAT
HAVE BEEN DELIVERED BY THE COMPANY TO THE TRUSTEE FOR CANCELLATION.  ON OR AFTER
THE REDEMPTION DATE, INTEREST SHALL CEASE TO ACCRUE ON NOTES OR PORTIONS THEREOF
CALLED FOR REDEMPTION SO LONG AS THE COMPANY HAS DEPOSITED WITH THE PAYING AGENT
FUNDS SUFFICIENT TO PAY THE PRINCIPAL OF, PLUS ACCRUED AND UNPAID INTEREST AND
SPECIAL INTEREST, IF ANY, ON, THE NOTES TO BE REDEEMED, UNLESS THE PAYING AGENT
IS PROHIBITED FROM MAKING SUCH PAYMENT PURSUANT TO THE TERMS OF THIS INDENTURE.


 


SECTION 3.06.              NOTES REDEEMED IN PART.  UPON SURRENDER OF A NOTE
THAT IS REDEEMED IN PART, THE COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE FOR THE HOLDER (AT THE COMPANY’S EXPENSE) A NEW NOTE EQUAL IN
PRINCIPAL AMOUNT AT MATURITY TO THE UNREDEEMED PORTION OF THE PRINCIPAL AMOUNT
AT MATURITY OF THE NOTE SURRENDERED.


 


SECTION 3.07.               TENDER OF NOTES IN EXERCISE OF WARRANTS.  THE
WARRANT AGREEMENT PROVIDES THAT THE HOLDER OF A WARRANT MAY EXERCISE SUCH
WARRANT BY SURRENDERING A NOTE OR A PORTION THEREOF THEN HELD BY SUCH HOLDER IN
PAYMENT OF THE EXERCISE PRICE FOR ALL WARRANT SHARES THEN EXERCISED EQUAL TO
100% OF THAT PORTION OF THE ACCRETED VALUE OF SUCH NOTES, WHICH THE HOLDER
THEREOF DIRECTS THE COMPANY TO ACCEPT IN PAYMENT OF SUCH EXERCISE PRICE.  TO THE
EXTENT THE ACCRETED VALUE OF SUCH SURRENDERED NOTE IS GREATER THAN THE AGGREGATE
AMOUNT OF THE EXERCISE PRICE FOR ALL WARRANT SHARES THEN PAID FOR BY SURRENDER
THEREOF (EXCLUSIVE OF THE PORTION OF SUCH EXERCISE PRICE PAID FOR BY ACCRUED
INTEREST, IF ANY, ON SUCH SURRENDERED NOTE), THE COMPANY SHALL DELIVER A NEW
NOTE TO THE TENDERING HOLDER THEREOF, IN ACCORDANCE WITH THE PROVISIONS OF THIS
INDENTURE, DATED THE DATE OF THE ORIGINAL ISSUANCE OF THE TENDERED NOTE, IN THE
PRINCIPAL AMOUNT TO MATURITY WHICH BEARS THE SAME PROPORTION TO THE PRINCIPAL
AMOUNT AT MATURITY OF SUCH SURRENDERED NOTE IMMEDIATELY PRIOR TO ACCEPTANCE BY
THE COMPANY AS THE REMAINING PORTION OF THE ACCRETED VALUE OF SUCH SURRENDERED
NOTE BEARS TO THE ACCRETED VALUE OF SUCH SURRENDERED NOTE IMMEDIATELY PRIOR TO
ACCEPTANCE BY THE COMPANY.  ON THE DATE THE COMPANY ACCEPTS SUCH

 

35

--------------------------------------------------------------------------------


 


SURRENDERED NOTE IN PAYMENT OF THE EXERCISE PRICE FOR THE WARRANTS, THE COMPANY
SHALL PAY ALL ACCRUED AND UNPAID INTEREST ON THE ACCRETED VALUE OF THE NOTES
CANCELLED PURSUANT TO THIS SECTION 3.07 UP TO BUT EXCLUDING SUCH REDEMPTION
DATE.


 


ARTICLE 4.


 


AFFIRMATIVE COVENANTS


 


SECTION 4.01.              PAYMENT OF NOTES.


 

(a)           The Company shall pay the principal of and interest on the Notes
on or before the dates and in the manner provided in the Notes and in this
Indenture.  Principal of and interest on the Notes shall be considered paid on
the date due if on such date the Trustee or the Paying Agent holds in accordance
with this Indenture money sufficient to pay all principal of and interest on the
Notes then due and the Trustee or the Paying Agent, as the case may be, is not
prohibited from paying such money to the Holders on that date pursuant to the
terms of this Indenture.

 

(b)           The Company shall pay interest on overdue principal of the Notes
at the rate specified therefor in the Notes and shall pay interest on overdue
installments of interest at the same rate to the extent lawful.

 


SECTION 4.02.              COMMISSION REPORTS.  WHETHER OR NOT REQUIRED BY THE
REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT, SO LONG AS
THE NOTES ARE OUTSTANDING, THE COMPANY SHALL FILE WITH THE COMMISSION, AND
PROVIDE THE TRUSTEE, HOLDERS AND PROSPECTIVE HOLDERS (UPON REQUEST) WITHIN 15
DAYS AFTER IT FILES OR IS REQUIRED TO FILE THEM WITH THE COMMISSION, COPIES OF
ITS ANNUAL REPORT AND THE INFORMATION, DOCUMENTS AND OTHER REPORTS THAT ARE
SPECIFIED IN SECTION 13 AND 15(D) OF THE EXCHANGE ACT.  IN ADDITION, THE COMPANY
SHALL FURNISH TO THE TRUSTEE AND THE HOLDERS, PROMPTLY UPON THEIR BECOMING
AVAILABLE, COPIES OF THE ANNUAL REPORT TO SHAREHOLDERS AND ANY OTHER INFORMATION
PROVIDED BY THE COMPANY TO ITS PUBLIC SHAREHOLDERS GENERALLY.  THE COMPANY ALSO
SHALL COMPLY WITH THE OTHER PROVISIONS OF TIA § 314(A).  THE RECEIPT BY THE
TRUSTEE OF ANY SUCH REPORTS AND DOCUMENTS PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE NOTICE OR CONSTRUCTIVE NOTICE OF ANY INFORMATION CONTAINED IN SUCH
DOCUMENTS OR DETERMINABLE FROM INFORMATION CONTAINED IN SUCH DOCUMENTS,
INCLUDING THE COMPANY’S COMPLIANCE WITH ANY COVENANTS HEREUNDER (AS TO WHICH THE
TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON OFFICERS’ CERTIFICATES).


 


SECTION 4.03.              PRESERVATION OF CORPORATE EXISTENCE.  THE COMPANY
SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND KEEP IN FULL
FORCE AND EFFECT (A) ITS CORPORATE EXISTENCE, AND THE CORPORATE, LIMITED
LIABILITY COMPANY, PARTNERSHIP OR OTHER EXISTENCE OF EACH OF ITS RESTRICTED
SUBSIDIARIES, IN ACCORDANCE WITH THE RESPECTIVE ORGANIZATIONAL DOCUMENTS (AS THE
SAME MAY BE AMENDED FROM TIME TO TIME) OF THE COMPANY OR ANY SUCH RESTRICTED
SUBSIDIARY (IT BEING UNDERSTOOD THAT LEGAL NAME CHANGE MAY BE MADE BASED UPON
REASONABLE DISCRETION OF THE COMPANY) AND (B) THE RIGHTS (CHARTER AND STATUTORY)
AND LICENSES OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE REQUIRED TO PRESERVE OR KEEP IN FULL FORCE AND
EFFECT ANY SUCH RIGHT OR LICENSE, OR THE CORPORATE, LIMITED LIABILITY COMPANY,

 

36

--------------------------------------------------------------------------------


 


PARTNERSHIP OR OTHER EXISTENCE OF ANY OF ITS RESTRICTED SUBSIDIARIES IF THE LOSS
THEREOF DOES NOT AND WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


SECTION 4.04.              MAINTENANCE OF PROPERTIES.  THE COMPANY WILL CAUSE
ALL PROPERTIES USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS OR THE BUSINESS OF
ANY OF ITS RESTRICTED SUBSIDIARIES TO BE MAINTAINED AND KEPT IN GOOD CONDITION,
REPAIR AND WORKING ORDER, ORDINARY WEAR AND TEAR EXCEPTED, AND WILL CAUSE TO BE
MADE ALL NECESSARY REPAIRS, RENEWALS AND REPLACEMENTS THEREOF, ALL AS IN THE
JUDGMENT OF THE COMPANY MAY BE NECESSARY SO THAT THE BUSINESS CARRIED ON IN
CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED; PROVIDED, HOWEVER,  THAT THE
FOREGOING SHALL NOT PREVENT THE COMPANY FROM DISCONTINUING THE OPERATION OR
MAINTENANCE OF ANY OF SUCH PROPERTIES IF SUCH DISCONTINUANCE DOES NOT AND WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.05.              TAXES


 

(a)           Payment of Taxes and Other Claims.  The Company shall pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (i) all material Taxes for which the Company or any of its
Restricted Subsidiaries could be liable and (ii) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a Lien upon the
property of the Company or any of its Restricted Subsidiaries; provided,
however, that the Company shall not be required to pay or discharge or cause to
be paid or discharged any such Tax or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings, provided
that appropriate reserves therefor are established in the Company’s consolidated
financial statements in accordance with GAAP.

 

(b)           Tax Returns.  The Company and its Restricted Subsidiaries shall
timely file or cause to be filed when due all material Tax Returns that are
required to be filed by or with respect to the Company or any of its
Subsidiaries for taxable years ending after the Closing Date and shall pay any
Taxes due in respect of such Tax Returns except as permitted under Section
4.05(a).

 

(c)           Transfer Taxes.  All transfer, transfer gains, documentary, sales,
use, stamp, registration and other similar Taxes and fees (including costs and
expenses relating to such Taxes) incurred in connection with the consummation of
the transactions contemplated by this Indenture shall be borne by the Company. 
The Holders shall reasonably cooperate with the Company in the preparation and
filing of any such Tax Returns and other documentation.

 


SECTION 4.06.              COMPLIANCE CERTIFICATE.  THE COMPANY SHALL DELIVER TO
THE TRUSTEE WITHIN (A) 50 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF THE COMPANY’S FISCAL YEAR, AND (B) WITHIN 95 DAYS OF THE END OF THE
FISCAL YEAR OF THE COMPANY, AN OFFICERS’ CERTIFICATE MADE ON BEHALF OF THE
COMPANY STATING THAT IN THE COURSE OF THE PERFORMANCE BY THE SIGNERS OF THEIR
DUTIES AS OFFICERS OF THE COMPANY THEY WOULD NORMALLY HAVE KNOWLEDGE OF ANY
DEFAULT AND WHETHER OR NOT THE SIGNERS KNOW OF ANY DEFAULT THAT OCCURRED DURING
SUCH PERIOD.  IF THEY DO, THE CERTIFICATE SHALL DESCRIBE THE DEFAULT, ITS STATUS
AND WHAT ACTION THE COMPANY IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO. 
THE COMPANY ALSO SHALL COMPLY WITH SECTION 314(A)(4) OF THE TIA.

 

37

--------------------------------------------------------------------------------


 


SECTION 4.07.              COMPLIANCE WITH LAW.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS RESTRICTED SUBSIDIARIES TO, COMPLY WITH ALL APPLICABLE LAWS
AND ALL ENVIRONMENTAL LAWS AND WILL OBTAIN AND MAINTAIN, AND WILL CAUSE EACH OF
ITS RESTRICTED SUBSIDIARIES TO OBTAIN AND MAINTAIN, ALL PERMITS NECESSARY TO THE
OWNERSHIP OF THEIR RESPECTIVE PROPERTIES OR TO THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES, EXCEPT WHERE AND TO THE EXTENT THE FAILURE TO SO COMPLY WITH
APPLICABLE LAWS AND ALL ENVIRONMENTAL LAWS OR TO OBTAIN AND MAINTAIN IN EFFECT
ANY SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 4.08.              INSURANCE.  THE COMPANY SHALL CAUSE ITS RESTRICTED
SUBSIDIARIES TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
INSURANCE WITH RESPECT TO THEIR RESPECTIVE PROPERTIES AND BUSINESS AGAINST SUCH
CASUALTIES AND CONTINGENCIES, OF SUCH TYPES, ON SUCH TERMS AND IN SUCH AMOUNTS
(INCLUDING DEDUCTIBLES, CO-INSURANCE AND SELF-INSURANCE, IF ADEQUATE RESERVES
ARE MAINTAINED WITH RESPECT THERETO) AS IS CUSTOMARY IN THE CASE OF ENTITIES
ENGAGED IN A SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN THE SAME
GENERAL AREAS IN WHICH THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OPERATE.


 


SECTION 4.09.              OFFER TO REPURCHASE UPON CHANGE OF CONTROL.


 

(a)           Upon the occurrence of a Change of Control, the Company shall make
an offer (a “Change of Control Offer”) to each Holder to repurchase all or any
part (equal to $1,000 of principal amount at Maturity or a multiple thereof) of
each Holder’s Notes at an offer price in cash equal to 101% of the Accreted
Value thereof, plus accrued and unpaid interest thereon, if any, as of the
Change of Control Payment Date (the “Change of Control Payment”) in accordance
with the terms set forth below; provided, however, that, notwithstanding the
occurrence of a Change of Control, the Company shall not be obligated to
purchase the Notes pursuant to this Section 4.09 in the event that it has
exercised its right to redeem all the Notes under paragraph 5 of the Notes.  The
Company shall comply with the requirements of Rule 14e-1 under the Exchange Act
and any other securities laws and regulations thereunder to the extent such laws
and regulations are applicable in connection with the repurchase of the Notes as
a result of a Change of Control, and the Company shall not be in violation of
this Indenture by reason of any act required by such rule or other Applicable
Law.

 

(b)           Within 30 days following any Change of Control, the Company shall
mail a notice to each Holder stating:

 

(i)            that the Change of Control Offer is being made pursuant to this
Section 4.09 and that all Notes tendered will be accepted for payment;

 

(ii)           the purchase price and the purchase date, which shall be at least
10 Business Days but no more than 60 days from the date on which the Company
mails notice of the Change of Control (the “Change of Control Payment Date”);

 

(iii)          that Holders electing to have any Notes purchased pursuant to a
Change of Control Offer shall be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed, to the

 

38

--------------------------------------------------------------------------------


 

Paying Agent for such purpose, at the address specified in the notice prior to
the close of business on the third Business Day preceding the Change of Control
Payment Date;

 

(iv)          that Holders will be entitled to withdraw their election if the
Company or its designated agent for such purpose, receives, not later than the
close of business on the second Business Day preceding the Change of Control
Payment Date, a facsimile transmission or letter setting forth the name of the
Holder, the principal amount of Notes delivered for purchase, and a statement
that such Holder is withdrawing his election to have the Notes purchased; and

 

(v)           other information required to be included pursuant to Section
3.03.

 

(c)           On the Change of Control Payment Date, the Company shall, to the
extent lawful, (i) accept for payment all Notes or portions thereof properly
tendered pursuant to the Change of Control Offer and (ii) pay to the Holders of
Notes or portions thereof so tendered an amount equal to the Change of Control
Payment in respect of all Notes or portions thereof so tendered.  The Company
shall promptly mail or deliver by wire transfer to each Holder of Notes so
tendered the Change of Control Payment for such Notes, and the Company shall
promptly execute and mail (or cause to be transferred by book-entry) to each
Holder a new Note equal in principal amount to any unpurchased portion of the
Notes surrendered, if any; provided, however, that each such new Note shall be
in a principal amount at Maturity of $1,000 or a multiple thereof.

 

(d)           In the event that at the time of such Change of Control the terms
of any Senior Indebtedness restrict or prohibit the repurchase of Notes pursuant
to this Section 4.09, then prior to the mailing of the notice to Holders
provided for in Section 4.09(b) but in any event within 30 days following any
Change of Control, the Company shall (i) repay in full all such Senior
Indebtedness or offer to repay in full all such Senior Indebtedness and repay
such Senior Indebtedness of each lender or holder who has accepted such offer or
(ii) obtain the requisite consent under such Senior Indebtedness to permit the
repurchase of the Notes as provided for in Section 4.09(c).

 

(e)           The Company shall not be required to make a Change of Control
Offer upon a Change of Control if a third party makes the Change of Control
Offer in a manner, at the times and otherwise in compliance with the
requirements set forth in this Section 4.09 and such third party purchases all
Notes validly tendered and not withdrawn under such Change of Control Offer.

 


SECTION 4.10.               OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS.


 


(A)           IN THE EVENT THAT, PURSUANT TO SECTION 5.05, THE COMPANY SHALL BE
REQUIRED TO COMMENCE AN OFFER TO ALL HOLDERS TO PURCHASE NOTES (AN “ASSET SALE
OFFER”), IT SHALL FOLLOW THE PROCEDURES SPECIFIED IN THIS SECTION 4.10.  EACH
ASSET SALE OFFER SHALL REMAIN OPEN FOR NOT LESS THAN TEN (10) BUSINESS DAYS NOR
MORE THAN SIXTY (60) DAYS IMMEDIATELY FOLLOWING ITS COMMENCEMENT, EXCEPT TO THE
EXTENT THAT A LONGER PERIOD IS REQUIRED BY APPLICABLE LAW (THE “OFFER PERIOD”).

 

39

--------------------------------------------------------------------------------


 


(B)           UPON THE COMMENCEMENT OF AN ASSET SALE OFFER, THE COMPANY SHALL
SEND, BY FIRST CLASS MAIL, A NOTICE TO EACH OF THE HOLDERS WHICH SHALL CONTAIN
ALL INSTRUCTIONS AND MATERIALS NECESSARY TO ENABLE SUCH HOLDERS TO TENDER NOTES
PURSUANT TO THE ASSET SALE OFFER.  THE ASSET SALE OFFER SHALL BE MADE TO ALL
HOLDERS.  THE NOTICE, WHICH SHALL GOVERN THE TERMS OF THE ASSET SALE OFFER,
SHALL STATE:


 

(I)            THAT THE ASSET SALE OFFER IS BEING MADE PURSUANT TO THIS SECTION
4.10 AND SECTION 5.05 AND THE LENGTH OF TIME THE ASSET SALE OFFER SHALL REMAIN
OPEN;

 

(II)           THE OFFER AMOUNT AND THE PURCHASE DATE;

 

(III)          THAT HOLDERS ELECTING TO HAVE A NOTE PURCHASED PURSUANT TO ANY
ASSET SALE OFFER SHALL BE REQUIRED TO SURRENDER THE NOTE, WITH THE FORM ENTITLED
“OPTION OF HOLDER TO ELECT PURCHASE” ON THE REVERSE OF THE NOTE COMPLETED TO THE
COMPANY AT THE ADDRESS SPECIFIED IN THE NOTICE AT LEAST THREE BUSINESS DAYS
BEFORE THE PURCHASE DATE;

 

(IV)          THAT HOLDERS SHALL BE ENTITLED TO WITHDRAW THEIR ELECTION IF THE
COMPANY RECEIVES, NOT LATER THAN THE SECOND BUSINESS DAY PRIOR TO THE EXPIRATION
OF THE OFFER PERIOD, A FACSIMILE TRANSMISSION OR LETTER SETTING FORTH THE NAME
OF THE HOLDER, THE PRINCIPAL AMOUNT OF THE NOTE THE HOLDER DELIVERED FOR
PURCHASE AND A STATEMENT THAT SUCH HOLDER IS WITHDRAWING HIS ELECTION TO HAVE
SUCH NOTE PURCHASED; AND

 

(V)           OTHER INFORMATION REQUIRED TO BE INCLUDED PURSUANT TO SECTION
3.03.

 


(C)           ON OR BEFORE THE BUSINESS DAY IMMEDIATELY AFTER THE TERMINATION OF
THE OFFER PERIOD (THE “PURCHASE DATE”), THE COMPANY SHALL, TO THE EXTENT LAWFUL,
ACCEPT FOR PAYMENT, ON A PRO RATA BASIS TO THE EXTENT NECESSARY, NOTES OR
PORTIONS THEREOF TENDERED PURSUANT TO THE ASSET SALE OFFER WITH AN ACCRETED
VALUE EQUAL TO THE ACCRETED VALUE REQUIRED TO BE PURCHASED PURSUANT TO SECTION
5.05 PLUS ACCRUED AND UNPAID INTEREST, IF ANY, THEREON TO THE PURCHASE DATE (THE
“OFFER AMOUNT”) OR, IF THE ACCRETED VALUE OF NOTES TENDERED IS LESS THAN THE
OFFER AMOUNT, THE COMPANY SHALL PURCHASE ALL NOTES TENDERED IN RESPONSE TO THE
ASSET SALE OFFER.  PAYMENT FOR ANY NOTES SO PURCHASED SHALL BE MADE IN THE SAME
MANNER AS INTEREST PAYMENTS ARE MADE.  THE COMPANY SHALL PROMPTLY (BUT IN ANY
CASE NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER THE PURCHASE DATE) MAIL OR
DELIVER BY WIRE TRANSFER TO EACH TENDERING HOLDER AN AMOUNT EQUAL TO THE
PURCHASE PRICE OF THE NOTES TENDERED BY SUCH HOLDER AND ACCEPTED BY THE COMPANY
FOR PURCHASE, AND THE COMPANY SHALL PROMPTLY ISSUE A NEW NOTE AND DELIVER IT TO
SUCH HOLDER, IN A PRINCIPAL AMOUNT AT MATURITY EQUAL TO ANY UNPURCHASED PORTION
OF THE NOTE SURRENDERED.  ANY NOTE NOT SO ACCEPTED SHALL BE PROMPTLY MAILED OR
DELIVERED BY THE COMPANY TO THE HOLDER THEREOF.


 


SECTION 4.11.              OTHER COVENANTS.  THE COMPANY HEREBY AGREES, TO THE
EXTENT REASONABLY PRACTICABLE BUT SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 5.11:


 


(A)           TO MAINTAIN THE BOOKS AND RECORDS OF THE CINCINNATI BELL GROUP
SEPARATE FROM THE BCI GROUP;


 


(B)           NOT TO COMMINGLE ASSETS OF THE CINCINNATI BELL GROUP WITH THOSE OF
THE BCI GROUP, EXCEPT AS PERMITTED TO BE INVESTED TO EFFECT THE CENTRALIZED CASH
MANAGEMENT

 

40

--------------------------------------------------------------------------------


 


SYSTEM PURSUANT TO SECTION 5.02(F)(IX) OF THE CREDIT AGREEMENT, AS IN EFFECT ON
THE DATE OF THIS INDENTURE;


 


(C)           TO MAINTAIN SEPARATE FINANCIAL STATEMENTS OF THE CINCINNATI BELL
GROUP FROM THOSE OF THE BCI GROUP, WHICH FINANCIAL STATEMENTS NEED NOT (EXCEPT
AS PROVIDED IN SECTION 9 OF THE PURCHASE AGREEMENT) BE SEPARATELY AUDITED OR
REVIEWED BY AN INDEPENDENT ACCOUNTING FIRM;


 


(D)           TO OBSERVE ALL MATERIAL CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY (AS APPLICABLE) FORMALITIES;


 


(E)           NOT TO PAY THE SALARIES OF THE CINCINNATI BELL GROUP EMPLOYEES
WITH FUNDS OF THE BCI GROUP AND VICE VERSA, EXCEPT, IN THE CASE OF PAYMENTS OF
SALARIES OF MANAGEMENT EMPLOYEES OF THE BCI GROUP WITH THE FUNDS OF THE
CINCINNATI BELL GROUP, FOR ANY SUCH PAYMENTS MADE IN THE ORDINARY COURSE OF
BUSINESS;


 


(F)            OTHER THAN AS REQUIRED UNDER THE CREDIT DOCUMENTS OR PURSUANT TO
THE TERMS OF ANY DOCUMENTS GOVERNING EXISTING INDEBTEDNESS, NOT TO GUARANTEE OR
BECOME OBLIGATED FOR THE DEBTS OF THE BCI GROUP OR HOLD OUT ITS CREDIT AS BEING
AVAILABLE TO SATISFY THE OBLIGATIONS OF THE BCI GROUP;


 


(G)           OTHER THAN AS REQUIRED UNDER THE CREDIT DOCUMENTS OR PURSUANT TO
THE TERMS OF ANY DOCUMENTS GOVERNING EXISTING INDEBTEDNESS, NOT TO PLEDGE THE
ASSETS OF THE CINCINNATI BELL GROUP FOR THE BENEFIT OF THE BCI GROUP; AND


 


(H)           TO HOLD ITSELF OUT AS A SEPARATE ENTITY FROM THE BCI GROUP.


 


SECTION 4.12.              FURTHER ASSURANCES.  THE COMPANY SHALL, UPON THE
REQUEST OF HOLDERS, EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DO SUCH
FURTHER ACTS AS MAY BE REASONABLY NECESSARY OR PROPER TO CARRY OUT MORE
EFFECTIVELY THE PROVISIONS OF THIS INDENTURE.


 


SECTION 4.13.              FUTURE GUARANTORS.  SUBJECT TO SECTION 11.02(B), THE
COMPANY SHALL CAUSE EACH RESTRICTED SUBSIDIARY THAT IS (A) ACQUIRED OR FORMED
AFTER THE CLOSING DATE AND IS A RESTRICTED SUBSIDIARY THAT IS ALSO A GUARANTOR
UNDER THE CREDIT AGREEMENT OR (B) AN EXISTING RESTRICTED SUBSIDIARY THAT BECOMES
A GUARANTOR UNDER THE CREDIT AGREEMENT TO BECOME A GUARANTOR, AND, IF
APPLICABLE, TO EXECUTE AND DELIVER TO THE TRUSTEE A SUPPLEMENTAL GUARANTEE IN
THE FORM OF EXHIBIT C PURSUANT TO WHICH SUCH RESTRICTED SUBSIDIARY WILL
GUARANTEE PAYMENT OF THE NOTES.


 


SECTION 4.14.              APPROVALS.  THE COMPANY AGREES TO EXERCISE
COMMERCIALLY REASONABLE EFFORTS, AND SHALL CAUSE ITS RESTRICTED SUBSIDIARIES TO
EXERCISE COMMERCIALLY REASONABLE EFFORTS, TO OBTAIN ANY APPROVAL OF THE FEDERAL
COMMUNICATIONS COMMISSION, ANY PUBLIC UTILITY OR SERVICE COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY FOR ANY ACTION OR TRANSACTION CONTEMPLATED BY THIS
INDENTURE THAT IS THEN REQUIRED BY APPLICABLE LAW, EXCEPT WHERE THE FAILURE TO
OBTAIN ANY SUCH APPROVAL COULD NOT, INDIVIDUALLY AND IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

41

--------------------------------------------------------------------------------


 


ARTICLE 5.


 


NEGATIVE COVENANTS APPLICABLE TO COMPANY AND ITS SUBSIDIARIES


 


SECTION 5.01.              STAY, EXTENSION AND USURY LAWS.  THE COMPANY
COVENANTS (TO THE EXTENT THAT IT MAY LAWFULLY DO SO) THAT IT SHALL NOT AT ANY
TIME INSIST UPON, PLEAD, OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT
OR ADVANTAGE OF, ANY STAY, EXTENSION OR USURY LAW WHEREVER ENACTED, NOW OR AT
ANY TIME HEREAFTER IN FORCE, THAT MAY AFFECT THE COVENANTS OR THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THE NOTES OR THIS INDENTURE, AND THE COMPANY (TO THE
EXTENT THAT IT MAY LAWFULLY DO SO) HEREBY EXPRESSLY WAIVES ALL BENEFIT OR
ADVANTAGE OF ANY SUCH LAW, AND COVENANTS (TO THE EXTENT THAT IT MAY LAWFULLY DO
SO) THAT IT SHALL NOT, BY RESORT TO ANY SUCH LAW, HINDER, DELAY OR IMPEDE THE
EXECUTION OF ANY POWER HEREIN GRANTED TO THE HOLDERS, BUT SHALL SUFFER AND
PERMIT THE EXECUTION OF EVERY SUCH POWER AS THOUGH NO SUCH LAW HAS BEEN ENACTED.


 


SECTION 5.02.              RESTRICTED PAYMENTS.  (A) THE COMPANY SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, (I) DECLARE OR MAKE ANY
DIVIDEND PAYMENT OR OTHER DISTRIBUTION OF ASSETS, PROPERTIES, CASH, RIGHTS,
OBLIGATIONS OR SECURITIES ON ACCOUNT OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK
(INCLUDING ANY PAYMENT IN CONNECTION WITH A MERGER OR CONSOLIDATION INVOLVING
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES), EXCEPT (X) DIVIDENDS OR
DISTRIBUTIONS PAYABLE SOLELY IN ITS CAPITAL STOCK (OTHER THAN DISQUALIFIED
CAPITAL STOCK OR CAPITAL STOCK CONVERTIBLE INTO OR EXCHANGEABLE FOR DISQUALIFIED
CAPITAL STOCK) AND (Y) DIVIDENDS OR DISTRIBUTIONS PAYABLE TO THE COMPANY OR TO A
RESTRICTED SUBSIDIARY (AND, IF THE RESTRICTED SUBSIDIARY MAKING SUCH DIVIDEND OR
DISTRIBUTION HAS EQUITYHOLDERS OTHER THAN THE COMPANY OR ANOTHER RESTRICTED
SUBSIDIARY, TO SUCH EQUITYHOLDERS ON A PRO RATA BASIS), (II) PURCHASE, REDEEM OR
OTHERWISE ACQUIRE FOR VALUE ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF
ITS RESTRICTED SUBSIDIARIES NOW OR HEREAFTER OUTSTANDING HELD BY A PERSON OTHER
THAN THE COMPANY OR ANOTHER RESTRICTED SUBSIDIARY, (III) MAKE ANY PAYMENT OR
PREPAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, INTEREST, REDEMPTION, EXCHANGE,
PURCHASE, RETIREMENT, DEFEASANCE, SINKING FUND OR OTHER PAYMENT WITH RESPECT TO,
ANY SUBORDINATED INDEBTEDNESS PRIOR TO SCHEDULED MATURITY, SCHEDULED PAYMENT,
SCHEDULED REPAYMENT OR SCHEDULED SINKING FUND PAYMENT THEREOF (EXCEPT
REDEMPTION, EXCHANGE, PURCHASE, RETIREMENT, DEFEASANCE, SINKING FUND OR OTHER
PAYMENT WITHIN SIX MONTHS OF THE FINAL MATURITY THEREOF; PROVIDED THAT NO SUCH
REDEMPTION, EXCHANGE, PURCHASE, RETIREMENT, DEFEASANCE, SINKING FUND OR OTHER
PAYMENT MAY BE MADE PRIOR TO THE FINAL MATURITY MAY BE MADE WITH RESPECT TO THE
CONVERTIBLE SUBORDINATED NOTES) OR (IV) MAKE ANY RESTRICTED INVESTMENTS (THE
ITEMS DESCRIBED IN CLAUSES (I), (II), (III), AND (IV) ARE REFERRED TO AS
“RESTRICTED PAYMENTS”); EXCEPT THAT THE COMPANY OR ANY RESTRICTED SUBSIDIARY OF
THE COMPANY MAY MAKE A RESTRICTED PAYMENT IF AT THE TIME OF AND AFTER GIVING
EFFECT TO SUCH RESTRICTED PAYMENT;


 

(A)          no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof; and

 

(B)           the Company could, at the time such Restricted Payment was made
and after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-fiscal quarter period, have been
permitted to Incur at least $1.00 of additional Indebtedness pursuant to Section
5.04(a) hereof; and

 

42

--------------------------------------------------------------------------------


 

(C)           such Restricted Payment, together with the aggregate of all other
Restricted Payments made by the Company and its Restricted Subsidiaries after
the date of this Indenture (excluding Restricted Payments permitted by Section
5.02(b)(i) through (v), inclusive, (viii) and (ix)), is less than the sum,
without duplication, of (1) the Applicable Percentage of the Consolidated Net
Income for the period (taken as one accounting period) from the beginning of (x)
if the Closing Date occurs in the first half of a fiscal quarter, such fiscal
quarter or (y) if the Closing Date occurs in the second half of a fiscal
quarter, the fiscal quarter commencing after the Closing Date, in each case, to
the end of the Company’s most recently ended fiscal quarter for which internal
financial statements of the Company and its Restricted Subsidiaries are, or
should have been, available in accordance with the Transaction Documents at the
time of such Restricted Payment (or, if such Consolidated Net Income for such
period is a deficit, less 100% of such deficit), plus (2) to the extent that any
Restricted Investment that was made after the date of this Indenture is sold for
cash or otherwise liquidated or repaid for cash, the lesser of (x) the cash
return of capital with respect to such Restricted Investment (less the cost of
disposition, if any) and (y) the initial amount of such Restricted Investment,
plus (3) the amount equal to the net reduction in Investments in Unrestricted
Subsidiaries resulting from the redesignation of Unrestricted Subsidiaries as
Restricted Subsidiaries (valued as provided in the definition of the
“Investment”), plus (4) net cash dividends or other net cash distributions paid
to the Company or any Restricted Subsidiary from Unrestricted Subsidiaries (for
the avoidance of doubt, only to the extent not included in clause (1) above) but
only for the purpose of making (x) prior to the Distribution Date, Restricted
Investments and (y) after the Distribution Date any Restricted Payments (whether
or not constituting Restricted Investments), plus (5) the aggregate Net Proceeds
received by the Company from the issue or sale of its Capital Stock (other than
Disqualified Capital Stock) or other capital contributions subsequent to the
date of this Indenture (other than Net Proceeds received from an issuance or
sale of such Capital Stock to a Subsidiary of the Company or an employee stock
ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan, option plan or similar trust is financed by loans
from or guaranteed by the Company or any Restricted Subsidiary), but only for
the purpose of making (x) prior to the Distribution Date, Restricted Investments
and (y) after the Distribution Date any Restricted Payments (whether or not
constituting Restricted Investments), plus (6) aggregate net cash proceeds
received by the Company from the issue or sale since the Closing Date of debt
securities that have been converted into Capital Stock (other than Disqualified
Capital Stock) of the Company, but only for the purpose of making (x) prior to
the Distribution Date, Restricted Investments and (y) after the Distribution
Date any Restricted Payments (whether or not constituting Restricted
Investments).

 


(B)           THE FOREGOING PROVISIONS SHALL NOT PROHIBIT ANY OF THE FOLLOWING
IF NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
IMMEDIATELY AFTER ANY SUCH TRANSACTION:

 

43

--------------------------------------------------------------------------------


 

(I)            THE DEFEASANCE, REDEMPTION OR REPURCHASE OF (X) SUBORDINATED
INDEBTEDNESS WITH THE NET CASH PROCEEDS FROM AN INCURRENCE OF PERMITTED
REFINANCING INDEBTEDNESS OR THE SUBSTANTIALLY CONCURRENT SALE (OTHER THAN TO A
SUBSIDIARY OF THE COMPANY) OF CAPITAL STOCK OF THE COMPANY OR (Y) CONVERTIBLE
PREFERRED STOCK OR OTHER CAPITAL STOCK OF THE COMPANY WITH THE NET CASH PROCEEDS
FROM THE SUBSTANTIALLY CONCURRENT SALE (OTHER THAN TO A SUBSIDIARY OF THE
COMPANY) OF CAPITAL STOCK OF THE COMPANY (OTHER THAN THE DISQUALIFIED CAPITAL
STOCK);

 

(II)           THE PRO RATA REDEMPTION OR REPURCHASE BY ANY RESTRICTED
SUBSIDIARY OF THE COMPANY OF ITS COMMON STOCK;

 

(III)          THE MAKING BY THE COMPANY OF REGULARLY SCHEDULED PAYMENTS IN
RESPECT OF ANY SUBORDINATED INDEBTEDNESS PERMITTED HEREBY IN ACCORDANCE WITH THE
TERMS OF, AND ONLY TO THE EXTENT REQUIRED BY, AND SUBJECT TO THE SUBORDINATION
PROVISIONS CONTAINED IN, ANY AGREEMENT PURSUANT TO WHICH SUCH SUBORDINATED
INDEBTEDNESS WAS ISSUED; PROVIDED THAT THE REGULARLY SCHEDULED PAYMENTS IN
RESPECT OF CONVERTIBLE SUBORDINATED NOTES PERMITTED BY THIS CLAUSE (III) MAY NOT
EXCEED AN EFFECTIVE RATE OF 10% PER ANNUM;

 

(IV)          THE MAKING BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
PERMITTED ACQUISITIONS;

 

(V)           THE MAKING BY THE COMPANY OF (X) REGULARLY SCHEDULED DIVIDEND
PAYMENTS IN RESPECT OF 6 ¾% CUMULATIVE CONVERTIBLE PREFERRED STOCK OF THE
COMPANY IN ACCORDANCE WITH THE TERMS THEREOF AND (Y) REGULARLY SCHEDULED
INTEREST PAYMENTS (EXCLUDING ANY COMMON AND NON-REDEEMABLE PREFERRED EQUITY
COMPONENT THEREOF) IN RESPECT OF ALTERNATIVE MEZZANINE DEBT IN ACCORDANCE WITH
THE TERMS THEREOF;

 

(VI)          DIVIDENDS PAID WITHIN 60 DAYS AFTER THE DATE OF DECLARATION
THEREOF IF AT SUCH DATE OF DECLARATION SUCH DIVIDEND WOULD HAVE COMPLIED WITH
SECTION 5.02(A);

 

(VII)         THE REPURCHASE OR OTHER ACQUISITION OF SHARES OF, OR OPTIONS TO
PURCHASE SHARES OF, COMMON STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM
EMPLOYEES, FORMER EMPLOYEES, DIRECTORS OR FORMER DIRECTORS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES (OR PERMITTED TRANSFEREES OF SUCH EMPLOYEES, FORMER
EMPLOYEES, DIRECTORS OR FORMER DIRECTORS), PURSUANT TO THE TERMS OF THE
AGREEMENTS (INCLUDING EMPLOYMENT AGREEMENTS) OR PLANS (OR AMENDMENTS THERETO)
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY UNDER WHICH SUCH INDIVIDUALS
PURCHASE OR SELL OR ARE GRANTED THE OPTION TO PURCHASE OR SELL, SHARES OF SUCH
COMMON STOCK; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT OF SUCH REPURCHASES
SHALL NOT EXCEED $2,000,000 IN ANY CALENDAR YEAR;

 

(VIII)        THE ISSUANCE OF COMMON STOCK OF THE COMPANY TO OFFICERS, DIRECTORS
AND EMPLOYEES AS PART OF COMPENSATION ARRANGEMENTS;

 

(IX)           THE MAKING BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
OTHER RESTRICTED PAYMENTS NOT TO EXCEED $5,000,000 IN THE AGGREGATE SINCE THE
DATE OF THIS INDENTURE; AND

 

44

--------------------------------------------------------------------------------


 

(X)            THE MAKING BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
RESTRICTED PAYMENTS PERMITTED TO BE MADE BY SECTION 5.11.

 


(C)           THE AMOUNT OF ALL RESTRICTED PAYMENTS (OTHER THAN CASH) SHALL BE
THE FAIR MARKET VALUE (EVIDENCED BY A RESOLUTION OF THE BOARD OF DIRECTORS SET
FORTH IN AN OFFICERS’ CERTIFICATE DELIVERED TO THE TRUSTEE) ON THE DATE OF THE
RESTRICTED PAYMENT OF THE ASSET(S) PROPOSED TO BE TRANSFERRED BY THE COMPANY OR
SUCH SUBSIDIARY, AS THE CASE MAY BE, PURSUANT TO THE RESTRICTED PAYMENT.


 


SECTION 5.03.              DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING
SUBSIDIARIES.  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO
EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY
RESTRICTED SUBSIDIARY OF THE COMPANY TO (A)(I) PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTIONS TO THE COMPANY WITH RESPECT TO ANY CAPITAL STOCK OF SUCH
RESTRICTED SUBSIDIARY OR ANY OTHER INTEREST OR PARTICIPATION IN, OR MEASURED BY,
SUCH RESTRICTED SUBSIDIARY’S PROFITS, OR (II) PAY ANY INDEBTEDNESS OWED BY SUCH
RESTRICTED SUBSIDIARY TO THE COMPANY OR ANY OF THE COMPANY’S OTHER RESTRICTED
SUBSIDIARIES, (B) MAKE LOANS OR ADVANCES TO THE COMPANY OR ANY OF THE COMPANY’S
RESTRICTED SUBSIDIARIES OR (C) TRANSFER ANY OF SUCH RESTRICTED SUBSIDIARY’S
PROPERTIES OR ASSETS TO THE COMPANY OR ANY OF THE COMPANY’S RESTRICTED
SUBSIDIARIES, EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY
REASON OF (I) EXISTING INDEBTEDNESS AND AGREEMENTS LISTED ON SCHEDULE 5.03, IN
EACH CASE, AS IN EFFECT ON THE DATE OF THIS INDENTURE, (II) THE CREDIT DOCUMENTS
AS IN EFFECT AS OF THE DATE OF THIS INDENTURE, AND ANY AMENDMENTS,
MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS THEREOF PERMITTED HEREUNDER, PROVIDED, HOWEVER,
THAT SUCH AMENDMENTS, MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES,
SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS ARE NOT MATERIALLY MORE
RESTRICTIVE WITH RESPECT TO SUCH PROVISIONS THAN THOSE CONTAINED IN THE CREDIT
DOCUMENTS ON THE DATE HEREOF, (III) THIS INDENTURE AND THE NOTES,
(IV) APPLICABLE LAW, (V) ANY ENCUMBRANCE OR RESTRICTION (1) THAT RESTRICTS IN A
CUSTOMARY MANNER THE SUBLETTING, ASSIGNMENT OR TRANSFER OF ANY PROPERTY OR ASSET
THAT IS SUBJECT TO A LEASE, LICENSE OR SIMILAR CONTRACT OR (2) CONTAINED IN
SECURITY AGREEMENTS SECURING INDEBTEDNESS OF THE COMPANY OR A RESTRICTED
SUBSIDIARY TO THE EXTENT SUCH ENCUMBRANCE OR RESTRICTION RESTRICTS THE TRANSFER
OF THE PROPERTY SUBJECT TO SUCH SECURITY AGREEMENTS, (VI) CAPITAL LEASES OR
PURCHASE MONEY OBLIGATIONS FOR PROPERTY ACQUIRED IN THE ORDINARY COURSE OF
BUSINESS THAT IMPOSE RESTRICTIONS OF THE NATURE DESCRIBED IN CLAUSE (V) ABOVE ON
THE PROPERTY SO ACQUIRED, (VII) PERMITTED REFINANCING INDEBTEDNESS; PROVIDED,
HOWEVER, THAT SUCH RESTRICTIONS CONTAINED IN THE AGREEMENTS GOVERNING SUCH
PERMITTED REFINANCING INDEBTEDNESS ARE NOT MATERIALLY MORE RESTRICTIVE THAN
THOSE CONTAINED IN THE AGREEMENTS GOVERNING THE INDEBTEDNESS BEING REFINANCED,
(VIII) ANY INSTRUMENT GOVERNING INDEBTEDNESS, CAPITAL STOCK OR ASSETS OF A
PERSON ACQUIRED BY THE COMPANY OR ANY OF THE COMPANY’S RESTRICTED SUBSIDIARIES
AS IN EFFECT AT THE TIME OF SUCH ACQUISITION (EXCEPT TO THE EXTENT SUCH
INSTRUMENT WAS CREATED OR SUCH INDEBTEDNESS WAS INCURRED IN CONNECTION WITH OR
IN CONTEMPLATION OF SUCH ACQUISITION), WHICH ENCUMBRANCE OR RESTRICTION IS NOT
APPLICABLE TO ANY PERSON, OR THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN
THE PERSON, OR THE PROPERTY OR ASSETS OF THE PERSON, SO ACQUIRED, PROVIDED THAT,
IN THE CASE OF INDEBTEDNESS, SUCH INDEBTEDNESS WAS PERMITTED BY THE TERMS OF
THIS INDENTURE TO BE INCURRED, (IX) SECURED INDEBTEDNESS OTHERWISE PERMITTED TO
BE INCURRED PURSUANT TO THIS INDENTURE THAT LIMITS THE RIGHT OF THE DEBTOR
THEREUNDER TO DISPOSE OF THE ASSETS SECURING SUCH INDEBTEDNESS, (X) CONTRACTS
FOR THE SALE OF ASSETS, INCLUDING WITHOUT LIMITATION CUSTOMARY RESTRICTIONS WITH
RESPECT TO A SUBSIDIARY

 

45

--------------------------------------------------------------------------------


 


PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO FOR THE SALE OR DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF SUCH SUBSIDIARY,
(XI) RESTRICTIONS ON DEPOSITS OR MINIMUM NET WORTH REQUIREMENTS IMPOSED BY
CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS,
(XII) CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS, LICENSES AND LEASES AND
OTHER SIMILAR AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (XIII)
ANY ENCUMBRANCE OR RESTRICTION CONTAINED IN AN AGREEMENT EVIDENCING INDEBTEDNESS
OF A RESTRICTED SUBSIDIARY PERMITTED TO BE INCURRED SUBSEQUENT TO THE CLOSING
DATE PURSUANT TO SECTION 5.04; PROVIDED, HOWEVER, THAT SUCH ENCUMBRANCE OR
RESTRICTION APPLIES ONLY IN THE EVENT OF AND DURING THE CONTINUANCE OF A DEFAULT
CONTAINED IN SUCH AGREEMENT AND (XIV) ANY ENCUMBRANCES OR RESTRICTIONS OF THE
TYPE REFERRED TO IN CLAUSES (A), (B) AND (C) ABOVE IMPOSED BY ANY AMENDMENTS,
MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS OF THE CONTRACTS, INSTRUMENTS OR OBLIGATIONS
REFERRED TO IN CLAUSES (I) THROUGH (XIII) ABOVE; PROVIDED THAT SUCH AMENDMENTS,
MODIFICATIONS, RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS, REFUNDINGS,
REPLACEMENTS OR REFINANCINGS ARE, IN THE GOOD FAITH JUDGMENT OF THE BOARD OF
DIRECTORS OF THE COMPANY, NO MORE RESTRICTIVE WITH RESPECT TO SUCH DIVIDEND AND
OTHER PAYMENT RESTRICTIONS THAN THOSE CONTAINED IN THE DIVIDEND OR OTHER PAYMENT
RESTRICTIONS PRIOR TO SUCH AMENDMENT, MODIFICATION, RESTATEMENT, RENEWAL,
INCREASE, SUPPLEMENT, REFUNDING, REPLACEMENT OR REFINANCING.


 


SECTION 5.04.              INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED
STOCK


 


(A)           THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ISSUE, ASSUME, GUARANTEE
OR OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE, CONTINGENTLY OR OTHERWISE
(INCLUDING BY OPERATION OF LAW), WITH RESPECT TO (COLLECTIVELY, “INCUR”) ANY
INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS) AND SHALL NOT PERMIT ANY OF ITS
RESTRICTED SUBSIDIARIES TO ISSUE ANY PREFERRED STOCK; PROVIDED, HOWEVER, THAT
THE COMPANY AND THE GUARANTORS MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED
INDEBTEDNESS), AND THE COMPANY AND THE GUARANTORS MAY GUARANTEE SUCH
INDEBTEDNESS, IF IMMEDIATELY AFTER THE INCURRENCE OF SUCH INDEBTEDNESS, BOTH (I)
PRIOR TO THE DISTRIBUTION DATE, THE CONSOLIDATED EBITDA TO CONSOLIDATED INTEREST
RATIO FOR THE MOST RECENT FOUR FULL FISCAL QUARTER PERIOD FOR WHICH CONSOLIDATED
FINANCIAL STATEMENTS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES ARE, OR
SHOULD HAVE BEEN, AVAILABLE IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS IS 3.0
TO 1.00 OR GREATER (THIS TEST IS REFERRED TO HEREIN AS THE “INTEREST COVERAGE
TEST”), AND (II) THE CONSOLIDATED ADJUSTED DEBT TO ADJUSTED EBITDA RATIO IS LESS
THAN (A) 4.75 TO 1.00 IF SUCH INCURRENCE OCCURS ON OR PRIOR TO DECEMBER 31,
2002, (B) 4.5 TO 1.00 IF SUCH INCURRENCE OCCURS ON OR AFTER JANUARY 1, 2003 AND
ON OR PRIOR DECEMBER 31, 2003, (C) 4.25 TO 1.00 IF SUCH INCURRENCE OCCURS ON OR
AFTER JANUARY 1, 2004 AND ON OR PRIOR DECEMBER 31, 2004 OR (D) 4.00 TO 1.00 IF
SUCH INCURRENCE OCCURS ON OR AFTER JANUARY 1, 2005 (THE TEST SET FORTH IN
SUB-PARAGRAPH (II) HEREOF IS REFERRED TO HEREIN AS “LEVERAGE TEST”).  FOR THE
PURPOSE OF THE CALCULATION OF THE LEVERAGE TEST (BOTH BEFORE AND AFTER THE
DISTRIBUTION DATE) AND, PRIOR TO THE DISTRIBUTION DATE, THE INTEREST COVERAGE
TEST, WITH RESPECT TO ANY PERIOD INCLUDED IN SUCH CALCULATION, CONSOLIDATED
EBITDA, THE COMPONENTS OF CONSOLIDATED INTEREST EXPENSE, AND CONSOLIDATED
ADJUSTED DEBT AND CAPITAL EXPENDITURES SHALL BE CALCULATED WITH RESPECT TO SUCH
PERIOD BY THE COMPANY IN GOOD FAITH ON A PRO FORMA BASIS (INCLUDING AND
CONSISTENT WITH PERMITTED ADJUSTMENTS), GIVING EFFECT TO ANY PERMITTED
ACQUISITION, ASSET DISPOSITION OR INCURRENCE OR REDEMPTION OR REPAYMENT OF
INDEBTEDNESS THAT HAS GIVEN RISE TO THE NEED FOR SUCH CALCULATION, HAS OCCURRED
DURING SUCH PERIOD OR HAS OCCURRED AFTER SUCH PERIOD AND ON OR PRIOR TO THE DATE
OF SUCH CALCULATION (EACH A “SUBJECT

 

46

--------------------------------------------------------------------------------


 


TRANSACTION”), INCLUDING, WITH REGARDS TO PERMITTED ACQUISITIONS AND ASSET
DISPOSITIONS, BY USING THE HISTORICAL FINANCIAL STATEMENTS OF ANY BUSINESS SO
ACQUIRED OR TO BE ACQUIRED OR SOLD OR TO BE SOLD AND THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES WHICH SHALL BE
REFORMULATED AS IF SUCH SUBJECT TRANSACTION, AND ANY INDEBTEDNESS INCURRED OR
REDEEMED OR REPAID IN CONNECTION THEREWITH, HAD BEEN CONSUMMATED OR INCURRED OR
REDEEMED OR REPAID AT THE BEGINNING OF SUCH PERIOD (AND ASSUMING THAT SUCH
INDEBTEDNESS BEARS INTEREST DURING ANY PORTION OF THE APPLICABLE MEASUREMENT
PERIOD PRIOR TO THE RELEVANT ACQUISITION AT THE WEIGHTED AVERAGE OF THE INTEREST
RATES APPLICABLE TO OUTSTANDING REVOLVING LOANS UNDER THE CREDIT AGREEMENT
INCURRED DURING SUCH PERIOD).


 


(B)           THE FOREGOING PROVISIONS SHALL NOT APPLY TO:


 

(I)            THE INCURRENCE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
THE EXISTING INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, ALL PAY-IN-KIND
INTEREST UNDER THE CONVERTIBLE SUBORDINATED INDENTURE; PROVIDED THAT THE COMPANY
WILL NOT PERMIT THE RATE OF INTEREST ON THE CONVERTIBLE SUBORDINATED NOTES TO
EXCEED OF 10% PER ANNUM);

 

(II)           THE INCURRENCE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
THE INDEBTEDNESS REPRESENTED BY THE NOTES AND THE GUARANTEES (INCLUDING THE
EXCHANGE GUARANTEES) THEREOF, AS THE CASE MAY BE;

 

(III)          THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS REPRESENTED BY (A) CAPITALIZED LEASE OBLIGATIONS,
MORTGAGE FINANCINGS OR PURCHASE MONEY INDEBTEDNESS, IN EACH CASE, INCURRED FOR
THE PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE OR COST OF
CONSTRUCTION, REPAIR, ADDITION TO OR IMPROVEMENT OF PROPERTY, PLANT OR EQUIPMENT
USED IN THE BUSINESS OF THE COMPANY OR SUCH SUBSIDIARY, IN AN AGGREGATE
PRINCIPAL AMOUNT, TOGETHER WITH THE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS
INCURRED PURSUANT TO CLAUSE (XX) BELOW, NOT TO EXCEED (WITHOUT DUPLICATION) THE
APPLICABLE CAPITAL LEASE AMOUNT AT ANY ONE TIME OUTSTANDING AND (B) OTHER
SHORT-TERM PURCHASE MONEY INDEBTEDNESS THE TERM OF WHICH DOES NOT EXCEED SIX (6)
MONTHS, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED (WITHOUT DUPLICATION)
$10,000,000 AT ANY ONE TIME OUTSTANDING;

 

(IV)          THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF PERMITTED REFINANCING INDEBTEDNESS IN EXCHANGE FOR, OR THE NET
PROCEEDS OF WHICH ARE USED TO EXTEND, REFINANCE, RENEW, REPLACE, DEFEASE OR
REFUND, INDEBTEDNESS THAT WAS PERMITTED BY THIS INDENTURE TO BE INCURRED BY THE
COMPANY OR SUCH RESTRICTED SUBSIDIARY;

 

(V)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INTERCOMPANY INDEBTEDNESS (A) BETWEEN OR AMONG THE COMPANY AND
ANY WHOLLY OWNED RESTRICTED SUBSIDIARIES OF THE COMPANY AND CBW (PROVIDED THAT,
IN THE CASE OF INDEBTEDNESS INCURRED BY CBW, SUCH INTERCOMPANY INDEBTEDNESS
SHALL NOT EXCEED $300,000,000 AT ANY TIME OUTSTANDING) AND (B) CONSISTING OF
DEBITS AND CREDITS AMONG THE COMPANY AND ITS RESTRICTED SUBSIDIARIES PURSUANT TO
THE CENTRALIZED CASH MANAGEMENT SYSTEM; PROVIDED, HOWEVER, THAT (1) ANY
INTERCOMPANY INDEBTEDNESS WHICH IS BORROWED BY THE COMPANY OR A RESTRICTED
SUBSIDIARY FROM A RESTRICTED SUBSIDIARY THAT IS NOT A

 

47

--------------------------------------------------------------------------------


 

GUARANTOR SHALL BE EXPRESSLY SUBORDINATED TO THE NOTES AND (2) (X) ANY
SUBSEQUENT ISSUANCE OR TRANSFER OF CAPITAL STOCK THAT RESULTS IN ANY SUCH
INDEBTEDNESS BEING HELD BY A PERSON OTHER THAN THE COMPANY OR A WHOLLY OWNED
RESTRICTED SUBSIDIARY OF THE COMPANY OR CBW, OR (Y) ANY SALE OR OTHER TRANSFER
OF ANY SUCH INDEBTEDNESS TO A PERSON OTHER THAN THE COMPANY, A WHOLLY OWNED
RESTRICTED SUBSIDIARY OF THE COMPANY OR CBW, OR A LENDER OR AGENT UPON EXERCISE
OF REMEDIES UNDER A PLEDGE OF SUCH INDEBTEDNESS UNDER THE CREDIT DOCUMENTS,
SHALL BE DEEMED, IN EACH CASE OF THE FOREGOING CLAUSES (2)(X) AND (Y), TO
CONSTITUTE AN INCURRENCE OF SUCH INDEBTEDNESS BY THE COMPANY OR SUCH RESTRICTED
SUBSIDIARY, AS THE CASE MAY BE;

 

(VI)          THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INTEREST SWAP OBLIGATIONS THAT ARE INCURRED FOR THE PURPOSE OF
FIXING OR HEDGING INTEREST RATE RISK WITH RESPECT TO ANY FLOATING RATE
INDEBTEDNESS THAT IS PERMITTED BY THE TERMS OF THIS INDENTURE TO BE OUTSTANDING;

 

(VII)         THE INCURRENCE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF
INDEBTEDNESS EVIDENCED BY THE CREDIT DOCUMENTS (AND THE GUARANTEES THEREOF BY
THE COMPANY AND THE COMPANY’S SUBSIDIARIES) IN A PRINCIPAL AMOUNT NOT EXCEEDING
$1,705,041,000 LESS THE AMOUNT OF ALL TERM LOAN REPAYMENTS AND PERMANENT
REDUCTIONS OF TERM AND REVOLVING LOAN COMMITMENTS ACTUALLY MADE UNDER THE CREDIT
AGREEMENT; PROVIDED THAT, TO THE EXTENT THAT THE LOANS UNDER THE CREDIT
AGREEMENT ARE REPAID (AND CORRESPONDING COMMITMENTS ARE PERMANENTLY REDUCED)
WITH THE PROCEEDS OF THE NEW NOTES (AS DEFINED IN THE CREDIT AGREEMENT) OTHER
THAN THE NOTES AND SUCH NEW NOTES WERE INCURRED PURSUANT TO THIS CLAUSE (VII),
SUCH REPAYMENT SHALL NOT REDUCE THE AGGREGATE AMOUNT OF INDEBTEDNESS PERMITTED
TO BE INCURRED PURSUANT TO THIS CLAUSE (VII); AND, PROVIDED, FURTHER, THAT,
NOTWITHSTANDING THE LIMITATIONS SET FORTH IN THIS CLAUSE (VII), IN THE EVENT OF
ANY PERMANENT REDUCTION OR REPAYMENT OF THE CREDIT AGREEMENT’S REVOLVING
FACILITY, THE COMPANY AND ITS RESTRICTED SUBSIDIARIES SHALL HAVE THE RIGHT TO
OBTAIN ADDITIONAL COMMITMENTS UNDER, AND EXTEND THE MATURITY OF, SUCH REVOLVING
FACILITY (AND INCUR ADDITIONAL REVOLVING INDEBTEDNESS PURSUANT TO SUCH
ADDITIONAL COMMITMENTS) IN AN AMOUNT NOT EXCEEDING THE AMOUNT OF SUCH PERMANENT
REDUCTION; PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH ADDITIONAL COMMITMENTS
OBTAINED BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES SINCE THE DATE OF THIS
INDENTURE DOES NOT EXCEED $100,000,000;

 

(VIII)        THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS UNDER CURRENCY AGREEMENTS;

 

(IX)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY
(EXCEPT IN THE CASE OF DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS IN
THE ORDINARY COURSE OF BUSINESS;

 

(X)            THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS OF THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES REPRESENTED BY LETTERS OF CREDIT FOR THE ACCOUNT OF THE COMPANY OR
SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IN ORDER TO PROVIDE SECURITY FOR
WORKERS’ COMPENSATION

 

48

--------------------------------------------------------------------------------


 

CLAIMS, PAYMENT OBLIGATIONS IN CONNECTION WITH SELF-INSURANCE OR SIMILAR
REQUIREMENTS IN THE ORDINARY COURSE OF BUSINESS;

 

(XI)           THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BANKERS’
ACCEPTANCES, WORKERS’ COMPENSATION CLAIMS, COMPLETION GUARANTEES, LETTERS OF
CREDIT SURETY OR APPEAL BONDS, PAYMENT OBLIGATIONS IN CONNECTION WITH
SELF-INSURANCE OR SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

 

(XII)          THE GUARANTEE BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES OF INDEBTEDNESS OF THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE
COMPANY THAT WAS PERMITTED TO BE INCURRED BY ANOTHER PROVISION OF THIS SECTION
5.04;

 

(XIII)         INDEBTEDNESS ARISING FROM AGREEMENTS OF THE COMPANY OR A
RESTRICTED SUBSIDIARY OF THE COMPANY PROVIDING FOR INDEMNIFICATION, ADJUSTMENT
OF PURCHASE PRICE OR SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED IN CONNECTION
WITH AN ASSET DISPOSITION PERMITTED BY THIS INDENTURE OR A PERMITTED ACQUISITION
OR OTHER SALE OR DISPOSITION OF ASSETS PERMITTED UNDER THIS INDENTURE;

 

(XIV)        INDEBTEDNESS ARISING FROM AGREEMENTS OF THE COMPANY OR A RESTRICTED
SUBSIDIARY OF THE COMPANY (INCLUDING THE EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT, AND SIMILAR CONTRACTUAL UNDERTAKINGS) PROVIDING FOR INDEMNIFICATION
AND PAYMENT OF EXPENSES RELATING TO THE REGISTRATION UNDER THE SECURITIES ACT OF
THE SALE OF CAPITAL STOCK OF THE COMPANY OR THE NOTES;

 

(XV)         INDEBTEDNESS PERMITTED TO BE INCURRED BY SECTION 5.11;

 

(XVI)        THE INCURRENCE OF INDEBTEDNESS BY THE COMPANY AS A RESULT OF ITS
INDEMNIFICATION OBLIGATIONS PERMITTED PURSUANT TO SECTION 5.06(C) AND SECTION
5.06(D);

 

(XVII)       ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR
SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;

 

(XVIII)      INDEBTEDNESS OF A RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR
INCURRED AND OUTSTANDING ON OR PRIOR TO THE DATE ON WHICH SUCH RESTRICTED
SUBSIDIARY WAS ACQUIRED BY THE COMPANY (OTHER THAN INDEBTEDNESS INCURRED IN
CONTEMPLATION OF, IN CONNECTION WITH, AS CONSIDERATION IN, OR TO PROVIDE ALL OR
ANY PORTION OF THE FUNDS OR CREDIT SUPPORT UTILIZED TO CONSUMMATE, THE
TRANSACTION OR SERIES OF RELATED TRANSACTIONS PURSUANT TO WHICH SUCH RESTRICTED
SUBSIDIARY BECAME A SUBSIDIARY OF OR WAS OTHERWISE ACQUIRED BY THE COMPANY);
PROVIDED, HOWEVER, THAT ON THE DATE THAT SUCH RESTRICTED SUBSIDIARY IS ACQUIRED
BY THE COMPANY, THE COMPANY WOULD HAVE BEEN ABLE TO INCUR $1.00 OF ADDITIONAL
INDEBTEDNESS (X) PRIOR TO THE DISTRIBUTION DATE, PURSUANT TO THE DEFINITION OF
THE “OTHER SENIOR INDEBTEDNESS” (WITHOUT REGARD TO THE DOLLAR LIMIT SET FORTH
THEREIN) AND PURSUANT TO SECTION 5.04(A) AND (Y) AFTER THE DISTRIBUTION DATE,
PURSUANT TO SECTION 5.04(A), IN EACH CASE, AFTER GIVING EFFECT TO THE INCURRENCE
OF SUCH INDEBTEDNESS PURSUANT TO THIS CLAUSE (XVIII);

 

49

--------------------------------------------------------------------------------


 

(XIX)         THE INCURRENCE BY THE COMPANY OF UNSECURED SHORT-TERM INDEBTEDNESS
IN THE ORDINARY COURSE OF BUSINESS IN THE FORM OF SWING LINES OF CREDIT AND
OVERDRAFT PROTECTION LINES OF CREDIT IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $20,000,000; PROVIDED THAT THE AMOUNT OF INDEBTEDNESS PERMITTED TO BE
INCURRED PURSUANT TO CLAUSE (VII) ABOVE SHALL BE REDUCED BY THE AMOUNT OF
INDEBTEDNESS OUTSTANDING PURSUANT TO THIS CLAUSE (XIX);

 

(XX)          IN THE CASE OF CBT, THE INCURRENCE BY CBT OF INDEBTEDNESS TO
FINANCE CAPITAL EXPENDITURES MANDATED BY THE OHIO, INDIANA OR KENTUCKY PUBLIC
UTILITIES COMMISSION; PROVIDED THAT (X) AT THE TIME SUCH CAPITAL EXPENDITURES
MUST BE MADE, CBT IS NOT PERMITTED TO INCUR INDEBTEDNESS UNDER ANY OTHER
PROVISION OF THIS SECTION 5.04 AND DOES NOT HAVE SUFFICIENT INTERNALLY-GENERATED
FUNDS TO MAKE SUCH CAPITAL EXPENDITURES AND (Y) THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS AT ANY ONE TIME OUTSTANDING, TOGETHER WITH ALL INDEBTEDNESS
OUTSTANDING PURSUANT TO SECTION 5.04(B)(III)(A) DOES NOT EXCEED THE APPLICABLE
CAPITAL LEASE AMOUNT;

 

(XXI)         THE INCURRENCE OF ATTRIBUTABLE DEBT WITH RESPECT TO SALE AND
LEASEBACK TRANSACTIONS BY CBW AND CBT OF TOWERS AND ASSOCIATED EQUIPMENT,
CABLING, ANTENNAE AND OTHER APPURTENANCES THERETO, IN EACH CASE, USED IN THE
OPERATION OF CBW’S WIRELESS BUSINESS; PROVIDED THAT THE PROCEEDS OF SUCH
INDEBTEDNESS SHALL BE USED TO PREPAY INDEBTEDNESS UNDER THE CREDIT AGREEMENT IN
ACCORDANCE WITH SECTION 5.05;

 

(XXII)        IN THE CASE OF CBW CO., THE INCURRENCE OF INDEBTEDNESS SECURED BY,
AND RECOURSE ONLY TO, THE SPECTRUM ASSETS NOT TO EXCEED $60,000,000 IN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING; PROVIDED THAT THE PROCEEDS OF SUCH
INDEBTEDNESS SHALL BE USED TO PREPAY INDEBTEDNESS UNDER THE CREDIT AGREEMENT;
AND

 

(XXIII)       THE INCURRENCE ON THE CLOSING DATE OF THE ALTERNATIVE MEZZANINE
DEBT.

 


(C)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 5.04, IN
THE EVENT THAT AN ITEM OF INDEBTEDNESS MEETS THE CRITERIA OF MORE THAN ONE OF
THE CATEGORIES OF INDEBTEDNESS DESCRIBED IN CLAUSES (I) THROUGH (XXI) OF THE
IMMEDIATELY PRECEDING PARAGRAPH OR IS ENTITLED TO BE INCURRED PURSUANT TO
SECTION 5.04(A), THE COMPANY SHALL, IN ITS SOLE DISCRETION, CLASSIFY (OR LATER
RECLASSIFY) SUCH ITEM OF INDEBTEDNESS IN ANY MANNER THAT COMPLIES WITH
SECTION 5.04 AND WILL ONLY BE REQUIRED TO INCLUDE THE AMOUNT AND TYPE OF SUCH
INDEBTEDNESS IN ONE OF SUCH CLAUSES OF SECTION 5.04(B) OR PURSUANT TO SECTION
5.04(A).  ACCRUAL OF INTEREST, ACCRETION OF ACCRETED VALUE, AMORTIZATION OF
ORIGINAL ISSUE DISCOUNT, THE PAYMENT OF INTEREST ON ANY INDEBTEDNESS IN THE FORM
OF ADDITIONAL INDEBTEDNESS WITH THE SAME TERMS AS THE INDEBTEDNESS ON WHICH SUCH
INTEREST IS BEING PAID AND ANY OTHER ISSUANCE OF SECURITIES PAID-IN-KIND SHALL
NOT BE DEEMED TO BE AN INCURRENCE OF INDEBTEDNESS FOR PURPOSES OF SECTION 5.04. 
IN ADDITION, THE COMPANY MAY, AT ANY TIME, CHANGE THE CLASSIFICATION OF AN ITEM
OF INDEBTEDNESS (OR ANY PORTION THEREOF) TO ANY OTHER CLAUSE OF SECTION 5.04(B)
OR TO INDEBTEDNESS PROPERLY INCURRED UNDER SECTION 5.04(A) PROVIDED THAT THE
COMPANY WOULD BE PERMITTED TO INCUR SUCH ITEM OF INDEBTEDNESS (OR PORTION
THEREOF) PURSUANT TO SUCH OTHER CLAUSE OF THIS SECTION 5.04(B) OR SECTION
5.04(A), AS THE CASE MAY BE, AT SUCH TIME OF RECLASSIFICATION.

 

50

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMPANY SHALL
NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, INCUR OR PERMIT
TO EXIST ANY INDEBTEDNESS ENTERED INTO AFTER THE DATE OF THIS INDENTURE UNLESS,
SUBJECT TO THE PROVISO OF CLAUSE (I) TO THE DEFINITION OF THE “UNRESTRICTED
SUBSIDIARY,” THE DOCUMENTS GOVERNING SUCH INDEBTEDNESS DESIGNATE EACH MEMBER OF
THE BCI GROUP AS AN “UNRESTRICTED SUBSIDIARY” (OR PROVIDE FOR EQUIVALENT
TREATMENT OF THE BCI GROUP IF DESIGNATION OF UNRESTRICTED SUBSIDIARIES IS NOT
CUSTOMARY FOR SUCH TYPE OF INDEBTEDNESS) AND RESTRICTS THE DEALINGS AMONG THE
COMPANY AND ITS RESTRICTED SUBSIDIARIES, ON THE ONE HAND, AND THE BCI GROUP, ON
THE OTHER HAND, AT LEAST TO THE SAME EXTENT AND WITH THE SAME EFFECT AS UNDER
THIS INDENTURE AND CONSISTENT WITH SECTIONS 5.01(T) AND 5.02 (INSOFAR AS IT
RELATES TO THE PERMITTED OBLIGATIONS AND PERMITTED BCI TRANSACTIONS (EACH AS
DEFINED IN THE CREDIT AGREEMENT)) OF THE CREDIT AGREEMENT AS IN EFFECT ON THE
DATE OF THIS INDENTURE.


 


SECTION 5.05.              ASSET DISPOSITIONS.


 


(A)           THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, CONSUMMATE ANY ASSET DISPOSITION (PROVIDED THAT THE SALE,
LEASE, CONVEYANCE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE SHALL BE
GOVERNED BY THE PROVISIONS OF ARTICLE 6 AND NOT BY THE PROVISIONS OF THIS
SECTION 5.05) UNLESS ALL OF THE FOLLOWING CONDITIONS ARE MET:  (I)  THE
AGGREGATE FAIR MARKET VALUE OF ASSETS SOLD OR OTHERWISE DISPOSED OF IN ASSET
DISPOSITIONS IN ANY FISCAL YEAR OF THE COMPANY DOES NOT EXCEED $20,000,000;
PROVIDED THAT THE LIMITATION OF THIS CLAUSE (I) SHALL NOT APPLY TO: (1) PRIOR TO
THE DISTRIBUTION DATE, ASSET DISPOSITIONS THAT DO NOT INVOLVE CBT ASSETS OR CBW
ASSETS, THE NET PROCEEDS OF WHICH ARE APPLIED SUBSTANTIALLY CONCURRENTLY WITH
THE RECEIPT THEREOF, IN ACCORDANCE WITH CLAUSE (C) BELOW; (2) AFTER THE
DISTRIBUTION DATE, ASSET DISPOSITIONS THAT DO NOT INVOLVE CBT ASSETS, THE NET
PROCEEDS OF WHICH ARE APPLIED SUBSTANTIALLY CONCURRENTLY WITH THE RECEIPT
THEREOF, IN ACCORDANCE WITH CLAUSE (C) BELOW; (3) ASSET DISPOSITIONS BY CBW CO.
OF SPECTRUM ASSETS, SO LONG AS NET PROCEEDS OF SUCH ASSET DISPOSITIONS ARE
APPLIED SUBSTANTIALLY CONCURRENTLY WITH THE RECEIPT THEREOF, IN ACCORDANCE WITH
CLAUSE (C) BELOW; (4) ASSET DISPOSITIONS BY CBW AND CBT OF TOWERS AND ASSOCIATED
EQUIPMENT, CABLING, ANTENNAE AND OTHER APPURTENANCES THERETO, IN EACH CASE, USED
IN THE OPERATIONS OF CBW’S WIRELESS BUSINESS, SO LONG AS SUCH ASSET DISPOSITIONS
ARE MADE AS SALE AND LEASEBACK TRANSACTIONS AND THE NET PROCEEDS OF SUCH ASSET
DISPOSITIONS ARE APPLIED SUBSTANTIALLY CONCURRENTLY WITH THE RECEIPT THEREOF, IN
ACCORDANCE WITH CLAUSE (C) BELOW; AND (5) PERMITTED ASSET SWAPS;  (II) THE
CONSIDERATION RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH ASSETS
(EXCEPT AS THE RESULT OF (X) ANY FORECLOSURE OR SALE BY THE LENDERS UNDER THE
CREDIT DOCUMENTS OR (Y) NET PROCEEDS RECEIVED FROM AN INSURER OR A GOVERNMENTAL
AUTHORITY, AS THE CASE MAY BE, IN THE EVENT OF LOSS, DAMAGE, DESTRUCTION OR
CONDEMNATION); (III) IN THE CASE OF ASSET DISPOSITIONS THAT ARE NOT PERMITTED
ASSET SWAPS, AT LEAST 80% OF THE CONSIDERATION RECEIVED IS CASH OR CASH
EQUIVALENTS; AND (IV) PRIOR TO THE DISTRIBUTION DATE, NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS OR SHALL RESULT FROM SUCH ASSET DISPOSITION; PROVIDED,
HOWEVER, THAT THE AMOUNT OF (X) ANY LIABILITIES (AS SHOWN ON THE COMPANY’S OR
SUCH RESTRICTED SUBSIDIARY’S MOST RECENT BALANCE SHEET) OF THE COMPANY OR ANY
RESTRICTED SUBSIDIARY THAT ARE ASSUMED BY THE TRANSFEREE OF ANY SUCH ASSETS
PURSUANT TO ANY ARRANGEMENT RELEASING THE COMPANY OR SUCH RESTRICTED SUBSIDIARY
FROM FURTHER LIABILITY AND (Y) ANY SECURITIES, NOTES OR OTHER OBLIGATIONS
RECEIVED BY THE COMPANY OR ANY SUCH RESTRICTED SUBSIDIARY FROM SUCH TRANSFEREE
THAT ARE CONVERTED BY THE COMPANY OR SUCH RESTRICTED SUBSIDIARY INTO CASH OR
CASH

 

51

--------------------------------------------------------------------------------


 


EQUIVALENTS WITHIN 90 DAYS AFTER THE ASSET DISPOSITION (TO THE EXTENT OF THE
CASH RECEIVED), SHALL BE DEEMED TO BE CASH FOR PURPOSES OF THIS PROVISION.


 


(B)           SUBJECT TO CLAUSE (A)(I) ABOVE, WITHIN 365 DAYS AFTER THE RECEIPT
OF ANY NET PROCEEDS FROM AN ASSET DISPOSITION, THE COMPANY OR THE RESTRICTED
SUBSIDIARY MAKING SUCH ASSET DISPOSITION, AS THE CASE MAY BE, MAY, AT ITS
OPTION, APPLY SUCH NET PROCEEDS (I) TO PERMANENTLY REDUCE SENIOR INDEBTEDNESS OR
ANY INDEBTEDNESS OF THE RESTRICTED SUBSIDIARIES OF THE COMPANY WHICH ARE NOT
GUARANTORS, OR TO PURCHASE THE NOTES (WITH THE CONSENT OF THE HOLDERS THEREOF TO
THE EXTENT REQUIRED) OR INDEBTEDNESS RANKING PARI PASSU WITH THE NOTES (AND TO
CORRESPONDINGLY REDUCE COMMITMENTS WITH RESPECT THERETO, TO THE EXTENT
APPLICABLE) OR (II) TO THE ACQUISITION OF A CONTROLLING INTEREST IN ANOTHER
BUSINESS, THE MAKING OF CAPITAL EXPENDITURES OR THE INVESTMENT IN OR ACQUISITION
OF OTHER LONG-TERM ASSETS, IN EACH CASE, IN THE SAME OR A SIMILAR LINE OF
BUSINESS AS THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN AT THE TIME SUCH ASSETS
WERE SOLD OR IN A BUSINESS REASONABLY RELATED, COMPLEMENTING OR ANCILLARY
THERETO OR A REASONABLE EXPANSION THEREOF.  PENDING THE FINAL APPLICATION OF ANY
SUCH NET PROCEEDS, THE COMPANY MAY TEMPORARILY REDUCE REVOLVING CREDIT
INDEBTEDNESS UNDER THE CREDIT AGREEMENT OR OTHERWISE INVEST SUCH NET PROCEEDS IN
ANY MANNER THAT IS NOT PROHIBITED BY THIS INDENTURE.  ANY NET PROCEEDS FROM
ASSET DISPOSITIONS THAT ARE NOT APPLIED OR INVESTED AS PROVIDED IN THE FIRST
SENTENCE OF THIS PARAGRAPH SHALL BE DEEMED TO CONSTITUTE “EXCESS PROCEEDS.” 
WHEN THE AGGREGATE AMOUNT OF EXCESS PROCEEDS EXCEEDS IN ANY FISCAL YEAR
$5,000,000, THE COMPANY SHALL MAKE AN ASSET SALE OFFER PURSUANT TO SECTION 4.10
TO PURCHASE THE MAXIMUM ACCRETED VALUE OF NOTES THAT MAY BE PURCHASED OUT OF THE
EXCESS PROCEEDS, AT AN OFFER PRICE IN CASH IN AN AMOUNT EQUAL TO 100% OF THE
OUTSTANDING ACCRETED VALUE THEREOF, PLUS ACCRUED AND UNPAID INTEREST, THEREON TO
THE DATE OF PURCHASE, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 4.10; PROVIDED, HOWEVER, THAT IF THE COMPANY ELECTS (OR IS REQUIRED BY
THE TERMS OF ANY OTHER SENIOR SUBORDINATED INDEBTEDNESS), SUCH ASSET SALE OFFER
MAY BE MADE RATABLY TO PURCHASE THE NOTES AND OTHER SENIOR SUBORDINATED
INDEBTEDNESS OF THE COMPANY.  UPON COMPLETION OF SUCH OFFER TO PURCHASE, THE
AMOUNT OF EXCESS PROCEEDS SHALL BE RESET AT ZERO.


 


(C)           SUBJECT TO CLAUSE (A)(I) ABOVE, NET PROCEEDS FROM ASSET
DISPOSITIONS IN EXCESS OF THE $20,000,000 PER FISCAL YEAR LIMITATION SET FORTH
IN SECTION 5.05(A)(I) SHALL BE APPLIED, SUBSTANTIALLY CONCURRENTLY WITH THE
RECEIPT THEREOF, TO PERMANENTLY REDUCE SENIOR INDEBTEDNESS.  ANY SUCH NET
PROCEEDS REMAINING AFTER ALL SENIOR INDEBTEDNESS HAS BEEN PERMANENTLY REPAID
SHALL CONSTITUTE THE EXCESS PROCEEDS WITH RESPECT TO WHICH AN ASSET SALE OFFER
PURSUANT TO SECTION 4.10 SHALL BE MADE AS PROVIDED IN THE FOREGOING CLAUSE (B).


 


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMPANY SHALL
NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, CONSUMMATE ANY
ASSET DISPOSITION INVOLVING ANY CAPITAL STOCK OF CBT OR ANY OF CBT’S RESTRICTED
SUBSIDIARIES, OTHER THAN PURSUANT TO A TRANSACTION GOVERNED BY THE PROVISIONS OF
ARTICLE 6.

 

52

--------------------------------------------------------------------------------


 


SECTION 5.06.               TRANSACTIONS WITH AFFILIATES.  THE COMPANY WILL NOT
AND WILL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES DIRECTLY OR INDIRECTLY TO
ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE PURCHASE, SALE,
LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY MANAGEMENT,
CONSULTING, INVESTMENT BANKING, ADVISORY OR OTHER SIMILAR SERVICES) WITH ANY
AFFILIATE OF THE COMPANY OR WITH ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE
COMPANY OR ANY RESTRICTED SUBSIDIARY (EACH OF THE FOREGOING, AN “AFFILIATE
TRANSACTION”), EXCEPT:


 


(A)           THE PERFORMANCE OF ANY OF THE TRANSACTION DOCUMENTS AS IN EFFECT
AS OF THE DATE OF THIS INDENTURE OR THE CONSUMMATION OF ANY TRANSACTION
CONTEMPLATED THEREBY (INCLUDING PURSUANT TO ANY AMENDMENT THERETO SO LONG AS ANY
SUCH AMENDMENT IS NOT DISADVANTAGEOUS TO THE HOLDERS OF THE NOTES IN ANY
MATERIAL RESPECT);


 


(B)           TRANSACTIONS (I) IN THE ORDINARY COURSE OF THE BUSINESS OF THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES AND UPON TERMS WHICH ARE NOT
MATERIALLY LESS FAVORABLE TO THE COMPANY OR SUCH RESTRICTED SUBSIDIARY THAN
WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS
NOT AN AFFILIATE OF THE COMPANY AND (II) WITH RESPECT TO WHICH THE COMPANY
DELIVERS TO THE TRUSTEE (A) WITH RESPECT TO ANY AFFILIATE TRANSACTION INVOLVING
AGGREGATE CONSIDERATION IN EXCESS OF $3,000,000, A RESOLUTION OF THE BOARD OF
DIRECTORS OF THE COMPANY SET FORTH IN AN OFFICERS’ CERTIFICATE CERTIFYING THAT
SUCH AFFILIATE TRANSACTION COMPLIES WITH CLAUSE (I) ABOVE AND THAT SUCH
AFFILIATE TRANSACTION HAS BEEN APPROVED BY A MAJORITY OF THE DISINTERESTED
MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY, AND (B) WITH RESPECT TO ANY
AFFILIATE TRANSACTION OR SERIES OF AFFILIATE TRANSACTIONS INVOLVING IN EXCESS OF
$30,000,000, AN OPINION AS TO THE FAIRNESS OF SUCH AFFILIATE TRANSACTION TO THE
COMPANY FROM A FINANCIAL POINT OF VIEW ISSUED BY AN INDEPENDENT QUALIFIED PARTY;


 


(C)           PAYMENT OF CUSTOMARY COMPENSATION TO OFFICERS, EMPLOYEES,
CONSULTANTS AND INVESTMENT BANKERS FOR SERVICES ACTUALLY RENDERED TO THE COMPANY
OR SUCH RESTRICTED SUBSIDIARY, INCLUDING INDEMNITY;


 


(D)           PAYMENT OF DIRECTOR’S FEES PLUS EXPENSES AND CUSTOMARY
INDEMNIFICATION OF DIRECTORS;


 


(E)           THE PAYMENT OF THE FEES, EXPENSES AND OTHER AMOUNTS PAYABLE BY THE
COMPANY AND ITS RESTRICTED SUBSIDIARIES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS THAT WERE DISCLOSED TO THE PURCHASERS
ON OR PRIOR TO THE CLOSING DATE;


 


(F)            TRANSACTIONS UNDERTAKEN PURSUANT TO THE AGREEMENTS SET FORTH ON
SCHEDULE 5.06, COPIES OF WHICH SHALL HAVE BEEN PROVIDED TO THE PURCHASERS PRIOR
TO THE CLOSING DATE;


 


(G)           RESTRICTED PAYMENTS PERMITTED BY SECTION 5.02 AND PERMITTED
INVESTMENTS;


 


(H)           TRANSACTIONS (X) BETWEEN OR AMONG THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES, (Y) BETWEEN AND AMONG THE RESTRICTED SUBSIDIARIES AND (Z) BETWEEN
OR AMONG THE COMPANY AND/OR ITS SUBSIDIARIES PURSUANT TO THE CENTRALIZED CASH
MANAGEMENT SYSTEM;


 


(I)            ANY LICENSING AGREEMENT OR SIMILAR AGREEMENT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS RELATING TO THE USE OF TECHNOLOGY OR INTELLECTUAL
PROPERTY BETWEEN ANY OF THE COMPANY AND ITS SUBSIDIARIES, ON THE ONE HAND, AND
ANY COMPANY OR OTHER PERSON WHICH IS AN

 

53

--------------------------------------------------------------------------------


 


AFFILIATE OF THE COMPANY OR ITS SUBSIDIARIES BY VIRTUE OF THE FACT THAT PERSON
HAS MADE AN INVESTMENT IN OR OWNS ANY CAPITAL STOCK OF SUCH COMPANY OR OTHER
PERSON WHICH ARE FAIR TO THE COMPANY OR ITS RESTRICTED SUBSIDIARIES, IN THE
REASONABLE DETERMINATION OF THE BOARD OF DIRECTORS, OR ARE ON TERMS AT LEAST AS
FAVORABLE AS MIGHT REASONABLY HAVE BEEN OBTAINED AT SUCH TIME FROM AN
UNAFFILIATED PARTY;


 


(J)            THE ISSUANCE OF PAYMENTS, AWARDS OR GRANTS, IN CASH OR OTHERWISE,
PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT ARRANGEMENTS APPROVED BY THE BOARD OF
DIRECTORS OF THE COMPANY IN GOOD FAITH AND CUSTOMARY LOANS AND ADVANCES TO
EMPLOYEES OF THE COMPANY, OR ANY RESTRICTED SUBSIDIARY OF THE COMPANY TO THE
EXTENT OTHERWISE PERMITTED IN THIS INDENTURE;


 


(K)           TRANSACTIONS WITH THE BCI GROUP (OTHER THAN THOSE SET FORTH IN
CLAUSE (L) BELOW) (A) SET FORTH ON SCHEDULE 5.06 OR (B) PERMITTED BY SECTION
5.11, IN EACH CASE, SO LONG AS SUCH TRANSACTIONS ARE CONDUCTED IN THE ORDINARY
COURSE OF BUSINESS AND UPON TERMS WHICH ARE NOT LESS FAVORABLE TO THE COMPANY OR
SUCH RESTRICTED SUBSIDIARY THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF THE COMPANY; AND


 


(L)            SALE OF SERVICES BY THE BCI GROUP TO THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES, SO LONG AS THE PRICES FOR SUCH SERVICES ARE CONSISTENT
WITH PAST PRACTICES, ARE UPON TERMS WHICH ARE NOT LESS FAVORABLE TO THE COMPANY
OR SUCH RESTRICTED SUBSIDIARY THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF THE COMPANY AND ARE
BASED ON RATE CARDS AND WHOLESALE PRICES APPROVED SEMIANNUALLY BY THE BOARD OF
DIRECTORS.


 


SECTION 5.07.               LIMITATION ON LIENS.  THE COMPANY SHALL NOT, AND
SHALL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN (OTHER THAN (A) LIENS SECURING THE
GUARANTEE BY THE COMPANY AND THE RESTRICTED SUBSIDIARIES OF INDEBTEDNESS
INCURRED AND OTHER OBLIGATIONS UNDER THE CREDIT DOCUMENTS, (B) LIENS SECURING
ANY SENIOR INDEBTEDNESS (INCLUDING ATTRIBUTABLE DEBT, IF APPLICABLE) AND (C)
PERMITTED LIENS) ON ANY ASSET NOW OWNED OR HEREAFTER ACQUIRED TO SECURE ANY
INDEBTEDNESS OF THE COMPANY OR SUCH RESTRICTED SUBSIDIARY; PROVIDED THAT THE
COMPANY OR ANY RESTRICTED SUBSIDIARY MAY CREATE, INCUR OR ASSUME LIEN TO SECURE
ANY INDEBTEDNESS OR A GUARANTEE THEREOF, SO LONG AS CONCURRENTLY WITH THE
INCURRENCE OR ASSUMPTION OF SUCH LIEN THE COMPANY OR SUCH RESTRICTED SUBSIDIARY
EFFECTIVELY PROVIDES THAT THE NOTES SHALL BE SECURED EQUALLY AND RATABLY WITH
(OR PRIOR AND SENIOR TO, IN THE CASE OF LIENS WITH RESPECT TO SUBORDINATED
INDEBTEDNESS) SUCH INDEBTEDNESS, SO LONG AS SUCH INDEBTEDNESS SHALL BE SO
SECURED.


 


SECTION 5.08.              LIMITATION ON ISSUANCES AND SALES OF CAPITAL STOCK OF
SUBSIDIARIES.  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, TRANSFER, CONVEY, SELL, ISSUE, LEASE OR OTHERWISE DISPOSE OF ANY
CAPITAL STOCK OF ANY RESTRICTED SUBSIDIARY TO ANY PERSON (OTHER THAN TO THE
COMPANY OR ANOTHER RESTRICTED SUBSIDIARY OF THE COMPANY), UNLESS (A) PRIOR TO
THE DISTRIBUTION DATE, SUCH TRANSFER, CONVEYANCE, SALE, LEASE OR OTHER
DISPOSITION IS OF (X) ALL THE CAPITAL STOCK OF SUCH RESTRICTED SUBSIDIARY OR (Y)
CAPITAL STOCK OF A RESTRICTED SUBSIDIARY THAT IS A GUARANTOR AND (B) SUCH
TRANSFER, CONVEYANCE, SALE, LEASE OR OTHER DISPOSITION SHALL BE MADE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.05, INCLUDING THE PROVISIONS OF
SECTION 5.05 GOVERNING THE APPLICATION OF NET PROCEEDS FROM SUCH TRANSFER,
CONVEYANCE, SALE, LEASE OR OTHER DISPOSITION; PROVIDED, HOWEVER, THAT (I) THIS
SECTION 5.08 SHALL NOT RESTRICT ANY PLEDGE OF CAPITAL

 

54

--------------------------------------------------------------------------------


 


STOCK OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES SECURING INDEBTEDNESS UNDER
THE CREDIT DOCUMENTS OR OTHER INDEBTEDNESS PERMITTED TO BE SECURED BY SECTION
5.07 AND (II) CLAUSE (A) ABOVE DOES NOT APPLY TO (X) TO THE ISSUANCES OF CAPITAL
STOCK OF CBW PURSUANT TO CAPITAL CALLS IN ACCORDANCE WITH THE PROVISIONS OF
CBW’S ORGANIZATIONAL DOCUMENTS IN EXISTENCE ON THE DATE OF THIS INDENTURE AND
(Y) ANY OTHER SALES AND ISSUANCES OF CAPITAL STOCK OF CBW SO LONG AS CBW REMAINS
A RESTRICTED SUBSIDIARY OF THE COMPANY.


 


SECTION 5.09.               PROHIBITION ON INCURRENCE OF SENIOR SUBORDINATED
DEBT.  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY RESTRICTED SUBSIDIARY
THAT IS A GUARANTOR TO, INCUR OR SUFFER TO EXIST INDEBTEDNESS THAT IS SENIOR IN
RIGHT OF PAYMENT TO THE NOTES OR SAID GUARANTOR’S GUARANTEE, AS THE CASE MAY BE,
AND SUBORDINATE IN RIGHT OF PAYMENT TO ANY OTHER INDEBTEDNESS OF THE COMPANY OR
SUCH GUARANTOR, AS THE CASE MAY BE.


 


SECTION 5.10.               CONDUCT OF BUSINESS.  THE COMPANY SHALL NOT AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES DIRECTLY OR INDIRECTLY TO ENGAGE IN ANY
BUSINESS OTHER THAN BUSINESS OF THE TYPE ENGAGED IN AT THE DATE HEREOF AND ANY
BUSINESS REASONABLY RELATED, COMPLEMENTING OR ANCILLARY THERETO OR A REASONABLE
EXPANSION THEREOF.


 


SECTION 5.11.               RESTRICTIONS ON DEALINGS WITH BCI GROUP.  (A) THE
COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT EACH MEMBER OF THE BCI GROUP IS
HEREBY DESIGNATED AS AN UNRESTRICTED SUBSIDIARY.  NOTWITHSTANDING ANY PROVISION
CONTAINED IN THIS INDENTURE, THE COMPANY SHALL NOT, WITHOUT THE CONSENT OF THE
REQUIRED HOLDERS, REDESIGNATE ANY MEMBER OF THE BCI GROUP AS A RESTRICTED
SUBSIDIARY.  FURTHERMORE, NO MEMBER OF THE CINCINNATI BELL GROUP MAY (1) MAKE
ANY RESTRICTED PAYMENT TO, (2) ISSUE CAPITAL STOCK OF ANY MEMBER OF THE
CINCINNATI BELL GROUP TO, (3) MAKE ANY INVESTMENT IN (INCLUDING, WITHOUT
LIMITATION, BY (X) BECOMING AN OBLIGOR, WHETHER DIRECTLY OR BY WAY OF GUARANTEE
ON ANY INDEBTEDNESS TO OR FOR THE BENEFIT OF ANY MEMBER OF THE BCI GROUP, (Y)
PURCHASING AN ASSET FOR THE BCI GROUP WITHOUT CHARGE OR ALLOCATION TO THE BCI
GROUP OR (Z) MAKING ANY PAYMENTS IN RESPECT OF OPERATING EXPENSES OR NET
OPERATING LOSSES OF THE BCI GROUP (INCLUDING PAYMENTS FOR DIRECT EXPENSES OF THE
BCI GROUP THAT ARE MADE BY THE CINCINNATI BELL GROUP AND NOT CHARGED OR
ALLOCATED TO THE BCI GROUP OR PAYMENTS MADE BY THE CINCINNATI BELL GROUP FOR
SHARED EXPENSES THAT ARE NOT CHARGED OR ALLOCATED TO THE BCI GROUP)) OR (4)
ALLOW ANY TAX REIMBURSEMENT FOR THE BENEFIT OF, ANY MEMBER OF THE BCI GROUP
UNLESS, IMMEDIATELY FOLLOWING SUCH PAYMENT, INCURRENCE, ALLOWANCE OR PAYMENT:


 

(I)            NO DEFAULT OR EVENT OF DEFAULT SHALL THEN HAVE OCCURRED OR BE
CONTINUING; AND

 

(II)           THE AGGREGATE AMOUNT OF ALL SUCH RESTRICTED PAYMENTS,
INDEBTEDNESS, INVESTMENTS, ISSUANCES, ALLOWANCES AND PAYMENTS MADE AFTER OCTOBER
1, 2002 SHALL NOT EXCEED IN THE AGGREGATE THE SUM OF (A) $118,000,000, PLUS (B)
NET CASH DIVIDENDS OR NET CASH DISTRIBUTIONS (INCLUDING, WITHOUT LIMITATION, NET
CASH PAYMENTS UNDER ANY INTERCOMPANY NOTES ISSUED BY THE BCI GROUP TO THE
COMPANY AND ITS RESTRICTED SUBSIDIARIES) MADE BY ANY MEMBER OF THE BCI GROUP TO
THE COMPANY OR ANY OTHER MEMBER OF THE CINCINNATI BELL GROUP AFTER OCTOBER 1,
2002, PLUS (C) THE AGGREGATE AMOUNT OF REVOLVING CREDIT BORROWINGS (AS DEFINED
UNDER THE CREDIT AGREEMENT) MADE UNDER SECTION 5.02(E)(IX)(E) OF THE CREDIT
AGREEMENT (AS IN EFFECT ON THE DATE HEREOF).

 

55

--------------------------------------------------------------------------------


 


(B)           THE FOREGOING RESTRICTIONS SHALL NOT APPLY TO, WITHOUT
DUPLICATION, (Q) PERMITTED OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT ON
THE DATE HEREOF) AND ANY TRANSACTIONS SET FORTH ON SCHEDULE 5.11(B), (R) ANY
CUSTOMARY NON-CASH TRANSITION ARRANGEMENTS OR OTHER RELATED SERVICES PROVIDED
FOR THE BENEFIT OF A BUYER IN CONNECTION WITH A DISPOSITION OF ANY PROPERTIES OR
ASSETS OF THE BCI GROUP, (S) THE ACCRUAL AND CAPITALIZATION OF INTEREST ON
INTERCOMPANY NOTES ISSUED BY THE BCI GROUP TO THE COMPANY OR ITS RESTRICTED
SUBSIDIARIES, (T) THE ISSUANCE OF CAPITAL STOCK OF THE COMPANY (OTHER THAN
DISQUALIFIED CAPITAL STOCK) AND THE RELATED PAYMENT OF UP TO $1,000,000 IN CASH
IN EXCHANGE FOR SHARES OF BCI’S 12 ½% SERIES B JUNIOR EXCHANGEABLE PREFERRED
STOCK DUE 2009 OR BCI’S 9% SENIOR SUBORDINATED NOTES DUE 2008 (THE “9% BCI
NOTES”) OR, IN THE CASE OF THE 9% BCI NOTES, THE ISSUANCE OF CAPITAL STOCK OF
THE COMPANY (OTHER THAN DISQUALIFIED STOCK) OR INDEBTEDNESS INCURRED IN
COMPLIANCE WITH SECTION 5.04 THE NET PROCEEDS OF WHICH ARE USED, SUBSTANTIALLY
CONTEMPORANEOUSLY WITH SUCH ISSUANCE, TO REDEEM SUCH 9% BCI NOTES, (U)
GUARANTEES BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF THE EXISTING BCSI
LOAN, (V) LIENS ON ASSETS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES TO
SECURE THE EXISTING BCSI LOAN, (W) (1) SCHEDULED PRINCIPAL AND INTEREST PAYMENTS
MADE OR GUARANTEED BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES IN
RESPECT OF THE EXISTING BCSI LOAN (OR CAPITAL CONTRIBUTIONS MADE SOLELY FOR THE
PURPOSE OF FUNDING SUCH PAYMENTS), (2) SCHEDULED INTEREST PAYMENTS WITH RESPECT
TO THE 9% BCI NOTES AND BCI’S 12 ½% SENIOR SERIES B NOTES DUE 2005 AND (3) THE
REDEMPTION OF BCI’S 12 ½% SENIOR SERIES B NOTES DUE 2005 OUTSTANDING ON THE DATE
HEREOF AT THE APPLICABLE REDEMPTION PREMIUM PURSUANT TO THE DOCUMENTATION
GOVERNING SUCH NOTES AS IN EFFECT ON THE DATE HEREOF, (X) PAYMENTS MADE BY THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES UNDER THE GUARANTEE OF THE
EXISTING BCSI LOAN, (Y) NON-CASH PAYMENTS MADE IN THE FORM OF REDUCTIONS IN THE
PRINCIPAL AMOUNT OF ANY INTERCOMPANY NOTES ISSUED BY THE BCI GROUP TO THE
COMPANY OR ITS RESTRICTED SUBSIDIARIES IN RESPECT OF NET OPERATING LOSSES OF THE
BCI GROUP USED BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OR OTHER
INVESTMENTS IN THE FORM OF REDUCTION OF SUCH INTERCOMPANY NOTES AND (Z) THE
PAYMENT BY THE BCI GROUP OF NON-CASH MANAGEMENT FEES TO THE CINCINNATI BELL
GROUP IN AN AMOUNT NOT TO EXCEED $2,000,000 PER QUARTER.


 


SECTION 5.12.              SALE OF ASSETS OF THE BCI GROUP.  NOTWITHSTANDING ANY
PROVISION CONTAINED IN THIS INDENTURE, THE EXECUTION AND DELIVERY OF THE
AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS DATED AS OF FEBRUARY 22, 2003 (THE
“BCSI PURCHASE AGREEMENT”) BY AND BETWEEN BCSI, BROADWING COMMUNICATIONS
SERVICES OF VIRGINIA, INC., BROADWING COMMUNICATIONS REAL ESTATE SERVICES LLC,
BROADWING SERVICES LLC, IXC BUSINESS SERVICES LLC, BROADWING LOGISTICS LLC,
BROADWING TELECOMMUNICATIONS INC., IXC INTERNET SERVICES, INC., AND MSM
ASSOCIATES, LIMITED PARTNERSHIP, ON THE ONE SIDE, AND C III COMMUNICATIONS, LLC,
AND C III COMMUNICATIONS OPERATIONS, LLC, ON THE OTHER SIDE, AND THE PERFORMANCE
BY THE COMPANY AND ITS SUBSIDIARIES OF ALL TRANSACTIONS CONTEMPLATED THEREBY
SHALL BE PERMITTED BY, AND SHALL NOT CONSTITUTE A DEFAULT OR EVENT OF DEFAULT
UNDER, THIS INDENTURE.


 


ARTICLE 6.


 


SUCCESSOR COMPANY


 

Notwithstanding anything in this Indenture to the contrary:

 

56

--------------------------------------------------------------------------------


 


SECTION 6.01.               MERGER, CONSOLIDATION, OR SALES OF ASSETS OF THE
COMPANY.  THE COMPANY SHALL NOT CONSOLIDATE OR MERGE WITH OR INTO (WHETHER OR
NOT THE COMPANY IS THE SURVIVING CORPORATION), OR DIRECTLY AND/OR INDIRECTLY
THROUGH ITS SUBSIDIARIES SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE
DISPOSE OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF THE COMPANY
AND ITS RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE IN ONE OR MORE RELATED
TRANSACTIONS, TO ANY OTHER PERSON, UNLESS:


 


(A)           THE RESULTING, SURVIVING OR TRANSFEREE PERSON (THE “SUCCESSOR
COMPANY”) SHALL BE A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA AND THE
SUCCESSOR COMPANY (IF NOT THE COMPANY) SHALL EXPRESSLY ASSUME, BY A SUPPLEMENTAL
INDENTURE HERETO, EXECUTED AND DELIVERED TO THE TRUSTEE, IN FORM SATISFACTORY TO
THE TRUSTEE, ALL THE OBLIGATIONS OF THE COMPANY UNDER THE NOTES AND THIS
INDENTURE;


 


(B)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION (AND TREATING
ANY INDEBTEDNESS WHICH BECOMES AN OBLIGATION OF THE SUCCESSOR COMPANY OR ANY
RESTRICTED SUBSIDIARY AS A RESULT OF SUCH TRANSACTION AS HAVING BEEN INCURRED BY
THE SUCCESSOR COMPANY OR SUCH RESTRICTED SUBSIDIARY AT THE TIME OF SUCH
TRANSACTION), NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THIS
INDENTURE;


 


(C)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, THE SUCCESSOR
COMPANY WOULD BE ABLE TO INCUR AN ADDITIONAL $1.00 OF INDEBTEDNESS PURSUANT TO
SECTION 5.04(A) IF IT WERE DEEMED TO BE THE COMPANY THEREUNDER; AND


 


(D)           THE COMPANY SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION,
MERGER OR TRANSFER AND SUCH SUPPLEMENTAL INDENTURE (IF ANY) ARE PERMITTED BY AND
COMPLY WITH THIS INDENTURE.


 


(E)           THE RESTRICTIONS CONTAINED IN THIS SECTION 6.01 SHALL NOT APPLY TO
ANY DISPOSITION OF PROPERTIES OR ASSETS OF THE BCI GROUP.


 


SECTION 6.02.              SUCCESSOR COMPANY SUBSTITUTED.  THE SUCCESSOR COMPANY
SHALL SUCCEED TO, AND BE SUBSTITUTED FOR, AND MAY EXERCISE EVERY RIGHT AND POWER
OF, THE COMPANY UNDER THIS INDENTURE, BUT THE COMPANY IN THE CASE OF A
CONVEYANCE, TRANSFER OR LEASE OF ALL OR SUBSTANTIALLY ALL ITS ASSETS SHALL NOT
BE RELEASED FROM THE OBLIGATION TO PAY THE PRINCIPAL OF AND INTEREST ON THE
NOTES.


 


ARTICLE 7.


 


EVENTS OF DEFAULT; REMEDIES


 


SECTION 7.01.              EVENTS OF DEFAULT.  AN EVENT OF DEFAULT SHALL EXIST
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING SPECIFIED EVENTS (EACH AN “EVENT OF
DEFAULT”):


 

(a)           the Company defaults in the payment when due of interest, if any,
on the Notes and such default continues for a period of (x) ten (10) days, prior
to the Distribution Date or (y) thirty (30) days after the Distribution Date;

 

57

--------------------------------------------------------------------------------


 

(b)           the Company defaults in the payment when due of the principal
amount of or premium, if any, on the Notes when the same becomes due and payable
at its Maturity, upon required redemption or otherwise;

 

(c)           the Company fails to observe or perform (i) any provision of
Section 4.11, Article 5 or Article 6 of this Indenture and either (x) prior to
the Distribution Date, such failure continues for a period of twenty (20) days
after the Holders of at least 25% in principal amount at Maturity of the
outstanding Notes notify the Company and the Trustee in writing of such Default
(which notice must specify the Default, demand that it be remedied and state
that such notice is a “Notice of Default”) or (y) after the Distribution Date,
such failure continues for a period of thirty (30) days after a Notice of
Default, or (ii) any other covenant or other agreement in this Indenture, the
Notes or, prior to the Distribution Date, the Purchase Agreement and such
failure continues for a period of (x) thirty (30) days prior to the Distribution
Date or (y) sixty (60) days after the Distribution Date, in each case, after a
Notice of Default;

 

(d)           prior to the Distribution Date, any representation, warranty,
certification or statement made by the Company in the Purchase Agreement and the
related documents or in any statement or certificate at any time given by or on
behalf of the Company in writing pursuant to the Purchase Agreement or any other
related documents shall be false in any material respect (provided that the
representations and warranties qualified by materiality or Material Adverse
Effect shall not be false in any respect) on the date as of which made;

 

(e)           (i) prior to the Distribution Date, a default occurs under any
mortgage, indenture, agreement or instrument under which there may be issued or
by which there may be secured or evidenced any Indebtedness for money borrowed
by the Company or any of its Restricted Subsidiaries (or payment of which is
Guaranteed by the Company or any of its Restricted Subsidiaries), whether such
Indebtedness or Guarantee now exists, or is created after the date of this
Indenture, which default in the case (but only in the case) of Senior
Indebtedness (A) constitutes a failure to pay at final maturity (after giving
effect to any applicable grace periods and any extensions thereof) the principal
amount of such Senior Indebtedness or (B) shall have resulted in such Senior
Indebtedness being accelerated or otherwise become or being declared due and
payable prior to its stated maturity and, in each case, the principal amount of
any such Indebtedness, together with the principal amount of any other such
Indebtedness (other than Senior Indebtedness) under which there has been a
default, and together with the principal amount of any such other Senior
Indebtedness under which there has been a default in payment at final maturity
or the maturity of which has been accelerated or otherwise become or being
declared due prior to its stated maturity, aggregates $20,000,000 (or such lower
amount as may be set forth in Section 7.01(e) of the Credit Agreement, as such
provision may be amended in the future, or in a similar provision) or more; or

 

(ii)           after the Distribution Date, a default occurs under any mortgage,
indenture, agreement or instrument under which there may be issued or by which
there may be secured or evidenced any Indebtedness for money borrowed by the
Company or any of its Restricted Subsidiaries (or payment of which is Guaranteed
by the Company or any of its Restricted Subsidiaries), whether such Indebtedness
or Guarantee now exists, or is created after the date of this Indenture, which
default (A) constitutes a failure to pay at final maturity (after giving effect
to any applicable grace periods and any extensions thereof) the principal amount
of

 

58

--------------------------------------------------------------------------------


 

such Indebtedness or (B) shall have resulted in such Indebtedness being
accelerated or otherwise become or being declared due and payable prior to its
stated maturity and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a default in payment at final maturity or the
maturity of which has been accelerated or otherwise become or being declared due
prior to its stated maturity, aggregates $20,000,000 (or such lower amount as
may be set forth in Section 7.01(e) of the Credit Agreement, as such provision
may be amended in the future, or in a similar provision) or more;

 

(f)            a final judgment or final judgments for the payment of money are
entered by a court or courts of competent jurisdiction against the Company or
any of its Restricted Subsidiaries and such judgment or judgments remain unpaid
and undischarged for a period (during which execution shall not be effectively
stayed) of 60 days, and is not adequately covered by insurance or indemnities
which have been cash collateralized, provided, however, that the aggregate
amount of all such undischarged or uninsured judgments exceeds $30,000,000 (or
such lower amount as may be set forth in Section 7.01(g) of the Credit
Agreement, as such provision may be amended in the future, or in a similar
provision);

 

(g)           the Company or any of its Material Restricted Subsidiaries, within
the meaning of Bankruptcy Law:

 

(i)            commences a voluntary case or proceeding,

 

(ii)           consents to the entry of a decree or order for relief against it
in an involuntary case or proceeding or to the commencement of any case or
proceeding against it,

 

(iii)          consents to the filing of a petition or to the appointment of or
taking possession by a Custodian (as defined below) of it or for all or any
substantial part of its property,

 

(iv)          makes or consents to the making of a general assignment for the
benefit of its creditors, or

 

(v)           generally is not paying, or admits in writing that it is not able
to pay its debts as they become due, or

 

(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i)            is for relief against the Company or any of its Material
Restricted Subsidiaries in an involuntary case or proceeding;

 

(ii)           appoints a Custodian of the Company or any of its Material
Restricted Subsidiaries or for all or any substantial part of the property of
the Company or any of its Subsidiaries or approves as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of any of the foregoing; or

 

59

--------------------------------------------------------------------------------


 

(iii)          orders the winding up or liquidation of the Company or any of its
Material Restricted Subsidiaries or adjudges any of them as bankrupt or
insolvent.

 

The term “Custodian” means any custodian, receiver, trustee, assignee,
liquidator, sequestrator or similar official under any Bankruptcy Law.

 


SECTION 7.02.              ACCELERATION.  IF AN EVENT OF DEFAULT (OTHER THAN AN
EVENT OF DEFAULT SPECIFIED IN SECTION 7.01(G) OR (H) WITH RESPECT TO THE
COMPANY) OCCURS AND IS CONTINUING, THE TRUSTEE OR THE HOLDERS OF 25% OR MORE IN
PRINCIPAL AMOUNT AT MATURITY OF THE THEN OUTSTANDING NOTES, MAY, BY NOTICE TO
THE COMPANY, DECLARE THE PRINCIPAL OF AND ACCRUED BUT UNPAID INTEREST AND ANY
SPECIAL INTEREST ON ALL THE NOTES TO BE DUE AND PAYABLE.  UPON SUCH A
DECLARATION, SUCH PRINCIPAL AND INTEREST WILL BE DUE AND PAYABLE IMMEDIATELY. 
IF AN EVENT OF DEFAULT SPECIFIED IN SECTION 7.01(G) OR (H) WITH RESPECT TO THE
COMPANY OCCURS, THE PRINCIPAL OF AND INTEREST ON ALL THE NOTES SHALL IPSO FACTO
BECOME AND BE IMMEDIATELY DUE AND PAYABLE WITHOUT ANY DECLARATION OR OTHER ACT
ON THE PART OF THE TRUSTEE OR ANY HOLDERS.  THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT AT MATURITY OF THE OUTSTANDING NOTES BY WRITTEN NOTICE TO THE
TRUSTEE MAY RESCIND AN ACCELERATION AND ITS CONSEQUENCES IF THE RESCISSION WOULD
NOT CONFLICT WITH ANY JUDGMENT OR DECREE AND IF ALL EXISTING EVENTS OF DEFAULT
HAVE BEEN CURED OR WAIVED EXCEPT NONPAYMENT OF PRINCIPAL OF OR INTEREST ON NOTES
THAT HAS BECOME DUE SOLELY BECAUSE OF ACCELERATION.  NO SUCH RESCISSION SHALL
AFFECT ANY SUBSEQUENT DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THERETO.


 

If an Event of Default has occurred and is continuing, the Notes will accrue an
additional interest at 3% per annum, until such time as no Event of Default
shall be continuing (to the extent that the payment of such interest shall be
legally enforceable); provided that 2.25% of such additional interest shall be
payable in cash and 0.75% of such additional interest shall be added to the
principal amount of the Notes as set forth in the definition of Accreted Value.

 

The Company shall give prompt notice (which in any event shall be within five
(5) Business Days of the event) to the Trustee and the Holders of the occurrence
of any Event of Default and the rescission, cure or waiver of any Event of
Default.

 


SECTION 7.03.              OTHER REMEDIES.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS INDENTURE, IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THE TRUSTEE
MAY PURSUE ANY AVAILABLE REMEDY TO COLLECT THE PAYMENT OF PRINCIPAL OF OR
INTEREST ON THE NOTES OR TO ENFORCE THE PERFORMANCE OF ANY PROVISION OF THE
NOTES OR THIS INDENTURE.


 

The Trustee may maintain a proceeding in its own name and as trustee of an
express trust even if it does not possess any of the Notes or does not produce
any of them in the proceeding.  A delay or omission by the Trustee or any Holder
in exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquies­cence in the
Event of Default.  No remedy is exclusive of any other remedy.  All available
remedies are cumulative.

 


SECTION 7.04.              WAIVER OF PAST DEFAULTS.  THE HOLDERS OF A MAJORITY
IN PRINCIPAL AMOUNT AT MATURITY OF THE NOTES BY WRITTEN NOTICE TO THE TRUSTEE
MAY WAIVE AN EXISTING DEFAULT AND ITS CONSEQUENCES EXCEPT (A) A DEFAULT IN THE
PAYMENT OF PRINCIPAL OF OR INTEREST ON A NOTE, (B) A DEFAULT ARISING FROM THE
FAILURE TO REDEEM OR PURCHASE ANY NOTE WHEN REQUIRED PURSUANT TO

 

60

--------------------------------------------------------------------------------


 


THE TERMS OF THIS INDENTURE OR (C) A DEFAULT IN RESPECT OF A PROVISION THAT
UNDER SECTION 13.02 CANNOT BE AMENDED WITHOUT THE CONSENT OF EACH HOLDER
AFFECTED.  WHEN A DEFAULT IS WAIVED, IT IS DEEMED CURED, BUT NO SUCH WAIVER
SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR IMPAIR ANY CONSEQUENT RIGHT.


 


SECTION 7.05.              CONTROL BY MAJORITY.  THE HOLDERS OF A MAJORITY IN
PRINCIPAL AMOUNT AT MATURITY OF THE OUTSTANDING NOTES MAY DIRECT THE TIME,
METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE
TRUSTEE OR OF EXERCISING ANY TRUST OR POWER CONFERRED ON THE TRUSTEE.  HOWEVER,
THE TRUSTEE MAY REFUSE TO FOLLOW ANY DIRECTION THAT CONFLICTS WITH LAW OR THIS
INDENTURE OR, SUBJECT TO SECTION 9.01, THAT THE TRUSTEE DETERMINES IS UNDULY
PREJUDICIAL TO THE RIGHTS OF OTHER HOLDERS OR WOULD INVOLVE THE TRUSTEE IN
PER­SONAL LIABILITY; PROVIDED, HOWEVER, THAT THE TRUSTEE MAY TAKE ANY OTHER
ACTION DEEMED PROPER BY THE TRUSTEE THAT IS NOT INCONSISTENT WITH SUCH
DIRECTION.  PRIOR TO TAKING ANY ACTION HEREUNDER, THE TRUSTEE SHALL BE ENTITLED
TO INDEMNI­FICATION SATISFACTORY TO IT IN ITS SOLE DISCRETION AGAINST ALL LOSSES
AND EXPENSES CAUSED BY TAKING OR NOT TAKING SUCH ACTION.


 


SECTION 7.06.              LIMITATION ON SUITS.  (A) EXCEPT TO ENFORCE THE RIGHT
TO RECEIVE PAYMENT OF PRINCIPAL OF OR INTEREST ON THE NOTES WHEN DUE, NO HOLDER
MAY PURSUE ANY REMEDY WITH RESPECT TO THIS INDEN­TURE OR THE NOTES UNLESS:


 

(i)            the Holder has previously given to the Trustee written notice
stating that an Event of Default has occurred and is continuing;

 

(ii)           the Holders of at least 25% in principal amount at Maturity of
the outstanding Notes make a written request to the Trustee to pursue the
remedy;

 

(iii)          such Holder or Holders offer to the Trustee reasonable security
or indemnity against any loss, liability or expense;

 

(iv)          the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and

 

(v)           the Holders of a majority in principal amount at Maturity of the
outstanding Notes do not give the Trustee a direction inconsistent with the
request during such 60 day period.

 

(b)           A Holder may not use this Indenture to prejudice the rights of
another Holder or to obtain a preference or priority over another Holder.

 

61

--------------------------------------------------------------------------------


 


SECTION 7.07.              RIGHTS OF HOLDERS TO RECEIVE PAYMENT. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS INDENTURE, THE RIGHT OF ANY HOLDER
TO RECEIVE PAYMENT OF PRINCIPAL OF AND ANY SPECIAL INTEREST AND INTEREST ON THE
NOTES HELD BY SUCH HOLDER, ON OR AFTER THE RESPECTIVE DUE DATES EXPRESSED OR
PROVIDED FOR IN THE NOTES, OR TO BRING SUIT FOR THE ENFORCEMENT OF ANY SUCH
PAYMENT ON OR AFTER SUCH RESPECTIVE DATES, SHALL NOT BE IMPAIRED OR AFFECTED
WITHOUT THE CONSENT OF SUCH HOLDER, IT BEING UNDERSTOOD THAT EACH HOLDER HAS
CONSENTED TO THE SUBORDINATION PROVISIONS SET FORTH IN ARTICLE 8.


 


SECTION 7.08.              COLLECTION SUIT BY TRUSTEE.  IF AN EVENT OF DEFAULT
SPECI­FIED IN SECTION 7.01(A) OR (B) OCCURS AND IS CONTINUING, THE TRUSTEE MAY
RECOVER JUDGMENT IN ITS OWN NAME AND AS TRUSTEE OF AN EXPRESS TRUST AGAINST THE
COMPANY OR ANY OTHER OBLIGOR ON THE NOTES FOR THE WHOLE AMOUNT THEN DUE AND
OWING (TOGETHER WITH INTEREST ON OVERDUE PORTION OF THE PRINCIPAL AMOUNT AND (TO
THE EXTENT LAWFUL) ON ANY UNPAID INTEREST AT THE RATE PROVIDED FOR IN THE NOTES)
AND THE AMOUNTS PROVIDED FOR IN SECTION 9.07.


 


SECTION 7.09.              TRUSTEE MAY FILE PROOFS OF CLAIM.  THE TRUSTEE MAY
FILE SUCH PROOFS OF CLAIM AND OTHER PAPERS OR DOCUMENTS AS MAY BE NECESSARY OR
ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE TRUSTEE AND THE HOLDERS ALLOWED IN
ANY JUDICIAL PROCEEDINGS RELATIVE TO THE COMPANY OR ANY SUBSIDIARY, THEIR
CREDITORS OR THEIR PROPERTY AND, UNLESS PROHIBITED BY LAW OR APPLICABLE
REGULATIONS, MAY VOTE ON BEHALF OF THE HOLDERS IN ANY ELECTION OF A TRUSTEE IN
BANKRUPTCY OR OTHER PERSON PERFORMING SIMILAR FUNCTIONS, AND ANY CUSTODIAN IN
ANY SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED BY EACH HOLDER TO MAKE
PAYMENTS TO THE TRUSTEE AND, IN THE EVENT THAT THE TRUSTEE SHALL CONSENT TO THE
MAKING OF SUCH PAY­MENTS DIRECTLY TO THE HOLDERS, TO PAY TO THE TRUSTEE ANY
AMOUNT DUE IT FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSE­MENTS AND
ADVANCES OF THE TRUSTEE, ITS AGENTS AND ITS COUNSEL, AND ANY OTHER AMOUNTS DUE
THE TRUSTEE UNDER SECTION 9.07.


 


SECTION 7.10.              PRIORITIES.  IF THE TRUSTEE COLLECTS ANY MONEY OR
PROPERTY PURSUANT TO THIS ARTICLE 7, IT SHALL PAY OUT THE MONEY OR PROPERTY IN
THE FOLLOWING ORDER:


 

FIRST:  to the Trustee for its fees (excluding expenses and indemnities) due
under Section 9.07;

 

SECOND:  to the holders of the Senior Indebtedness if, when and to the extent
required by Articles 8 and 12;

 

THIRD:  to the Trustee for amounts (other than those set forth in clause FIRST)
due under Section 9.07;

 

FOURTH:  to Holders for amounts due and unpaid on the Notes for principal and
interest, ratably, and any Special Interest without preference or priority of
any kind, according to the amounts due and payable on the Notes for principal,
any Special Interest and interest, respectively; and

 

FIFTH:  to the Company.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 7.10.  At least 15 days before such record date, the
Trustee shall mail to

 

62

--------------------------------------------------------------------------------


 

each Holder and the Company a notice that states the record date, the payment
date and amount to be paid.

 


SECTION 7.11.              UNDERTAKING FOR COSTS.  IN ANY SUIT FOR THE
ENFORCEMENT OF ANY RIGHT OR REMEDY UNDER THIS INDEN­TURE OR IN ANY SUIT AGAINST
THE TRUSTEE FOR ANY ACTION TAKEN OR OMITTED BY IT AS TRUSTEE, A COURT IN ITS
DISCRETION MAY REQUIRE THE FILING BY ANY PARTY LITIGANT IN THE SUIT OF AN
UNDERTAKING TO PAY THE COSTS OF THE SUIT, AND THE COURT IN ITS DISCRETION MAY
ASSESS REASONABLE COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES, AGAINST ANY PARTY
LITIGANT IN THE SUIT, HAVING DUE REGARD TO THE MERITS AND GOOD FAITH OF THE
CLAIMS OR DEFENSES MADE BY THE PARTY LITIGANT.  THIS SECTION 7.11 DOES NOT APPLY
TO A SUIT BY THE TRUSTEE, A SUIT BY A HOLDER PURSUANT TO SECTION 7.06 OR A SUIT
BY HOLDERS OF MORE THAN 10% IN PRINCIPAL AMOUNT AT MATURITY OF THE NOTES.


 


ARTICLE 8.


 


SUBORDINATION


 


SECTION 8.01.              AGREEMENT TO SUBORDINATE.  THE COMPANY AGREES, AND
EACH HOLDER BY ACCEPTING A NOTE AGREES, THAT THE NOTE AMOUNTS ARE SUBORDINATED
IN RIGHT OF PAYMENT, TO THE EXTENT AND IN THE MANNER PROVIDED IN THIS ARTICLE 8,
TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR INDEBTEDNESS OF THE COMPANY AND THAT
THE SUBORDINATION IS FOR THE BENEFIT OF AND ENFORCEABLE BY THE HOLDERS OF SUCH
SENIOR INDEBTEDNESS.  THE NOTES SHALL IN ALL RESPECTS RANK PARI PASSU WITH ALL
OTHER SENIOR SUBORDINATED INDEBTEDNESS OF THE COMPANY AND ONLY INDEBTEDNESS OF
THE COMPANY THAT IS SENIOR INDEBTEDNESS OF THE COMPANY SHALL RANK SENIOR TO THE
NOTES IN ACCORDANCE WITH THE PROVISIONS SET FORTH HEREIN.  ALL PROVISIONS OF
THIS ARTICLE 8 SHALL BE SUBJECT TO SECTION 8.12.


 


SECTION 8.02.              LIQUIDATION, DISSOLUTION, BANKRUPTCY.  UPON ANY
PAYMENT OR DISTRIBUTION OF THE ASSETS OF THE COMPANY TO CREDITORS UPON A
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR IN A BANKRUPTCY, REORGANIZATION,
INSOLVENCY, RECEIVERSHIP OR SIMILAR PROCEEDING RELATING TO THE COMPANY OR ITS
PROPERTIES:


 


(A)           HOLDERS OF SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED TO
RECEIVE PAYMENT IN FULL OF SUCH SENIOR INDEBTEDNESS (INCLUDING INTEREST ACCRUING
AFTER, OR THAT WOULD ACCRUE BUT FOR, THE COMMENCEMENT OF SUCH PROCEEDING AT THE
RATE SPECIFIED IN THE APPLICABLE SENIOR INDEBTEDNESS, WHETHER OR NOT SUCH CLAIM
FOR SUCH INTEREST WOULD BE ALLOWED) BEFORE THE HOLDERS SHALL BE ENTITLED TO
RECEIVE ANY PAYMENT OF THE NOTE AMOUNTS; AND


 


(B)           UNTIL THE SENIOR INDEBTEDNESS OF THE COMPANY IS PAID IN FULL, ANY
PAYMENT OR DISTRIBUTION TO WHICH HOLDERS WOULD BE ENTITLED BUT FOR THIS ARTICLE
8 SHALL BE MADE TO HOLDERS OF SUCH SENIOR INDEBTEDNESS AS THEIR INTERESTS MAY
APPEAR, EXCEPT THAT HOLDERS MAY RECEIVE AND RETAIN PAYMENTS MADE FROM THE
DEFEASANCE TRUST DESCRIBED UNDER SECTION 10.01 SO LONG AS, ON THE DATE OR DATES
THE RESPECTIVE AMOUNTS WERE PAID INTO THE DEFEASANCE TRUST, SUCH PAYMENTS WERE
MADE WITH RESPECT TO THE NOTES WITHOUT VIOLATING THE SUBORDINATION PROVISIONS
DESCRIBED HEREIN.


 


(C)           NOTHING IN THIS SECTION 8.02 SHALL PROHIBIT (I) THE ACCRETION OF
THE ACCRETED VALUE OF THE NOTES OR (II) PAYMENT OR DISTRIBUTION OF STOCK OR
SECURITIES OF THE COMPANY PROVIDED FOR BY A PLAN OF REORGANIZATION OR
READJUSTMENT AUTHORIZED BY AN ORDER OR DECREE OF A COURT OF COMPETENT
JURISDICTION IN A REORGANIZATION PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY LAW
OR OF

 

63

--------------------------------------------------------------------------------


 


ANY OTHER CORPORATION PROVIDED FOR BY SUCH PLAN OF REORGANIZATION OR
READJUSTMENT WHICH STOCK OR SECURITIES ARE SUBORDINATED IN RIGHT OF PAYMENT TO
ALL THEN OUTSTANDING SENIOR INDEBTEDNESS TO SUBSTANTIALLY THE SAME EXTENT AS, OR
TO A GREATER EXTENT THAN, THE NOTES ARE SO SUBORDINATED AS PROVIDED IN THIS
ARTICLE 8.


 


SECTION 8.03.              DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS.  THE
COMPANY MAY NOT PAY THE NOTE AMOUNTS OR MAKE ANY DEPOSIT PURSUANT TO SECTION
10.01, AND MAY NOT OTHERWISE PURCHASE, REPURCHASE, REDEEM, RETIRE, DEFEASE OR
OTHERWISE ACQUIRE FOR VALUE ANY NOTES IF:


 


(A)           A DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR
INTEREST ON ANY DESIGNATED SENIOR INDEBTEDNESS OF THE COMPANY OCCURS AND IS
CONTINUING OR ANY OTHER AMOUNT OWING IN RESPECT OF ANY DESIGNATED SENIOR
INDEBTEDNESS OF THE COMPANY IS NOT PAID WHEN DUE, WHETHER AT THE DUE DATE OF ANY
SUCH PAYMENT OR BY DECLARATION OF ACCELERATION, PREPAYMENT, CALL FOR REDEMPTION
OR OTHERWISE; OR


 


(B)           ANY OTHER DEFAULT (BEYOND ANY APPLICABLE PERIOD OF GRACE) ON
DESIGNATED SENIOR INDEBTEDNESS OF THE COMPANY OCCURS AND THE MATURITY OF SUCH
DESIGNATED SENIOR INDEBTEDNESS IS ACCELERATED IN ACCORDANCE WITH ITS TERMS;


 

until, in either case, the earliest to occur,

 

(I)            THE DEFAULT HAS BEEN CURED OR WAIVED AND ANY SUCH ACCELERATION
HAS BEEN RESCINDED; OR

 

(II)           SUCH DESIGNATED SENIOR INDEBTEDNESS HAS BEEN PAID IN FULL;

 

provided, however, that the Company may pay the Notes without regard to the
foregoing if the Company and the Trustee receive written notice approving such
payment from the Representative of the Designated Senior Indebtedness with
respect to which either of the events set forth in clause (a) or (b) above has
occurred and is continuing.

 


(C)           DURING THE CONTINUANCE OF ANY DEFAULT (OTHER THAN A DEFAULT
DESCRIBED IN CLAUSE (A) OR (B) OF THE PRECEDING SENTENCE) WITH RESPECT TO ANY
DESIGNATED SENIOR INDEBTEDNESS OF THE COMPANY EITHER (X) WHICH IS A DEFAULT
UNDER SECTION 7.01(F) OR 7.01(P)(I)(Y) OF THE CREDIT AGREEMENT OR (Y) PURSUANT
TO WHICH THE MATURITY THEREOF MAY BE ACCELERATED IMMEDIATELY WITHOUT FURTHER
NOTICE (EXCEPT SUCH NOTICE AS MAY BE REQUIRED TO EFFECT SUCH ACCELERATION) OR
THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS, THE COMPANY MAY NOT PAY ANY OF
THE NOTE AMOUNTS OR MAKE ANY DEPOSIT PURSUANT TO SECTION 10.1 FOR A PERIOD (A
“BLOCKAGE PERIOD”) COMMENCING UPON THE RECEIPT BY THE TRUSTEE (WITH A COPY TO
THE COMPANY) OF WRITTEN NOTICE (A “BLOCKAGE NOTICE”) OF SUCH DEFAULT FROM THE
REPRESENTATIVE OF SUCH DESIGNATED SENIOR INDEBTEDNESS SPECIFYING AN ELECTION TO
EFFECT A BLOCKAGE PERIOD AND ENDING 179 DAYS THEREAFTER (OR EARLIER IF SUCH
BLOCKAGE PERIOD IS TERMINATED (I) BY WRITTEN NOTICE TO THE TRUSTEE AND THE
COMPANY FROM THE PERSON OR PERSONS WHO GAVE SUCH BLOCKAGE NOTICE, (II) BY
PAYMENT IN FULL OF SUCH DESIGNATED SENIOR INDEBTEDNESS OR (III) BECAUSE THE
DEFAULT GIVING RISE TO SUCH BLOCKAGE NOTICE IS NO LONGER CONTINUING). 
NOTWITHSTANDING THE PROVISIONS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
(BUT SUBJECT TO THE PROVISIONS CONTAINED IN THE FIRST SENTENCE OF THIS SECTION
8.03), UNLESS THE HOLDERS OF SUCH DESIGNATED SENIOR INDEBTEDNESS OR THE
REPRESENTATIVE OF SUCH HOLDERS SHALL HAVE ACCELERATED THE MATURITY OF SUCH
DESIGNATED SENIOR INDEBTEDNESS, THE COMPANY MAY RESUME

 

64

--------------------------------------------------------------------------------


 


PAYMENTS ON THE NOTES AFTER THE END OF SUCH BLOCKAGE PERIOD, INCLUDING ANY
MISSED PAYMENTS.  NOT MORE THAN ONE BLOCKAGE NOTICE MAY BE GIVEN IN ANY
CONSECUTIVE 360-DAY PERIOD, IRRESPECTIVE OF THE NUMBER OF DEFAULTS WITH RESPECT
TO DESIGNATED SENIOR INDEBTEDNESS DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT IF
ANY BLOCKAGE NOTICE WITHIN SUCH 360-DAY PERIOD IS GIVEN BY OR ON BEHALF OF ANY
HOLDERS OF DESIGNATED SENIOR INDEBTEDNESS OTHER THAN THE HOLDERS OF SENIOR
INDEBTEDNESS UNDER THE CREDIT AGREEMENT, THE REPRESENTATIVE UNDER THE CREDIT
AGREEMENT MAY GIVE ANOTHER BLOCKAGE NOTICE WITHIN SUCH PERIOD; AND, PROVIDED,
FURTHER, THAT IN NO EVENT MAY THE TOTAL NUMBER OF DAYS DURING WHICH ANY BLOCKAGE
PERIOD OR PERIODS IS IN EFFECT EXCEED 179 DAYS IN THE AGGREGATE DURING ANY
CONSECUTIVE 360 DAY PERIOD.  FOR PURPOSES OF THIS SECTION 8.03, NO DEFAULT OR
EVENT OF DEFAULT THAT EXISTED OR WAS CONTINUING ON THE DATE OF THE COMMENCEMENT
OF ANY BLOCKAGE PERIOD WITH RESPECT TO THE DESIGNATED SENIOR INDEBTEDNESS
INITIATING SUCH BLOCKAGE PERIOD SHALL BE, OR BE MADE, THE BASIS OF THE
COMMENCEMENT OF A SUBSEQUENT BLOCKAGE PERIOD BY THE REPRESENTATIVE OF SUCH
DESIGNATED SENIOR INDEBTEDNESS, WHETHER OR NOT WITHIN A PERIOD OF 360
CONSECUTIVE DAYS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY PAY THE NOTES
WITHOUT REGARD TO THE FOREGOING IF THE COMPANY AND THE TRUSTEE RECEIVE WRITTEN
NOTICE APPROVING SUCH PAYMENT FROM THE REPRESENTATIVE OF THE DESIGNATED SENIOR
INDEBTEDNESS WITH RESPECT TO WHICH EITHER OF THE EVENTS SET FORTH IN THIS CLAUSE
(C) HAS OCCURRED AND IS CONTINUING.


 


SECTION 8.04.              ACCELERATION OF PAYMENT OF NOTES.  IF PAYMENT OF THE
NOTES IS ACCELERATED BECAUSE OF AN EVENT OF DEFAULT, THE COMPANY OR THE TRUSTEE
SHALL PROMPTLY NOTIFY THE HOLDERS OF THE DESIGNATED SENIOR INDEBTEDNESS OF THE
COMPANY (OR THEIR REPRESENTATIVE) OF THE ACCELERATION.  IF ANY DESIGNATED SENIOR
INDEBTEDNESS OF THE COMPANY IS OUTSTANDING, THE COMPANY MAY NOT PAY THE NOTES
UNTIL FIVE BUSINESS DAYS AFTER SUCH HOLDERS OR THE REPRESENTATIVE OF SUCH
DESIGNATED SENIOR INDEBTEDNESS RECEIVE NOTICE OF SUCH ACCELERATION (WHICH
NOTICE, FOR THE AVOIDANCE OF DOUBT, SHALL NOT BE EFFECTIVE PRIOR TO THE EARLIER
TO OCCUR OF (X) THE EXPIRATION OF SUCH FIVE-DAY PERIOD AND (Y) THE ACCELERATION
OF SUCH DESIGNATED SENIOR INDEBTEDNESS) AND, THEREAFTER, MAY PAY THE NOTES ONLY
IF THIS ARTICLE 8 OTHERWISE PERMITS PAYMENT AT THAT TIME.


 


SECTION 8.05.              WHEN DISTRIBUTION MUST BE PAID OVER.  IF A PAYMENT OR
DISTRIBUTION IS MADE TO HOLDERS THAT BECAUSE OF THIS ARTICLE 8 SHOULD NOT HAVE
BEEN MADE TO THEM, THE HOLDERS WHO RECEIVE THE DISTRIBUTION SHALL HOLD IT IN
TRUST FOR HOLDERS OF SENIOR INDEBTEDNESS OF THE COMPANY AND PAY IT OVER TO THEM
AS THEIR INTERESTS MAY APPEAR.


 


SECTION 8.06.              SUBROGATION.  AFTER ALL SENIOR INDEBTEDNESS OF THE
COMPANY IS PAID IN FULL AND UNTIL THE NOTES ARE PAID IN FULL IN CASH, HOLDERS
SHALL BE SUBROGATED TO THE RIGHTS OF HOLDERS OF SUCH SENIOR INDEBTEDNESS TO
RECEIVE DISTRIBUTIONS APPLICABLE TO SENIOR INDEBTEDNESS.  A DISTRIBUTION MADE
UNDER THIS ARTICLE 8 TO HOLDERS OF SUCH SENIOR INDEBTEDNESS WHICH OTHERWISE
WOULD HAVE BEEN MADE TO HOLDERS IS NOT, AS BETWEEN THE COMPANY AND HOLDERS, A
PAYMENT BY THE COMPANY ON SUCH SENIOR INDEBTEDNESS.


 


SECTION 8.07.              RELATIVE RIGHTS.  THIS ARTICLE 8 DEFINES THE RELATIVE
RIGHTS OF HOLDERS AND HOLDERS OF SENIOR INDEBTEDNESS OF THE COMPANY.  NOTHING IN
THIS INDENTURE SHALL:

 

65

--------------------------------------------------------------------------------


 


(A)           IMPAIR, AS BETWEEN THE COMPANY AND HOLDERS, THE OBLIGATION OF THE
COMPANY, WHICH IS ABSOLUTE AND UNCONDITIONAL, TO PAY PRINCIPAL OF AND INTEREST
ON THE NOTES IN ACCORDANCE WITH THEIR TERMS; OR


 


(B)           PREVENT THE TRUSTEE OR ANY HOLDER FROM EXERCISING ITS AVAILABLE
REMEDIES UPON A DEFAULT, SUBJECT TO THE RIGHTS OF HOLDERS OF SENIOR INDEBTEDNESS
OF THE COMPANY TO RECEIVE DISTRIBUTIONS OTHERWISE PAYABLE TO HOLDERS.


 


SECTION 8.08.              SUBORDINATION MAY NOT BE IMPAIRED BY THE COMPANY.  NO
RIGHT OF ANY HOLDER OF SENIOR INDEBTEDNESS OF THE COMPANY TO ENFORCE THE
SUBORDINATION OF THE INDEBTEDNESS EVIDENCED BY THE NOTES SHALL BE IMPAIRED BY
ANY ACT OR FAILURE TO ACT BY THE COMPANY OR BY ITS FAILURE TO COMPLY WITH THIS
INDENTURE.


 


SECTION 8.09.              RIGHTS OF TRUSTEE AND PAYING AGENT.  NOTWITHSTANDING
SECTION 8.03, THE TRUSTEE OR PAYING AGENT MAY CONTINUE TO MAKE PAYMENTS ON THE
NOTES AND SHALL NOT BE CHARGED WITH KNOWLEDGE OF THE EXISTENCE OF FACTS THAT
WOULD PROHIBIT THE MAKING OF ANY SUCH PAYMENTS UNLESS, NOT LESS THAN TWO
BUSINESS DAYS PRIOR TO THE DATE OF SUCH PAYMENT, A TRUST OFFICER OF THE TRUSTEE
RECEIVES WRITTEN NOTICE FROM A RESPONSIBLE OFFICER THAT PAYMENTS MAY NOT BE MADE
UNDER THIS ARTICLE 8.  THE COMPANY, THE REGISTRAR, THE PAYING AGENT, A
REPRESENTATIVE OR A HOLDER OF SENIOR INDEBTEDNESS OF THE COMPANY MAY GIVE THE
WRITTEN NOTICE; PROVIDED, HOWEVER, THAT, IF AN ISSUE OF SENIOR INDEBTEDNESS OF
THE COMPANY HAS A REPRESENTATIVE, ONLY THE REPRESENTATIVE MAY GIVE THE WRITTEN
NOTICE.


 

The Trustee in its individual or any other capacity may hold Senior Indebtedness
of the Company with the same rights it would have if it were not Trustee.  The
Registrar and the Paying Agent may do the same with like rights.  The Trustee
shall be entitled to all the rights set forth in this Article 8 with respect to
any Senior Indebtedness of the Company that may at any time be held by it, to
the same extent as any other holder of such Senior Indebtedness; and nothing in
Article 9 shall deprive the Trustee of any of its rights as such holder. 
Nothing in this Article 8 shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 9.07 or any other Section of this Indenture.

 


SECTION 8.10.              DISTRIBUTION OR NOTICE TO REPRESENTATIVE.  WHENEVER A
DISTRIBUTION IS TO BE MADE OR A NOTICE GIVEN TO HOLDERS OF SENIOR INDEBTEDNESS
OF THE COMPANY, THE DISTRIBUTION MAY BE MADE AND THE NOTICE GIVEN TO THEIR
REPRESENTATIVE (IF ANY).


 


SECTION 8.11.              ARTICLE 8 NOT TO PREVENT EVENTS OF DEFAULT OR LIMIT
RIGHT TO ACCELERATE.  THE FAILURE TO MAKE A PAYMENT PURSUANT TO THE NOTES BY
REASON OF ANY PROVISION IN THIS ARTICLE 8 SHALL NOT BE CONSTRUED AS PREVENTING
THE OCCURRENCE OF A DEFAULT.  NOTHING IN THIS ARTICLE 8 SHALL HAVE ANY EFFECT ON
THE RIGHT OF THE HOLDERS OR THE TRUSTEE TO ACCELERATE THE MATURITY OF THE NOTES.


 


SECTION 8.12.              TRUST MONIES NOT SUBORDINATED.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, PAYMENTS FROM MONEY OR THE PROCEEDS
OF U.S. GOVERNMENT OBLIGATIONS HELD IN TRUST UNDER ARTICLE 10 BY THE TRUSTEE FOR
THE PAYMENT OF PRINCIPAL OF AND INTEREST ON THE NOTES AND ADDITIONAL AMOUNTS, IF
ANY, IN RESPECT THEREOF SHALL NOT BE SUBORDINATED TO THE PRIOR PAYMENT OF ANY
SENIOR INDEBTEDNESS OF THE COMPANY OR SUBJECT TO THE RESTRICTIONS SET FORTH IN
THIS

 

66

--------------------------------------------------------------------------------


 

Article 8, and none of the Holders shall be obligated to pay over any such
amount to the Company or any holder of Senior Indebtedness of the Company or any
other creditor of the Company.


 


SECTION 8.13.              TRUSTEE ENTITLED TO RELY.  UPON ANY PAYMENT OR
DISTRIBUTION PURSUANT TO THIS ARTICLE 8, THE TRUSTEE AND THE HOLDERS SHALL BE
ENTITLED TO RELY (A) UPON ANY ORDER OR DECREE OF A COURT OF COMPETENT
JURISDICTION IN WHICH ANY PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 8.02
ARE PENDING, (B) UPON A CERTIFICATE OF THE LIQUIDATING TRUSTEE OR AGENT OR OTHER
PERSON MAKING SUCH PAYMENT OR DISTRIBUTION TO THE TRUSTEE OR TO THE HOLDERS OR
(C) UPON THE REPRESENTATIVES FOR THE HOLDERS OF SENIOR INDEBTEDNESS OF THE
COMPANY FOR THE PURPOSE OF ASCERTAINING THE PERSONS ENTITLED TO PARTICIPATE IN
SUCH PAYMENT OR DISTRIBUTION, THE HOLDERS OF SUCH SENIOR INDEBTEDNESS AND OTHER
INDEBTEDNESS OF THE COMPANY, THE AMOUNT THEREOF OR PAYABLE THEREON, THE AMOUNT
OR AMOUNTS PAID OR DISTRIBUTED THEREON AND ALL OTHER FACTS PERTINENT THERETO OR
TO THIS ARTICLE 8.  IN THE EVENT THAT THE TRUSTEE DETERMINES, IN GOOD FAITH,
THAT EVIDENCE IS REQUIRED WITH RESPECT TO THE RIGHT OF ANY PERSON AS A HOLDER OF
SENIOR INDEBTEDNESS OF THE COMPANY TO PARTICIPATE IN ANY PAYMENT OR DISTRIBUTION
PURSUANT TO THIS ARTICLE 8, THE TRUSTEE MAY REQUEST SUCH PERSON TO FURNISH
EVIDENCE TO THE REASONABLE SATISFACTION OF THE TRUSTEE AS TO THE AMOUNT OF SUCH
SENIOR INDEBTEDNESS HELD BY SUCH PERSON, THE EXTENT TO WHICH SUCH PERSON IS
ENTITLED TO PARTICIPATE IN SUCH PAYMENT OR DISTRIBUTION AND OTHER FACTS
PERTINENT TO THE RIGHTS OF SUCH PERSON UNDER THIS ARTICLE 8, AND, IF SUCH
EVIDENCE IS NOT FURNISHED, THE TRUSTEE MAY DEFER ANY PAYMENT TO SUCH PERSON
PENDENT JUDICIAL DETERMINATION AS TO THE RIGHT OF SUCH PERSON TO RECEIVE SUCH
PAYMENT.  THE PROVISIONS OF SECTIONS 9.01 AND 9.02 SHALL BE APPLICABLE TO ALL
ACTIONS OR OMISSIONS OF ACTIONS BY THE TRUSTEE PURSUANT TO THIS ARTICLE 8.


 


SECTION 8.14.              TRUSTEE TO EFFECTUATE SUBORDINATION.  EACH HOLDER BY
ACCEPTING A NOTE AUTHORIZES AND DIRECTS THE TRUSTEE ON HIS BEHALF TO TAKE SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE TO ACKNOWLEDGE OR EFFECTUATE THE
SUBORDINATION BETWEEN THE HOLDERS AND THE HOLDERS OF SENIOR INDEBTEDNESS OF THE
COMPANY AS PROVIDED IN THIS ARTICLE 8 AND APPOINTS THE TRUSTEE AS
ATTORNEY-IN-FACT FOR ANY AND ALL SUCH PURPOSES.


 


SECTION 8.15.              TRUSTEE NOT FIDUCIARY FOR HOLDERS OF SENIOR
INDEBTEDNESS.  NEITHER THE TRUSTEE NOR ANY HOLDER SHALL BE DEEMED TO OWE ANY
FIDUCIARY DUTY TO THE HOLDERS OF SENIOR INDEBTEDNESS OF THE COMPANY OR SHALL BE
LIABLE TO ANY SUCH HOLDERS IF IT SHALL MISTAKENLY PAY OVER OR DISTRIBUTE TO
HOLDERS OR THE COMPANY OR ANY OTHER PERSON, MONEY OR ASSETS TO WHICH ANY HOLDERS
OF SENIOR INDEBTEDNESS OF THE COMPANY SHALL BE ENTITLED BY VIRTUE OF THIS
ARTICLE 8 OR OTHERWISE.


 


SECTION 8.16.              RELIANCE BY HOLDERS OF SENIOR INDEBTEDNESS ON
SUBORDINATION PROVISIONS.  EACH HOLDER BY ACCEPTING A NOTE ACKNOWLEDGES AND
AGREES THAT THE FOREGOING SUBORDINATION PROVISIONS ARE, AND ARE INTENDED TO BE,
AN INDUCEMENT AND A CONSIDERATION TO EACH HOLDER OF ANY SENIOR INDEBTEDNESS OF
THE COMPANY, WHETHER SUCH SENIOR INDEBTEDNESS WAS CREATED OR ACQUIRED BEFORE OR
AFTER THE ISSUANCE OF THE NOTES, TO ACQUIRE AND CONTINUE TO HOLD, OR TO CONTINUE
TO HOLD, SUCH SENIOR INDEBTEDNESS AND SUCH HOLDER OF SUCH SENIOR INDEBTEDNESS
SHALL BE DEEMED CONCLUSIVELY TO HAVE RELIED ON SUCH SUBORDINATION PROVISIONS IN
ACQUIRING AND CONTINUING TO HOLD, OR IN CONTINUING TO HOLD, SUCH SENIOR
INDEBTEDNESS.

 

67

--------------------------------------------------------------------------------


 


SECTION 8.17.              TRUSTEE’S COMPENSATION NOT PREJUDICED.  NOTHING IN
THIS ARTICLE SHALL APPLY TO AMOUNTS DUE TO THE TRUSTEE PURSUANT TO OTHER
SECTIONS OF THIS INDENTURE, INCLUDING, BUT NOT LIMITED TO, SECTION 9.07 HEREOF.


 


ARTICLE 9.


 


TRUSTEE


 


SECTION 9.01.              DUTIES OF TRUSTEE.  (A)  IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE TRUSTEE SHALL EXERCISE THE RIGHTS AND POWERS
VESTED IN IT BY THIS INDENTURE AND USE THE SAME DEGREE OF CARE AND SKILL IN
THEIR EXERCISE AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES
IN THE CONDUCT OF SUCH PERSON’S OWN AFFAIRS.


 

(b)           Except during the continuance of an Event of Default:

 

(i)            the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and

 

(ii)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the require­ments of this Indenture.  However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.

 

 (c)          The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

 

(i)            this paragraph does not limit the effect of Section 9.01(b);

 

(ii)           the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer unless it is proved that the Trustee was negligent
in ascertaining the pertinent facts; and

 

(iii)          the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 7.05.

 

(iv)          No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers.

 

 (d)          Every provision of this Indenture that in any way relates to the
Trustee is subject to Sections 9.01(a), 9.01(b) and 9.01(c).

 

 (e)          The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company.

 

68

--------------------------------------------------------------------------------


 

 (f)           Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.

 

(g)           Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall extend
to the Registrar, Notes Custodian, Paying Agent and an authenticating agent and
be subject to the provisions of this Section 9.01 and to the provisions of the
TIA.

 


SECTION 9.02.              RIGHTS OF TRUSTEE.  (A) THE TRUSTEE MAY RELY ON ANY
DOCUMENT BELIEVED BY IT TO BE GENU­INE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PER­SON.  THE TRUSTEE NEED NOT INVESTIGATE ANY FACT OR MATTER STATED
IN THE DOCUMENT.


 

(b)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel.  The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.

 

(c)           The Trustee may act through agents and shall not be responsible
for the misconduct or negligence of any agent appointed with due care.

 

(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Trustee’s conduct does not constitute
willful misconduct or negligence.

 

(e)           The Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the Notes
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it here­under in good faith
and in accordance with the advice or opinion of such counsel.

 

(f)            The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document or as to whether or not an Event of Default
shall have occurred unless requested in writing to do so by the Holders of not
less than a majority in principal amount at Maturity of the Notes at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney.

 

(g)           The permissive rights of the Trustee to do things enumerated in
this Indenture shall not be construed as a duty unless so specified herein.

 

(h)           The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Holders, pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might be incurred
therein or thereby.

 

69

--------------------------------------------------------------------------------


 


SECTION 9.03.              INDIVIDUAL RIGHTS OF TRUSTEE.  THE TRUSTEE IN ITS
INDIVIDUAL OR ANY OTHER CAPACITY MAY BECOME THE OWNER OR PLEDGEE OF NOTES AND
MAY OTHERWISE DEAL WITH THE COMPANY OR ITS AFFILIATES WITH THE SAME RIGHTS IT
WOULD HAVE IF IT WERE NOT TRUSTEE.  ANY PAYING AGENT, REGISTRAR OR CO-PAYING
AGENT MAY DO THE SAME WITH LIKE RIGHTS.  HOWEVER, THE TRUSTEE MUST COMPLY WITH
SECTIONS 9.10 AND 9.11.


 


SECTION 9.04.              TRUSTEE’S DISCLAIMER.  THE TRUSTEE SHALL NOT BE
RESPONSIBLE FOR AND MAKES NO REPRESENTATION AS TO THE VALIDITY, PRIORITY OR
ADEQUACY OF THIS INDENTURE, OR THE NOTES, IT SHALL NOT BE ACCOUNT­ABLE FOR THE
COMPANY’S USE OF THE PROCEEDS FROM THE NOTES, AND IT SHALL NOT BE RESPONSIBLE
FOR ANY STATEMENT OF THE COMPANY IN THIS INDENTURE OR IN ANY DOCUMENT ISSUED IN
CONNECTION WITH THE SALE OF THE NOTES OR IN THE NOTES OTHER THAN THE TRUSTEE’S
CERTIFICATE OF AUTHENTICATION.  THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY
CONDUCT OR OMISSION BY THE COMPANY OR THE OCCURRENCE OF ANY EVENT OF DEFAULT.


 


SECTION 9.05.              NOTICE OF DEFAULTS.  IF A DEFAULT OCCURS AND IS
CONTINUING AND IF IT IS ACTUALLY KNOWN TO THE TRUSTEE, THE TRUSTEE SHALL MAIL TO
EACH HOLDER NOTICE OF THE DEFAULT (“NOTICE OF DEFAULT”) WITHIN 30 DAYS AFTER IT
IS KNOWN TO A TRUST OFFICER OR WRITTEN NOTICE OF IT IS RECEIVED BY THE TRUSTEE. 
EXCEPT IN THE CASE OF A DEFAULT IN PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY
NOTE (INCLUDING PAYMENTS PURSUANT TO THE MANDATORY REDEMPTION PROVISIONS OF SUCH
NOTE, IF ANY), THE TRUSTEE MAY WITHHOLD THE NOTICE IF AND SO LONG AS A COMMITTEE
OF ITS TRUST OFFICERS IN GOOD FAITH DETERMINES THAT WITHHOLDING THE NOTICE IS IN
THE INTERESTS OF HOLDERS.  IF A NOTICE OF DEFAULT HAS BEEN GIVEN TO THE COMPANY
BY THE HOLDERS, A COPY OF SUCH NOTICE OF DEFAULT SHALL BE DELIVERED BY THE
COMPANY TO THE TRUSTEE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE TRUSTEE SHALL
NOT BE BOUND TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY
OF THE TERMS, CONDITIONS, COVENANTS OR AGREEMENTS HEREIN, IN ANY OTHER
TRANSACTION DOCUMENT OR IN ANY OF THE DOCUMENTS EXECUTED IN CONNECTION WITH THE
NOTES, OR AS TO THE EXISTENCE OF A DEFAULT OR EVENT OF DEFAULT HEREUNDER OR
THEREUNDER, AND MAY ASSUME THAT NO SUCH DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
UNLESS IT HAS ACTUAL KNOWLEDGE OR RECEIVED WRITTEN NOTICE THEREOF.


 


SECTION 9.06.              REPORTS BY TRUSTEE TO HOLDERS.  AS PROMPTLY AS
PRACTICABLE AFTER EACH YEAR BEGINNING WITH THE YEAR 2002 FOLLOWING THE DATE OF
THIS INDENTURE, AND IN ANY EVENT PRIOR TO FEBRUARY 1 IN EACH YEAR, THE TRUSTEE
SHALL MAIL (IF REQUIRED BY SECTION 313(A) OF THE TIA) TO EACH HOLDER A BRIEF
REPORT DATED AS OF THE PRECEDING YEAR THAT COMPLIES WITH SECTION 313(A) OF THE
TIA.  THE TRUSTEE SHALL ALSO COMPLY WITH SECTION 313(B) OF THE TIA.


 

Following a Note Registration, a copy of each report at the time of its mailing
to Holders shall be filed with the Commission and each stock exchange (if any)
on which the Notes are listed.  The Company agrees to notify promptly the
Trustee whenever the Notes become listed on any stock exchange and of any
delisting thereof.

 


SECTION 9.07.              COMPENSATION AND INDEMNITY.  THE COMPANY SHALL PAY TO
THE TRUSTEE FROM TIME TO TIME COMPENSATION FOR ITS SERVICES AS MAY BE AGREED TO
BETWEEN THE TRUSTEE AND THE COMPANY IN WRITING.  THE TRUSTEE’S COMPENSATION
SHALL NOT BE LIMITED BY ANY LAW ON COMPENSATION OF A TRUSTEE OF AN EXPRESS
TRUST.  THE COMPANY SHALL REIMBURSE THE TRUSTEE UPON REQUEST FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED OR MADE BY IT, INCLUDING COSTS OF COLLECTION, IN
ADDITION TO THE COMPENSATION FOR ITS SERVICES.  SUCH EXPENSES SHALL INCLUDE THE
REASONABLE COMPENSATION AND EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
TRUSTEE’S AGENTS,

 

70

--------------------------------------------------------------------------------


 


COUNSEL, ACCOUNTANTS AND EXPERTS.  THE COMPANY SHALL INDEMNIFY THE TRUSTEE
AGAINST ANY AND ALL LOSS, LIABILITY OR EXPENSE (INCLUDING REASONABLE AND
DOCUMENTED ATTORNEYS’ FEES) INCURRED BY OR IN CONNECTION WITH THE ADMINISTRATION
OF THIS TRUST AND THE PERFORMANCE OF ITS DUTIES HEREUNDER.  THE TRUSTEE SHALL
NOTIFY THE COMPANY OF ANY CLAIM FOR WHICH IT MAY SEEK INDEMNITY PROMPTLY UPON
OBTAINING ACTUAL KNOWLEDGE THEREOF; PROVIDED, HOWEVER, THAT ANY FAILURE SO TO
NOTIFY THE COMPANY SHALL NOT RELIEVE THE COMPANY OF ITS INDEMNITY OBLIGATIONS
HEREUNDER.  THE COMPANY SHALL DEFEND THE CLAIM AND THE INDEMNIFIED PARTY SHALL
PROVIDE REASONABLE COOPERATION AT THE COMPANY’S EXPENSE IN THE DEFENSE.  SUCH
INDEMNIFIED PARTIES MAY HAVE SEPARATE COUNSEL AND THE COMPANY SHALL PAY THE FEES
AND EXPENSES OF SUCH COUNSEL; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY SUCH FEES AND EXPENSES IF IT ASSUMES SUCH INDEMNIFIED PARTIES’
DEFENSE AND, IN SUCH INDEMNIFIED PARTIES’ REASONABLE JUDGMENT, THERE IS NO
CONFLICT OF INTEREST BETWEEN THE COMPANY AND SUCH PARTIES IN CONNECTION WITH
SUCH DEFENSE; PROVIDED, FURTHER, HOWEVER, THAT THE SELECTION OF THE COMPANY’S
COUNSEL SHALL BE REASONABLY ACCEPTABLE TO THE TRUSTEE.  THE COMPANY NEED NOT
REIMBURSE ANY EXPENSE OR INDEMNIFY AGAINST ANY LOSS, LIABILITY OR EXPENSE
INCURRED BY AN INDEMNIFIED PARTY THROUGH SUCH PARTY’S OWN WILLFUL MISCONDUCT OR
NEGLIGENCE.


 

To secure the Company’s payment obligations in this Section 9.07, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest and Special Interest, if any, on particular Notes.

 

The Company’s obligations pursuant to this Section 9.07 shall survive the
satisfaction or discharge of this Indenture, any rejection or termination of
this Indenture under any bankruptcy law or the resignation or removal of the
Trustee.  Without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee incurs expenses after the occurrence of a
Default specified in Section 7.01(g) or (h) with respect to the Company or the
Company, the expenses are intended to constitute expenses of administration
under the Bankruptcy Law.

 

All indemnifications and releases from liability granted hereunder to the
Trustee shall extend to its officers, directors, employees, agents, successors
and assigns.

 


SECTION 9.08.              REPLACEMENT OF TRUSTEE.  (A) THE TRUSTEE MAY RESIGN
AT ANY TIME BY SO NOTIFYING THE COMPANY IN WRITING IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.02.  ANY RESIGNATION OF THE TRUSTEE SHALL BE EFFECTIVE
IMMEDIATELY UPON RECEIPT BY THE COMPANY OF SUCH NOTICE (UNLESS SUCH NOTICE SHALL
SPECIFY A LATER TIME AS THE EFFECTIVE TIME OF SUCH RESIGNATION, IN WHICH CASE
SUCH LATER TIME SHALL BE THE EFFECTIVE TIME), AND THE RESIGNATION OF THE TRUSTEE
SHALL NOT PREJUDICE ANY RIGHTS OF THE TRUSTEE TO RECEIVE ANY COMPENSATION, ANY
REIMBURSEMENT OF ANY EXPENSES OR ANY INDEMNITY OR RIGHT TO BEING DEFENDED AND
HELD HARMLESS UNDER THIS INDENTURE.  THE HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT AT MATURITY OF THE NOTES MAY REMOVE THE TRUSTEE BY SO NOTIFYING THE
TRUSTEE AND MAY APPOINT A SUCCESSOR TRUSTEE.  THE COMPANY SHALL REMOVE THE
TRUSTEE IF:


 

(I)            THE TRUSTEE FAILS TO COMPLY WITH SECTION 9.10;

 

(II)           THE TRUSTEE IS ADJUDGED BANKRUPT OR INSOLVENT;

 

71

--------------------------------------------------------------------------------


 

(III)          A RECEIVER OR OTHER PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR
ITS PROPERTY; OR

 

(IV)          THE TRUSTEE OTHERWISE BECOMES INCAPABLE OF ACTING.

 


(B)           IF THE TRUSTEE RESIGNS, IS REMOVED BY THE COMPANY OR BY THE
HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT AT MATURITY OF THE NOTES AND SUCH
HOLDERS DO NOT REASONABLY PROMPTLY APPOINT A SUCCESSOR TRUSTEE, OR IF A VACANCY
EXISTS IN THE OFFICE OF TRUSTEE FOR ANY REASON (THE TRUSTEE IN SUCH EVENT BEING
REFERRED TO HEREIN AS THE RETIRING TRUSTEE), THE COMPANY SHALL PROMPTLY APPOINT
A SUCCESSOR TRUSTEE.


 


(C)           A SUCCESSOR TRUSTEE SHALL DELIVER A WRITTEN ACCEPTANCE OF ITS
APPOINTMENT TO THE RETIRING TRUSTEE AND TO THE COMPANY.  THEREUPON THE
RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE SHALL BECOME EFFECTIVE, AND THE
SUCCES­SOR TRUSTEE SHALL HAVE ALL THE RIGHTS, POWERS AND DUTIES OF THE TRUSTEE
UNDER THIS INDENTURE.  THE SUCCESSOR TRUSTEE SHALL MAIL A NOTICE OF ITS
SUCCESSION TO HOLDERS.  THE RETIRING TRUSTEE SHALL PROMPTLY TRANSFER ALL
PROPERTY HELD BY IT AS TRUSTEE TO THE SUCCESSOR TRUSTEE, SUBJECT TO THE LIEN
PROVIDED FOR IN SECTION 9.07.


 


(D)           IF A SUCCESSOR TRUSTEE DOES NOT TAKE OFFICE WITHIN 60 DAYS AFTER
THE RETIRING TRUSTEE RESIGNS OR IS REMOVED, THE RETIRING TRUSTEE OR THE HOLDERS
OF 10% IN PRINCIPAL AMOUNT AT MATURITY OF THE NOTES MAY PETITION ANY COURT OF
COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(E)           IF THE TRUSTEE FAILS TO COMPLY WITH SECTION 9.10, UNLESS THE
TRUSTEE’S DUTY TO RESIGN IS STAYED AS PROVIDED IN TIA § 310(B), ANY HOLDER WHO
HAS BEEN A BONA FIDE HOLDER OF A NOTE FOR AT LEAST SIX MONTHS MAY PETITION ANY
COURT OF COMPETENT JURISDICTION FOR THE REMOVAL OF THE TRUSTEE AND THE
APPOINT­MENT OF A SUCCESSOR TRUSTEE.


 


(F)            NOTWITHSTANDING THE REPLACEMENT OF THE TRUSTEE PURSUANT TO THIS
SECTION 9.08, THE COMPANY’S OBLIGATIONS UNDER SECTION 9.07 SHALL CONTINUE FOR
THE BENEFIT OF THE RETIRING TRUSTEE.


 


SECTION 9.09.              SUCCESSOR TRUSTEE BY MERGER.  IF THE TRUSTEE
CONSOLIDATES WITH, MERGES OR CONVERTS INTO, OR TRANSFERS OR SELLS ALL OR
SUBSTANTIALLY ALL ITS CORPORATE TRUST BUSINESS OR ASSETS TO, ANOTHER CORPORATION
OR BANKING ASSOCIA­TION, THE RESULTING, SURVIVING OR TRANSFEREE CORPORATION
WITHOUT ANY FURTHER ACT SHALL BE THE SUCCESSOR TRUSTEE.


 

In case at the time such successor or successors by merger, conversion, sale or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.

 

72

--------------------------------------------------------------------------------


 


SECTION 9.10.              ELIGIBILITY; DISQUALIFICATION.  THE TRUSTEE SHALL AT
ALL TIMES SATISFY THE REQUIRE­MENTS OF TIA § 310(A).  THE TRUSTEE SHALL HAVE, OR
IN THE CASE OF A CORPORATION INCLUDED IN A BANK HOLDING COMPANY SYSTEM, THE
RELATED BANK HOLDING COMPANY SHALL HAVE, A COMBINED CAPITAL AND SURPLUS OF AT
LEAST $100.0 MILLION AS SET FORTH IN ITS MOST RECENT PUBLISHED ANNUAL REPORT OF
CONDITION.  THE TRUSTEE SHALL COMPLY WITH TIA § 310(B), SUBJECT TO ITS RIGHT TO
APPLY FOR A STAY OF ITS DUTY TO RESIGN UNDER THE PENULTIMATE PARAGRAPH OF TIA §
310(B); PROVIDED, HOWEVER, THAT THERE SHALL BE EXCLUDED FROM THE OPERATION OF
TIA § 310(B)(1) ANY INDENTURE OR INDENTURES UNDER WHICH OTHER SECURITIES OR
CERTIFICATES OF INTEREST OR PARTICIPATION IN OTHER SECURITIES OF THE COMPANY ARE
OUT­STANDING IF THE REQUIREMENTS FOR SUCH EXCLUSION SET FORTH IN TIA § 310(B)(1)
ARE MET.


 


SECTION 9.11.              PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE
COMPANY.  THE TRUSTEE SHALL COMPLY WITH TIA § 311(A), EXCLUDING ANY CREDITOR
RELATIONSHIP LISTED IN TIA § 311(B).  A TRUSTEE WHO HAS RESIGNED OR BEEN REMOVED
SHALL BE SUBJECT TO TIA § 311(A) TO THE EXTENT INDICATED.


 

SECTION 9.12.              Appointment of Co-Trustee.  It is the purpose of this
Indenture that there shall be no violation of any law of any jurisdiction
(including the law of the State of New York) denying or restricting the right of
banking corporations or associations to transact business as trustee in such
jurisdiction.  It is recognized that, in case of litigation under this
Indenture, and in particular in the case of the enforcement thereof on default,
or in the case the Trustee deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the powers, rights or remedies
herein granted to the Trustee or hold title to the properties, in trust, as
herein granted, or take any action which may be desirable or necessary in
connection therewith, it may be necessary that an additional individual or
institution act as a separate or Co-Trustee.

 

In the event that the Trustee shall appoint an additional individual or
institution as a separate or Co-Trustee, each and every remedy, power, right,
claim, demand, cause of action, immunity, estate, title, interest and lien
expressed or intended by this Indenture to be exercised by or vested in or
conveyed to the Trustee with respect thereto shall be exercisable by and vest in
such separate or Co-Trustee, but only to the extent necessary to enable any
separate or such separate or Co-Trustee to exercise such powers, rights and
remedies, and every covenant and obligation necessary to the exercise thereof by
any separate or such separate or Co-Trustee shall run to and be enforceable by
either of them.

 

Should any instrument in writing from the Company be required by the separate or
Co-Trustee so appointed by the Trustee for more fully and certainly vesting in
and confirming to it such estates, property, rights, powers, trusts, duties, and
obligations, any and all such instruments in writing shall, on request, be
executed, acknowledged and delivered by the Company.  In case the Co-Trustee or
a successor to either shall die or become incapable of acting, resign, or be
removed, all the estates, properties, rights, powers, trusts, duties and
obligations of any separate or such separate or Co-Trustee, so far as permitted
by law, shall vest in and be exercised by the Trustee until the appointment by
the Trustee of a successor to any separate or such separate or Co-Trustee or a
new separate or Co-Trustee.  Any separate or Co-Trustee appointed by the Trustee
pursuant to this section  may be removed by the Trustee , in

 

73

--------------------------------------------------------------------------------


 

which case all powers, rights and remedies vested in the separate or Co-Trustee
shall again vest in the Trustee as if no such appointment as a separate or
Co-Trustee had been made.

 


ARTICLE 10.


 


DISCHARGE OF INDENTURE; DEFEASANCE


 


SECTION 10.01.            DISCHARGE OF LIABILITY ON NOTES; DEFEASANCE. 
(A)  WHEN (I) ALL OUTSTANDING NOTES (OTHER THAN NOTES REPLACED OR PAID PURSUANT
TO SECTION 2.07) HAVE BEEN CANCELED OR DELIVERED TO THE TRUSTEE FOR CANCELLATION
OR (II) ALL OUTSTANDING NOTES HAVE BECOME DUE AND PAYABLE, WHETHER AT MATURITY
OR AS A RESULT OF THE MAILING OF A NOTICE OF REDEMPTION PURSUANT TO ARTICLE 3
HEREOF, AND THE COMPANY IRREVOCABLY DEPOSITS WITH THE TRUSTEE FUNDS IN AN AMOUNT
SUFFICIENT, OR U.S. GOVERNMENT OBLIGATIONS, THE PRINCIPAL OF AND INTEREST ON
WHICH WILL BE SUFFICIENT, OR A COMBINATION THEREOF SUFFICIENT, IN THE WRITTEN
OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS
DELIVERED TO THE TRUSTEE (WHICH DELIVERY SHALL ONLY BE REQUIRED IF U.S.
GOVERNMENT OBLIGATIONS HAVE BEEN SO DEPOSITED), TO PAY THE PRINCIPAL AMOUNT OF
AND INTEREST ON THE OUTSTANDING NOTES WHEN DUE AT MATURITY OR UPON REDEMPTION OF
ALL OUTSTANDING NOTES, INCLUDING INTEREST THEREON TO MATURITY OR SUCH REDEMPTION
DATE (OTHER THAN NOTES REPLACED OR PAID PURSUANT TO SECTION 2.07), AND SPECIAL
INTEREST, IF ANY, AND IF IN EITHER CASE THE COMPANY PAYS ALL OTHER SUMS PAYABLE
HEREUNDER BY THE COMPANY, THEN THIS INDENTURE SHALL, SUBJECT TO
SECTION 10.01(C), CEASE TO BE OF FURTHER EFFECT.  THE TRUSTEE SHALL ACKNOWLEDGE
SATISFACTION AND DIS­CHARGE OF THIS INDENTURE ON DEMAND OF THE COMPANY
ACCOMPANIED BY AN OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL AND AT THE
COST AND EXPENSE OF THE COMPANY.


 

(b)           Subject to Sections 10.01(c) and 10.02, the Company at any time
may terminate (i) all of its obliga­tions under the Notes and this Indenture
(“legal defeasance option”) or (ii) its obligations under Article 4,
Sections 5.02, 5.03, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11 and 6.01,
and the operation of 7.01(c), 7.01(d), 7.01(e), 7.01(f) , 7.01(g) and 7.01(h)
(“covenant defeasance option”).  The Company may exercise its legal defeasance
option not­with­standing its prior exercise of its covenant defeasance option.

 

In the event that the Company terminates all of its obligations under the Notes
and this Indenture by exercising its legal defeasance option, the obligations
under the Guarantees shall each be terminated simultaneously with the
termination of such obligations.

 

If the Company exercises its legal defeasance option, payment of the Notes may
not be accelerated because of an Event of Default.  If the Company exer­cises
its covenant defeasance option, payment of the Notes may not be accelerated
because of an Event of Default specified in Section 7.01(c), 7.01(d), 7.01(e),
7.01(f), 7.01(g) or 7.01(h).

 

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obliga­tions that the Company terminates.

 

(c)           Notwithstanding clauses (a) and (b) above, the Company’s
obligations in Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 9.07, 9.08 and in
this Article 10 shall survive until the

 

74

--------------------------------------------------------------------------------


 

Notes have been paid in full.  Thereafter, the Company’s obligations in Sections
9.07, 10.05 and 10.06 shall survive.

 


SECTION 10.02.            CONDITIONS TO DEFEASANCE.


 

(a)           the Company may exercise its legal defeasance option or its
covenant defeasance option only if:

 

(i)            the Company irrevocably deposits in trust with the Trustee money
in an amount sufficient, or U.S. Government Obligations the principal of and
interest on which will be sufficient, or a combination thereof sufficient, to
pay the principal of and interest on the Notes when due at maturity or
redemption, as the case may be, including interest thereon to maturity or such
Redemption Date and Special Interest, if any;

 

(ii)           the Company delivers to the Trustee a cer­tificate from a
nationally recognized firm of indepen­dent accountants expressing their opinion
that the payments of principal and interest when due and without reinvestment on
the deposited U.S. Government Obliga­tions plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal and interest when due on all the Notes to maturity
or redemption, as the case may be;

 

(iii)          123 days pass after the deposit is made and during the 123-day
period no Default specified in Section 6.01(g) and (h) with respect to the
Company occurs which is continuing at the end of the period;

 

(iv)          the Company delivers to the Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit does not constitute, or is
quali­fied as, a regulated investment company under the Investment the Company
Act of 1940;

 

(v)           in the case of the legal defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (1) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (2) since the date of this Indenture there has been a change in the
applicable Federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders will not
recognize income, gain or loss for Federal income tax purposes as a result of
such defeasance and will be subject to Federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
defeasance had not occurred;

 

(vi)          in the case of the covenant defeasance option, the Company shall
have delivered to the Trustee an Opinion of Counsel to the effect that the
Holders will not recognize income, gain or loss for Federal income tax purposes
as a result of such cove­nant defeasance and will be subject to Federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such covenant defeasance had not occurred; and

 

75

--------------------------------------------------------------------------------


 

(vii)         the Company delivers to the Trustee an Offi­cers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent to the
defeasance and discharge of the Notes as contemplated by this Article 10 have
been complied with.

 

(b)           Before or after a deposit, the Company may make arrangements
satisfactory to the Trustee for the redemption of Notes at a future date in
accordance with Article 3.

 


SECTION 10.03.            APPLICATION OF TRUST MONEY.  THE TRUSTEE SHALL HOLD IN
TRUST MONEY OR U.S. GOVERNMENT OBLIGATIONS DEPOSITED WITH IT PURSUANT TO THIS
ARTICLE 10.  IT SHALL APPLY THE DEPOSITED MONEY AND THE MONEY FROM U.S.
GOVERNMENT OBLIGATIONS THROUGH THE PAYING AGENT AND IN ACCORDANCE WITH THIS
INDENTURE TO THE PAYMENT OF PRINCIPAL OF AND INTEREST ON THE NOTES.  THE TRUSTEE
SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEY AND U.S. GOVERNMENT
OBLIGATIONS RECEIVED BY IT IN RESPECT OF THE OUTSTANDING NOTES EXCEPT AS THE
TRUSTEE MAY, AT ITS SOLE OPTION, OTHERWISE AGREE WITH THE COMPANY.


 


SECTION 10.04.            REPAYMENT TO THE COMPANY.  THE TRUSTEE AND THE PAYING
AGENT SHALL PROMPTLY TURN OVER TO THE COMPANY UPON REQUEST ANY MONEY OR U.S.
GOVERNMENT OBLIGATIONS HELD BY IT AS PROVIDED IN THIS ARTICLE 10 WHICH, IN THE
WRITTEN OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT PUBLIC
ACCOUNTANTS DELIVERED TO THE TRUSTEE (WHICH DELIVERY SHALL ONLY BE REQUIRED IF
U.S. GOVERNMENT OBLIGATIONS HAVE BEEN SO DEPOSITED), ARE IN EXCESS OF THE AMOUNT
THEREOF WHICH WOULD THEN BE REQUIRED TO BE DEPOSITED TO EFFECT AN EQUIVALENT
DISCHARGE OR DEFEASANCE IN ACCORDANCE WITH THIS ARTICLE 10.


 

If money for the payment of principal of or interest on the Notes has been
deposited with the Trustee or Paying Agent and remains unclaimed for two years
after such amount is due and payable, the Trustee or Paying Agent shall pay the
money back to the Company at its written request unless an abandoned property
law designates another Person.  After any such payment, the Trustee and the
Paying Agent shall have no further liability for such funds and Holders entitled
to the money must look only to the recipient and not to the Trustee for payment.

 


SECTION 10.05.            INDEMNITY FOR GOVERNMENT OBLIGATIONS.  THE COMPANY
SHALL PAY AND SHALL INDEMNIFY THE TRUSTEE AGAINST ANY TAX, FEE OR OTHER CHARGE
IMPOSED ON OR ASSESSED AGAINST DEPOSITED U.S. GOVERNMENT OBLIGATIONS OR THE
PRINCI­PAL AND INTEREST RECEIVED ON SUCH U.S. GOVERNMENT OBLIGA­TIONS.


 


SECTION 10.06.            REINSTATEMENT.  IF THE TRUSTEE OR PAYING AGENT IS
UNABLE TO APPLY ANY MONEY OR U.S. GOVERNMENT OBLIGATIONS IN ACCORDANCE WITH THIS
ARTICLE 10 BY REASON OF ANY LEGAL PROCEEDING OR BY REASON OF ANY ORDER OR
JUDGMENT OF ANY COURT OR GOVERNMENTAL AUTHORITY ENJOINING, RESTRAINING OR
OTHERWISE PROHIBITING SUCH APPLICATION, THE COMPANY’S OBLIGATIONS UNDER THIS
INDENTURE AND THE NOTES SHALL BE REVIVED AND REINSTATED AS THOUGH NO DEPOSIT HAD
OCCURRED PURSUANT TO THIS ARTICLE 10 UNTIL SUCH TIME AS THE TRUSTEE OR PAYING
AGENT IS PERMITTED TO APPLY ALL SUCH MONEY OR U.S. GOVERNMENT OBLIGATIONS IN
ACCORDANCE WITH THIS ARTICLE 10; PROVIDED, HOWEVER, THAT, IF THE COMPANY HAS
MADE ANY PAYMENT OF INTEREST ON PRINCIPAL OF ANY NOTES BECAUSE OF THE
REINSTATEMENT OF ITS OBLIGATIONS, THE COMPANY SHALL BE SUBROGATED TO THE

 

76

--------------------------------------------------------------------------------


 


RIGHTS OF THE HOLDERS OF SUCH NOTES TO RECEIVE SUCH PAYMENT FROM THE MONEY OR
U.S. GOVERNMENT OBLIGATIONS HELD BY THE TRUSTEE OR PAYING AGENT.


 


ARTICLE 11.


 


GUARANTEES


 


SECTION 11.01.            GUARANTEES.  (A) EACH GUARANTOR HEREBY JOINTLY AND
SEVERALLY, IRREVOCABLY AND UNCONDITIONALLY GUARANTEES, AS A PRIMARY OBLIGOR AND
NOT MERELY AS A SURETY, TO EACH HOLDER AND TO THE TRUSTEE AND ITS SUCCESSORS AND
ASSIGNS (I) THE FULL AND PUNCTUAL PAYMENT WHEN DUE, WHETHER AT STATED MATURITY,
BY ACCELERATION, BY REDEMPTION OR OTHERWISE, OF ALL OBLIGATIONS OF THE COMPANY
UNDER THIS INDENTURE (INCLUDING OBLIGATIONS TO THE TRUSTEE) AND THE NOTES,
WHETHER FOR PAYMENT OF PRINCIPAL OF, OR INTEREST ON THE NOTES AND ALL OTHER
MONETARY OBLIGATIONS OF THE COMPANY UNDER THIS INDENTURE AND THE NOTES AND (II)
THE FULL AND PUNCTUAL PERFORMANCE WITHIN APPLICABLE GRACE PERIODS OF ALL OTHER
OBLIGATIONS OF THE COMPANY WHETHER FOR FEES, EXPENSES, INDEMNIFICATION OR
OTHERWISE UNDER THIS INDENTURE AND THE NOTES (ALL THE FOREGOING BEING
HEREINAFTER COLLECTIVELY CALLED THE “GUARANTEED OBLIGATIONS”).  EACH GUARANTOR
FURTHER AGREES THAT THE GUARANTEED OBLIGATIONS MAY BE EXTENDED OR RENEWED, IN
WHOLE OR IN PART, WITHOUT NOTICE OR FURTHER ASSENT FROM EACH SUCH GUARANTOR, AND
THAT EACH SUCH GUARANTOR SHALL REMAIN BOUND UNDER THIS ARTICLE 11
NOTWITHSTANDING ANY EXTENSION OR RENEWAL OF ANY GUARANTEED OBLIGATION.


 


(B)           EACH GUARANTOR WAIVES PRESENTATION TO, DEMAND OF, PAYMENT FROM AND
PROTEST TO THE COMPANY OF ANY OF THE GUARANTEED OBLIGATIONS AND ALSO WAIVES
NOTICE OF PROTEST FOR NONPAYMENT.  EACH GUARANTOR WAIVES NOTICE OF ANY DEFAULT
UNDER THE NOTES OR THE GUARANTEED OBLIGATIONS.  THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER SHALL NOT BE AFFECTED BY (I) THE FAILURE OF ANY HOLDER OR
THE TRUSTEE TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR REMEDY
AGAINST THE COMPANY OR ANY OTHER PERSON UNDER THIS INDENTURE, THE NOTES OR ANY
OTHER AGREEMENT OR OTHERWISE; (II) ANY EXTENSION OR RENEWAL OF ANY THEREOF;
(III) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF ANY OF THE TERMS OR
PROVISIONS OF THIS INDENTURE, THE NOTES OR ANY OTHER AGREEMENT; (IV) THE RELEASE
OF ANY SECURITY HELD BY ANY HOLDER OR THE TRUSTEE FOR THE GUARANTEED OBLIGATIONS
OR ANY OF THEM; (V) THE FAILURE OF ANY HOLDER OR TRUSTEE TO EXERCISE ANY RIGHT
OR REMEDY AGAINST ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS; OR (VI) ANY
CHANGE IN THE OWNERSHIP OF SUCH GUARANTOR, EXCEPT AS PROVIDED IN SECTION
11.02(B).


 


(C)           EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO WHICH IT MAY BE ENTITLED
TO HAVE ITS OBLIGATIONS HEREUNDER DIVIDED AMONG THE GUARANTORS, SUCH THAT SUCH
GUARANTOR’S OBLIGATIONS WOULD BE LESS THAN THE FULL AMOUNT CLAIMED.  EACH
GUARANTOR HEREBY WAIVES ANY RIGHT TO WHICH IT MAY BE ENTITLED TO HAVE THE ASSETS
OF THE COMPANY FIRST BE USED AND DEPLETED AS PAYMENT OF THE COMPANY’S OR SUCH
GUARANTOR’S OBLIGATIONS HEREUNDER PRIOR TO ANY AMOUNTS BEING CLAIMED FROM OR
PAID BY SUCH GUARANTOR HEREUNDER.  EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
WHICH IT MAY BE ENTITLED TO REQUIRE THAT THE COMPANY BE SUED PRIOR TO AN ACTION
BEING INITIATED AGAINST SUCH GUARANTOR.


 


(D)           EACH GUARANTOR FURTHER AGREES THAT ITS GUARANTEE HEREIN
CONSTITUTES A GUARANTEE OF PAYMENT, PERFORMANCE AND COMPLIANCE WHEN DUE (AND NOT
A GUARANTEE OF COLLECTION)

 

77

--------------------------------------------------------------------------------


 


AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY ANY HOLDER OR THE
TRUSTEE TO ANY SECURITY HELD FOR PAYMENT OF THE GUARANTEED OBLIGATIONS.


 


(E)           THE GUARANTEE OF EACH GUARANTOR AND ALL AMOUNTS PAYABLE THEREUNDER
IS, TO THE EXTENT AND IN THE MANNER SET FORTH IN ARTICLE 12, SUBORDINATED AND
SUBJECT IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR
INDEBTEDNESS OF THE RELEVANT GUARANTOR AND IS MADE SUBJECT TO SUCH PROVISIONS OF
THIS INDENTURE.


 


(F)            EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 10.01 AND 11.02, THE
OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION,
LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON, INCLUDING ANY CLAIM OF
WAIVER, RELEASE, SURRENDER, ALTERATION OR COMPROMISE, AND SHALL NOT BE SUBJECT
TO ANY DEFENSE OF SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER OR
BY REASON OF THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF THE GUARANTEED
OBLIGATIONS OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
OBLIGATIONS OF EACH GUARANTOR HEREIN SHALL NOT BE DISCHARGED OR IMPAIRED OR
OTHERWISE AFFECTED BY THE FAILURE OF ANY HOLDER OR THE TRUSTEE TO ASSERT ANY
CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER THIS INDENTURE, THE NOTES OR ANY
OTHER AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY THEREOF, BY ANY DEFAULT,
FAILURE OR DELAY, WILFUL OR OTHERWISE, IN THE PERFORMANCE OF THE OBLIGATIONS, OR
BY ANY OTHER ACT OR THING OR OMISSION OR DELAY TO DO ANY OTHER ACT OR THING
WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY GUARANTOR
OR WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY GUARANTOR AS A MATTER OF LAW OR
EQUITY.


 


(G)           EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 10.01 AND 11.02, EACH
GUARANTOR AGREES THAT ITS GUARANTEE SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL
PAYMENT IN FULL OF ALL THE GUARANTEED OBLIGATIONS.  EACH GUARANTOR FURTHER
AGREES THAT ITS GUARANTEE HEREIN SHALL CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF
PRINCIPAL OF OR INTEREST ON ANY GUARANTEED OBLIGATION IS RESCINDED OR MUST
OTHERWISE BE RESTORED BY ANY HOLDER OR THE TRUSTEE UPON THE BANKRUPTCY OR
REORGANIZATION OF THE COMPANY OR OTHERWISE.


 


(H)           IN FURTHERANCE OF THE FOREGOING AND NOT IN LIMITATION OF ANY OTHER
RIGHT WHICH ANY HOLDER OR THE TRUSTEE HAS AT LAW OR IN EQUITY AGAINST ANY
GUARANTOR BY VIRTUE HEREOF, UPON THE FAILURE OF THE COMPANY TO PAY THE PRINCIPAL
OF OR INTEREST ON ANY GUARANTEED OBLIGATION WHEN AND AS THE SAME SHALL BECOME
DUE, WHETHER AT MATURITY, BY ACCELERATION, BY REDEMPTION OR OTHERWISE, OR TO
PERFORM OR COMPLY WITH ANY OTHER GUARANTEED OBLIGATION, EACH GUARANTOR HEREBY
PROMISES TO AND SHALL, UPON RECEIPT OF WRITTEN DEMAND BY THE TRUSTEE, FORTHWITH
PAY, OR CAUSE TO BE PAID, IN CASH, TO THE HOLDERS OR THE TRUSTEE AN AMOUNT EQUAL
TO THE SUM OF (I) THE UNPAID PRINCIPAL AMOUNT OF SUCH GUARANTEED OBLIGATIONS,
(II) ACCRUED AND UNPAID INTEREST ON SUCH GUARANTEED OBLIGATIONS (BUT ONLY TO THE
EXTENT NOT PROHIBITED BY LAW) AND (III) ALL OTHER MONETARY OBLIGATIONS OF THE
COMPANY TO THE HOLDERS AND THE TRUSTEE.


 


(I)            EACH GUARANTOR AGREES THAT IT SHALL NOT BE ENTITLED TO ANY RIGHT
OF SUBROGATION IN RELATION TO THE HOLDERS IN RESPECT OF ANY GUARANTEED
OBLIGATIONS GUARANTEED HEREBY UNTIL PAYMENT IN FULL OF ALL GUARANTEED
OBLIGATIONS AND ALL OBLIGATIONS TO WHICH THE GUARANTEED OBLIGATIONS ARE
SUBORDINATED AS PROVIDED IN ARTICLE 12.  EACH GUARANTOR FURTHER AGREES THAT, AS
BETWEEN IT, ON THE ONE HAND, AND THE HOLDERS AND THE TRUSTEE, ON THE OTHER HAND,
(I) THE MATURITY OF THE GUARANTEED OBLIGATIONS GUARANTEED HEREBY MAY BE
ACCELERATED AS PROVIDED

 

78

--------------------------------------------------------------------------------


 


IN ARTICLE 7 FOR THE PURPOSES OF ANY GUARANTEE HEREIN, NOTWITHSTANDING ANY STAY,
INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH ACCELERATION IN RESPECT OF THE
GUARANTEED OBLIGATIONS GUARANTEED HEREBY, AND (II) IN THE EVENT OF ANY
DECLARATION OF ACCELERATION OF SUCH GUARANTEED OBLIGATIONS AS PROVIDED IN
ARTICLE 7, SUCH GUARANTEED OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE) SHALL
FORTHWITH BECOME DUE AND PAYABLE BY SUCH GUARANTOR FOR THE PURPOSES OF THIS
SECTION 11.01.


 


(J)            EACH GUARANTOR ALSO AGREES TO PAY ANY AND ALL COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY THE TRUSTEE OR
ANY HOLDER IN ENFORCING ANY RIGHTS UNDER THIS SECTION 11.01.


 


(K)           UPON REQUEST OF THE TRUSTEE, EACH GUARANTOR SHALL EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS AND DO SUCH FURTHER ACTS AS MAY BE REASONABLY
NECESSARY OR PROPER TO CARRY OUT MORE EFFECTIVELY THE PURPOSE OF THIS INDENTURE.


 


SECTION 11.02.            LIMITATION ON LIABILITY.  (A) ANY TERM OR PROVISION OF
THIS INDENTURE TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM AGGREGATE AMOUNT OF
THE GUARANTEED OBLIGATIONS GUARANTEED HEREUNDER BY ANY GUARANTOR SHALL NOT
EXCEED THE MAXIMUM AMOUNT THAT CAN BE HEREBY GUARANTEED WITHOUT RENDERING THE
GUARANTEE, AS IT RELATES TO SUCH GUARANTOR, VOIDABLE UNDER APPLICABLE LAW
RELATING TO FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER OR SIMILAR LAWS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY.


 


(B)           ANY GUARANTEE OF ANY SUBSIDIARY GUARANTOR SHALL TERMINATE AND BE
OF NO FURTHER FORCE OR EFFECT AND SUCH SUBSIDIARY GUARANTOR SHALL BE DEEMED TO
BE RELEASED FROM ALL OBLIGATIONS UNDER THIS ARTICLE 11 UPON (I) THE SALE OR
OTHER DISPOSITION (INCLUDING THROUGH MERGER OR CONSOLIDATION) OF THE CAPITAL
STOCK, OR ALL OR SUBSTANTIALLY ALL THE ASSETS, OF THE APPLICABLE GUARANTOR IF
SUCH SALE OR OTHER DISPOSITION IS MADE IN COMPLIANCE WITH SECTION 5.08; (II) THE
DESIGNATION BY THE COMPANY OF ANY RESTRICTED SUBSIDIARY AS AN UNRESTRICTED
SUBSIDIARY IN ACCORDANCE WITH THE PROVISIONS OF THIS INDENTURE; OR (III) THE
APPLICABLE GUARANTOR CEASING TO BE A SUBSIDIARY OF THE COMPANY AS A RESULT OF
ANY FORECLOSURE OF ANY PLEDGE OR SECURITY INTEREST SECURING SENIOR INDEBTEDNESS
OR OTHER EXERCISE OF REMEDIES IN RESPECT THEREOF IF SUCH GUARANTOR IS RELEASED
FROM ITS GUARANTEES OF, AND ALL PLEDGES AND SECURITY INTERESTS GRANTED IN
CONNECTION WITH, SUCH SENIOR INDEBTEDNESS.


 

In the event that the conditions specified in this Section 11.02(b) are
satisfied and the Company delivers to the Trustee an Opinion of Counsel and an
Officers’ Certificate to that effect, the Trustee shall execute and deliver an
appropriate instrument evidencing such release.

 


SECTION 11.03.             SUCCESSORS AND ASSIGNS.  THIS ARTICLE 11 SHALL BE
BINDING UPON EACH GUARANTOR AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO
THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE TRUSTEE AND THE HOLDERS AND, IN
THE EVENT OF ANY TRANSFER OR ASSIGNMENT OF RIGHTS BY ANY HOLDER OR THE TRUSTEE,
THE RIGHTS AND PRIVILEGES CONFERRED UPON THAT PARTY IN THIS INDENTURE AND IN THE
NOTES SHALL AUTOMATICALLY EXTEND TO AND BE VESTED IN SUCH TRANSFEREE OR
ASSIGNEE, ALL SUBJECT TO THE TERMS AND CONDITIONS OF THIS INDENTURE.


 


SECTION 11.04.             EXECUTION OF SUPPLEMENTAL INDENTURE FOR FUTURE
GUARANTORS.  EACH SUBSIDIARY WHICH IS REQUIRED TO BECOME A GUARANTOR PURSUANT TO
SECTION 4.13 SHALL PROMPTLY

 

79

--------------------------------------------------------------------------------


 


EXECUTE AND DELIVER TO THE TRUSTEE A SUPPLEMENTAL INDENTURE IN THE FORM OF
EXHIBIT C HERETO PURSUANT TO WHICH SUCH SUBSIDIARY SHALL BECOME A GUARANTOR
UNDER THIS ARTICLE 11 AND SHALL GUARANTEE THE GUARANTEED OBLIGATIONS. 
CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF SUCH SUPPLEMENTAL INDENTURE TO
THIS INDENTURE, THE COMPANY SHALL DELIVER TO THE TRUSTEE AN OPINION OF COUNSEL
AND AN OFFICERS’ CERTIFICATE TO THE EFFECT THAT SUCH SUPPLEMENTAL INDENTURE HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH SUBSIDIARY AND THAT,
SUBJECT TO THE APPLICATION OF BANKRUPTCY, INSOLVENCY, MORATORIUM, FRAUDULENT
CONVEYANCE OR TRANSFER AND OTHER SIMILAR LAWS RELATING TO CREDITORS’ RIGHTS
GENERALLY AND TO THE PRINCIPLES OF EQUITY, WHETHER CONSIDERED IN A PROCEEDING AT
LAW OR IN EQUITY, THE GUARANTEE OF SUCH GUARANTOR IS A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE
WITH ITS TERMS AND OR TO SUCH OTHER MATTERS AS THE TRUSTEE MAY REASONABLY
REQUEST.


 


SECTION 11.05.            NON-IMPAIRMENT.  THE FAILURE TO ENDORSE A GUARANTEE ON
ANY NOTE SHALL NOT AFFECT OR IMPAIR THE VALIDITY THEREOF.


 


SECTION 11.06.            ENDORSEMENT OF GUARANTEES.  TO EVIDENCE ITS GUARANTEE
SET FORTH IN THIS ARTICLE 11, EACH GUARANTOR HEREBY AGREES THAT A NOTATION OF
SUCH GUARANTEE SUBSTANTIALLY IN THE FORM OF EXHIBIT D TO THIS INDENTURE SHALL BE
ENDORSED BY AN OFFICER OF SUCH GUARANTOR ON EACH DEFINITIVE NOTE AND EACH GLOBAL
EXCHANGE NOTE AUTHENTICATED AND DELIVERED BY THE COMPANY; PROVIDED THAT THE
GUARANTEE SET FORTH IN THIS ARTICLE 11 SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING ANY FAILURE OF A GUARANTOR TO ENDORSE ON EACH NOTE A NOTATION OF
GUARANTEE.


 


ARTICLE 12.

SUBORDINATION OF THE GUARANTEES


 


SECTION 12.01.            AGREEMENT TO SUBORDINATE.  EACH GUARANTOR AGREES, AND
EACH HOLDER BY ACCEPTING A NOTE AGREES, THAT THE OBLIGATIONS OF A GUARANTOR
HEREUNDER ARE SUBORDINATED IN RIGHT OF PAYMENT, TO THE EXTENT AND IN THE MANNER
PROVIDED IN THIS ARTICLE 12, TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR
INDEBTEDNESS OF SUCH GUARANTOR AND THAT THE SUBORDINATION IS FOR THE BENEFIT OF
AND ENFORCEABLE BY THE HOLDERS OF SUCH SENIOR INDEBTEDNESS OF SUCH GUARANTOR. 
THE OBLIGATIONS HEREUNDER WITH RESPECT TO A GUARANTOR SHALL IN ALL RESPECTS RANK
PARI PASSU WITH ALL OTHER SENIOR SUBORDINATED INDEBTEDNESS OF SUCH GUARANTOR AND
SHALL RANK SENIOR TO ALL EXISTING AND FUTURE SUBORDINATED OBLIGATIONS OF SUCH
GUARANTOR; AND ONLY INDEBTEDNESS OF SUCH GUARANTOR THAT IS SENIOR INDEBTEDNESS
OF SUCH GUARANTOR SHALL RANK SENIOR TO THE OBLIGATIONS OF SUCH GUARANTOR IN
ACCORDANCE WITH THE PROVISIONS SET FORTH HEREIN.


 


SECTION 12.02.            LIQUIDATION, DISSOLUTION, BANKRUPTCY.  UPON ANY
PAYMENT OR DISTRIBUTION OF THE ASSETS OF A GUARANTOR TO CREDITORS UPON A
LIQUIDATION OR DISSOLUTION OF SUCH GUARANTOR OR IN A BANKRUPTCY, REORGANIZATION,
INSOLVENCY, RECEIVERSHIP OR SIMILAR PROCEEDING RELATING TO SUCH GUARANTOR OR ITS
PROPERTIES:


 


(A)           HOLDERS OF SENIOR INDEBTEDNESS OF SUCH GUARANTOR SHALL BE ENTITLED
TO RECEIVE PAYMENT IN FULL OF SUCH SENIOR INDEBTEDNESS (INCLUDING INTEREST
ACCRUING AFTER, OR THAT WOULD ACCRUE BUT FOR, THE COMMENCEMENT OF SUCH
PROCEEDING AT THE RATE SPECIFIED IN THE APPLICABLE SENIOR INDEBTEDNESS, WHETHER
OR NOT SUCH CLAIM FOR SUCH INTEREST WOULD BE ALLOWED)

 

80

--------------------------------------------------------------------------------


 


BEFORE THE HOLDERS SHALL BE ENTITLED TO RECEIVE ANY PAYMENT PURSUANT TO ANY
GUARANTEED OBLIGATIONS FROM SUCH SUBSIDIARY GUARANTOR; AND


 


(B)           UNTIL THE SENIOR INDEBTEDNESS OF SUCH GUARANTOR IS PAID IN FULL,
ANY PAYMENT OR DISTRIBUTION TO WHICH HOLDERS WOULD BE ENTITLED BUT FOR THIS
ARTICLE 12 SHALL BE MADE TO HOLDERS OF SUCH SENIOR INDEBTEDNESS AS THEIR
RESPECTIVE INTERESTS MAY APPEAR, EXCEPT THAT HOLDERS MAY RECEIVE AND RETAIN
PAYMENTS MADE FROM THE DEFEASANCE TRUST DESCRIBED UNDER SECTION 10.01 SO LONG
AS, ON THE DATE OR DATES THE RESPECTIVE AMOUNTS WERE PAID INTO THE DEFEASANCE
TRUST, SUCH PAYMENTS WERE MADE WITH RESPECT TO THE NOTES WITHOUT VIOLATING THE
SUBORDINATION PROVISIONS DESCRIBED HEREIN.


 


(C)           NOTHING IN THIS SECTION 12.02 SHALL PROHIBIT (I) THE ACCRETION OF
THE ACCRETED VALUE OF THE NOTES OR (II) PAYMENT OR DISTRIBUTION OF STOCK OR
SECURITIES OF THE COMPANY PROVIDED FOR BY A PLAN OF REORGANIZATION OR
READJUSTMENT AUTHORIZED BY AN ORDER OR DECREE OF A COURT OF COMPETENT
JURISDICTION IN A REORGANIZATION PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY LAW
OR OF ANY OTHER CORPORATION PROVIDED FOR BY SUCH PLAN OF REORGANIZATION OR
READJUSTMENT WHICH STOCK OR SECURITIES ARE SUBORDINATED IN RIGHT OF PAYMENT TO
ALL THEN OUTSTANDING SENIOR INDEBTEDNESS TO SUBSTANTIALLY THE SAME EXTENT AS, OR
TO A GREATER EXTENT THAN, THE NOTES ARE SO SUBORDINATED AS PROVIDED IN THIS
ARTICLE 8.


 


SECTION 12.03.            DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS OF A
GUARANTOR.  A GUARANTOR MAY NOT MAKE ANY PAYMENT PURSUANT TO ANY OF THE
GUARANTEED OBLIGATIONS OR REPURCHASE, REDEEM OR OTHERWISE ACQUIRE FOR VALUE ANY
NOTES IF:


 


(A)           A DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR
INTEREST ON ANY DESIGNATED SENIOR INDEBTEDNESS OF SUCH GUARANTOR OCCURS AND IS
CONTINUING OR ANY OTHER AMOUNT OWING IN RESPECT OF ANY DESIGNATED SENIOR
INDEBTEDNESS OF SUCH GUARANTOR IS NOT PAID WHEN DUE, WHETHER AT THE DUE DATE OF
ANY SUCH PAYMENT OR BY DECLARATION OF ACCELERATION, PREPAYMENT, CALL FOR
REDEMPTION OR OTHERWISE; OR


 


(B)           ANY OTHER DEFAULT (BEYOND ANY APPLICABLE PERIOD OF GRACE) ON
DESIGNATED SENIOR INDEBTEDNESS OF SUCH GUARANTOR OCCURS AND THE MATURITY OF SUCH
DESIGNATED SENIOR INDEBTEDNESS IS ACCELERATED IN ACCORDANCE WITH ITS TERMS;


 

until, in either case, the earlier to occur

 

(I)            THE DEFAULT HAS BEEN CURED OR WAIVED AND ANY SUCH ACCELERATION
HAS BEEN RESCINDED; OR

 

(II)           SUCH DESIGNATED SENIOR INDEBTEDNESS HAS BEEN PAID IN FULL;

 

provided, however, that such Guarantor may pay its Guarantee without regard to
the foregoing if such Guarantor and the Trustee receive written notice approving
such payment from the Representative of the holders of the Designated Senior
Indebtedness of such Guarantor with respect to which either of the events in
clause (a) or (b) above has occurred and is continuing.

 


(C)           DURING THE CONTINUANCE OF ANY DEFAULT (OTHER THAN A DEFAULT
DESCRIBED IN CLAUSE (A) OR (B) OF THE PRECEDING SENTENCE) WITH RESPECT TO ANY
DESIGNATED SENIOR INDEBTEDNESS

 

81

--------------------------------------------------------------------------------


 


OF A GUARANTOR EITHER (X) WHICH IS A DEFAULT UNDER SECTION 7.01(F) OR
7.01(P)(I)(Y) OF THE CREDIT AGREEMENT OR (Y) PURSUANT TO WHICH THE MATURITY
THEREOF MAY BE ACCELERATED IMMEDIATELY WITHOUT FURTHER NOTICE (EXCEPT SUCH
NOTICE AS MAY BE REQUIRED TO EFFECT SUCH ACCELERATION) OR THE EXPIRATION OF ANY
APPLICABLE GRACE PERIODS, SUCH GUARANTOR MAY NOT PAY ITS GUARANTEE FOR A PERIOD
(A “GUARANTEE PAYMENT BLOCKAGE PERIOD”) COMMENCING UPON THE RECEIPT BY THE
TRUSTEE (WITH A COPY TO SUCH GUARANTOR AND THE COMPANY) OF WRITTEN NOTICE (A
“GUARANTEE BLOCKAGE NOTICE”) OF SUCH DEFAULT FROM THE REPRESENTATIVE OF THE
HOLDERS OF THE DESIGNATED SENIOR INDEBTEDNESS OF SUCH GUARANTOR SPECIFYING AN
ELECTION TO EFFECT A GUARANTEE PAYMENT BLOCKAGE PERIOD AND ENDING 179 DAYS
THEREAFTER (OR EARLIER IF SUCH GUARANTEE PAYMENT BLOCKAGE PERIOD IS TERMINATED
(I) BY WRITTEN NOTICE TO THE TRUSTEE (WITH A COPY TO SUCH GUARANTOR AND THE
COMPANY) FROM THE PERSON OR PERSONS WHO GAVE SUCH GUARANTEE BLOCKAGE NOTICE,
(II) BECAUSE SUCH DESIGNATED SENIOR INDEBTEDNESS HAS BEEN PAID IN FULL OR
(III) BECAUSE THE DEFAULT GIVING RISE TO SUCH GUARANTEE BLOCKAGE NOTICE IS NO
LONGER CONTINUING).  NOTWITHSTANDING THE PROVISIONS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE (BUT SUBJECT TO THE PROVISIONS CONTAINED IN THE FIRST
SENTENCE OF THIS SECTION 12.03), UNLESS THE HOLDERS OF SUCH DESIGNATED SENIOR
INDEBTEDNESS OR THE REPRESENTATIVE OF SUCH HOLDERS SHALL HAVE ACCELERATED THE
MATURITY OF SUCH DESIGNATED SENIOR INDEBTEDNESS, SUCH GUARANTOR MAY RESUME TO
PAYING ITS GUARANTEE AFTER SUCH GUARANTEE PAYMENT BLOCKAGE PERIOD, INCLUDING ANY
MISSED PAYMENTS.  NOT MORE THAN ONE GUARANTEE BLOCKAGE NOTICE MAY BE GIVEN WITH
RESPECT TO A GUARANTOR IN ANY CONSECUTIVE 360-DAY PERIOD, IRRESPECTIVE OF THE
NUMBER OF DEFAULTS WITH RESPECT TO DESIGNATED SENIOR INDEBTEDNESS OF SUCH
GUARANTOR DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT IF ANY BLOCKAGE NOTICE
WITHIN SUCH 360-DAY PERIOD IS GIVEN BY OR ON BEHALF OF ANY HOLDERS OF DESIGNATED
SENIOR INDEBTEDNESS OTHER THAN THE HOLDERS OF SENIOR INDEBTEDNESS UNDER THE
CREDIT AGREEMENT, THE REPRESENTATIVE UNDER THE CREDIT AGREEMENT MAY GIVE ANOTHER
BLOCKAGE NOTICE WITHIN SUCH PERIOD; AND, PROVIDED, FURTHER, THAT IN NO EVENT MAY
THE TOTAL NUMBER OF DAYS DURING WHICH ANY GUARANTEE PAYMENT BLOCKAGE PERIOD OR
PERIODS IS IN EFFECT EXCEED 179 DAYS IN THE AGGREGATE DURING ANY CONSECUTIVE
360 DAY PERIOD.  FOR PURPOSES OF THIS SECTION 12.03, NO DEFAULT OR EVENT OF
DEFAULT THAT EXISTED OR WAS CONTINUING ON THE DATE OF THE COMMENCEMENT OF ANY
GUARANTEE PAYMENT BLOCKAGE PERIOD WITH RESPECT TO THE DESIGNATED SENIOR
INDEBTEDNESS INITIATING SUCH GUARANTEE PAYMENT BLOCKAGE PERIOD SHALL BE, OR BE
MADE, THE BASIS OF THE COMMENCEMENT OF A SUBSEQUENT GUARANTEE PAYMENT BLOCKAGE
PERIOD BY THE REPRESENTATIVE OF SUCH DESIGNATED SENIOR INDEBTEDNESS, WHETHER OR
NOT WITHIN A PERIOD OF 360 CONSECUTIVE DAYS.  NOTWITHSTANDING THE FOREGOING,
SUCH GUARANTOR MAY PAY ITS GUARANTEE WITHOUT REGARD TO THE FOREGOING IF SUCH
GUARANTOR AND THE TRUSTEE RECEIVE WRITTEN NOTICE APPROVING SUCH PAYMENT FROM THE
REPRESENTATIVE OF THE HOLDERS OF THE DESIGNATED SENIOR INDEBTEDNESS OF SUCH
GUARANTOR WITH RESPECT TO WHICH EITHER OF THE EVENTS IN THIS CLAUSE (C) HAS
OCCURRED AND IS CONTINUING.


 


SECTION 12.04.            DEMAND FOR PAYMENT.  IF PAYMENT OF THE NOTES IS
ACCELERATED BECAUSE OF AN EVENT OF DEFAULT AND A DEMAND FOR PAYMENT IS MADE ON A
GUARANTOR PURSUANT TO ARTICLE 11, THE TRUSTEE SHALL PROMPTLY NOTIFY THE HOLDERS
OF THE DESIGNATED SENIOR INDEBTEDNESS OF SUCH GUARANTOR (OR THE REPRESENTATIVE
OF SUCH HOLDERS) OF SUCH DEMAND.  IF ANY DESIGNATED SENIOR INDEBTEDNESS OF SUCH
GUARANTOR IS OUTSTANDING, SUCH GUARANTOR MAY NOT PAY ITS GUARANTEE UNTIL FIVE
BUSINESS DAYS AFTER SUCH HOLDERS OR THE REPRESENTATIVE OF THE HOLDERS OF THE
DESIGNATED SENIOR INDEBTEDNESS OF SUCH GUARANTOR RECEIVE NOTICE OF SUCH DEMAND
(WHICH NOTICE, FOR THE AVOIDANCE OF DOUBT, SHALL NOT BE EFFECTIVE PRIOR TO THE
EARLIER TO OCCUR OF (X) THE EXPIRATION OF SUCH FIVE-DAY PERIOD AND (Y) THE
ACCELERATION OF SUCH DESIGNATED SENIOR INDEBTEDNESS) AND, THEREAFTER, MAY PAY
ITS GUARANTEE ONLY IF THIS ARTICLE 12 OTHERWISE PERMITS PAYMENT AT THAT TIME.

 

82

--------------------------------------------------------------------------------


 


SECTION 12.05.            WHEN DISTRIBUTION MUST BE PAID OVER.  IF A PAYMENT OR
DISTRIBUTION IS MADE TO HOLDERS THAT BECAUSE OF THIS ARTICLE 12 SHOULD NOT HAVE
BEEN MADE TO THEM, THE HOLDERS WHO RECEIVE THE PAYMENT OR DISTRIBUTION SHALL
HOLD SUCH PAYMENT OR DISTRIBUTION IN TRUST FOR HOLDERS OF THE SENIOR
INDEBTEDNESS OF THE RELEVANT GUARANTOR AND PAY IT OVER TO THEM AS THEIR
RESPECTIVE INTERESTS MAY APPEAR.


 


SECTION 12.06.            SUBROGATION.  AFTER ALL SENIOR INDEBTEDNESS OF A
GUARANTOR IS PAID IN FULL AND UNTIL THE NOTES ARE PAID IN FULL IN CASH, HOLDERS
SHALL BE SUBROGATED TO THE RIGHTS OF HOLDERS OF SENIOR INDEBTEDNESS OF SUCH
GUARANTOR TO RECEIVE DISTRIBUTIONS APPLICABLE TO DESIGNATED SENIOR INDEBTEDNESS
OF SUCH GUARANTOR.  A DISTRIBUTION MADE UNDER THIS ARTICLE 12 TO HOLDERS OF
SENIOR INDEBTEDNESS OF SUCH GUARANTOR WHICH OTHERWISE WOULD HAVE BEEN MADE TO
HOLDERS IS NOT, AS BETWEEN SUCH GUARANTOR AND HOLDERS, A PAYMENT BY SUCH
GUARANTOR ON SENIOR INDEBTEDNESS OF SUCH GUARANTOR.


 


SECTION 12.07.            RELATIVE RIGHTS.  THIS ARTICLE 12 DEFINES THE RELATIVE
RIGHTS OF HOLDERS AND HOLDERS OF SENIOR INDEBTEDNESS OF A GUARANTOR.  NOTHING IN
THIS INDENTURE SHALL:


 


(A)           IMPAIR, AS BETWEEN A GUARANTOR AND HOLDERS, THE OBLIGATION OF A
GUARANTOR WHICH IS ABSOLUTE AND UNCONDITIONAL, TO MAKE PAYMENTS WITH RESPECT TO
THE GUARANTEED OBLIGATIONS TO THE EXTENT SET FORTH IN ARTICLE 11; OR


 


(B)           PREVENT THE TRUSTEE OR ANY HOLDER FROM EXERCISING ITS AVAILABLE
REMEDIES UPON A DEFAULT BY A GUARANTOR UNDER ITS OBLIGATIONS WITH RESPECT TO THE
GUARANTEED OBLIGATIONS, SUBJECT TO THE RIGHTS OF HOLDERS OF SENIOR INDEBTEDNESS
OF SUCH GUARANTOR TO RECEIVE DISTRIBUTIONS OTHERWISE PAYABLE TO HOLDERS.


 


SECTION 12.08.            SUBORDINATION MAY NOT BE IMPAIRED BY A GUARANTOR.  NO
RIGHT OF ANY HOLDER OF SENIOR INDEBTEDNESS OF A GUARANTOR TO ENFORCE THE
SUBORDINATION OF THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER SHALL BE IMPAIRED
BY ANY ACT OR FAILURE TO ACT BY SUCH GUARANTOR OR BY ITS FAILURE TO COMPLY WITH
THIS INDENTURE.


 


SECTION 12.09.            RIGHTS OF TRUSTEE AND PAYING AGENT.  NOTWITHSTANDING
SECTION 12.03, THE TRUSTEE OR THE PAYING AGENT MAY CONTINUE TO MAKE PAYMENTS ON
THE NOTES AND SHALL NOT BE CHARGED WITH KNOWLEDGE OF THE EXISTENCE OF FACTS THAT
WOULD PROHIBIT THE MAKING OF ANY SUCH PAYMENTS UNLESS, NOT LESS THAN TWO
BUSINESS DAYS PRIOR TO THE DATE OF SUCH PAYMENT, A TRUST OFFICER OF THE TRUSTEE
RECEIVES WRITTEN NOTICE FROM A RESPONSIBLE OFFICER THAT PAYMENTS MAY NOT BE MADE
UNDER THIS ARTICLE 12.  A GUARANTOR, THE REGISTRAR OR CO-REGISTRAR, THE PAYING
AGENT, A REPRESENTATIVE OR A HOLDER OF SENIOR INDEBTEDNESS OF A GUARANTOR MAY
GIVE THE WRITTEN NOTICE; PROVIDED, HOWEVER, THAT IF AN ISSUE OF SENIOR
INDEBTEDNESS OF A GUARANTOR HAS A REPRESENTATIVE, ONLY THE REPRESENTATIVE MAY
GIVE THE WRITTEN NOTICE.


 

The Trustee in its individual or any other capacity may hold Senior Indebtedness
of a Guarantor with the same rights it would have if it were not Trustee.  The
Registrar and co-registrar and the Paying Agent may do the same with like
rights.  The Trustee shall be entitled to all the rights set forth in this
Article 12 with respect to any Senior Indebtedness of a Guarantor which may at
any time be held by it, to the same extent as any other holder of Senior
Indebtedness of such Guarantor; and nothing in Article 9 shall deprive the
Trustee of any of its

 

83

--------------------------------------------------------------------------------


 

rights as such holder.  Nothing in this Article 12 shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 9.07 or any other Section
of this Indenture.

 


SECTION 12.10.            DISTRIBUTION OR NOTICE TO REPRESENTATIVE.  WHENEVER A
DISTRIBUTION IS TO BE MADE OR A NOTICE GIVEN TO HOLDERS OF SENIOR INDEBTEDNESS
OF A GUARANTOR, THE DISTRIBUTION MAY BE MADE AND THE NOTICE GIVEN TO THEIR
REPRESENTATIVE (IF ANY).


 


SECTION 12.11.            ARTICLE 12 NOT TO PREVENT EVENTS OF DEFAULT OR LIMIT
RIGHT TO DEMAND PAYMENT.  THE FAILURE OF A GUARANTOR TO MAKE A PAYMENT ON ANY OF
ITS OBLIGATIONS BY REASON OF ANY PROVISION IN THIS ARTICLE 12 SHALL NOT BE
CONSTRUED AS PREVENTING THE OCCURRENCE OF A DEFAULT BY SUCH GUARANTOR UNDER SUCH
OBLIGATIONS.  NOTHING IN THIS ARTICLE 12 SHALL HAVE ANY EFFECT ON THE RIGHT OF
THE HOLDERS OR THE TRUSTEE TO MAKE A DEMAND FOR PAYMENT ON A GUARANTOR PURSUANT
TO ARTICLE 11.


 


SECTION 12.12.            TRUSTEE ENTITLED TO RELY.  UPON ANY PAYMENT OR
DISTRIBUTION PURSUANT TO THIS ARTICLE 12, THE TRUSTEE AND THE HOLDERS SHALL BE
ENTITLED TO RELY (A) UPON ANY ORDER OR DECREE OF A COURT OF COMPETENT
JURISDICTION IN WHICH ANY PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 12.02
ARE PENDING, (B) UPON A CERTIFICATE OF THE LIQUIDATING TRUSTEE OR AGENT OR OTHER
PERSON MAKING SUCH PAYMENT OR DISTRIBUTION TO THE TRUSTEE OR TO THE HOLDERS OR
(C) UPON THE REPRESENTATIVES FOR THE HOLDERS OF SENIOR INDEBTEDNESS OF A
GUARANTOR FOR THE PURPOSE OF ASCERTAINING THE PERSONS ENTITLED TO PARTICIPATE IN
SUCH PAYMENT OR DISTRIBUTION, THE HOLDERS OF THE SENIOR INDEBTEDNESS OF A
GUARANTOR AND OTHER INDEBTEDNESS OF A GUARANTOR, THE AMOUNT THEREOF OR PAYABLE
THEREON, THE AMOUNT OR AMOUNTS PAID OR DISTRIBUTED THEREON AND ALL OTHER FACTS
PERTINENT THERETO OR TO THIS ARTICLE 12.  IN THE EVENT THAT THE TRUSTEE
DETERMINES, IN GOOD FAITH, THAT EVIDENCE IS REQUIRED WITH RESPECT TO THE RIGHT
OF ANY PERSON AS A HOLDER OF SENIOR INDEBTEDNESS OF A GUARANTOR TO PARTICIPATE
IN ANY PAYMENT OR DISTRIBUTION PURSUANT TO THIS ARTICLE 12, THE TRUSTEE MAY
REQUEST SUCH PERSON TO FURNISH EVIDENCE TO THE REASONABLE SATISFACTION OF THE
TRUSTEE AS TO THE AMOUNT OF SENIOR INDEBTEDNESS OF SUCH GUARANTOR HELD BY SUCH
PERSON, THE EXTENT TO WHICH SUCH PERSON IS ENTITLED TO PARTICIPATE IN SUCH
PAYMENT OR DISTRIBUTION AND OTHER FACTS PERTINENT TO THE RIGHTS OF SUCH PERSON
UNDER THIS ARTICLE 12, AND, IF SUCH EVIDENCE IS NOT FURNISHED, THE TRUSTEE MAY
DEFER ANY PAYMENT TO SUCH PERSON PENDING JUDICIAL DETERMINATION AS TO THE RIGHT
OF SUCH PERSON TO RECEIVE SUCH PAYMENT.  THE PROVISIONS OF SECTIONS 9.01 AND
9.02 SHALL BE APPLICABLE TO ALL ACTIONS OR OMISSIONS OF ACTIONS BY THE TRUSTEE
PURSUANT TO THIS ARTICLE 12.


 


SECTION 12.13.            TRUSTEE TO EFFECTUATE SUBORDINATION.  EACH HOLDER BY
ACCEPTING A NOTE AUTHORIZES AND DIRECTS THE TRUSTEE ON HIS OR HER BEHALF TO TAKE
SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO ACKNOWLEDGE OR EFFECTUATE THE
SUBORDINATION BETWEEN THE HOLDERS AND THE HOLDERS OF SENIOR INDEBTEDNESS OF EACH
OF THE GUARANTORS AS PROVIDED IN THIS ARTICLE 12 AND APPOINTS THE TRUSTEE AS
ATTORNEY-IN-FACT FOR ANY AND ALL SUCH PURPOSES.


 


SECTION 12.14.            TRUSTEE NOT FIDUCIARY FOR HOLDERS OF SENIOR
INDEBTEDNESS OF A GUARANTOR.  NEITHER THE TRUSTEE NOR THE HOLDER SHALL BE DEEMED
TO OWE ANY FIDUCIARY DUTY TO THE HOLDERS OF SENIOR INDEBTEDNESS OF A GUARANTOR
OR SHALL BE LIABLE TO ANY SUCH HOLDERS IF IT SHALL MISTAKENLY PAY OVER OR
DISTRIBUTE TO HOLDERS OR THE RELEVANT GUARANTOR OR ANY OTHER PERSON, MONEY OR
ASSETS TO WHICH ANY HOLDERS OF SENIOR INDEBTEDNESS OF SUCH GUARANTOR SHALL BE
ENTITLED BY VIRTUE OF THIS ARTICLE 12 OR OTHERWISE.

 

84

--------------------------------------------------------------------------------


 


SECTION 12.15.            RELIANCE BY HOLDERS OF SENIOR INDEBTEDNESS OF A
GUARANTOR ON SUBORDINATION PROVISIONS.  EACH HOLDER BY ACCEPTING A NOTE
ACKNOWLEDGES AND AGREES THAT THE FOREGOING SUBORDINATION PROVISIONS ARE, AND ARE
INTENDED TO BE, AN INDUCEMENT AND A CONSIDERATION TO EACH HOLDER OF ANY SENIOR
INDEBTEDNESS OF A GUARANTOR, WHETHER SUCH SENIOR INDEBTEDNESS WAS CREATED OR
ACQUIRED BEFORE OR AFTER THE ISSUANCE OF THE NOTES, TO ACQUIRE AND CONTINUE TO
HOLD, OR TO CONTINUE TO HOLD, SUCH SENIOR INDEBTEDNESS AND SUCH HOLDER OF SENIOR
INDEBTEDNESS SHALL BE DEEMED CONCLUSIVELY TO HAVE RELIED ON SUCH SUBORDINATION
PROVISIONS IN ACQUIRING AND CONTINUING TO HOLD, OR IN CONTINUING TO HOLD, SUCH
SENIOR INDEBTEDNESS.


 


SECTION 12.16.            DEFEASANCE.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS ARTICLE 12, PAYMENTS FROM MONEY OR THE PROCEEDS OF U.S. GOVERNMENT
OBLIGATIONS HELD IN TRUST UNDER ARTICLE 10 BY THE TRUSTEE FOR THE PAYMENT OF
PRINCIPAL OF AND INTEREST ON THE NOTES SHALL NOT BE SUBORDINATED TO THE PRIOR
PAYMENT OF ANY SENIOR INDEBTEDNESS OF ANY GUARANTOR OR SUBJECT TO THE
RESTRICTIONS SET FORTH IN THIS ARTICLE 12, AND NONE OF THE HOLDERS SHALL BE
OBLIGATED TO PAY OVER ANY SUCH AMOUNT TO A GUARANTOR OR ANY HOLDER OF SENIOR
INDEBTEDNESS OF THE GUARANTOR OR ANY OTHER CREDITOR OF A GUARANTOR.


 


ARTICLE 13.

AMENDMENTS


 


SECTION 13.01.            WITHOUT CONSENT OF HOLDERS.


 

(a)           The Company, the Guarantors and the Trustee may amend this
Indenture or the Notes without notice to or consent of any Holder:

 

(i)            to cure any ambiguity, omission, defect or inconsistency;

 

(ii)           to comply with Article 6;

 

(iii)          to provide for uncertificated Notes in addition to or in place of
certificated Notes; provided, however, that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the Code or in a manner
such that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code;

 

(iv)          to add Guarantees of the Notes;

 

(v)           to secure the Notes;

 

(vi)          to add to the covenants of the Company for the benefit of the
Holders or to surrender any right or power herein conferred upon the Company;

 

(vii)         to make any change in Article 8 or Article 12 that would limit or
terminate the benefits available to any holder of Senior Indebtedness of the
Company or a Guarantor (or Representative thereof) under Article 8 or
Article 12, respectively;

 

85

--------------------------------------------------------------------------------


 

(viii)        subject to the final sentence of Section 13.02(a),to comply with
any requirement of the Commission in connection with qualifying, or maintaining
the qualification of, this Indenture under the TIA;

 

(ix)           to make any change that does not adversely affect the rights of
any Holder;

 

(x)            to provide for the issuance of the Exchange Notes, which shall
have terms substantially identical in all material respects to the Initial Notes
(except that the transfer restrictions contained in the Initial Notes shall be
modified or eliminated, as appropriate), and which shall be treated, together
with any Initial Notes or the Exchange Notes that remain outstanding, as a
single issue of securities; or

 

(xi)           to change the name or title of the Notes, and any conforming
changes related thereto.

 

(b)           An amendment under this Section 13.01 may not make any change that
adversely affects the rights under Article 8 or Article 12 of any holder of
Senior Indebtedness of the Company of a Guarantor then outstanding unless the
holders of such Senior Indebtedness (or any group of Representatives thereof
authorized to give a consent) consent to such change.

 

(c)           After an amendment under this Section 13.01 becomes effective, the
Company shall mail to Holders a notice briefly describing such amendment.  The
failure to give such notice to all Holders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section 13.01.

 


SECTION 13.02.            WITH CONSENT OF HOLDERS.  (A) THE COMPANY, THE
GUARANTORS AND THE TRUSTEE MAY AMEND THIS INDENTURE OR THE NOTES WITHOUT NOTICE
TO ANY HOLDER BUT WITH THE WRITTEN CONSENT OF THE REQUIRED HOLDERS (INCLUDING
CONSENTS OBTAINED IN CONNECTION WITH A TENDER OFFER OR EXCHANGE FOR THE NOTES). 
HOWEVER, WITHOUT THE CONSENT OF EACH HOLDER AFFECTED, AN AMENDMENT MAY NOT:


 

(i)            reduce the principal amount or percentage of Notes whose Holders
must consent to an amendment, supplement, waiver or modification;

 

(ii)           reduce the rate of or extend the time for payment of interest or
any Special Interest on any Note;

 

(iii)          reduce the principal amount of or extend the Stated Maturity of
any Note;

 

(iv)          reduce the premium payable upon the redemption of any Note or
change the time at which any Note may be redeemed in accordance with Article 3;

 

(v)           make any Note payable in money other than that stated in the Note;

 

86

--------------------------------------------------------------------------------


 

(vi)          impair the right of any holder to receive payment of principal of
and interest or any Special Interest on such Holder’s Notes on or after the due
dates therefor or to institute suit for the enforcement of any payment on or
with respect to such Holder’s Notes; or

 

(vii)         make any change in Section 7.04 or 7.07 or the second sentence of
this Section 13.02.

 

It shall not be necessary for the consent of the Holders under this
Section 13.02 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.

 

An amendment under this Section 13.02 may not make any change that adversely
affects the rights under Article 8 or Article 12 of any holder of Senior
Indebtedness then outstanding unless the holders of such Senior Indebtedness (or
any group or Representative thereof authorized to give a consent) consent to
such change.

 

(b)           After an amendment under this Section 13.02 becomes effective, the
Company shall mail to Holders a notice briefly describing such amendment.  The
failure to give such notice to all Holders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section 13.02.

 


SECTION 13.03.            COMPLIANCE WITH TRUST INDENTURE ACT.  EVERY AMENDMENT
TO THIS INDENTURE OR THE NOTES SHALL COMPLY WITH THE TIA AS THEN IN EFFECT.


 


SECTION 13.04.            REVOCATION AND EFFECT OF CONSENTS AND WAIVERS.  (A) A
CONSENT TO AN AMENDMENT OR A WAIVER BY A HOLDER OF A NOTE SHALL BIND THE HOLDER
AND EVERY SUBSEQUENT HOLDER OF THAT NOTE OR PORTION OF THE NOTE THAT EVIDENCES
THE SAME DEBT AS THE CONSENTING HOLDER’S NOTE, EVEN IF NOTATION OF THE CONSENT
OR WAIVER IS NOT MADE ON THE NOTE.  HOWEVER, ANY SUCH HOLDER OR SUBSE­QUENT
HOLDER MAY REVOKE THE CONSENT OR WAIVER AS TO SUCH HOLDER’S NOTE OR PORTION OF
THE NOTE IF THE TRUSTEE RECEIVES THE NOTICE OF REVOCATION BEFORE THE DATE ON
WHICH THE TRUSTEE RECEIVES AN OFFICERS’ CERTIFICATE FROM THE COMPANY CERTIFYING
THAT THE REQUISITE NUMBER OF CONSENTS HAVE BEEN RECEIVED.  AFTER AN AMENDMENT OR
WAIVER BECOMES EFFECTIVE, IT SHALL BIND EVERY HOLDER.  AN AMENDMENT OR WAIVER
BECOMES EFFECTIVE UPON THE (I) RECEIPT BY THE COMPANY OR THE TRUSTEE OF THE
REQUISITE NUMBER OF CONSENTS, (II) SATISFACTION OF CONDITIONS TO EFFECTIVENESS
AS SET FORTH IN THIS INDENTURE AND ANY INDENTURE SUPPLEMENTAL HERETO CONTAINING
SUCH AMENDMENT OR WAIVER AND (III) EXECUTION OF SUCH AMENDMENT OR WAIVER (OR
SUPPLEMENTAL INDENTURE) BY THE COMPANY AND THE TRUSTEE.


 

(b)           the Company may, but shall not be obligated to, fix a record date
for the purpose of determining the Holders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture.  If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Holders at such record
date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Holders after
such record date.  No such consent shall be valid or effective for more than 120
days after such record date.

 

87

--------------------------------------------------------------------------------


 


SECTION 13.05.            NOTATION ON OR EXCHANGE OF NOTES.  IF AN AMENDMENT
CHANGES THE TERMS OF A NOTE, THE TRUSTEE MAY REQUIRE THE HOLDER OF THE NOTE TO
DELIVER IT TO THE TRUSTEE.  THE TRUSTEE MAY PLACE AN APPROPRIATE NOTATION ON THE
NOTE REGARDING THE CHANGED TERMS AND RETURN IT TO THE HOLDER.  ALTERNATIVELY, IF
THE COMPANY OR THE TRUSTEE SO DETERMINES, THE COMPANY IN EXCHANGE FOR THE NOTE
SHALL ISSUE AND THE TRUSTEE SHALL AUTHENTICATE A NEW NOTE THAT REFLECTS THE
CHANGED TERMS.  FAILURE TO MAKE THE APPROPRIATE NOTATION OR TO ISSUE A NEW NOTE
SHALL NOT AFFECT THE VALIDITY OF SUCH AMENDMENT.


 


SECTION 13.06.            TRUSTEE TO SIGN AMENDMENTS.  THE TRUSTEE SHALL SIGN
ANY AMENDMENT AUTHORIZED PURSUANT TO THIS ARTICLE 13 IF THE AMENDMENT DOES NOT
ADVERSELY AFFECT THE RIGHTS, DUTIES, LIABILITIES OR IMMUNITIES OF THE TRUSTEE. 
IF IT DOES, THE TRUSTEE MAY BUT NEED NOT SIGN IT.  IN SIGN­ING SUCH AMENDMENT
THE TRUSTEE SHALL BE ENTITLED TO RECEIVE INDEMNITY REASONABLY SATISFACTORY TO IT
AND TO RECEIVE, AND (SUBJECT TO SECTION 9.01) SHALL BE FULLY PROTECTED IN
RELYING UPON, AN OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL STATING THAT
SUCH AMENDMENT IS AUTHORIZED OR PERMITTED BY THIS INDENTURE AND THAT SUCH
AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY AND THE
GUARANTORS ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
CUSTOMARY EXCEPTIONS, AND COMPLIES WITH THE PROVISIONS HEREOF (INCLUDING
SECTION 13.03).


 


ARTICLE 14.

MISCELLANEOUS


 


SECTION 14.01.            TRUST INDENTURE ACT CONTROLS.  IF AND TO THE EXTENT
THAT ANY PROVISION OF THIS INDENTURE LIMITS, QUALIFIES OR CON­FLICTS WITH THE
DUTIES IMPOSED BY, OR WITH ANOTHER PROVISION (AN “INCORPORATED PROVISION”)
INCLUDED IN THIS INDENTURE BY OPERATION OF TIA §§ 310 TO 318, INCLUSIVE, SUCH
IMPOSED DUTIES OR INCORPORATED PROVI­SION SHALL CONTROL.


 


SECTION 14.02.            NOTICES.  ANY NOTICE OR COMMUNICATION SHALL BE IN
WRITING AND DELIVERED IN PERSON, MAILED BY FIRST-CLASS MAIL ADDRESSED AS FOLLOWS
OR TRANSMITTED VIA TELECOPY (OR OTHER FACSIMILE DEVICE) WITH RECEIPT CONFIRMED
AS SET FORTH BELOW:


 

if to the Company:

 

Broadwing Inc.

201 West Fourth Street

Cincinnati, Ohio

Attention:  Mark Peterson

(facsimile no.:  (513) 397-4177)

 

with copies to:

 

Cravath, Swaine & Moore
825 Eighth Avenue
New York, NY  10019

Attention:  William V. Fogg, Esq.

(facsimile no.:  (212) 474-3700)

 

88

--------------------------------------------------------------------------------


 

if to the Trustee:

 

The Bank of New York

101 Barclay Street – 8W

New York, New York  10286

Attention:  Corporate Trust Administration

(facsimile no.:  (212) 815-5704/5707)

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder shall be mailed first class mail,
to the Holder at the Holder’s address as it appears on the registration books of
the Registrar and shall be sufficiently given if so mailed within the time
prescribed.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 


SECTION 14.03.            COMMUNICATION BY HOLDERS WITH OTHER HOLDERS.  HOLDERS
MAY COMMUNICATE PURSUANT TO TIA § 312(B) WITH OTHER HOLDERS WITH RESPECT TO
THEIR RIGHTS UNDER THIS INDENTURE OR THE NOTES.  THE COMPANY, THE TRUSTEE, THE
REGISTRAR AND ANYONE ELSE SHALL HAVE THE PROTECTION OF TIA § 312(C).


 


SECTION 14.04.            CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT. 
UPON ANY REQUEST OR APPLICATION BY THE COMPANY TO THE TRUSTEE TO TAKE OR REFRAIN
FROM TAKING ANY ACTION UNDER THIS INDENTURE, THE COMPANY SHALL FURNISH TO THE
TRUSTEE:


 

(a)           an Officers’ Certificate in form reasonably satisfactory to the
Trustee stating that, in the opinion of the signers, all conditions precedent,
if any, provided for in this Indenture relating to the proposed action have been
complied with; and

 

(b)           an Opinion of Counsel in form reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

 


SECTION 14.05.            STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.  EACH
CERTIFICATE OR OPINION WITH RESPECT TO COMPLIANCE WITH A COVENANT OR CONDITION
PROVIDED FOR IN THIS INDENTURE (OTHER THAN PURSUANT TO SECTION 4.06) SHALL
INCLUDE:


 


(A)           A STATEMENT THAT THE INDIVIDUAL MAKING SUCH CERTIFICATE OR OPINION
HAS READ SUCH COVENANT OR CONDI­TION;


 


(B)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

89

--------------------------------------------------------------------------------


 


(C)           A STATEMENT THAT, IN THE OPINION OF SUCH INDIVIDUAL, HE HAS MADE
SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS AN
INFORMED OPIN­ION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH; AND


 


(D)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPIN­ION OF SUCH
INDIVIDUAL, SUCH COVENANT OR CONDITION HAS BEEN COMPLIED WITH.


 


SECTION 14.06.             WHEN NOTES DISREGARDED.  IN DETERMINING WHETHER THE
HOLDERS OF THE REQUIRED PRINCIPAL AMOUNT AT MATURITY OF NOTES HAVE CONCURRED IN
ANY DIRECTION, WAIVER OR CONSENT HEREUNDER, UNDER THE NOTES, THE PURCHASE
AGREEMENT OR THE EXCHANGE AND REGISTRATION RIGHTS AGREEMENT, NOTES OWNED BY (X)
THE COMPANY, ANY SUBSIDIARY OR BY ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING
OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH THE COMPANY OR
ANY SUBSIDIARY OR (Y) EXCEPT IN THE CASE OF ANY DETERMINATION PURSUANT TO
SECTION 13.02(A)(I) THROUGH (VII), THE HOLDER OF ANY SUBORDINATED INDEBTEDNESS
OR BY ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING OR CONTROLLED BY OR UNDER
DIRECT OR INDIRECT COMMON CONTROL WITH SUCH HOLDER OF SUBORDINATED INDEBTEDNESS
SHALL IN EACH CASE BE DISREGARDED AND DEEMED NOT TO BE OUTSTANDING, EXCEPT THAT,
FOR THE PURPOSE OF DETERMINING WHETHER THE TRUSTEE SHALL BE PROTECTED IN RELYING
ON ANY SUCH DIRECTION, WAIVER OR CONSENT, ONLY NOTES WHICH THE OFFICER OF THE
TRUSTEE ACTUALLY KNOWS ARE SO OWNED SHALL BE SO DISREGARDED.  SUBJECT TO THE
FOREGOING, ONLY NOTES OUTSTANDING AT THE TIME SHALL BE CONSIDERED IN ANY SUCH
DETERMINATION.


 


SECTION 14.07.            RULES BY TRUSTEE, PAYING AGENT AND REGISTRAR.  THE
TRUSTEE MAY MAKE REASONABLE RULES FOR ACTION BY OR A MEETING OF HOLDERS.  THE
REGISTRAR AND THE PAYING AGENT MAY MAKE REASONABLE RULES FOR THEIR FUNCTIONS.


 


SECTION 14.08.            LEGAL HOLIDAYS.  IF A PAYMENT DATE IS A LEGAL HOLIDAY,
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING DAY THAT IS NOT A LEGAL HOLIDAY,
AND NO INTEREST SHALL ACCRUE FOR THE INTERVENING PERIOD.  IF A REGULAR RECORD
DATE IS A LEGAL HOLIDAY, THE RECORD DATE SHALL NOT BE AFFECTED.


 


SECTION 14.09.            GOVERNING LAW.  THIS INDENTURE AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE
EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.


 


SECTION 14.10.            NO RECOURSE AGAINST OTHERS.  A DIRECTOR, OFFICER,
EMPLOYEE, STOCKHOLDER OR MEMBER, AS SUCH, OF THE COMPANY OR ANY OF THE
SUBSIDIARIES SHALL NOT HAVE ANY LIABILITY FOR ANY OBLIGATIONS OF THE COMPANY OR
ANY OF THE SUBSIDIARIES UNDER THE NOTES OR THIS INDENTURE OR FOR ANY CLAIM BASED
ON, IN RESPECT OF OR BY REASON OF SUCH OBLIGATIONS OR THEIR CREATION.  BY
ACCEPTING A NOTE, EACH HOLDER SHALL WAIVE AND RELEASE ALL SUCH LIA­BILITY.  THE
WAIVER AND RELEASE SHALL BE PART OF THE CONSI­DERATION FOR THE ISSUE OF THE
NOTES.


 


SECTION 14.11.            SUCCESSORS.  ALL AGREEMENTS OF THE COMPANY AND EACH
SUBSIDIARY IN THIS INDENTURE AND THE NOTES SHALL BIND ITS SUCCESSORS.  ALL
AGREEMENTS OF THE TRUSTEE IN THIS INDENTURE SHALL BIND ITS SUCCESSORS.

 

90

--------------------------------------------------------------------------------


 


SECTION 14.12.            MULTIPLE ORIGINALS; COUNTERPARTS.  THE PARTIES MAY
SIGN ANY NUMBER OF COUNTERPARTS OF THIS INDENTURE.  EACH SIGNED COPY SHALL BE AN
ORIGINAL, BUT ALL OF THEM TOGETHER REPRESENT THE SAME AGREEMENT.  ONE SIGNED
COPY IS ENOUGH TO PROVE THIS INDENTURE.


 


SECTION 14.13.            TABLE OF CONTENTS; HEADINGS.  THE TABLE OF CONTENTS,
CROSS-REFERENCE SHEET AND HEADINGS OF THE ARTICLES AND SECTIONS OF THIS
INDENTURE HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT INTENDED
TO BE CONSIDERED A PART HEREOF AND SHALL NOT MODIFY OR RESTRICT ANY OF THE TERMS
OR PROVISIONS HEREOF.


 


SECTION 14.14.            INCORPORATION.  ALL EXHIBITS AND SCHEDULES ATTACHED
HERETO ARE INCORPORATED AS PART OF THIS INDENTURE AS IF FULLY SET FORTH HEREIN.


 


SECTION 14.15.            INTENT TO LIMIT INTEREST TO MAXIMUM.  IN NO EVENT
SHALL THE INTEREST RATE PAYABLE ON THE NOTES UNDER THIS INDENTURE, PLUS ANY
OTHER AMOUNTS PAID BY THE COMPANY TO THE HOLDERS IN CONNECTION THEREWITH, EXCEED
THE HIGHEST RATE PERMISSIBLE UNDER LAW THAT A COURT OF COMPETENT JURISDICTION
SHALL, IN THE FINAL DETERMINATION, DEEM APPLICABLE.  THE COMPANY AND THE
TRUSTEE, IN EXECUTING AND DELIVERING THIS INDENTURE, INTEND LEGALLY TO AGREE
UPON THE RATE OR RATES OF INTEREST AND THE MANNER OF PAYMENT STATED WITHIN IT;
PROVIDED, HOWEVER, THAT, ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, IF SAID RATE OR RATES OF INTEREST OR MANNER OF PAYMENT EXCEED
THE MAXIMUM ALLOWABLE UNDER APPLICABLE LAW, THEN, IPSO FACTO AS OF THE DATE OF
THIS INDENTURE, THE COMPANY IS AND SHALL BE LIABLE ONLY FOR THE PAYMENT OF SUCH
MAXIMUM AS ALLOWED BY LAW, AND PAYMENT RECEIVED FROM THE COMPANY IN EXCESS OF
SUCH LEGAL MAXIMUM, WHENEVER RECEIVED, SHALL BE APPLIED TO REDUCE THE PRINCIPAL
BALANCE OF ANY NOTES THEN OUTSTANDING TO THE EXTENT OF SUCH EXCESS, OR, IF SUCH
EXCESS EXCEEDS THE THEN OUTSTANDING PRINCIPAL, SUCH EXCESS SHALL BE FIRST
SET-OFF AGAINST ANY OTHER AMOUNTS THEN DUE AND OWING BY THE COMPANY AND REFUNDED
TO THE COMPANY.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

 

COMPANY:

 

 

 

 

 

 

BROADWING INC.

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name: Mark W. Peterson

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

CINCINNATI BELL PUBLIC
COMMUNICATIONS INC.

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

 

 

 

ZOOMTOWN.COM INC.

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

 

 

 

CINCINNATI BELL ANY DISTANCE, INC.

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

 

 

 

CINCINNATI BELL TELECOMMUNICATIONS SERVICES INC.

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

92

--------------------------------------------------------------------------------


 

 

BROADWING FINANCIAL LLC

 

 

 

 

By:

 /s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

 

 

 

CINCINNATI BELL WIRELESS COMPANY

 

 

 

 

By:

 /s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

 

 

 

CINCINNATI BELL WIRELESS

 

HOLDINGS LLC

 

 

 

 

By:

 /s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

 

 

 

BROADWING HOLDINGS INC.

 

 

 

 

By:

 /s/ Mark W. Peterson

 

 

Name:

 

 

Title:

 

93

--------------------------------------------------------------------------------


 

TRUSTEE:

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

By:

 /s/ Paul Schmalzel

 

 

Name: Paul Schmalzel

 

 

Title: Vice President

 

94

--------------------------------------------------------------------------------


 

APPENDIX A

 

PROVISIONS RELATING TO

INITIAL NOTES

AND EXCHANGE NOTES

 

1.             Definitions

 

1.1           Definitions

 

For the purposes of this Appendix A, except where the context otherwise
requires, the following terms shall have the meanings indicated below:

 

“Exchange and Registration Rights Agreement” means the Exchange and Registration
Rights Agreement, dated as of the date of this Indenture, by and among the
Company and the Purchasers.

 

“Definitive Note” means a certificated Initial Note or Exchange Note (bearing
the Restricted Notes Legend if the transfer of such Note is restricted by
applicable law) that does not include the Global Notes Legend.

 

“Depositary” means The Depository Trust the Company, its nominees and their
respective successors.

 

“Global Notes Legend” means the legend set forth under that caption in Exhibit B
to this Indenture.

 

“Institutional Accredited Investor” means an institutional “accredited investor”
as described in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Notes” under the Indenture include the Initial Notes and any Exchange Notes
issued in exchange for Initial Notes.

 

“Notes Custodian,” who shall initially be the Trustee, means the custodian with
respect to a Global Exchange Note (as appointed by the Depositary) or any
successor person thereto.

 

“Purchase Agreement” means the Purchase Agreement, dated as of December 9, 2002,
by and among the Company and the Purchasers.

 

“Purchasers” means GS Mezzanine Partners II, L.P., a Delaware limited
partnership (“GS Mezzanine”), GS Mezzanine Partners II Offshore, L.P. (“GS
Offshore”), an exempted limited partnership organized under the laws of the
Cayman Islands, and any other affiliate of GS Mezzanine who purchases the
Offered Securities (as defined in the Purchase Agreement) being issued under the
Purchase Agreement at the Closing (as defined in the Purchase Agreement)
(together with GS Mezzanine, GS Offshore and one or more partnerships,
corporations, trusts or other organizations specified as a Purchaser in Schedule
1 to the Purchase

 

95

--------------------------------------------------------------------------------


 

Agreement (as defined in the Purchase Agreement) which controls, is controlled
by, or is under common control with, GS Mezzanine or GS Offshore), and any other
person specified as a Purchaser in Schedule 1 to the Purchase Agreement.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Registered Exchange Offer” means the offer by the Company, pursuant to the
Exchange and Registration Rights Agreement, to certain Holders of Initial Notes,
to issue and deliver to such Holders, in exchange for their Initial Notes, a
like aggregate principal amount at Maturity of Exchange Notes registered under
the Securities Act.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Restricted Notes Legend” means the legend set forth in Paragraph 2.3(d)(i)
herein.

 

“Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” means a registration statement filed by the
Company in connection with the offer and sale of Initial Notes pursuant to the
Exchange and Registration Rights Agreement.

 

“Transfer Restricted Notes” means Definitive Notes and any other Notes that bear
or are required to bear the Restricted Notes Legend.

 

1.2           Other Definitions

 

Term:

 

Defined in Section:

 

 

 

 

 

“Agent Members”

 

2.1(c)

 

“Initial Definitive Notes”

 

2.1(b)

 

“Global Exchange Note”

 

2.1(b)

 

 

2.                                       The Notes

 

2.1           Form and Dating

 

(a)   The Initial Notes issued on the date hereof will be sold by the Company
pursuant to the Purchase Agreement to the Purchasers.  All such Initial Notes
may thereafter be transferred to, among others, QIBs, purchasers in reliance on
Regulation S and, except as set forth below, Accredited Investors in accordance
with Rule 501.  A pledge by any Holder of an Initial Note shall not constitute a
transfer unless and until such pledge shall be realized upon.

 

96

--------------------------------------------------------------------------------


 

(b)           The Initial Notes shall be issued in the form of Definitive Notes,
in fully registered form (the “Initial Definitive Notes”) bearing the Restricted
Notes Legend and shall be issued to and registered in the name of the applicable
Purchaser and duly executed by the Company and authenticated by the Trustee as
provided in this Indenture.

 

Initial Notes will be exchanged for Exchange Notes in the Registered Exchange
Offer pursuant to the Exchange and Registration Rights Agreement.  Exchange
Notes will also be issued upon the sale of Initial Notes (i) under a Shelf
Registration Statement or (ii) at any time that the Initial Notes being sold are
not Transfer Restricted Notes.  Exchange Notes shall, except as provided in
Sections 2.3 and 2.4, be issued in global form bearing the Global Notes Legend
(the “Global Exchange Notes”).  The aggregate principal amount at Maturity of
the Global Exchange Notes may from time to time be increased or decreased by
adjustments made on the records of the Trustee and the Depositary or its nominee
and on the schedules thereto as hereinafter provided.

 

(c)           Book-Entry Provisions.  This Paragraph 2.1(c) shall apply only to
a Global Exchange Note deposited with or on behalf of the Depositary.

 

The Company shall execute and the Trustee shall, in accordance with this
Paragraph 2.1(c) and Paragraph 2.2 and pursuant to an order of the Company
signed by one officer, authenticate and deliver one Global Exchange Note that
(i) shall be registered in the name of the Depositary for such Global Exchange
Note or the nominee of such Depositary and (ii) shall be delivered by the
Trustee to such Depositary or pursuant to such Depositary’s instruc­tions or
held by the Trustee as Notes Custodian.

 

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Exchange Note held on
their behalf by the Depositary or by the Trustee as Notes Custodian or under
such Global Exchange Note, and the Depositary may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of
such Global Exchange Note for all purposes whatsoever.  Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Trustee or any agent of
the Company or the Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or impair, as between
the Depositary and its Agent Members, the operation of customary practices of
such Depositary governing the exercise of the rights of a holder of a beneficial
interest in any Global Exchange Note.

 

(d)           Definitive Notes.  Except as provided in Paragraph 2.3 or 2.4,
owners of beneficial interests in Global Exchange Notes will not be entitled to
receive physical delivery of certificated Notes.

 

2.2           Authentication.  The Trustee shall authenticate and make available
for delivery upon a written order of the Company signed by one officer
(a) Initial Definitive Notes that are Initial Notes for original issue on the
date hereof in an aggregate principal amount at Maturity of $441,628,051.27, (b)
subject to the terms of this Indenture, Exchange Notes in the form of Global
Exchange Notes for issue in a Registered Exchange Offer pursuant to the Exchange
and Registration Rights Agreement in a like principal amount at Maturity of the
Initial Definitive Notes exchanged pursuant thereto, (c) subject to the terms of
this Indenture, Exchange Notes in

 

97

--------------------------------------------------------------------------------


 

the form of Global Exchange Notes in lieu of Initial Definitive Notes upon the
sale of such Initial Definitive Notes (i) under a Shelf Registration Statement
or (ii) at any time that such Initial Notes being sold are not Transfer
Restricted Notes and (d) subject to the terms of this Indenture, Definitive
Notes upon presentation to the Trustee of Initial Notes that are not required to
bear the Restricted Notes Legend.  Such order shall specify the amount of the
Notes to be authenticated, the date on which the original issue of Notes is to
be authenticated and whether the Notes are to be Initial Notes or Exchange
Notes.  The aggregate principal amount at Maturity of the Initial Notes and the
Exchange Notes outstanding at any time may not exceed $441,628,051.27, except as
provided in Sections 2.07 and 2.08 of the Indenture.

 

2.3           Transfer and Exchange.

 

(a)           Transfer and Exchange of Definitive Notes.  When Definitive Notes
are presented to the Registrar with a request:

 

(i)            to register the transfer of such Definitive Notes; or

 

(ii)           to exchange such Definitive Notes for an equal principal amount
at Maturity of Definitive Notes of other authorized denominations,

 

the Registrar shall register the transfer or make the exchange as requested if
its reasonable require­ments for such transaction are met; provided, however,
that the Definitive Notes surrendered for transfer or exchange:

 

(1)           shall be duly endorsed or accompanied by a written instrument of
transfer in form reason­ably satisfactory to the Company and the Registrar, duly
executed by the Holder thereof or his attorney duly authorized in writing; and

 

(2)           in the case of Transfer Restricted Notes are accompanied by the
following additional information and documents, as applicable:

 

(A)          if such Definitive Notes are being delivered to the Registrar by a
Holder for registration in the name of such Holder, with­out transfer, a
certification from such Holder to that effect (in the form set forth on the
reverse side of the Initial Note); or

 

(B)           if such Definitive Notes are being transferred to the Company, a
certification to that effect (in the form set forth on the reverse side of the
Initial Note); or

 

(C)           if such Definitive Notes are being transferred pursuant to an
exemption from registration in accordance with Rule 144 under the Securities Act
or in reliance upon another exemption from the registration requirements of the
Securities Act, (x) a certification to that effect (in the form set forth on the
reverse side of the Initial Note) and (y) if the Company, the Registrar or the
Trustee so requests, an opinion of

 

98

--------------------------------------------------------------------------------


 

counsel or other evidence reasonably satisfactory to it as to the compliance
with the restrictions set forth in the legend set forth in Paragraph 2.3(d)(i).

 

(b)           Restrictions on Transfer of a Definitive Note for a Beneficial
Interest in a Global Exchange Note.  A Definitive Note may not be exchanged for
a beneficial interest in a Global Exchange Note except (i) as part of a
Registered Exchange Offer, (ii) upon sale of the Definitive Note under the Shelf
Registration Statement, (iii) upon sale of the Definitive Note at the time such
Definitive Note is not a Transfer Restricted Note or (iv) upon presentation to
the Trustee of Definitive Notes that are not Transfer Restricted Notes.  Upon
receipt by the Trustee of a Definitive Note, duly endorsed or accom­panied by a
written instrument of transfer in form reasonably satisfactory to the Company
and the Registrar, together with written instructions directing the Trustee to
make, or to direct the Notes Custodian to make, an adjustment on its books and
records with respect to such Global Exchange Note to reflect an increase in the
aggregate principal amount at Maturity of the Notes represented by the Global
Exchange Note, such instructions to contain information regarding the Depositary
account to be credited with such increase, then the Trustee shall cancel such
Definitive Note and cause, or direct the Notes Custodian to cause, in accordance
with the standing instructions and procedures existing between the Depositary
and the Notes Cus­todian, the aggregate principal amount at Maturity of Notes
represented by the Global Exchange Note to be increased by the aggregate
principal amount at Maturity of the Definitive Note to be exchanged and shall
credit or cause to be credited to the account of the Person specified in such
instructions a beneficial interest in the Global Exchange Note equal to the
principal amount at Maturity of the Definitive Note so canceled.  If no Global
Exchange Notes are then outstanding and the Global Exchange Note has not been
previously exchanged for certificated Notes pursuant to Paragraph 2.4, the
Company shall issue and the Trustee shall authenticate, upon written order of
the Company in the form of an Officers’ Certificate, a new Global Exchange Note
in the appropriate principal amount at Maturity.

 

(c)           Transfer and Exchange of Global Exchange Notes.  (i)  The transfer
of the Global Exchange Note or beneficial interests therein shall be effected
through the Depositary, in accordance with this Indenture (including applicable
restrictions on transfer set forth herein, if any) and the procedures of the
Depositary therefor.  A transferor of a beneficial interest in a Global Exchange
Note shall deliver a written order given in accordance with the Depositary’s
procedures containing information regarding the participant account of the
Depositary to be credited with a beneficial interest in such Global Exchange
Note and such account shall be credited in accordance with such order with a
beneficial interest in the applicable Global Exchange Note and the account of
the Person making the transfer shall be debited by an amount equal to the
beneficial interest in the Global Exchange Note being transferred.

 

(ii)           Notwithstanding any other provisions of this Appendix (other than
the provisions set forth in Paragraph 2.4), a Global Exchange Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary
or by a nominee of the Depositary to the Depositary or another nominee of the
Depositary or by the Depositary or any such nominee to a successor Depositary or
a nominee of such successor Depositary.

 

99

--------------------------------------------------------------------------------


 

(d)           Legend.

 

(i)            Except as permitted by the following clauses (ii), (iii) or (iv),
each Definitive Note (and all Notes issued in exchange therefor or in
substitution thereof) shall bear a legend in substantially the following form
(each defined term in the legend being defined as such for purposes of the
legend only):

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH COMPANY OR ANY AFFILIATE OF COMPANY WAS THE
OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY (A) TO COMPANY, (B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7)
UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING
THE NOTE FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(5) OR (6) ACQUIRING THE NOTE FOR ITS OWN ACCOUNT, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT AT MATURITY OF THE NOTES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO COMPANY’S

 

100

--------------------------------------------------------------------------------


 

AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO
CLAUSE (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.  THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.”

 

Each Definitive Note shall bear the following additional legend:

 

“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”

 

(ii)           Upon any sale or transfer of a Transfer Restricted Note that is a
Definitive Note, the Registrar shall permit the Holder thereof to exchange such
Transfer Restricted Note for a Definitive Note that does not bear the legends
set forth above and rescind any restriction on the transfer of such Transfer
Restricted Note if the Holder certifies in writing to the Registrar that its
request for such exchange was made in reliance on Rule 144 (such certification
to be in the form set forth on the reverse of the Initial Note).

 

(iii)          After a transfer of any Initial Notes during the period of the
effectiveness and pursuant to a Shelf Registration Statement with respect to
such Initial Notes, all requirements pertaining to the Restricted Notes Legend
on such Initial Notes shall cease to apply and the requirements that any such
Initial Notes be issued in global form shall become applicable.

 

(iv)          Upon the consummation of a Registered Exchange Offer with respect
to the Initial Notes pursuant to which Holders of such Initial Notes are offered
Exchange Notes in exchange for their Initial Notes, Exchange Notes in global
form without the Restricted Notes Legend shall be available to Holders that
exchange such Initial Notes in such Registered Exchange Offer.

 

(e)           Cancellation or Adjustment of Global Exchange Note.  At such time
as all beneficial interests in a Global Exchange Note have either been exchanged
for Definitive Notes, transferred, redeemed, repurchased or canceled, such
Global Exchange Note shall be returned by the Depositary to the Trustee for
cancellation or retained and canceled by the Trustee.  At any time prior to such
cancellation, if any beneficial interest in a Global Exchange Note is exchanged
for Definitive Notes, transferred in exchange for an interest in another Global
Exchange Note, redeemed, repurchased or canceled, the principal amount at
Maturity of Notes represented by such Global Exchange Note shall be reduced and
an adjustment shall be made on the books and records of the Trustee (if it is
then the Notes Custodian for such Global Exchange Note) with respect to such
Global Exchange Note, by the Trustee or the Notes Custodian, to reflect such
reduction.

 

101

--------------------------------------------------------------------------------


 

(f)            Obligations with Respect to Transfers and Exchanges of Notes.

 

(i)            To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate, Definitive Notes and Global
Exchange Notes at the Registrar’s request.

 

(ii)           No service charge shall be made for any registration of transfer
or exchange, but the Company or the Trustee may require payment of a sum
sufficient to cover any transfer tax, assessments, or similar governmental
charge payable in connection therewith (other than any such transfer taxes,
assessments or similar governmental charge payable upon exchanges pursuant to
Sections 2.06, 3.06, 4.09, 4.10 and 10.05 of the Indenture).

 

(iii)          Prior to the due presentation for registration of transfer of any
Note, the Company, the Trustee, the Paying Agent or the Registrar may deem and
treat the person in whose name a Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
and Special Interest, if any, with respect to such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and none of the
Company, the Trustee, the Paying Agent or the Registrar shall be affected by
notice to the con­trary.

 

(iv)          All Notes issued upon any transfer or exchange pursuant to the
terms of this Indenture shall evidence the same debt and shall be entitled to
the same benefits under this Indenture as the Notes surrendered upon such
transfer or exchange.

 

(g)           No Obligation of the Trustee.

 

(i)            The Trustee shall have no responsibility or obligation to any
beneficial owner of a Global Exchange Note, a member of, or a participant in the
Depositary or any other Person with respect to the accuracy of the records of
the Depositary or its nominee or of any participant or member thereof, with
respect to any ownership interest in the Notes or with respect to the delivery
to any participant, member, beneficial owner or other Person (other than the
Depositary) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes.  All notices and
communica­tions to be given to the Holders and all payments to be made to
Holders under the Notes shall be given or made only to the registered Holders
(which shall be the Depositary or its nominee in the case of a Global Exchange
Note).  The rights of beneficial owners in any Global Exchange Note shall be
exercised only through the Depositary subject to the applicable rules and
pro­cedures of the Depositary.  The Trustee may rely and shall be fully
protected in relying upon information furnished by the Depositary with respect
to its mem­bers, participants and any beneficial owners.

 

(ii)           The Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Inden­ture or under applicable law with respect to any trans­fer of
any interest in any Note (including any trans­fers between or among Depositary
participants, members or beneficial owners in any Global Exchange Note) other
than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when

 

102

--------------------------------------------------------------------------------


 

expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

2.4  Definitive Notes

 

(a)           A Global Exchange Note deposited with the Depositary or with the
Trustee as Notes Custodian pursuant to Paragraph 2.1 or issued in connection
with a Registered Exchange Offer shall be transferred to the beneficial owners
thereof in the form of Definitive Notes in an aggregate principal amount at
Maturity equal to the principal amount at Maturity of such Global Exchange Note,
in exchange for such Global Exchange Note, only if such transfer complies with
Paragraph 2.3 and (i) the Depositary notifies the Company that it is unwilling
or unable to continue as a Depositary for such Global Exchange Note or if at any
time the Depositary ceases to be a “clearing agency” registered under the
Exchange Act, and a successor depositary is not appointed by the Company within
90 days of such notice or after the Company becomes aware of such cessation, or
(ii) an Event of Default has occurred and is continuing or (iii) the Company, in
its sole discretion, notifies the Trustee in writing that it elects to cause the
issuance of certificated Notes under this Indenture.

 

(b)           Any Global Exchange Note that is transferable to the beneficial
owners thereof pursuant to this Paragraph 2.4 shall be surrendered by the
Depositary to the Trustee, to be so transferred, in whole or from time to time
in part, without charge, and the Trustee shall authenticate and deliver, upon
such transfer of each portion of such Global Exchange Note, an equal aggregate
principal amount at Maturity of Definitive Notes of authorized denominations. 
Any portion of a Global Exchange Note transferred pursuant to this paragraph
shall be executed, authenticated and delivered only in denominations of $1,000
(in principal amount at Maturity) and any multiple thereof and registered in
such names as the Depositary shall direct.  Any certificated Initial Note in the
form of a Definitive Note delivered in exchange for an interest in the Global
Exchange Note shall, except as otherwise provided by Paragraph 2.3(d), bear the
Restricted Notes Legend.

 

(c)           Subject to the provisions of Paragraph 2.4(b), the registered
Holder of a Global Exchange Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

(d)           In the event of the occurrence of any of the events specified in
Paragraph 2.4(a)(i), (ii) or (iii), the Company will promptly make available to
the Trustee a reasonable supply of Definitive Notes in fully registered form
without interest coupons.

 

103

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF FACE OF INITIAL NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.

 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH COMPANY OR ANY AFFILIATE OF COMPANY WAS THE
OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE), ONLY (A) TO COMPANY, (B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7)
UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING
THE NOTE FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR TO AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE
501(a)(5) OR (6) ACQUIRING THE NOTE FOR ITS OWN ACCOUNT, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT AT MATURITY OF THE NOTES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER PURSUANT TO CLAUSE (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH
OF THEM.  THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER

 

 

1

--------------------------------------------------------------------------------


 

 

INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

The following information is provided pursuant to Treas. Reg. Section 1.1275-3:

 

This debt instrument is issued with original issue discount.

 

Treasurer (513-397-9900), as a representative of the issuer, will make available
on request to holder(s) of this debt instrument the following information: 
issue price, amount of original issue discount, issue date and yield to
maturity.

 

2

--------------------------------------------------------------------------------


 

No. [                 ]

 

$

 

Senior Subordinated Discount Note due 2009

 

BROADWING INC., an Ohio corporation, promises to pay to                   or
registered assigns, the principal amount at Maturity of [                 ]
Dollars on January 20, 2009 (the “Stated Maturity Date”).

 

Interest Payment Date

 

Record Date

 

June 30, 2003

 

June 15, 2003

 

December 31, 2003

 

December 15, 2003

 

June 30, 2004

 

June 15, 2004

 

December 31, 2004

 

December 15, 2004

 

June 30, 2005

 

June 15, 2005

 

December 31, 2005

 

December 15, 2005

 

June 30, 2006

 

June 15, 2006

 

December 31, 2006

 

December 15, 2006

 

June 30, 2007

 

June 15, 2007

 

January 20, 2008

 

January 5, 2008

 

January 20, 2009

 

January 5, 2009

 

 

3

--------------------------------------------------------------------------------


 

Additional provisions of this Note are set forth on the other side of this Note.

 

 

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

 

BROADWING INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

The Bank of New York, Trustee, certifies that this is one of the Notes referred
to in the Indenture.

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

Dated:

 

 

4

--------------------------------------------------------------------------------


 

FORM OF REVERSE SIDE OF INITIAL NOTE

Senior Subordinated Discount Note due 2009

 

1.                                       Interest

 

(a)           BROADWING INC., an Ohio corporation (such corporation, and its
successors and assigns under the Indenture hereinafter referred to, being herein
called the “Company”), promises to pay cash interest on the Accreted Value at
such date, in arrears, on each of June 30 and December 31 of 2003 through 2006,
commencing on June 30, 2003, and then on each of June 30, 2007, January 20, 2008
and on the Stated Maturity Date (each, an “Interest Payment Date”), at the rate
of 12% per annum, compounded semi-annually, until the principal hereof is paid. 
Such interest on the Notes shall accrue from the most recent date to which
interest has been paid or duly provided for or, if no such interest has been
paid or duly provided for, from March 26, 2003 until the principal hereof is
due.  Principal of the Notes will accrete as set forth in the Indenture. 
Interest shall be paid in cash.  Any principal of, or premium or installment of
interest or Special Interest (as hereinafter defined) on this Note which is
overdue shall bear interest at the rate equal to 2.25% per annum above the cash
interest rate from the date such amounts are due until they are paid (to the
extent that the payment of such interest shall be legally enforceable), and such
excess interest shall be payable in cash on demand.  In addition, the accretion
of principal on the Notes will increase as set forth in the Indenture.  Interest
shall be computed on the basis of a 360-day year of twelve 30-day months.

 

(b)           Special Interest.  The holder of this Note is entitled to the
benefits of the Exchange and Registration Rights Agreement, dated as of the date
hereof, by and among the Company and the Purchasers named therein.  Capitalized
terms used in this paragraph (b) but not defined herein have the meanings
assigned to them in the Exchange and Registration Rights Agreement.  If (i) the
Exchange Offer Registration Statement is not filed with the Commission within 90
days following the Trigger Date, (ii) the Shelf Registration Statement is not
filed within 30 days after, or is not declared effective within 150 days after,
filing is required or requested pursuant to the Exchange and Registration Rights
Agreement, (iii) the Exchange Offer Registration Statement is not declared
effective on or prior to 150 days after the Trigger Date, (iv) the Registered
Exchange Offer is not consummated on or prior to 180 days after the Trigger
Date, or (v) the Shelf Registration Statement is filed and declared effective
but shall thereafter cease to be effective prior to the end of the Shelf
Registration Period (other than during a Suspension Period permitted under the
Exchange and Registration Rights Agreement) (at any time that the Company and
the Guarantors are obligated to maintain the effectiveness thereof) (each such
event referred to in clauses (i) through (v), a “Registration Default”), the
Company and the Guarantors will be jointly and severally obligated to pay
Special Interest to each holder of Transfer Restricted Notes, during the period
of one or more such Registration Defaults, at the rate equal to $0.05 per week
per $1,000 of principal amount at Maturity for the first 90 days during the
period of one or more such Registration Defaults, which amount shall increase by
$0.05 per week per $1,000 of principal amount at Maturity for each subsequent
90-day period during the continuance of one or more Registration Default, until
such time as no Registration Default is in effect (such amount equal to the
“Special Interest”), up to a maximum amount of Special Interest for all
Registration Defaults of $0.192 per week per $1,000 of principal amount at
Maturity.  All accrued Special Interest shall be paid to Holders in the same
manner as interest

 

5

--------------------------------------------------------------------------------


 

payments on the Notes on semi-annual payment dates which correspond to interest
payments for the Notes.  Following the cure of all Registration Defaults, the
accrual of Special Interest shall cease.  The Trustee shall have no
responsibility with respect to the determination of the amount of any such
Special Interest.

 

(c)           Record Dates, etc.  Upon the issuance of an Exchange Note in
exchange for this Note, any accrued and unpaid interest (including Special
Interest) on this Note shall cease to be payable to the Holder hereof but such
accrued and unpaid interest (including Special Interest) shall be payable on the
next Interest Payment Date for such Exchange Note to the Holder thereof on the
related Regular Record Date. The interest so payable, and punctually paid or
duly provided for, on any Interest Payment Date will, as provided in the
Agreement, be paid to the Person in whose name this Note is registered at the
close of business on the Regular Record Date (the “Regular Record Date”) for
such interest which shall be the fifteenth (or, in the case of a Regular Record
Date for the Stated Maturity Date and the Interest Payment Date immediately
preceding the Stated Maturity Date, the fifth) calendar day (whether or not a
Business Day) of the calendar month in which such Interest Payment Date occurs.

 

2.                                       Method of Payment

 

The Company shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered holders of Notes at the close of business on the June
15 or December 15 next preceding the Interest Payment Date (or, in the case of
the Stated Maturity Date and the Interest Payment Date immediately preceding the
Stated Maturity Date, January 5) even if Notes are canceled after the record
date and on or before the Interest Payment Date.  Holders must surrender Notes
to a Paying Agent to collect principal payments.  The Company shall pay
principal, Special Interest, if any, and interest in money of the United States
of America that at the time of payment is legal tender for payment of public and
private debts.  The Company will make all money payments in respect of a
certificated Note (including principal and interest), at the office of the
Paying Agent or, at the option of the Company, by mailing a check to the
registered address of each Holder thereof; provided, however, that money
payments on the Notes shall be made, in the case of a Holder of at least
$1,000,000 aggregate principal amount at Maturity of Notes, by wire transfer to
a U.S. dollar account maintained by the payee with a bank in the United States
if such Holder elects payment by wire transfer by giving written notice to the
Trustee or the Paying Agent to such effect designating such account no later
than 30 days immediately preceding the relevant due date for payment (or such
other date as the Trustee may accept in its discretion).

 

3.                                       Paying Agent and Registrar

 

Initially, The Bank of New York, a banking corporation organized under the laws
of the State of New York (the “Trustee”), will act as Paying Agent and
Registrar.  The Company may appoint and change any Paying Agent, Registrar or
co-registrar without notice.  The Company or any of its domestically
incorporated Wholly Owned Subsidiaries (other than any member of the BCI Group)
may act as Paying Agent, Registrar or co-registrar.

 

6

--------------------------------------------------------------------------------


 

4.                                       Indenture

 

The Company issued the Notes under an Indenture, dated as of  March 26, 2003
(the “Indenture”), by and between the Company and the Trustee.  The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as
in effect on the date of the Indenture (the “TIA”).  Terms defined in the
Indenture and used but not defined herein have the meanings ascribed thereto in
the Indenture.  The Notes are subject to all terms and provisions of the
Indenture, and Holders (as defined in the Indenture) are referred to the
Indenture and the TIA for a statement of such terms and provisions.

 

The Notes are senior subordinated unsecured discount obligations of the Company
limited to $441,628,051.27 aggregate principal amount at Maturity at any one
time outstanding (subject to Section 2.07 of the Indenture).  This Note is one
of the series of the Initial Notes that are referred to in the Indenture issued
in an aggregate original principal amount at Maturity of $441,628,051.27.  The
Notes include the Initial Notes and any Exchange Notes issued in exchange for
Initial Notes.  The Initial Notes and the Exchange Notes are treated as a single
class of Notes under the Indenture.  The Initial Notes of each series and the
Exchange Notes of the corresponding series are treated as a single series of
Notes under the Indenture.  The Indenture imposes certain limitations on the
ability of the Company and its Restricted Subsidiaries to, among other things,
make certain Investments and other Restricted Payments, pay dividends and other
distributions, incur Indebtedness, enter into consensual restrictions upon the
payment of certain dividends and distributions by such Restricted Subsidiaries,
issue or sell shares of Capital Stock of such Restricted Subsidiaries, enter
into or permit certain transactions with Affiliates and make asset sales.  The
Indenture also imposes limitations on the ability of the Company to consolidate
or merge with or into any other Person or convey, transfer or lease all or
substantially all of the property of the Company.

 

The Notes are guaranteed, on a senior subordinated basis, by all existing and
future Restricted Subsidiaries that are or shall become Guarantors in accordance
with the terms of the Indenture.

 

5.                                       Optional Redemption

 

Except as set forth in the last paragraph of this Section 5, the Notes shall not
be redeemable at the option of the Company prior to March 26, 2006.
  Thereafter, the Notes are subject to redemption, at the election of the
Company, in whole or in part (in the principal amount at Maturity of not less
than $5,000,000 and integral multiples thereof), upon not less than thirty
(30) nor more than sixty (60) days’ notice by mail at the prices listed below
(expressed as a percentage of the Accreted Value of the Notes being prepaid as
of the Redemption Date) plus accrued interest to the Redemption Date (each
prepayment to be in an aggregate Accreted Value of Notes of not less than $5
million):

 

7

--------------------------------------------------------------------------------


 

Redemption Date

 

Redemption Price

 

 

 

 

 

March 26, 2006 - March 25, 2007

 

108

%

 

 

 

 

March 26, 2007 - March 25, 2008

 

106

%

 

 

 

 

March 26, 2008 - January 19, 2009

 

104

%

 

On any Interest Payment Date occurring on or prior to March 26, 2006, the
Company may redeem all or any part (in the principal amount at Maturity of not
less than $5,000,000 and integral multiples thereof) of the then outstanding
Accreted Value of Notes upon not less than thirty (30) nor more than sixty (60)
days’ notice by mail at a price equal to the sum of (x) 100% of the Accreted
Value of such Notes being redeemed as of the applicable Interest Payment Date
plus (y) a Make Whole Premium.  As used herein, the “Make Whole Premium” means,
as at any date, (a) an amount equal to the present value of the remaining
payments of interest on the Notes and the Redemption Price of the Notes,
assuming that on March 26, 2006 the entire Accreted Value of the Notes then
outstanding will be redeemed at 108% of the Accreted Value thereof, together
with accrued interest, and using an annual discount factor (applied
semi-annually) equal to the Treasury Rate plus 0.50%, less (b) the Accreted
Value of the Notes outstanding as at the day of determination; provided,
however, that in no case shall the Make Whole Premium be less than zero.  For
purposes of this definition, the “Treasury Rate” shall mean a rate equal to the
then current yield to maturity on the most actively traded U.S. Treasury
security having a maturity on March 26, 2006.  In the event there are not
actively traded U.S. Treasury securities with a maturity on March 26, 2006, then
the yield to maturity shall be determined by linear interpolation using the
closest, but shorter, maturity for actively traded U.S. Treasury securities and
the closest, but longer, maturity for actively traded U.S. Treasury maturities.

 

6.                                       Sinking Fund

 

The Notes are not subject to any sinking fund.

 

7.                                       Notice of Redemption

 

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the Redemption Date to each Holder of Notes to be
redeemed at such Holder’s registered address.  Notes in denominations larger
than $1,000 (in principal amount at Maturity) may be redeemed in part but only
in multiples of $1,000 (in principal amount at Maturity).  If money sufficient
to pay the redemption price of and accrued and unpaid interest and Special
Interest, if any, on all Notes (or portions thereof) to be redeemed on the
Redemption Date is deposited with the Paying Agent on or before the Redemption
Date and certain other conditions are satisfied, on and after such date, cash
interest and Special Interest, if any, ceases to accrue on such Notes (or such
portions thereof) called for redemption.

 

8

--------------------------------------------------------------------------------


 

8.                                       Repurchase of Notes at the Option of
Holders upon Change of Control and Sale of Assets

 

Upon the occurrence of a Change of Control, each Holder of Notes shall have the
right, subject to certain conditions specified in the Indenture, to require the
Company to repurchase all or any part of the Notes of such Holder at a purchase
price in cash equal to 101% of the Accreted Value of the Notes to be
repurchased, plus accrued and unpaid interest thereon and Special Interest, if
any, in respect thereof to the date of repurchase (subject to the right of
Holders of record on the relevant record date to receive interest due and
Special Interest, if any, on the relevant Interest Payment Date) as provided in,
and subject to the terms of, the Indenture.

 

In accordance with Section 4.10 of the Indenture, the Company will be required
to offer to purchase Notes upon the occurrence of certain sales of assets.

 

9.                                       Subordination.

 

The Notes are subordinated to Senior Indebtedness, as defined in the Indenture. 
To the limited extent provided in the Indenture, Senior Indebtedness must be
paid before the Notes may be paid.  Each of the Company and the Guarantors
agrees, and each Holder by accepting a Note agrees, to the subordination
provisions contained in the Indenture and authorizes the Trustee to give them
effect and appoints the Trustee as attorney-in-fact for such purpose.

 

10.                                 Denominations; Transfer; Exchange

 

The Notes are in registered form without coupons in denominations of $1,000 (in
principal amount at Maturity) and multiples thereof.  A Holder may transfer or
exchange Initial Notes in accordance with the Indenture.  Upon any transfer or
exchange, the Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorse­ments or transfer documents and to pay
any taxes required by law or permitted by the Indenture.  The Company shall not
be required to make and the Regis­trar need not register transfers or exchanges
of Notes selected for redemption (except, in the case of a Note to be redeemed
in part, the portion of the Note not to be redeemed) or any Notes for a period
of 15 days prior to a selection of Notes to be redeemed.

 

11.                                 Persons Deemed Owners

 

Except as provided in paragraph 2 hereof, the registered Holder of this Note
shall be treated as the owner of it for all purposes.

 

12.                                 Unclaimed Money

 

If money for the payment of principal of or interest on the Notes has been
deposited with the Trustee or Paying Agent and remains unclaimed for two years
after such amount is due and payable, the Trustee or Paying Agent shall pay the
money back to the Company at its written request unless an abandoned property
law designates another Person.  After any such payment, the Trustee and the
Paying Agent shall have no further liability for such funds and Holders entitled
to the money must look only to the recipient and not to the Trustee for payment.

 

9

--------------------------------------------------------------------------------


 

13.           Discharge and Defeasance

 

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Notes and the Indenture if the Company deposits
with the Trustee money or U.S. Government Obligations for the payment of
principal of and interest on the Notes to redemption or maturity, as the case
may be.

 

14.                                 Amendment, Waiver

 

Subject to certain exceptions set forth in the Indenture, (a) the Indenture or
the Notes may be amended without prior notice to any Holder but with the written
consent of the Holders of at least a majority in aggregate principal amount at
Maturity of the Notes then outstanding (including consents obtained in
connection with a tender offer or exchange for the Notes) and (b) any default
may be waived with the written consent of the Holders of at least a majority in
principal amount at Maturity of the outstanding Notes.  Subject to certain
exceptions set forth in the Indenture, without the consent of any Holder of
Notes, the Company and the Trustee may amend the Indenture or the Notes (a) to
cure any ambiguity, omission, defect or inconsistency; (b) to comply with
Article 6 of the Indenture; (c) to provide for uncertificated Notes in addition
to or in place of certificated Notes (provided, however, that the uncertificated
Notes are issued in registered form for purposes of Section 163(f) of the Code,
or in a manner such that the uncertificated Notes are described in Section
163(f)(2)(B) of the Code); (d) to add Guarantees of the Notes or to secure
Notes; (e) to add to the covenants of the Company for the benefit of the Holders
or to surrender any right or power conferred on the Company in the Indenture;
(f) to comply with any requirement of the Commission in connection with
qualifying, or maintaining the qualification of, the Indenture under the TIA; 
(g) to make any change that does not adversely affect the rights of any Holder;
(h) to provide for the issuance of the Exchange Notes which shall have terms
substantially identical in all material respects to the Initial Notes (except
that the transfer restrictions contained in the Initial Notes shall be modified
or eliminated, as appropriate), and which shall be treated, together with any
outstanding Initial Notes or the Exchange Notes, as a single issue of
securities; or (i) to change the name or title of the Notes.

 

15.                                 Defaults, Remedies and Acceleration

 

If an Event of Default (other than an Event of Default relating to certain
events of bankruptcy, insolvency or reorganization of the Company) occurs and is
continuing, the Trustee or the Holders of 25% or more in principal amount at
Maturity of the outstanding Notes may declare the principal of and accrued but
unpaid interest on all the Notes to be due and payable.  Upon such a
declaration, such principal and interest shall be due and payable immediately. 
If an Event of Default relating to certain events of bankruptcy, insolvency or
reorganization of the Company occurs, the principal of and interest on all the
Notes shall become and be immediately due and payable without any declaration or
other act on the part of the Trustee or any Holders.  Under certain
circumstances, the Holders of a majority in principal amount at Maturity of the
Notes may rescind any such acceleration with respect to the Notes and its
consequences.  If an Event of Default has occurred and is continuing, the Notes
will accrue an additional interest at 3% per annum, until such time as no Event
of Default shall be continuing (to the extent that the payment of such interest
shall be legally enforceable); provided that 2.25% of such additional

 

10

--------------------------------------------------------------------------------


 

interest shall be payable in cash and 0.75% of such additional interest shall be
added to the principal amount of the Notes as set forth in the definition of
Accreted Value.

 

Subject to the provisions of the Indenture relating to the duties of the
Trustee, in case an Event of Default occurs and is continuing, the Trustee will
be under no obligation to exercise any rights or powers under the Indenture at
the request or direction of any of the Holders, unless such Holders have offered
to the Trustee reasonable indemnity or security against any loss, liability or
expense.  Except to enforce the right to receive payment of principal or
interest when due, no Holder may pursue any remedy with respect to the Indenture
or the Notes unless (i) such Holder has previously given to the Trustee written
notice stating that an Event of Default is continuing, (ii) Holders of at least
25% in principal amount at Maturity of the outstanding Notes have requested the
Trustee in writing to pursue the remedy, (iii) such Holder or Holders have
offered to the Trustee reasonable security or indemnity against any loss,
liability or expense, (iv) the Trustee has not complied with such request within
60 days after receipt of the request and the offer of security or indemnity and
(v) the Holders of a majority in principal amount at Maturity of the outstanding
Notes have not given the Trustee a direction inconsistent with such request
during such 60-day period.  Subject to certain restrictions, the Holders of a
majority in principal amount at Maturity of the out­standing Notes are given the
right to direct the time, method and place of conducting any proceed­ing for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee.  The Trustee, how­ever, may refuse to follow any direction that
conflicts with law or the Indenture or, subject to certain exceptions in the
Indenture, that the Trustee determines is unduly prejudicial to the rights of
other Holders or would involve the Trustee in personal liability.  Prior to
taking any action under the Indenture, the Trustee shall be entitled to
indemnification satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking such action.

 

16.                                 Trustee Dealings with the Company

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obliga­tions owed to it
by the Company or its Affiliates and may other­wise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

17.                                 No Recourse Against Others

 

A director, officer, employee or stockholder, as such, of the Company or any of
the Subsidiaries shall not have any liability for any obligations of the Company
or any of the Subsidiaries under the Notes or the Indenture or for any claim
based on, in respect of or by reason of such obligations or their crea­tion.  By
accepting a Note, each Holder waives and releases all such liability.  The
waiver and release are part of the considera­tion for the issue of the Notes.

 

11

--------------------------------------------------------------------------------


 

18.                                 Authentication

 

This Note shall not be valid until an author­ized signatory of the Trustee (or
an authenticating agent) manually signs the certificate of authentication on the
other side of this Note.

 

19.                                 Abbreviations

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

20.                                 Governing Law

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

21.                                 Registration Rights

 

Pursuant to the Exchange and Registration Rights Agreement, the Company will be
obligated upon the occurrence of certain events to consummate an exchange offer
pursuant to which the Holder of this Note shall have the right to exchange this
Note for an Exchange Note, which has been registered under the Securities Act,
in like original principal amount at Maturity and having terms identical in all
material respects to this Note, other than that there shall be no provision for
Special Interest.

 

The Company will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.

 

12

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s soc. sec. or tax I.D. No.)

 

 

and irrevocably appoint                           agent to transfer this Note on
the books of the Company.  The agent may substitute another to act for him.

 

 

 

 

Date:

 

Your Signature:

 

 

 

 

 

 

Sign exactly as your name appears on the other side of this Note.

 

13

--------------------------------------------------------------------------------


 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION OF TRANSFER RESTRICTED
NOTES

 

This certificate relates to $               principal amount at Maturity of
Notes held in definitive form by the undersigned.

 

The undersigned has requested the Trustee by written order to exchange or
register the transfer of a Note or Notes.

 

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that such Notes
are being transferred in accordance with its terms:

 

CHECK ONE BOX BELOW

 

 

o

(1)

 

to the Company; or

 

 

 

 

 

 

o

(2)

 

to the Registrar for registration in the name of the Holder, without transfer;
or

 

 

 

 

 

 

o

(3)

 

pursuant to an effective registration statement under the Securities Act of
1933; or

 

 

 

 

 

 

o

(4)

 

inside the United States to a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act of 1933) that purchases for its own account
or for the account of a qualified institutional buyer to whom notice is given
that such transfer is being made in reliance on Rule 144A, in each case pursuant
to and in compliance with Rule 144A under the Securities Act of 1933; or

 

 

 

 

 

 

o

(5)

 

outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or

 

 

 

 

 

 

o

(6)

 

to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act of 1933) that has furnished to the Trustee a
signed letter containing certain representations and agreements; or

 

 

 

 

 

 

o

(7)

 

pursuant to another available exemption from registration provided by Rule 144
under the Securities Act of 1933.

 

14

--------------------------------------------------------------------------------


 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Trustee may require, prior to registering any such transfer of the
Notes, such legal opinions, certifications and other information as the Company
has reasonably requested to confirm that such transfer is being made pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act of 1933.

 

 

 

 

 

Your Signature

 

 

 

 

Signature Guarantee:

 

 

 

 

 

Date:

 

 

 

 

Signature must be guaranteed

Signature of Signature

 

by a participant in a

Guarantee

 

recognized signature guaranty

 

 

medallion program or other

 

 

signature guarantor acceptable

 

 

to the Trustee

 

 

 

 

TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:

 

 

 

 

NOTICE:  To be executed by

 

an executive officer

 

15

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section  4.09 (Change of Control) or Section 4.10 (Application of Excess
Proceeds from Sale of Assets) of the Indenture, check the box:

 

o

 

o

 

 

 

Limitation on Sales of Assets and Subsidiary Stock

 

Change of Control

 

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.09 or 4.10 of the Indenture, state the principal amount at
Maturity ($1,000 or a multiple thereof):

 

$

 

 

Date:

 

Your Signature:

 

 

(Sign exactly as your name appears on the other side of the Note)

 

 

Signature Guarantee:

 

 

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF FACE OF EXCHANGE NOTE

[Global Notes Legend]

 

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
HOLDINGS OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO., OR SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL EXCHANGE NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL EXCHANGE NOTE SHALL
BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.

 

The following information is provided pursuant to Treas. Reg. Section 1.1275-3:

 

This debt instrument is issued with original issue discount.

 

Treasurer (513-397-9900), as a representative of the issuer, will make available
on request to holder(s) of this debt instrument the following information: 
issue price, amount of original issue discount, issue date and yield to
maturity.

 

17

--------------------------------------------------------------------------------


 

No. [                   ]

 

$

 

Senior Subordinated Discount Note due 2009

 

[CUSIP No.             ]

 

BROADWING INC., an Ohio corporation, promises to pay
to                                    , or registered assigns, the principal
amount at Maturity of [                 ] Dollars on January 20, 2009 (the
“Stated Maturity Date”).

 

Interest Payment Date

 

Record Date

June 30, 2003

 

June 15, 2003

December 31, 2003

 

December 15, 2003

June 30, 2004

 

June 15, 2004

December 31, 2004

 

December 15, 2004

June 30, 2005

 

June 15, 2005

December 31, 2005

 

December 15, 2005

June 30, 2006

 

June 15, 2006

December 31, 2006

 

December 15, 2006

June 30, 2007

 

June 15, 2007

January 20, 2008

 

January 5, 2008

January 20, 2009

 

January 5, 2009

 

18

--------------------------------------------------------------------------------


 

Additional provisions of this Note are set forth on the other side of this Note.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

 

 

BROADWING INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

The Bank of New York, Trustee, certifies that this is one of the Notes referred
to in the Indenture.

 

 

 

By:

 

 

 

 

Authorized Signatory

Dated:

 

 

 

*/ If the Note is to be issued in global form, add the Global Notes Legend and
the attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL EXCHANGE
NOTES - SCHEDULE OF INCREASES OR DECREASES IN GLOBAL EXCHANGE NOTE”.

 

19

--------------------------------------------------------------------------------


 

FORM OF REVERSE SIDE OF EXCHANGE NOTE

Senior Subordinated Discount Note due 2009

 

1.                                       Interest

 

BROADWING INC., an Ohio corporation (such corporation, and its successors and
assigns under the Indenture hereinafter referred to, being herein called the
“Company”), promises to pay cash interest at the Accreted Value at such date, in
arrears, on each of June 30 and December 31 of 2003 through 2006, commencing on
June 30, 2003, and then on each of June 30, 2007, January 20, 2008 and on the
Stated Maturity Date (each, an “Interest Payment Date”), at the rate of 12% per
annum, compounded semi-annually, until the principal hereof is paid.  Such
interest on the Notes shall accrue from the most recent date to which interest
has been paid or duly provided for or, if no such interest has been paid or duly
provided for, from March 26, 2003 until the principal hereof is due.  Principal
of the Notes will accrete as set forth in the Indenture.  Interest shall be paid
in cash.  Any principal of, or premium or installment of interest on this Note
which is overdue shall bear interest at the rate equal to 2.25% per annum above
the cash interest rate from the date such amounts are due until they are paid
(to the extent that the payment of such interest shall be legally enforceable),
and such excess interest shall be payable on demand.  In addition, the accretion
of principal on the Notes will increase as set forth in the Indenture.  Interest
shall be computed on the basis of a 360-day year of twelve 30-day months. The
interest so payable, and punctually paid or duly provided for, on any Interest
Payment Date will, as provided in the Agreement, be paid to the Person in whose
name this Note is registered at the close of business on the Regular Record
Date.  “Regular Record Date” for such interest shall be the fifteenth (or, in
the case of a Regular Record Date for the Stated Maturity Date and the Interest
Payment Date immediately preceding the Stated Maturity Date, the fifth) calendar
day (whether or not a Business Day) immediately preceding such Interest Payment
Date.

 

2.                                       Method of Payment

 

The Company shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered holders of Notes at the close of business on the June
15 or December 15 next preceding the Interest Payment Date (or, in the case of
the Stated Maturity Date and the Interest Payment Date immediately preceding the
Stated Maturity Date, January 5) even if Notes are canceled after the record
date and on or before the Interest Payment Date.  Holders must surrender Notes
to a Paying Agent to collect principal payments.  The Company shall pay
principal and interest in money of the United States of America that at the time
of payment is legal tender for payment of public and private debts.  The Company
will make all money payments in respect of a certificated Note (including
principal and interest), of the Paying Agent or, at the option of the Company,
by mailing a check to the registered address of each Holder thereof; provided,
however, that money payments on the Notes shall be made, in the case of a Holder
of at least $1,000,000 aggregate principal amount at Maturity of Notes, by wire
transfer to a U.S. dollar account maintained by the payee with a bank in the
United States if such Holder elects pay­ment by wire transfer by giving written
notice to the Trustee or the Paying Agent to such effect designating such
account no later than 30 days immediately preceding the relevant due date for
payment (or such other date as the Trustee may accept in its discretion).

 

20

--------------------------------------------------------------------------------


 

3.                                       Paying Agent and Registrar

 

Initially, The Bank of New York, a banking corporation organized under the laws
of the State of New York (the “Trustee”), will act as Paying Agent and
Registrar.  The Company may appoint and change any Paying Agent, Registrar or
co-registrar without notice.  The Company or any of its domestically
incorporated Wholly Owned Subsidiaries (other than any member of the BCI Group)
may act as Paying Agent, Registrar or co-registrar.

 

4.                                       Indenture

 

The Company issued the Notes under an Indenture, dated as of March 26, 2003 (the
“Indenture”), by and between the Company and the Trustee.  The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as
in effect on the date of the Indenture (the “TIA”).  Terms defined in the
Indenture and used but not defined herein have the meanings ascribed thereto in
the Indenture.  The Notes are subject to all terms and provisions of the
Indenture, and Holders (as defined in the Indenture) are referred to the
Indenture and the TIA for a statement of such terms and provisions.

 

The Notes are senior subordinated unsecured discount obligations of the Company
limited to $441,628,051.27 aggregate principal amount at Maturity at any one
time outstanding (subject to Section 2.07 of the Indenture).  This Note is one
of the Exchange Notes referred to in the Indenture issued in an aggregate
principal amount at Maturity of $441,628,051.27.  The Notes include the Exchange
Notes issued in exchange for Initial Notes.  The Initial Notes and the Exchange
Notes are treated as a single class of Notes under the Indenture.  The Initial
Notes of each series and the Exchange Notes of the corresponding series are
treated as a single series of Notes under the Indenture.  The Indenture imposes
certain limitations on the ability of the Company and its Restricted
Subsidiaries to, among other things, make certain Investments and other
Restricted Payments, pay dividends and other distributions, incur Indebtedness,
enter into consensual restrictions upon the payment of certain dividends and
distributions by such Restricted Subsidiaries, issue or sell shares of Capital
Stock of such Restricted Subsidiaries, enter into or permit certain transactions
with Affiliates and make asset sales.  The Indenture also imposes limitations on
the ability of the Company to consolidate or merge with or into any other Person
or convey, transfer or lease all or substantially all of the property of the
Company.

 

The Notes are guaranteed, on a senior subordinated basis, by all existing and
future Restricted Subsidiaries that are or shall become Guarantors in accordance
with the terms of the Indenture.

 

5.                                       Optional Redemption

 

Except as set forth in the last paragraph of this Section 5, the Notes shall not
be redeemable at the option of the Company prior to March 26, 2006.  Thereafter,
the Notes are subject to redemption, at the election of the Company, in whole or
in part (in the principal amount at Maturity of not less than $5,000,000 and
integral multiples thereof), upon not less than ten (30) nor more than sixty
(60) days’ notice by mail at the prices listed below (expressed as a

 

21

--------------------------------------------------------------------------------


 

percentage of the Accreted Value of the Notes being prepaid as of the Redemption
Date) plus accrued interest to the Redemption Date (each prepayment to be in an
aggregate Accreted Value of Notes of not less than $5 million):

 

Redemption Date

 

Redemption Price

 

March 26, 2006 - March 25, 2007

 

108

%

March 26, 2007 - March 25, 2008

 

106

%

March 26, 2008 - January 19, 2009

 

104

%

 

On any Interest Payment Date occurring on or prior to March 26, 2006, the
Company may redeem all or any part (in the principal amount at Maturity of not
less than $5,000,000 and integral multiples thereof) of the then outstanding
Accreted Value of Notes upon not less than thirty (30) nor more than sixty (60)
days’ notice by mail at a price equal to the sum of (x) 100% of the Accreted
Value of such Notes being redeemed as of the applicable Interest Payment Date
plus (y) a Make Whole Premium.  As used herein, the “Make Whole Premium” means,
as at any date, (a) an amount equal to the present value of the remaining
payments of interest on the Notes and the Redemption Price of the Notes,
assuming that on March 26, 2006 the entire Accreted Value of the Notes then
outstanding will be redeemed at 108% of the Accreted Value thereof, together
with accrued interest, and using an annual discount factor (applied
semi-annually) equal to the Treasury Rate plus 0.50%, less (b) the Accreted
Value of the Notes outstanding as at the day of determination; provided,
however, that in no case shall the Make Whole Premium be less than zero.  For
purposes of this definition, the “Treasury Rate” shall mean a rate equal to the
then current yield to maturity on the most actively traded U.S. Treasury
security having a maturity on March 26, 2006.  In the event there are not
actively traded U.S. Treasury securities with a maturity on March 26, 2006, then
the yield to maturity shall be determined by linear interpolation using the
closest, but shorter, maturity for actively traded U.S. Treasury securities and
the closest, but longer, maturity for actively traded U.S. Treasury maturities.

 

6.                                       Sinking Fund

 

The Notes are not subject to any sinking fund.

 

7.                                       Notice of Redemption

 

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the Redemption Date to each Holder of Notes to be
redeemed at such Holder’s registered address.  Notes in denominations larger
than $1,000 (in principal amount at Maturity) may be redeemed in part but only
in multiples of $1,000 (in principal amount at Maturity).  If money sufficient
to pay the redemption price of and accrued and unpaid interest on all Notes (or
portions thereof) to be redeemed on the Redemption Date is deposited with the
Paying Agent on or before the Redemption Date and certain other conditions are
satisfied, on and

 

22

--------------------------------------------------------------------------------


 

after such date, cash interest ceases to accrue on such Notes (or such portions
thereof) called for redemption.

 

8.                                       Repurchase of Notes at the Option of
Holders upon Change of Control and Sale of Assets

 

Upon the occurrence of a Change of Control, each Holder of Notes shall have the
right, subject to certain conditions specified in the Indenture, to require the
Company to repurchase all or any part of the Notes of such Holder at a purchase
price in cash equal to 101% of the Accreted Value of the Notes to be
repurchased, plus accrued and unpaid interest thereon and Special Interest, if
any, in respect thereof to the date of repurchase (subject to the right of
Holders of record on the relevant record date to receive interest due and
Special Interest, if any, on the relevant Interest Payment Date) as provided in,
and subject to the terms of, the Indenture.

 

In accordance with Section 4.10 of the Indenture, the Company will be required
to offer to purchase Notes upon the occurrence of certain sales of assets.

 

9.                                       Subordination

 

The Notes subordinated to Senior Indebtedness, as defined in the Indenture.  To
the limited extent provided in the Indenture, Senior Indebtedness must be paid
before the Notes may be paid.  Each of the Company and the Guarantors agrees,
and each Holder by accepting a Note agrees, to the subordination provisions
contained in the Indenture and authorizes the Trustee to give them effect and
appoints the Trustee as attorney-in-fact for such purpose.

 

10.                                 Denominations; Transfer; Exchange

 

The Notes are in registered form without coupons in denominations of $1,000 (in
principal amount at Maturity) and multiples thereof.  A Holder may transfer or
exchange Initial Notes in accordance with the Indenture.  Upon any transfer or
exchange, the Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorse­ments or transfer documents and to pay
any taxes required by law or permitted by the Indenture.  The Company shall not
be required to make and the Registrar need not register transfers or exchanges
of Notes selected for redemption (except, in the case of a Note to be redeemed
in part, the portion of the Note not to be redeemed) or any Notes for a period
of 15 days prior to a selection of Notes to be redeemed.

 

11.                                 Persons Deemed Owners

 

Except as provided in paragraph 2 hereof, the registered Holder of this Note
shall be treated as the owner of it for all purposes.

 

12.                                 Unclaimed Money

 

If money for the payment of principal of or interest on the Notes has been
deposited with the Trustee or Paying Agent and remains unclaimed for two years
after such amount is due and payable, the Trustee or Paying Agent shall pay the
money back to the Company at its written request unless an abandoned property
law designates another Person.  After any such payment, the Trustee and the
Paying Agent shall have no further liability for such

 

23

--------------------------------------------------------------------------------


 

funds and Holders entitled to the money must look only to the recipient and not
to the Trustee for payment.

 

13.                                 Discharge and Defeasance

 

Subject to certain conditions, the Company at any time may terminate some of or
all its obligations under the Notes and the Indenture if the Company deposits
with the Trustee money or U.S. Government Obligations for the payment of
principal of and interest on the Notes to redemption or maturity, as the case
may be.

 

14.                                 Amendment, Waiver

 

Subject to certain exceptions set forth in the Indenture, (a) the Indenture or
the Notes may be amended without prior notice to any Holder but with the written
consent of the Holders of at least a majority in aggregate principal amount at
Maturity of the Notes then outstanding (including consents obtained in
connection with a tender offer or exchange for the Notes) and (b) any default
may be waived with the written consent of the Holders of at least a majority in
principal amount at Maturity of the outstanding Notes.  Subject to certain
exceptions set forth in the Indenture, without the consent of any Holder of
Notes, the Company and the Trustee may amend the Indenture or the Notes (a) to
cure any ambiguity, omission, defect or inconsistency; (b) to comply with
Article 6 of the Indenture; (c) to provide for uncertificated Notes in addition
to or in place of certificated Notes (provided, however, that the uncertificated
Notes are issued in registered form for purposes of Section 163(f) of the Code,
or in a manner such that the uncertificated Notes are described in Section
163(f)(2)(B) of the Code); (d) to add Guarantees of the Notes or to secure
Notes; (e) to add to the covenants of the Company for the benefit of the Holders
or to surrender any right or power conferred on the Company in the Indenture;
(f) to comply with any requirement of the Commission in connection with
qualifying, or maintaining the qualification of, the Indenture under the TIA;
(g) to make any change that does not adversely affect the rights of any Holder;
(h) to provide for the issuance of the Exchange Notes which shall have terms
substantially identical in all material respects to the Initial Notes (except
that the transfer restrictions contained in the Initial Notes shall be modified
or eliminated, as appropriate), and which shall be treated, together with any
outstanding Initial Notes or the Exchange Notes, as a single issue of
securities; or (i) to change the name or title of the Notes.

 

15.                                 Defaults, Remedies and Acceleration

 

If an Event of Default (other than an Event of Default relating to certain
events of bankruptcy, insolvency or reorganization of the Company) occurs and is
continuing, the Trustee or the Holders of 25% or more in principal amount at
Maturity of the outstanding Notes may declare the principal of and accrued but
unpaid interest on all the Notes to be due and payable.  Upon such a
declaration, such principal and interest shall be due and payable immediately. 
If an Event of Default relating to certain events of bankruptcy, insolvency or
reorganization of the Company occurs, the principal of and interest on all the
Notes shall become and be immediately due and payable without any declaration or
other act on the part of the Trustee or any Holders.  Under certain
circumstances, the Holders of a majority in principal amount at Maturity of the
Notes may rescind any such acceleration with respect to the Notes and its
consequences.  If an

 

24

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, the Notes will accrue an
additional interest at 3% per annum, until such time as no Event of Default
shall be continuing (to the extent that the payment of such interest shall be
legally enforceable); provided that 2.25% of such additional interest shall be
payable in cash and 0.75% of such additional interest shall be added to the
principal amount of the Notes as set forth in the definition of Accreted Value.

 

Subject to the provisions of the Indenture relating to the duties of the
Trustee, in case an Event of Default occurs and is continuing, the Trustee will
be under no obligation to exercise any rights or powers under the Indenture at
the request or direction of any of the Holders, unless such Holders have offered
to the Trustee reasonable indemnity or security against any loss, liability or
expense.  Except to enforce the right to receive payment of principal or
interest when due, no Holder may pursue any remedy with respect to the Indenture
or the Notes unless (i) such Holder has previously given to the Trustee written
notice stating that an Event of Default is continuing, (ii) Holders of at least
25% in principal amount at Maturity of the out­standing Notes have requested the
Trustee in writing to pursue the remedy, (iii) such Holder or Holders have
offered to the Trustee reasonable security or indemnity against any loss,
liability or expense, (iv) the Trustee has not complied with such request within
60 days after receipt of the request and the offer of security or indemnity and
(v) the Holders of a majority in principal amount at Maturity of the outstanding
Notes have not given the Trustee a direction inconsistent with such request
during such 60-day period.  Subject to certain restrictions, the Holders of a
majority in principal amount at Maturity of the out­standing Notes are given the
right to direct the time, method and place of conducting any proceed­ing for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee.  The Trustee, how­ever, may refuse to follow any direction that
conflicts with law or the Indenture or, subject to certain exceptions in the
Indenture, that the Trustee determines is unduly prejudicial to the rights of
other Holders or would involve the Trustee in personal liability.  Prior to
taking any action under the Indenture, the Trustee shall be entitled to
indemnification satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking such action.

 

16.                                 Trustee Dealings with the Company

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obliga­tions owed to it
by the Company or its Affiliates and may other­wise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.

 

17.                                 No Recourse Against Others

 

A director, officer, employee or stockholder, as such, of the Company or any of
the Subsidiaries shall not have any liability for any obligations of the Company
or any of the Subsidiaries under the Notes or the Indenture or for any claim
based on, in respect of or by reason of such obligations or their crea­tion.  By
accepting a Note, each Holder waives and releases all such liability.  The
waiver and release are part of the considera­tion for the issue of the Notes.

 

25

--------------------------------------------------------------------------------


 

18.                                 Authentication

 

This Note shall not be valid until an author­ized signatory of the Trustee (or
an authenticating agent) manually signs the certificate of authentication on the
other side of this Note.

 

19.                                 Abbreviations

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

20.                                 Governing Law

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

21.                                 CUSIP Numbers

 

the Company has caused CUSIP numbers to be printed on the Notes and has directed
the Trustee to use CUSIP numbers in notices of redemption as a convenience to
Holders.  No representation is made as to the accuracy of such numbers either as
printed on the Notes or as contained in any notice of redemption and reliance
may be placed only on the other identification numbers placed thereon.

 

The Company will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.

 

26

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to

 

(Print or type assignee’s name, address and zip code)

 

(Insert assignee’s soc. sec. or tax I.D. No.)

 

and irrevocably appoint                           agent to transfer this Note on
the books of the Company.  The agent may substitute another to act for him.

 

 

 

 

 

 

Date:

 

Your Signature:

 

 

 

 

 

 

Sign exactly as your name appears on the other side of this Note.

 

27

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section  4.09 (Change of Control) or Section 4.10 (Application of Excess
Proceeds from Sale of Assets) of the Indenture, check the box:

 

o

 

 

o

 

 

 

 

Limitation on Sales of Assets and Subsidiary Stock

 

 

Change of Control

 

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.09 or 4.10 of the Indenture, state the principal amount at
Maturity ($1,000 or a multiple thereof):

 

$

 

 

Date:

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the other side of the Note)

 

Signature Guarantee:

 

 

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee

 

28

--------------------------------------------------------------------------------


 

Execution copy

 

BROADWING INC.

 

Senior Subordinated Discount Notes due 2009

 

 

INDENTURE

 

 

Dated as of March 26, 2003

 

 

THE BANK OF NEW YORK,

 

Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.DEFINITIONS

SECTION 1.02.INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT

SECTION 1.03.RULES OF CONSTRUCTION

 

ARTICLE 2. THE NOTES

 

SECTION 2.01.FORM AND DATING

SECTION 2.02.EXECUTION AND AUTHENTICATION

SECTION 2.03.REGISTRAR AND PAYING AGENT

SECTION 2.04.PAYING AGENT TO HOLD MONEY IN TRUST

SECTION 2.05.HOLDER LISTS

SECTION 2.06.TRANSFER AND EXCHANGE

SECTION 2.07.REPLACEMENT NOTES

SECTION 2.08.OUTSTANDING NOTES

SECTION 2.09.TEMPORARY NOTES

SECTION 2.10.CANCELLATION

SECTION 2.11.DEFAULTED INTEREST

SECTION 2.12.CUSIP NUMBERS

 

ARTICLE 3. REDEMPTION

 

SECTION 3.01.NOTICES TO TRUSTEE

SECTION 3.02.SELECTION OF NOTES TO BE REDEEMED

SECTION 3.03.NOTICE OF REDEMPTION

SECTION 3.04.EFFECT OF NOTICE OF REDEMPTION

SECTION 3.05.DEPOSIT OF REDEMPTION PRICE

SECTION 3.06.NOTES REDEEMED IN PART

SECTION 3.07.TENDER OF NOTES IN EXERCISE OF WARRANTS

 

ARTICLE 4. AFFIRMATIVE COVENANTS

 

SECTION 4.01.PAYMENT OF NOTES.

SECTION 4.02.COMMISSION REPORTS

SECTION 4.03.PRESERVATION OF CORPORATE EXISTENCE

SECTION 4.04.MAINTENANCE OF PROPERTIES

SECTION 4.05.TAXES

SECTION 4.06.COMPLIANCE CERTIFICATE

SECTION 4.07.COMPLIANCE WITH LAW

SECTION 4.08.INSURANCE

SECTION 4.09.OFFER TO REPURCHASE UPON CHANGE OF CONTROL.

SECTION 4.10.OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS.

SECTION 4.11.OTHER COVENANTS

SECTION 4.12.FURTHER ASSURANCES

SECTION 4.13.FUTURE GUARANTORS

SECTION 4.14.APPROVALS

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5. NEGATIVE COVENANTS APPLICABLE TO COMPANY AND ITS SUBSIDIARIES

 

SECTION 5.01.STAY, EXTENSION AND USURY LAWS

SECTION 5.02.RESTRICTED PAYMENTS

SECTION 5.03.DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES

SECTION 5.04.INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK

SECTION 5.05.ASSET DISPOSITIONS.

SECTION 5.06.TRANSACTIONS WITH AFFILIATES

SECTION 5.07.LIMITATION ON LIENS

SECTION 5.08.LIMITATION ON ISSUANCES AND SALES OF CAPITAL STOCK OF SUBSIDIARIES

SECTION 5.09.PROHIBITION ON INCURRENCE OF SENIOR SUBORDINATED DEBT

SECTION 5.10.CONDUCT OF BUSINESS

SECTION 5.11.RESTRICTIONS ON DEALINGS WITH BCI GROUP

SECTION 5.12.SALE OF ASSETS OF THE BCI GROUP

 

ARTICLE 6. SUCCESSOR COMPANY

 

SECTION 6.01.MERGER, CONSOLIDATION, OR SALES OF ASSETS OF THE COMPANY

SECTION 6.02.SUCCESSOR COMPANY SUBSTITUTED

 

ARTICLE 7. EVENTS OF DEFAULT; REMEDIES

 

SECTION 7.01.EVENTS OF DEFAULT

SECTION 7.02.ACCELERATION

SECTION 7.03.OTHER REMEDIES

SECTION 7.04.WAIVER OF PAST DEFAULTS

SECTION 7.05.CONTROL BY MAJORITY

SECTION 7.06.LIMITATION ON SUITS

SECTION 7.07.RIGHTS OF HOLDERS TO RECEIVE PAYMENT

SECTION 7.08.COLLECTION SUIT BY TRUSTEE

SECTION 7.09.TRUSTEE MAY FILE PROOFS OF CLAIM

SECTION 7.10.PRIORITIES

SECTION 7.11.UNDERTAKING FOR COSTS

 

ARTICLE 8. SUBORDINATION

 

SECTION 8.01.AGREEMENT TO SUBORDINATE

SECTION 8.02.LIQUIDATION, DISSOLUTION, BANKRUPTCY

SECTION 8.03.DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS

SECTION 8.04.ACCELERATION OF PAYMENT OF NOTES

SECTION 8.05.WHEN DISTRIBUTION MUST BE PAID OVER

SECTION 8.06.SUBROGATION

SECTION 8.07.RELATIVE RIGHTS

SECTION 8.08.SUBORDINATION MAY NOT BE IMPAIRED BY THE COMPANY

SECTION 8.09.RIGHTS OF TRUSTEE AND PAYING AGENT

SECTION 8.10.DISTRIBUTION OR NOTICE TO REPRESENTATIVE

SECTION 8.11.ARTICLE 8 NOT TO PREVENT EVENTS OF DEFAULT OR LIMIT RIGHT TO
ACCELERATE

SECTION 8.12.TRUST MONIES NOT SUBORDINATED

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.13.TRUSTEE ENTITLED TO RELY

SECTION 8.14.TRUSTEE TO EFFECTUATE SUBORDINATION

SECTION 8.15.TRUSTEE NOT FIDUCIARY FOR HOLDERS OF SENIOR INDEBTEDNESS

SECTION 8.16.RELIANCE BY HOLDERS OF SENIOR INDEBTEDNESS ON SUBORDINATION
PROVISIONS

SECTION 8.17.TRUSTEE’S COMPENSATION NOT PREJUDICED

 

ARTICLE 9. TRUSTEE

 

SECTION 9.01.DUTIES OF TRUSTEE

SECTION 9.02.RIGHTS OF TRUSTEE

SECTION 9.03.INDIVIDUAL RIGHTS OF TRUSTEE

SECTION 9.04.TRUSTEE’S DISCLAIMER

SECTION 9.05.NOTICE OF DEFAULTS

SECTION 9.06.REPORTS BY TRUSTEE TO HOLDERS

SECTION 9.07.COMPENSATION AND INDEMNITY

SECTION 9.08.REPLACEMENT OF TRUSTEE

SECTION 9.09.SUCCESSOR TRUSTEE BY MERGER

SECTION 9.10.ELIGIBILITY; DISQUALIFICATION

SECTION 9.11.PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY

SECTION 9.12.APPOINTMENT OF CO-TRUSTEE.

 

ARTICLE 10. DISCHARGE OF INDENTURE; DEFEASANCE

 

SECTION 10.01. DISCHARGE OF LIABILITY ON NOTES; DEFEASANCE

SECTION 10.02. CONDITIONS TO DEFEASANCE.

SECTION 10.03. APPLICATION OF TRUST MONEY

SECTION 10.04. REPAYMENT TO THE COMPANY

SECTION 10.05. INDEMNITY FOR GOVERNMENT OBLIGATIONS

SECTION 10.06. REINSTATEMENT

 

ARTICLE 11. GUARANTEES

 

SECTION 11.01. GUARANTEES

SECTION 11.02. LIMITATION ON LIABILITY

SECTION 11.03. SUCCESSORS AND ASSIGNS

SECTION 11.04. EXECUTION OF SUPPLEMENTAL INDENTURE FOR FUTURE GUARANTORS

SECTION 11.05. NON-IMPAIRMENT

SECTION 11.06. ENDORSEMENT OF GUARANTEES

 

ARTICLE 12. SUBORDINATION OF THE GUARANTEES

 

SECTION 12.01. AGREEMENT TO SUBORDINATE

SECTION 12.02. LIQUIDATION, DISSOLUTION, BANKRUPTCY

SECTION 12.03. DEFAULT ON DESIGNATED SENIOR INDEBTEDNESS OF A GUARANTOR

SECTION 12.04. DEMAND FOR PAYMENT

SECTION 12.05. WHEN DISTRIBUTION MUST BE PAID OVER

SECTION 12.06. SUBROGATION

SECTION 12.07. RELATIVE RIGHTS

SECTION 12.08. SUBORDINATION MAY NOT BE IMPAIRED BY A GUARANTOR

SECTION 12.09. RIGHTS OF TRUSTEE AND PAYING AGENT

 

iii

--------------------------------------------------------------------------------


 

SECTION 12.10. DISTRIBUTION OR NOTICE TO REPRESENTATIVE

SECTION 12.11. ARTICLE 12 NOT TO PREVENT EVENTS OF DEFAULT OR LIMIT RIGHT TO
DEMAND PAYMENT

SECTION 12.12. TRUSTEE ENTITLED TO RELY

SECTION 12.13. TRUSTEE TO EFFECTUATE SUBORDINATION

SECTION 12.14. TRUSTEE NOT FIDUCIARY FOR HOLDERS OF SENIOR INDEBTEDNESS OF A
GUARANTOR

SECTION 12.15. RELIANCE BY HOLDERS OF SENIOR INDEBTEDNESS OF A GUARANTOR ON
SUBORDINATION PROVISIONS

SECTION 12.16. DEFEASANCE

 

ARTICLE 13. AMENDMENTS

 

SECTION 13.01. WITHOUT CONSENT OF HOLDERS.

SECTION 13.02. WITH CONSENT OF HOLDERS

SECTION 13.03. COMPLIANCE WITH TRUST INDENTURE ACT

SECTION 13.04. REVOCATION AND EFFECT OF CONSENTS AND WAIVERS

SECTION 13.05. NOTATION ON OR EXCHANGE OF NOTES

SECTION 13.06. TRUSTEE TO SIGN AMENDMENTS

 

ARTICLE 14. MISCELLANEOUS

 

SECTION 14.01. TRUST INDENTURE ACT CONTROLS

SECTION 14.02. NOTICES

SECTION 14.03. COMMUNICATION BY HOLDERS WITH OTHER HOLDERS

SECTION 14.04. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT

SECTION 14.05. STATEMENTS REQUIRED IN CERTIFICATE OR OPINION

SECTION 14.06. WHEN NOTES DISREGARDED

SECTION 14.07. RULES BY TRUSTEE, PAYING AGENT AND REGISTRAR

SECTION 14.08. LEGAL HOLIDAYS

SECTION 14.09. GOVERNING LAW

SECTION 14.10. NO RECOURSE AGAINST OTHERS

SECTION 14.11. SUCCESSORS

SECTION 14.12. MULTIPLE ORIGINALS; COUNTERPARTS

SECTION 14.13. TABLE OF CONTENTS; HEADINGS

SECTION 14.14. INCORPORATION

SECTION 14.15. INTENT TO LIMIT INTEREST TO MAXIMUM

 

Appendix A   Provisions Relating to the Initial Notes and the Exchange Notes

EXHIBITS:

 

Exhibit A

–

Form of Initial Note

 

 

 

Exhibit B

–

Form of Exchange Note

 

 

 

Exhibit C

–

Form of Supplemental Guarantee

 

 

 

Exhibit D

–

Form of Notation of Guarantee

 

 

 

SCHEDULES:

 

 

 

Schedule 1.1(a)

Restructuring Charges included in Consolidated EBITDA

Schedule 5.03

Agreements containing dividend restrictions

 

iv

--------------------------------------------------------------------------------


 

Schedule 5.06 –

Affiliate Transactions

Schedule 5.11(b)

Existing Contractual Arrangements with BCI Group

 

v

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

FORM OF SUPPLEMENTAL GUARANTEE

 

SUPPLEMENTAL GUARANTEE (this “Supplemental Guarantee”), dated as of
                      , between                                      , (the “New
Guarantor”), a direct or indirect Broadwing Inc. (or its successor), an Ohio
corporation (the “Company”), and The Bank of New York, as trustee (the
“Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Domestic Subsidiaries listed on the signature pages
thereof have each heretofore executed and delivered to the Trustee an Indenture
(the “Indenture”), dated as of March 26, 2003, providing for the issuance by the
Company of its Senior Subordinated Discount Notes due 2009 (the “Notes”); and

 

WHEREAS, Section 11.05 of the Indenture provides that under certain
circumstances the Company is required to cause the Guarantor to execute and
deliver to the Trustee for the benefit of the Holders a supplemental agreement
pursuant to which the Guarantor shall unconditionally guarantee all of the
Company’s obligations under the Notes pursuant to a Guarantee on the terms and
conditions set forth herein;

 

WHEREAS, pursuant to Section 13.01 of the Indenture, the Trustee, the Company
and the Guarantors are authorized to execute and deliver this Supplemental
Indenture;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor
covenants and agrees for the equal and ratable benefit of the Holders of the
Notes as follows:

 

1.             CAPITALIZED TERMS.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.

 

2.             AGREEMENT TO GUARANTEE; EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT.  The New Guarantor hereby agrees, jointly and severally with all
other Guarantors, to unconditionally guarantee the Company’s obligations under
the Notes on the terms and subject to the conditions set forth in Article 11 and
Article 12 of the Indenture and to be bound by all other applicable provisions
of the Indenture.  The Guarantor further agrees to become a party to the
Exchange and Registration Rights Agreement and to be bound by all provisions
thereof.

 

3.             RATIFICATION OF SUPPLEMENTAL GUARANTEE; SUPPLEMENTAL GUARANTEES
PART OF INDENTURE.  Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.  This Supplemental Guarantee
shall form a part of the Indenture for all purposes, and every holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

 

C-1

--------------------------------------------------------------------------------


 

 

4.             NO RECOURSE AGAINST OTHERS.  No director, officer, employee,
incorporator or stockholder of the New Guarantor, as such, shall have any
liability for any obligations of the Company or any Guarantor under the Notes,
any Guarantee, the Indenture or this Supplemental Guarantee or for any claim
based on, in respect of, or by reason of, such obligations or their creation. 
Each Holder of Notes by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.  Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the Securities and Exchange
Commission that such a waiver is against public policy.

 

5.             EFFECTIVENESS.  This Supplemental Guarantee shall be effective
upon execution by the parties hereto.

 

6.             RECITALS.  The recitals contained herein shall be taken as the
statements of the Company and the Guarantors assume no responsibility for their
correctness.

 

7.             NEW YORK LAW TO GOVERN.  THE INTERNAL LAWS OF THE STATE OF NEW
YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL GUARANTEE.

 

8.             TRUSTEE MAKES NO REPRESENTATION.  The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Guarantee.

 

9.             COUNTERPARTS.  The parties may sign any number of copies of this
Supplemental Guarantee.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

10.           EFFECT OF HEADINGS.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

 

[New Guarantor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTATION OF GUARANTEE

 

The undersigned have guaranteed this Note on a subordinated basis as provided in
the Indenture.

 

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-1

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

 

Restructuring Charges Included in

Consolidated EBITDA

 

December 2001

 

$

10,000,000

 

 

 

 

 

September 2002

 

$

4,100,000

 

 

 

 

 

December 2002

 

$

1,800,000

 

 

--------------------------------------------------------------------------------


 

Schedule 5.03

 

Restrictions on Transferability and Dividend Payments as of 12-09-02

 

1.                                       The Operating Agreement dated December
31, 1998 between Cincinnati Bell Wireless Company and AT&T Wireless PCS Inc.,
together with the Related Agreements thereto contain limitations on the
transferability of the member interests and assets of Cincinnati Bell Wireless
LLC, and the payment of dividends.

 

2.                                       The Operating Agreement of Cincinnati
Bell Wireless Holdings LLC (“CBWH”) dated June 2, 2002 contains restrictions on
the ability of CBWH to transfer and obtain assets, and restrictions on affiliate
transactions.

 

--------------------------------------------------------------------------------


 

Schedule 5.06

 

Affiliate Transactions and Relationships with the BCI Group as of 12-09-02

 

1.                                       PENSION

 

The Company and its Subsidiaries participate in the defined benefit pension plan
(the “Plan”) of the Company.  Each Subsidiary is charged an expense related to
its portion of the Plan, on a month-to-month basis, based on the “all
participants” allocation method, pursuant to which the allocation of expenses of
the Plan are calculated by independent actuaries.

 

2.                                       MANAGEMENT FEE ARRANGEMENT

 

Corporate expenses of the Company incurred on behalf of all of the Company’s
Subsidiaries are allocated, on a month-to-month basis, to the Subsidiaries based
on the Massachusetts Formula, a common method of expense allocation.   Services
received by the Subsidiaries from the Company pursuant to this arrangement
include, but are not limited to treasury, tax, accounting, finance, cash
management, communications, legal and information technology.

 

3.             INTERCOMPANY PROMISSORY NOTE

 

BCI is a party to an Intercompany Promissory Note dated as of June 26, 2001 (the
“Note”), payable to the Company and evidencing funds provided by the Company to
BCI for its operating, investing and financing needs.  The Note bears interest
at the rate applicable to borrowings by the Company under the Credit Agreement,
which rate is adjusted monthly.

 

4.                                       PAYROLL AND ACCOUNTS PAYABLE PROCESSING

 

Cincinnati Bell Telephone (“CBT”), a wholly-owned subsidiary of the Company,
provides payroll and accounts-payable processing services, on a month-to-month
basis, for the Company and its Subsidiaries.  The rate payable for these
services is based on a “per check” fee commensurate with commercially available
third party processing rates.

 

5.             PROVISION OF SERVICES TO CINCINNATI BELL TELEPHONE

 

Broadwing Technology Services provides subcontracting services to CBT for
certain of CBT’s customers who have contracted for managed internet and hardware
services.  The subcontracting services are provided to CBT on an arms-length
basis.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(b)

 

Existing Contractual Arrangements with BCI Group

 

1.             All existing arrangements currently between Broadwing Inc. and
its subsidiaries on the one hand and BCI and its Subsidiaries on the other hand
that become BRW Sale Arrangements (as defined in the Credit Agreement on the
date hereof) upon effectiveness of the BCI Sale Agreement.

 

2.             Provision by Broadwing Technology Solutions Inc. of
subcontracting services for CBT hosting/collocation customers provided on an
arm’s length basis.

 

3.             Provision by Broadwing Technology Solutions Inc. of helpdesk
support services to Broadwing Inc. and its subsidiaries provided on an arm’s
length basis.

 

4.             Provision by CBT of local access equipment and services for BCI
subsidiaries provided on an arm’s length basis.

 

5.             Shared intercompany resources and supplies such as copiers,
telephones, computers, etc. the cost of which is fairly allocated between the
users based on their respective levels of utilization.

 

6.             Lease of CBT data center space by Broadwing Technology Solutions
Inc. for fair market rent and separately identified as space of the lessee.

 

--------------------------------------------------------------------------------